
	

115 S3042 RS: Agriculture Improvement Act of 2018
U.S. Senate
2018-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 470
		115th CONGRESS2d Session
		S. 3042
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2018
			Mr. Roberts (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		
			June 18, 2018
			Reported by Mr. Roberts, with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		A BILL
		To provide for the reform and continuation of agricultural and other programs of the Department of
			 Agriculture through fiscal year 2023, and for other purposes.
	
	
 1.Extension serviceSection 1464 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3312) is amended by striking 2018 and inserting 2023.
 2.Extension at 1890 land-grant colleges, including Tuskegee University; reportSection 1444 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221) is amended—
 (1)in subsection (a), by striking paragraph (4); and (2)by adding at the end the following:
				
 (g)ReportThe Secretary shall annually submit to Congress a report describing the allocations made to, and matching funds received by, eligible institutions under this section..
 3.Report on agricultural research at 1890 land-grant colleges, including Tuskegee UniversitySection 1445 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222) is amended by adding at the end the following:
			
 (i)ReportThe Secretary shall annually submit to Congress a report describing the allocations made to, and matching funds received by, eligible institutions under this section..
		
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Agriculture Improvement Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Commodities
					Subtitle A—Commodity Policy
					Sec. 1101. Payment acres.
					Sec. 1102. Producer election.
					Sec. 1103. Price loss coverage.
					Sec. 1104. Agriculture risk coverage.
					Sec. 1105. Repeal of transition assistance for producers of upland cotton.
					Subtitle B—Marketing Loans
					Sec. 1201. Extensions.
					Sec. 1202. Repeal; unshorn pelts.
					Sec. 1203. Economic adjustment assistance for upland cotton users.
					Subtitle C—Sugar
					Sec. 1301. Sugar program.
					Subtitle D—Dairy
					PART I—Dairy Risk Coverage
					Sec. 1401. Dairy risk coverage.
					PART II—Reauthorizations and Other Dairy-Related Provisions
					Sec. 1411. Reauthorizations.
					Sec. 1412. Class I skim milk price.
					Sec. 1413. Milk donation program.
					Subtitle E—Supplemental Agricultural Disaster Assistance
					Sec. 1501. Supplemental agricultural disaster assistance.
					Subtitle F—Noninsured Crop Assistance
					Sec. 1601. Noninsured crop assistance program.
					Subtitle G—Administration
					Sec. 1701. Regulations.
					Sec. 1702. Suspension of permanent price support authority.
					Sec. 1703. Implementation.
					Sec. 1704. Adjusted gross income limitation.
					Sec. 1705. Base acres review.
					Sec. 1706. Farm Service Agency accountability.
					Sec. 1707. Technical corrections.
					TITLE II—Conservation
					Subtitle A—Conservation Reserve Program
					Sec. 2101. Extension and enrollment requirements of conservation reserve program.
					Sec. 2102. Farmable wetland program.
					Sec. 2103. Duties of the Secretary.
					Sec. 2104. Payments.
					Sec. 2105. Conservation reserve enhancement program.
					Sec. 2106. Contracts.
					Sec. 2107. Conservation reserve easements.
					Sec. 2108. Eligible land; State law requirements.
					Subtitle B—Conservation Stewardship Program
					Sec. 2201. Definitions.
					Sec. 2202. Establishment.
					Sec. 2203. Stewardship contracts.
					Sec. 2204. Duties of Secretary.
					Subtitle C—Environmental Quality Incentives Program
					Sec. 2301. Purposes.
					Sec. 2302. Definitions.
					Sec. 2303. Establishment and administration.
					Sec. 2304. Evaluation of applications.
					Sec. 2305. Duties of the Secretary.
					Sec. 2306. Environmental quality incentives program plan.
					Sec. 2307. Conservation innovation grants and payments.
					Sec. 2308. Soil health demonstration pilot project.
					Subtitle D—Other Conservation Programs
					Sec. 2401. Wetland conservation.
					Sec. 2402. Conservation security program.
					Sec. 2403. Conservation of private grazing land.
					Sec. 2404. Soil health and income protection program.
					Sec. 2405. Grassroots source water protection program.
					Sec. 2406. Soil testing and remediation assistance.
					Sec. 2407. Voluntary public access and habitat incentive program.
					Sec. 2408. Agriculture conservation experienced services program.
					Sec. 2409. Remote telemetry data system.
					Sec. 2410. Agricultural conservation easement program.
					Sec. 2411. Regional conservation partnership program.
					Sec. 2412. Wetland conversion.
					Sec. 2413. Delineation of wetlands.
					Sec. 2414. Emergency conservation program.
					Sec. 2415. Watershed protection and flood prevention.
					Sec. 2416. Small watershed rehabilitation program.
					Sec. 2417. Repeal of Conservation Corridor Demonstration Program.
					Sec. 2418. Repeal of cranberry acreage reserve program.
					Sec. 2419. Repeal of National Natural Resources Foundation.
					Sec. 2420. Repeal of flood risk reduction.
					Sec. 2421. Repeal of study of land use for expiring contracts and extension of authority.
					Sec. 2422. Repeal of Integrated Farm Management Program Option.
					Sec. 2423. Repeal of clarification of definition of agricultural lands.
					Sec. 2424. Resource conservation and development program.
					Sec. 2425. Wildlife management.
					Sec. 2426. Healthy forests reserve program.
					Sec. 2427. Watershed protection.
					Sec. 2428. Sense of Congress relating to increased watershed-based collaboration.
					Sec. 2429. Modifications to conservation easement programs.
					Subtitle E—Funding and Administration
					Sec. 2501. Funding.
					Sec. 2502. Delivery of technical assistance.
					Sec. 2503. Administrative requirements for conservation programs.
					Sec. 2504. Definition of acequia.
					Sec. 2505. Authorization of appropriations for water bank program.
					Sec. 2506. Report on land access, tenure, and transition.
					Sec. 2507. Report on small wetlands.
					Sec. 2508. State technical committees.
					Subtitle F—Technical Corrections
					Sec. 2601. Farmable wetland program.
					Sec. 2602. Report on program enrollments and assistance.
					Sec. 2603. Delivery of technical assistance.
					Sec. 2604. State technical committees.
					TITLE III—Trade
					Subtitle A—Food for Peace Act
					Sec. 3101. Food aid quality.
					Sec. 3102. Generation and use of currencies by private voluntary organizations and cooperatives.
					Sec. 3103. Minimum levels of assistance.
					Sec. 3104. Food Aid Consultative Group.
					Sec. 3105. Oversight, monitoring, and evaluation.
					Sec. 3106. Assistance for stockpiling and rapid transportation, delivery, and distribution of
			 shelf-stable prepackaged foods.
					Sec. 3107. Allowance of distribution costs.
					Sec. 3108. Prepositioning of agricultural commodities.
					Sec. 3109. Annual report regarding food aid programs and activities.
					Sec. 3110. Deadline for agreements to finance sales or to provide other assistance.
					Sec. 3111. Nonemergency food assistance.
					Sec. 3112. Micronutrient fortification programs.
					Sec. 3113. John Ogonowski and Doug Bereuter Farmer-to-Farmer Program.
					Subtitle B—Agricultural Trade Act of 1978
					Sec. 3201. Priority trade promotion, development, and assistance.
					Subtitle C—Other Agricultural Trade Laws
					Sec. 3301. Food for Progress Act of 1985.
					Sec. 3302. Bill Emerson Humanitarian Trust Act.
					Sec. 3303. Promotion of agricultural exports to emerging markets.
					Sec. 3304. Cochran emerging market fellowship program.
					Sec. 3305. Borlaug International Agricultural Science and Technology Fellowship Program.
					Sec. 3306. International food security technical assistance.
					Sec. 3307. McGovern-Dole International Food for Education and Child Nutrition Program.
					Sec. 3308. Global Crop Diversity Trust.
					Sec. 3309. Local and regional food aid procurement projects.
					Sec. 3310. Foreign trade missions.
					TITLE IV—Nutrition
					Subtitle A—Supplemental Nutrition Assistance Program
					Sec. 4101. Definition of certification period.
					Sec. 4102. Food distribution program on Indian reservations.
					Sec. 4103. Work requirements for supplemental nutrition assistance program.
					Sec. 4104. Improvements to electronic benefit transfer system.
					Sec. 4105. Retail incentives.
					Sec. 4106. Required action on data match information.
					Sec. 4107. Income verification.
					Sec. 4108. Pilot projects to improve healthy dietary patterns related to fluid milk in the
			 supplemental nutrition assistance program.
					Sec. 4109. Interstate data matching to prevent multiple issuances.
					Sec. 4110. Quality control.
					Sec. 4111. Requirement of live-production environments for certain pilot projects relating to cost
			 sharing for computerization.
					Sec. 4112. Authorization of appropriations.
					Sec. 4113. Assistance for community food projects.
					Sec. 4114. Nutrition education State plans.
					Sec. 4115. Emergency food assistance program.
					Sec. 4116. Technical and conforming amendments.
					Subtitle B—Commodity Distribution Programs
					Sec. 4201. Commodity distribution program.
					Sec. 4202. Commodity supplemental food program.
					Sec. 4203. Distribution of surplus commodities; special nutrition projects.
					Subtitle C—Miscellaneous
					Sec. 4301. Purchase of specialty crops.
					Sec. 4302. Seniors farmers' market nutrition program.
					Sec. 4303. The Gus Schumacher food insecurity nutrition incentive.
					Sec. 4304. Harvesting health pilot projects.
					TITLE V—Credit
					Subtitle A—Farm Ownership Loans
					Sec. 5101. Modification of the 3-year experience requirement for purposes of eligibility for farm
			 ownership loans.
					Sec. 5102. Conservation loan and loan guarantee program.
					Sec. 5103. Limitations on amount of farm ownership loans.
					Subtitle B—Operating Loans
					Sec. 5201. Limitations on amount of operating loans.
					Sec. 5202. Cooperative lending pilot projects.
					Subtitle C—Administrative Provisions
					Sec. 5301. Beginning farmer and rancher individual development accounts pilot program.
					Sec. 5302. Loan authorization levels.
					Sec. 5303. Loan fund set-asides.
					Sec. 5304. Equitable relief.
					Sec. 5305. Socially disadvantaged farmers and ranchers; qualified beginning farmers and ranchers.
					Sec. 5306. Emergency loan eligibility.
					Subtitle D—Miscellaneous
					Sec. 5401. State agricultural mediation programs.
					Sec. 5402. Socially disadvantaged farmers and ranchers.
					Sec. 5403. Sharing of privileged and confidential information.
					Sec. 5404. Removal and prohibition authority; industry-wide prohibition.
					Sec. 5405. Jurisdiction over institution-affiliated parties.
					Sec. 5406. Definition of institution-affiliated party.
					Sec. 5407. Repeal of obsolete provisions; technical corrections.
					Sec. 5408. Corporation as conservator or receiver; certain other powers.
					Sec. 5409. Reporting.
					Sec. 5410. Sense of the Senate.
					TITLE VI—Rural Development
					Subtitle A—Consolidated Farm and Rural Development Act
					Sec. 6101. Water, waste disposal, and wastewater facility grants.
					Sec. 6102. Rural water and wastewater technical assistance and training programs.
					Sec. 6103. Rural water and wastewater circuit rider program.
					Sec. 6104. Tribal college and university essential community facilities.
					Sec. 6105. Community facilities direct loans and grants for substance use disorder treatment
			 services.
					Sec. 6106. Emergency and imminent community water assistance grant program.
					Sec. 6107. Water systems for rural and native villages in Alaska.
					Sec. 6108. Rural decentralized water systems.
					Sec. 6109. Solid waste management grants.
					Sec. 6110. Rural business development grants.
					Sec. 6111. Rural cooperative development grants.
					Sec. 6112. Locally or regionally produced agricultural food products.
					Sec. 6113. Appropriate technology transfer for rural areas program.
					Sec. 6114. Rural economic area partnership zones.
					Sec. 6115. Intemediary relending program.
					Sec. 6116. Single application for broadband.
					Sec. 6117. Loan guarantee loan fees.
					Sec. 6118. Rural Business-Cooperative Service programs technical assistance and training.
					Sec. 6119. National rural development partnership.
					Sec. 6120. Grants for NOAA weather radio transmitters.
					Sec. 6121. Rural microentrepreneur assistance program.
					Sec. 6122. Health care services.
					Sec. 6123. Strategic economic and community development.
					Sec. 6124. Delta Regional Authority.
					Sec. 6125. Rural business investment program.
					Subtitle B—Rural Electrification Act of 1936
					Sec. 6201. Electric loan refinancing.
					Sec. 6202. Technical assistance for rural electrification loans.
					Sec. 6203. Loans for telephone service.
					Sec. 6204. Cushion of credit payments program.
					Sec. 6205. Guarantees for bonds and notes issued for electrification or telephone purposes.
					Sec. 6206. Access to broadband telecommunications services in rural areas.
					Sec. 6207. Community Connect Grant Program.
					Sec. 6208. Transparency in the Telecommunications Infrastructure Loan Program.
					Sec. 6209. Refinancing of broadband and telephone loans.
					Sec. 6210. Cybersecurity and grid security improvements.
					Subtitle C—Miscellaneous
					Sec. 6301. Distance learning and telemedicine.
					Sec. 6302. Rural energy savings program.
					Sec. 6303. Rural health and safety education programs.
					Sec. 6304. Northern Border Regional Commission reauthorization.
					TITLE VII—Research, Extension, and Related Matters
					Subtitle A—National Agricultural Research, Extension, and Teaching Policy Act of 1977
					Sec. 7101. Purposes of agricultural research, extension, and education.
					Sec. 7102. Matters relating to certain school designations and declarations.
					Sec. 7103. National Agricultural Research, Extension, Education, and Economics Advisory Board.
					Sec. 7104. Citrus disease subcommittee of specialty crop committee.
					Sec. 7105. Veterinary services grant program.
					Sec. 7106. Grants and fellowships for food and agriculture sciences education.
					Sec. 7107. Research equipment grants.
					Sec. 7108. Agricultural and food policy research centers.
					Sec. 7109. Education grants to Alaska Native serving institutions and Native Hawaiian serving
			 institutions.
					Sec. 7110. Next generation agriculture technology challenge.
					Sec. 7111. Nutrition education program.
					Sec. 7112. Authorization for appropriations for Federal agricultural research facilities.
					Sec. 7113. Continuing animal health and disease research programs.
					Sec. 7114. Extension at 1890 land-grant colleges, including Tuskegee University; report.
					Sec. 7115. Report on agricultural research at 1890 land-grant colleges, including Tuskegee
			 University.
					Sec. 7116. Grants to upgrade agricultural and food sciences facilities at 1890 land-grant colleges,
			 including Tuskegee University.
					Sec. 7117. Grants to upgrade agriculture and food sciences facilities and equipment at insular area
			 land-grant institutions.
					Sec. 7118. New Beginning for Tribal Students.
					Sec. 7119. Hispanic-serving institutions.
					Sec. 7120. Binational agricultural research and development.
					Sec. 7121. Partnerships to build capacity in international agricultural research, extension, and
			 teaching.
					Sec. 7122. Competitive grants for international agricultural science and education programs.
					Sec. 7123. University research.
					Sec. 7124. Extension service.
					Sec. 7125. Supplemental and alternative crops; hemp.
					Sec. 7126. New Era Rural Technology program.
					Sec. 7127. Capacity building grants for NLGCA institutions.
					Sec. 7128. Agriculture Advanced Research and Development Authority.
					Sec. 7129. Aquaculture assistance programs.
					Sec. 7130. Repeal of rangeland research programs.
					Sec. 7131. Special authorization for biosecurity planning and response.
					Sec. 7132. Distance education and resident instruction grants program for insular area institutions
			 of higher education.
					Sec. 7133. Limitation on designation of entities eligible to receive funds under a capacity
			 program.
					Sec. 7134. Scholarship program for students attending 1890 Institutions.
					Subtitle B—Food, Agriculture, Conservation, and Trade Act of 1990
					Sec. 7201. Best utilization of biological applications.
					Sec. 7202. Integrated management systems.
					Sec. 7203. Sustainable agriculture technology development and transfer program.
					Sec. 7204. National training program.
					Sec. 7205. National strategic germplasm and cultivar collection assessment and utilization plan.
					Sec. 7206. National Genetics Resources Program.
					Sec. 7207. National Agricultural Weather Information System.
					Sec. 7208. Agricultural genome to phenome initiative.
					Sec. 7209. High-priority research and extension initiatives.
					Sec. 7210. Organic agriculture research and extension initiative.
					Sec. 7211. Farm business management.
					Sec. 7212. Urban, indoor, and other emerging agricultural production research, education, and
			 extension initiative.
					Sec. 7213. Centers of excellence at 1890 Institutions.
					Sec. 7214. Assistive technology program for farmers with disabilities.
					Sec. 7215. National Rural Information Center Clearinghouse.
					Subtitle C—Agricultural Research, Extension, and Education Reform Act of 1998
					Sec. 7301. National food safety training, education, extension, outreach, and technical assistance
			 program.
					Sec. 7302. Integrated research, education, and extension competitive grants program.
					Sec. 7303. Support for research regarding diseases of wheat, triticale, and barley caused by
			 Fusarium graminearum or by Tilletia indica.
					Sec. 7304. Grants for youth organizations.
					Sec. 7305. Specialty crop research initiative.
					Sec. 7306. Food Animal Residue Avoidance Database program.
					Sec. 7307. Office of Pest Management Policy.
					Sec. 7308. Forestry products advanced utilization research.
					Subtitle D—Other Laws
					Sec. 7401. Critical Agricultural Materials Act.
					Sec. 7402. Equity in Educational Land-Grant Status Act of 1994.
					Sec. 7403. Research Facilities Act.
					Sec. 7404. Agricultural and food research initiative.
					Sec. 7405. Extension design and demonstration initiative.
					Sec. 7406. Renewable Resources Extension Act of 1978.
					Sec. 7407. National Aquaculture Act of 1980.
					Sec. 7408. Repeal of review of Agricultural Research Service.
					Sec. 7409. Biomass research and development.
					Sec. 7410. Reinstatement of matching requirement for Federal funds used in extension work at the
			 University of the District of Columbia.
					Sec. 7411. Enhanced use lease authority pilot program.
					Sec. 7412. Transfer of administrative jurisdiction over portion of Henry A. Wallace Beltsville
			 Agricultural Research Center, Beltsville, Maryland.
					Sec. 7413. Foundation for food and agriculture research.
					Sec. 7414. Assistance for forestry research under the McIntire-Stennis Cooperative Forestry Act.
					Sec. 7415. Legitimacy of industrial hemp research.
					Sec. 7416. Collection of data relating to barley area planted and harvested.
					Sec. 7417. Collection of data relating to the size and location of dairy farms.
					Sec. 7418. Agriculture innovation center demonstration program.
					Sec. 7419. Smith-Lever community extension program.
					Subtitle E—Food, Conservation, and Energy Act of 2008
					PART I—Agricultural Security
					Sec. 7501. Agricultural biosecurity communication center.
					Sec. 7502. Assistance to build local capacity in agricultural biosecurity planning, preparation,
			 and response.
					Sec. 7503. Research and development of agricultural countermeasures.
					Sec. 7504. Agricultural biosecurity grant program.
					PART II—Miscellaneous Provisions
					Sec. 7511. Farm and Ranch Stress Assistance Network.
					Sec. 7512. Natural products research program.
					Sec. 7513. Sun grant program.
					Sec. 7514. Mechanization and automation for specialty crops.
					Subtitle F—Matching Funds Requirement
					Sec. 7601. Matching funds requirement.
					TITLE VIII—Forestry
					Subtitle A—Cooperative Forestry Assistance Act of 1978
					Sec. 8101. State and private forest landscape-scale restoration program.
					Subtitle B—Forest and Rangeland Renewable Resources Research Act of 1978 
					Sec. 8201. Repeal of recycling research.
					Sec. 8202. Repeal of forestry student grant program.
					Subtitle C—Global Climate Change Prevention Act of 1990
					Sec. 8301. Repeals.
					Subtitle D—Healthy Forests Restoration Act of 2003
					Sec. 8401. Promoting cross-boundary wildfire mitigation.
					Sec. 8402. Authorization of appropriations for hazardous fuel reduction on Federal land.
					Sec. 8403. Repeal of biomass commercial utilization grant program.
					Sec. 8404. Water Source Protection Program.
					Sec. 8405. Watershed Condition Framework.
					Sec. 8406. Authorization of appropriations to combat insect infestations and related diseases.
					Sec. 8407. Healthy Forests Reserve Program reauthorization.
					Sec. 8408. Authorization of appropriations for designation of treatment areas.
					Sec. 8409. Administrative review of collaborative restoration projects.
					Subtitle E—Repeal or Reauthorization of Miscellaneous Forestry Programs
					Sec. 8501. Repeal of revision of strategic plan for forest inventory and analysis.
					Sec. 8502. Semiarid agroforestry research center.
					Sec. 8503. National Forest Foundation Act.
					Sec. 8504. Conveyance of Forest Service administrative sites.
					Subtitle F—Forest Management
					Sec. 8601. Definitions.
					PART I—Expedited environmental analysis and availability of categorical exclusions to expedite
			 forest management activities
					Sec. 8611. Categorical exclusion for greater sage-grouse and mule deer habitat.
					PART II—Miscellaneous forest management activities
					Sec. 8621. Additional authority for sale or exchange of small parcels of National Forest System
			 land.
					Sec. 8622. Forest Service participation in ACES program.
					Sec. 8623. Authorization for lease of Forest Service sites.
					Sec. 8624. Good neighbor authority.
					Sec. 8625. Wildland-urban interface.
					Sec. 8626. Chattahoochee-Oconee National Forest land adjustment.
					Sec. 8627. Tennessee wilderness.
					Sec. 8628. Additions to Rough Mountain and Rich Hole Wildernesses.
					Sec. 8629. Kisatchie National Forest land conveyance.
					Sec. 8630. Purchase of Natural Resources Conservation Service property, Riverside County,
			 California.
					Sec. 8631. Collaborative Forest Landscape Restoration Program.
					Sec. 8632. Utility infrastructure rights-of-way vegetation management pilot program.
					Sec. 8633. Okhissa Lake rural economic development land conveyance.
					Sec. 8634. Prairie dogs.
					PART III—Timber innovation
					Sec. 8641. Definitions.
					Sec. 8642. Clarification of research and development program for wood building construction.
					Sec. 8643. Wood innovation grant program.
					TITLE IX—Energy
					Sec. 9101. Definitions.
					Sec. 9102. Biobased markets program.
					Sec. 9103. Biorefinery assistance.
					Sec. 9104. Repowering assistance program.
					Sec. 9105. Bioenergy program for advanced biofuel.
					Sec. 9106. Biodiesel fuel education program.
					Sec. 9107. Rural Energy for America Program.
					Sec. 9108. Rural energy self-sufficiency initiative.
					Sec. 9109. Feedstock flexibility program for bioenergy producers.
					Sec. 9110. Biomass Crop Assistance Program.
					Sec. 9011. Biogas research and adoption of biogas systems.
					Sec. 9112. Community Wood Energy Program.
					Sec. 9113. Carbon utilization education program.
					TITLE X—Horticulture
					Sec. 10101. Specialty crops market news allocation.
					Sec. 10102. Local Agriculture Market Program.
					Sec. 10103. Organic production and market data initiatives.
					Sec. 10104. Organic certification.
					Sec. 10105. National organic certification cost-share program.
					Sec. 10106. Food safety education initiatives.
					Sec. 10107. Specialty crop block grants.
					Sec. 10108. Plant variety protection.
					Sec. 10109. Multiple crop and pesticide use survey.
					Sec. 10110. Clarification of use of funds for technical assistance.
					Sec. 10111. Hemp production.
					Sec. 10112. Rule of construction.
					TITLE XI—Crop Insurance
					Sec. 11101. Definitions.
					Sec. 11102. Data collection.
					Sec. 11103. Sharing of records.
					Sec. 11104. Use of resources.
					Sec. 11105. Specialty crops.
					Sec. 11106. Insurance period.
					Sec. 11107. Cover crops.
					Sec. 11108. Underserved producers.
					Sec. 11109. Expansion of performance-based discount.
					Sec. 11110. Enterprise units.
					Sec. 11111. Pasture, rangeland, and forage policy for members of Indian tribes.
					Sec. 11112. Submission of policies and materials to board.
					Sec. 11113. Whole farm revenue agent incentives.
					Sec. 11114. Crop production on native sod.
					Sec. 11115. Use of national agricultural statistics service data to combat waste, fraud, and abuse.
					Sec. 11116. Submission of information to corporation.
					Sec. 11117. Acreage report streamlining initiative.
					Sec. 11118. Continuing education for loss adjusters and agents.
					Sec. 11119. Funding for information technology.
					Sec. 11120. Agricultural commodity.
					Sec. 11121. Reimbursement of research, development, and maintenance costs.
					Sec. 11122. Research and development authority.
					Sec. 11123. Education assistance.
					Sec. 11124. Cropland report annual updates.
					TITLE XII—Miscellaneous
					Subtitle A—Livestock
					Sec. 12101. Sheep production and marketing grant program.
					Sec. 12102. National animal health laboratory network.
					Sec. 12103. National Animal Disease Preparedness, Response, and Recovery Program; National Animal
			 Vaccine and Veterinary Countermeasures Bank.
					Sec. 12104. Study on livestock dealer statutory trust.
					Sec. 12105. Definition of livestock.
					Subtitle B—Agriculture and Food Defense
					Sec. 12201. Repeal of Office of Homeland Security.
					Sec. 12202. Office of Homeland Security.
					Sec. 12203. Agriculture and food defense.
					Sec. 12204. Biological agents and toxins list.
					Sec. 12205. Authorization of appropriations.
					Subtitle C—Historically Underserved Producers
					Sec. 12301. Farming opportunities training and outreach.
					Sec. 12302. Urban agriculture.
					Sec. 12303. Office of Advocacy and Outreach.
					Sec. 12304. Tribal Advisory Committee.
					Sec. 12305. Experienced services program.
					Sec. 12306. Youth outreach and beginning farmer coordination.
					Sec. 12307. Availability of Department of Agriculture programs for veteran farmers and ranchers.
					Subtitle D—Department of Agriculture Reorganization Act of 1994 amendments
					Sec. 12401. Office of Congressional Relations and Intergovernmental Affairs.
					Sec. 12402. Military Veterans Agricultural Liaison.
					Sec. 12403. Civil rights analyses.
					Sec. 12404. Farm Service Agency.
					Sec. 12405. Under Secretary of Agriculture for Farm Production and Conservation.
					Sec. 12406. Under Secretary of Agriculture for Rural Development.
					Sec. 12407. Administrator of the Rural Utilities Service.
					Sec. 12408. Rural Health Liaison.
					Sec. 12409. Healthy Food Financing Initiative.
					Sec. 12410. Natural Resources Conservation Service.
					Sec. 12411. Office of the Chief Scientist.
					Sec. 12412. Trade and foreign agricultural affairs.
					Sec. 12413. Repeals.
					Sec. 12414. Technical corrections.
					Sec. 12415. Effect of subtitle.
					Sec. 12416. Termination of authority.
					Subtitle E—Other Miscellaneous Provisions
					Sec. 12501. Acer access and development program.
					Sec. 12502. South Carolina inclusion in Virginia/Carolina peanut producing region.
					Sec. 12503. Pet and Women Safety.
					Sec. 12504. Data on conservation practices.
					Sec. 12505. Marketing orders.
					Sec. 12506. Study on food waste.
					Sec. 12507. Report on business centers.
					Sec. 12508. Information technology modernization.
					Sec. 12509. Report on personnel.
					Sec. 12510. Report on absent landlords.
					Sec. 12511. Restriction on use of certain poisons for predator control.
					Sec. 12512. Century farms program.
					Sec. 12513. Report on the importation of live dogs.
					Sec. 12514. Establishment of technical assistance program.
					Sec. 12515. Promise Zones.
					Sec. 12516. Precision agriculture connectivity.
					Sec. 12517. Improved soil moisture and precipitation monitoring.
					Sec. 12518. Study of marketplace fraud of unique traditional foods.
					Subtitle F—General Provisions
					Sec. 12601. Expedited exportation of certain species.
					Sec. 12602. Baiting of migratory game birds.
					Sec. 12603. Pima agriculture cotton trust fund.
					Sec. 12604. Agriculture wool apparel manufacturers trust fund.
					Sec. 12605. Wool research and promotion.
					Sec. 12606. Emergency Citrus Disease Research and Development Trust Fund.
					Sec. 12607. Extension of merchandise processing fees.
					Sec. 12608. Conforming changes to Controlled Substances Act.
				
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture. ICommodities ACommodity Policy 1101.Payment acresSection 1114(e) of the Agricultural Act of 2014 (7 U.S.C. 9014(e)) is amended by adding at the end the following:
					
						(5)Recalculation of base acres
 (A)In generalIf the Secretary recalculates base acres for a farm while a farm is engaged in planting and production of fruits, vegetables, or wild rice on base acres for which a reduction in payment acres was made under this subsection, that planting and production shall be considered to be the same as the planting and production of a covered commodity.
 (B)ProhibitionNothing in this paragraph provides authority for the Secretary to recalculate base acres for a farm..
 1102.Producer electionSection 1115 of the Agricultural Act of 2014 (7 U.S.C. 9015) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking Except as provided in subsection (g), for the 2014 through 2018 crop years and inserting For the 2014 through 2018 crop years (except as provided in subsection (g)) and for the 2019 through 2023 crop years;
 (2)in subsection (c)— (A)in the matter preceding paragraph (1), by inserting or the 2019 crop year, as applicable after 2014 crop year;
 (B)in paragraph (1), by inserting or the 2019 crop year, as applicable, after 2014 crop year; and (C)in paragraph (2)—
 (i)by striking elected price and inserting the following: “elected, as applicable—  (A)price; and
 (ii)in subparagraph (A) (as so designated), by striking the period at the end and inserting the following: “; and
								
 (B)county coverage for all covered commodities on the farm for the 2020 through 2023 crop years.; and (3)in subsection (g)(1), by inserting for the 2018 crop year, before all of the producers.
 1103.Price loss coverageSection 1116 of the Agricultural Act of 2014 (7 U.S.C. 9016) is amended— (1)in subsections (a) and (d) by striking 2018 each place it appears and inserting 2023; and
 (2)in subsection (c)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A) (as so redesignated), by striking The payment and inserting the following:  (1)In generalThe payment; and
 (C)by adding at the end the following:  (2)AnnouncementNot later than 30 days after the end of each applicable 12-month marketing year for each covered commodity, the Secretary shall publish the payment rate determined under paragraph (1)..
 1104.Agriculture risk coverageSection 1117 of the Agricultural Act of 2014 (7 U.S.C. 9017) is amended— (1)in subsection (a), in the matter preceding paragraph (1)—
 (A)by inserting (beginning with the 2019 crop year, based on the physical location of the farm) after payments; and (B)by inserting or the 2019 through 2023 crop years, as applicable after 2014 through 2018 crop years;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in subparagraph (A), by striking paragraph (4) and inserting paragraphs (4) and (5); and (ii)in subparagraph (B), by striking (5) and inserting (6);
 (B)in paragraph (3)— (i)in subparagraph (A)(ii), by striking (5) and inserting (6); and
 (ii)in subparagraph (C), by striking 2018 and inserting 2023; (C)in paragraph (4)—
 (i)by striking If and inserting Effective for the 2019 through 2023 crop years, if; and (ii)by striking 70 percent each place it appears and inserting 75 percent;
 (D)by redesignating paragraph (5) as paragraph (6); and (E)by inserting after paragraph (4) the following:
							
 (5)Trend-adjusted yieldThe Secretary shall calculate and use a trend-adjusted yield factor to adjust the yield determined under paragraph (2)(A) and subsection (b)(1)(A), taking into consideration, but not exceeding, the trend-adjusted yield factor that is used to increase yield history under the endorsement under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for that crop and county.;
 (3)in subsection (d)— (A)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (C)in the matter preceding subparagraph (A) (as so redesignated), by striking The payment and inserting the following:  (1)In generalThe payment; and
 (D)by adding at the end the following:  (2)AnnouncementNot later than 30 days after the end of each applicable 12-month marketing year for each covered commodity, the Secretary shall publish the payment rate determined under paragraph (1) for each county.;
 (4)in subsection (e), in the matter preceding paragraph (1), by striking 2018 and inserting 2023; (5)in subsection (g)—
 (A)in paragraph (3), by striking and after the semicolon at the end; (B)in paragraph (4)—
 (i)in the matter preceding subparagraph (A), by inserting effective for the 2014 through 2018 crop years, before in the case of; and (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (5)effective for the 2019 through 2023 crop years, in the case of county coverage—
 (A)effective beginning with actual county yields for the 2019 crop year, assign an actual county yield for each planted acre for the crop year for the covered commodity by giving priority to—
 (i)the use of actual county yields in, to the maximum extent practicable, a single source of data that provides the greatest national coverage of county-level data;
 (ii)the use of a source of data that may be used to determine an average actual county yield under subsection (b)(1)(A) and an average historical county yield under subsection (c)(2)(A) for the same county; and
 (iii)in the case of a county not included in any source of data described in clauses (i) and (ii), the use of—
 (I)other sources of county yield information; or (II)the yield history of representative farms in the State, region, or crop reporting district, as determined by the Secretary; and
 (B)in the case of a farm that has a tract with base acres and that tract crosses a county boundary— (i)prorate the base acres based on the quantity of cropland of the tract in each county; and
 (ii)calculate any crop revenue on the basis described in clause (i).; and (6)by adding at the end the following:
						
							(h)Publications
								(1)County guarantee
 (A)In generalFor each crop year for a covered commodity, the Secretary shall publish information describing, for that crop year for the covered commodity in each county—
 (i)the agriculture risk coverage guarantee for county coverage determined under subsection (c)(1); (ii)the average historical county yield determined under subsection (c)(2)(A); and
 (iii)the national average market price determined under subsection (c)(2)(B). (B)Timing (i)In generalExcept as provided in clauses (ii) and (iii), not later than 30 days after the end of each applicable 12-month marketing year, the Secretary shall publish the information described in subparagraph (A).
 (ii)Insufficient dataIn the case of a covered commodity, such as temperate japonica rice, for which the Secretary cannot determine the national average market price for the most recent 12-month marketing year by the date described in clause (i) due to insufficient reporting of timely pricing data by 1 or more nongovernmental entities, including a marketing cooperative for the covered commodity, as soon as practicable after the pricing data is made available, the Secretary shall publish information describing—
 (I)the agriculture risk coverage guarantee under subparagraph (A)(i); and (II)the national average market price under subparagraph (A)(iii).
 (iii)TransitionNot later than 60 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall publish the information described in subparagraph (A) for the 2018 crop year. (2)Actual average county yieldAs soon as practicable after each crop year, the Secretary shall determine and publish each actual average county yield for each covered commodity, as determined under subsection (b)(1)(A).
 (3)Data sources for county yieldsFor the 2018 crop year and each crop year thereafter, the Secretary shall make publicly available information describing, for the most recent crop year—
 (A)the sources of data used to calculate county yields under subsection (c)(2)(A) for each covered commodity—
 (i)by county; and (ii)nationally; and
 (B)the number and outcome of occurrences in which the Farm Service Agency reviewed, changed, or determined not to change a source of data used to calculate county yields under subsection (c)(2)(A)..
 1105.Repeal of transition assistance for producers of upland cottonSection 1119 of the Agricultural Act of 2014 (7 U.S.C. 9019) is repealed. BMarketing Loans 1201.Extensions (a)In generalSection 1201(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9031(b)(1)) is amended by striking 2018 and inserting 2023.
 (b)Loan ratesSection 1202(a) of the Agricultural Act of 2014 (7 U.S.C. 9032(a)) is amended by striking 2018 each place it appears and inserting 2023. (c)RepaymentSection 1204(e)(2)(B) of the Agricultural Act of 2014 (7 U.S.C. 9034(e)(2)(B)) is amended by striking 2019 and inserting 2024.
					(d)Loan deficiency payments
 (1)ExtensionSection 1205(a)(2)(B) of the Agricultural Act of 2014 (7 U.S.C. 9035(a)(2)(B)) is amended by striking 2018 and inserting 2023.
 (2)Payments in lieu of LDPsSection 1206 of the Agricultural Act of 2014 (7 U.S.C. 9036) is amended in subsections (a) and (d) by striking 2018 each place it appears and inserting 2023.
 (3)Special competitive provisionsSection 1208(a) of the Agricultural Act of 2014 (7 U.S.C. 9038(a)) is amended in the matter preceding paragraph (1) by striking 2019 and inserting 2024.
 (4)Availability of recourse loansSection 1209 of the Agricultural Act of 2014 (7 U.S.C. 9039) is amended in subsections (a)(2) and (b) by striking 2018 each place it appears and inserting 2023.
 1202.Repeal; unshorn peltsSection 1205 of the Agricultural Act of 2014 (7 U.S.C. 9035) is amended— (1)in subsection (a)(2)—
 (A)in the paragraph heading, by striking Unshorn pelts, hay, and inserting Hay; (B)in subparagraph (A), by striking nongraded wool in the form of unshorn pelts and; and
 (C)in subparagraph (B) (as amended by section 1201(d)(1)), by striking unshorn pelts or; and (2)in subsection (c)—
 (A)by striking paragraph (2); and (B)by redesignating paragraph (3) as paragraph (2).
						1203.Economic adjustment assistance for upland cotton users
 (a)2008 authoritySection 1207 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8737) is amended by striking subsection (c).
					(b)2014 authority
 (1)In generalSection 1207 of the Agricultural Act of 2014 (7 U.S.C. 9037) is amended by striking subsection (c). (2)Conforming amendmentSection 1614(d)(1) of the Agricultural Act of 2014 (7 U.S.C. 9097(d)(1)) is amended by striking sections 1207(c) and and inserting section.
						CSugar
				1301.Sugar program
 (a)ExtensionSection 156 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) is amended—
 (1)in subsection (a)(4), by striking 2018 and inserting 2023; (2)in subsection (b)(2), by striking 2018 and inserting 2023; and
 (3)in subsection (i), by striking 2018 and inserting 2023. (b)Allotments (1)EstimatesSection 359b(a)(1) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359bb(a)(1)) is amended in the matter preceding subparagraph (A) by striking 2018 and inserting 2023.
 (2)Effective periodSection 359l(a) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359ll(a)) is amended by striking 2018 and inserting 2023.
						DDairy
				IDairy Risk Coverage
					1401.Dairy risk coverage
 (a)Dairy risk coveragePart I of subtitle D of title I of the Agricultural Act of 2014 (7 U.S.C. 9051 et seq.) is amended in the part heading by striking Margin Protection Program and inserting Dairy Risk Coverage.
 (b)DefinitionsSection 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051) is amended— (1)in paragraph (5)—
 (A)in the paragraph heading, by striking Margin protection program and inserting Dairy risk coverage; (B)by striking margin protection program the first place it appears and inserting dairy risk coverage; and
 (C)by striking the margin protection program and inserting dairy risk coverage; (2)in paragraph (6)—
 (A)in the paragraph heading, by striking Margin protection program and inserting Dairy risk coverage; (B)by striking margin protection program the first place it appears and inserting dairy risk coverage; and
 (C)by striking the margin protection program pursuant to; and (3)in paragraphs (7) and (8), by striking the margin protection program each place it appears and inserting dairy risk coverage.
 (c)Calculation of actual dairy production marginSection 1402(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9052(b)(1)) is amended in the matter preceding subparagraph (A) by striking the margin protection program and inserting dairy risk coverage.
 (d)Dairy risk coverage administrationSection 1403 of the Agricultural Act of 2014 (7 U.S.C. 9053) is amended to read as follows:  1403.Dairy risk coverage administration (a)In generalBeginning with the 2019 calendar year, the Secretary shall administer dairy risk coverage under which participating dairy operations are paid a dairy risk coverage payment when actual dairy production margins are less than the threshold levels for a dairy risk coverage payment.
 (b)RegulationsSubpart A of part 1430 of title 7, Code of Federal Regulations (as in effect on the date of enactment of the Agriculture Improvement Act of 2018), shall remain in effect for dairy risk coverage beginning with the 2019 calendar year, except to the extent that the regulations are inconsistent with any provision of this Act..
 (e)Participation of dairy operations in dairy risk coverageSection 1404 of the Agricultural Act of 2014 (7 U.S.C. 9054) is amended— (1)in the section heading, by striking margin protection program and inserting dairy risk coverage;
 (2)in subsection (a), by striking the margin and all that follows through payments and inserting dairy risk coverage to receive dairy risk coverage payments; (3)in subsection (b), in each of paragraphs (1), (3), and (4), by striking the margin protection program and inserting dairy risk coverage;
 (4)in subsection (c)— (A)in paragraphs (1)(A) and (3), by striking the margin protection program each place it appears and inserting dairy risk coverage; and
 (B)in paragraph (1)(B), by striking of the margin protection program; and (5)in subsection (d), by striking the margin protection program and inserting dairy risk coverage.
 (f)Production history of participating dairy operationsSection 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055) is amended— (1)in subsections (a) and (c), by striking the margin protection program each place it appears and inserting dairy risk coverage; and
 (2)in subsection (a)(2), by striking In subsequent years and inserting During each of the 2014 through 2019 calendar years. (g)Dairy risk coverage paymentsSection 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056) is amended—
 (1)in the section heading, by striking margin protection and inserting dairy risk coverage; (2)by striking margin protection each place it appears and inserting dairy risk coverage;
 (3)in subsection (a)— (A)in paragraph (1)—
 (i)by striking to $4.00 and inserting the following:  to—(A)$4.00; and (ii)by adding at the end the following:
										
 (B)in the case of production subject to premiums under section 1407(b), any amount described in subparagraph (A), $8.50, or $9.00; and; and
 (B)in paragraph (2), by striking beginning with 25 percent and not exceeding and inserting that does not exceed; and (4)in subsection (c), in the subsection heading, by striking margin protection and inserting dairy risk coverage.
 (h)Premiums for dairy risk coverageSection 1407 of the Agricultural Act of 2014 (7 U.S.C. 9057) is amended— (1)in the section heading, by striking margin protection program and inserting dairy risk coverage;
 (2)in subsection (a), in the matter preceding paragraph (1), by striking the margin protection program and inserting dairy risk coverage; (3)in subsection (b)—
 (A)in paragraph (2)— (i)by striking Except as and all that follows through the and inserting The;
 (ii)by striking None the second place it appears and inserting $0.005; (iii)by striking None the third place it appears and inserting $0.01;
 (iv)by striking $0.009 and inserting $0.02; (v)by striking $0.016 and inserting $0.04;
 (vi)by striking $0.040 and inserting $0.07; (vii)by striking $0.063 and inserting $0.10;
 (viii)by striking $0.087 and inserting $0.12; (ix)by striking $0.142 and inserting $0.14; and
 (x)by adding at the end of the table the following:     $8.50$0.16 $9.00$0.18; and (B)by striking paragraph (3);
 (4)in subsection (c)(2)— (A)by striking $0.020 and inserting $0.048;
 (B)by striking $0.040 and inserting $0.096; (C)by striking $0.100 and inserting $0.144;
 (D)by striking $0.155 and inserting $0.24; (E)by striking $0.290 and inserting $0.42;
 (F)by striking $0.830 and inserting $1.08; (G)by striking $1.060 and inserting $1.32; and
 (H)by striking $1.360 and inserting $1.68; (5)in subsection (e)—
 (A)in paragraph (1), by striking the margin protection program and inserting dairy risk coverage; and (B)in paragraph (2), by striking A participating dairy operation in the margin protection program and inserting A dairy operation participating in dairy risk coverage; and
 (6)by adding at the end the following:  (f)Small and medium farm discountThe premium per hundredweight specified in the tables contained in subsections (b) and (c) for each coverage level shall be reduced by—
 (1)50 percent for a participating dairy operation with a production history that is less than 2,000,000 pounds; and
 (2)25 percent for a participating dairy operation with a production history that is not less than 2,000,000 pounds and not greater than 10,000,000 pounds.
										(g)Repayment of premiums
 (1)In generalThe Secretary shall repay to dairy operations that participated in the margin protection program, as in effect for each of calendar years 2015 through 2017, an amount equal to the difference between—
 (A)the total amount of premiums paid by participating dairy operations under this section for the applicable calendar year; and
 (B)the sum obtained by adding— (i)the total amount of payments made to participating dairy operations under section 1406 for that calendar year; and
 (ii)the costs of carrying out the margin protection program for that calendar year. (2)ApplicabilityParagraph (1) shall only apply to a calendar year for which the amount described in subparagraph (A) of that paragraph is greater than the amount described in subparagraph (B) of that paragraph.
 (3)Allocation of paymentsA repayment to a participating dairy operation under paragraph (1) shall be based on the proportion that—
 (A)the amount of premiums paid by the participating dairy operation under this section for the applicable calendar year; bears to
 (B)the total amount of premiums paid by participating dairy operations under this section for that calendar year.
											(4)Reduction for payments received
 (A)In generalA repayment to a participating dairy operation under paragraph (1) for a calendar year shall be an amount equal to the difference between—
 (i)the amount of the repayment to the participating dairy operation determined under paragraph (3) for the calendar year; and
 (ii)the amount of payments made to the participating dairy operation under section 1406 for the calendar year.
 (B)ApplicabilityNo payment shall be required under this subsection in the case of an amount determined under subparagraph (A) that is less than or equal to zero..
 (i)Effect of failure to pay administrative fees or premiumsSection 1408 of the Agricultural Act of 2014 (7 U.S.C. 9058) is amended— (1)in subsection (a)(2), by striking margin protection and inserting dairy risk coverage; and
 (2)in subsection (b), by striking the margin protection program and inserting dairy risk coverage. (j)DurationSection 1409 of the Agricultural Act of 2014 (7 U.S.C. 9059) is amended—
 (1)by striking The margin protection program and inserting Dairy risk coverage; and (2)by striking 2018 and inserting 2023.
 (k)Administration and enforcementSection 1410 of the Agricultural Act of 2014 (7 U.S.C. 9060) is amended— (1)in subsections (a) and (c), by striking the margin protection program each place it appears and inserting dairy risk coverage; and
 (2)in subsection (b), by striking margin protection and inserting dairy risk coverage. IIReauthorizations and Other Dairy-Related Provisions 1411.Reauthorizations (a)Forward pricingSection 1502(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8772(e)) is amended—
 (1)in paragraph (1), by striking 2018 and inserting 2023; and (2)in paragraph (2), by striking 2021 and inserting 2026.
 (b)Indemnity programSection 3 of Public Law 90–484 (7 U.S.C. 4553) is amended by striking 2018 and inserting 2023. (c)Promotion and researchSection 113(e)(2) of the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking 2018 and inserting 2023.
						1412.Class I skim milk price
 (a)Class I skim milk priceSection 8c(5)(A) of the Agricultural Adjustment Act (7 U.S.C. 608c(5)(A)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by striking Throughout in the third sentence and all that follows through the period at the end of the fourth sentence and inserting Throughout the 2-year period beginning on the effective date of this sentence (and subsequent to such 2-year period unless modified by amendment to the order involved), for purposes of determining prices for milk of the highest use classification, the Class I skim milk price per hundredweight specified in section 1000.50(b) of title 7, Code of Federal Regulations (or successor regulations), shall be the sum of the adjusted Class I differential specified in section 1000.52 of such title 7 (or successor regulations), plus the adjustment to Class I prices specified in sections 1005.51(b), 1006.51(b), and 1007.51(b) of such title 7 (or successor regulations), plus the simple average of the advanced pricing factors computed in sections 1000.50(q)(1) and 1000.50(q)(2) of such title 7 (or successor regulations), plus $0.74..
						(b)Effective date and implementation
 (1)Effective dateThe amendment made by subsection (a) shall take effect on the first day of the first month beginning more than 120 days after the date of enactment of this Act.
 (2)ImplementationImplementation of the amendment made by subsection (a) shall not be subject to any of the following:
 (A)The notice and comment provisions of section 553 of title 5, United States Code. (B)The notice and hearing requirements of section 8c(3) of the Agricultural Adjustment Act (7 U.S.C. 608c(3)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937.
 (C)The order amendment requirements of section 8c(17) of that Act (7 U.S.C. 608c(17)). (D)A referendum under section 8c(19) of that Act (7 U.S.C. 608c(19)).
								1413.Milk donation program
 (a)In generalPart III of subtitle D of title I of the Agricultural Act of 2014 (7 U.S.C. 9071) is amended to read as follows:
							
								IIIMilk Donation Program
									1431.Milk donation program
 (a)DefinitionsIn this section: (1)Eligible dairy organizationThe term eligible dairy organization means a dairy farmer (either individually or as part of a cooperative), or a dairy processor, who—
 (A)accounts to a Federal milk marketing order marketwide pool; and (B)incurs qualified expenses under subsection (e).
 (2)Eligible distributorThe term eligible distributor means a public or private nonprofit organization that distributes donated eligible milk. (3)Eligible milkThe term eligible milk means Class I fluid milk products produced and processed in the United States.
 (4)Eligible partnershipThe term eligible partnership means a partnership between an eligible dairy organization and an eligible distributor. (5)Participating partnershipThe term participating partnership means an eligible partnership for which the Secretary has approved a donation and distribution plan for eligible milk under subsection (c)(2).
 (b)Program required; purposesNot later than 180 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall establish and administer a milk donation program for the purposes of— (1)encouraging the donation of eligible milk;
 (2)providing nutrition assistance to individuals in low-income groups; and (3)reducing food waste.
											(c)Donation and distribution plans
 (1)In generalTo be eligible to receive reimbursement under subsection (d), an eligible partnership shall submit to the Secretary a donation and distribution plan that—
 (A)describes the process that the eligible partnership will use for the donation, processing, transportation, temporary storage, and distribution of eligible milk;
 (B)includes an estimate of the quantity of eligible milk that the eligible partnership will donate each year, based on—
 (i)preplanned donations; and (ii)contingency plans to address unanticipated donations; and
 (C)describes the rate at which the eligible partnership will be reimbursed, which shall be based on a percentage of the limitation described in subsection (e)(2).
 (2)Review and approvalNot less frequently than annually, the Secretary shall— (A)review donation and distribution plans submitted under paragraph (1); and
 (B)determine whether to approve or disapprove each of those donation and distribution plans. (d)Reimbursement (1)In generalOn receipt of appropriate documentation under paragraph (2), the Secretary shall reimburse an eligible dairy organization that is a member of a participating partnership on a regular basis for qualified expenses described in subsection (e).
											(2)Documentation
 (A)In generalAn eligible dairy organization shall submit to the Secretary such documentation as the Secretary may require to demonstrate the qualified expenses described in subsection (e) of the eligible dairy organization.
 (B)VerificationThe Secretary may verify the accuracy of documentation submitted under subparagraph (A) by spot checks and audits.
 (3)Retroactive reimbursementIn providing reimbursements under paragraph (1), the Secretary may provide reimbursements for qualified expenses incurred before the date on which the donation and distribution plan for the applicable participating partnership was approved by the Secretary.
											(e)Qualified expenses
 (1)In generalThe amount of a reimbursement under subsection (d) shall be an amount equal to the product of— (A)the quantity of eligible milk donated by the eligible dairy organization under a donation and distribution plan approved by the Secretary under subsection (c); and
 (B)subject to the limitation under paragraph (2), the rate described in that donation and distribution plan under subsection (c)(1)(C).
 (2)LimitationExpenses eligible for reimbursement under subsection (d) shall not exceed the value that an eligible dairy organization incurred by accounting to the Federal milk marketing order pool at the difference in the Class I milk value and the lowest classified price for the applicable month (either Class III milk or Class IV milk).
											(f)Preapproval
 (1)In generalThe Secretary shall— (A)establish a process for an eligible partnership to apply for preapproval of donation and distribution plans under subsection (c); and
 (B)not less frequently than annually, preapprove an amount for qualified expenses described in subsection (e) that the Secretary will allocate for reimbursement under each donation and distribution plan preapproved under subparagraph (A), based on an assessment of—
 (i)the feasibility of the plan; and (ii)the extent to which the plan advances the purposes described in subsection (b).
 (2)PreferenceIn preapproving amounts for reimbursement under paragraph (1)(B), the Secretary shall give preference to eligible partnerships that will provide funding and in-kind contributions in addition to the reimbursements.
											(3)Adjustments
 (A)In generalThe Secretary shall adjust or increase amounts preapproved for reimbursement under paragraph (1)(B) based on performance and demand.
												(B)Requests for increase
 (i)In generalThe Secretary shall establish a procedure for a participating partnership to request an increase in the amount preapproved for reimbursement under paragraph (1)(B) based on changes in conditions.
 (ii)Interim approval; incremental increaseThe Secretary may provide an interim approval of an increase requested under clause (i) and an incremental increase in the amount of reimbursement to the applicable participating partnership to allow time for the Secretary to review the request without interfering with the donation and distribution of eligible milk by the participating partnership.
													(g)Prohibition on resale of products
 (1)In generalAn eligible distributor that receives eligible milk donated under this section may not sell the products back into commercial markets.
 (2)Prohibition on future participationAn eligible distributor that the Secretary determines has violated paragraph (1) shall not be eligible for any future participation in the program established under this section.
 (h)AdministrationThe Secretary shall publicize opportunities to participate in the program established under this section.
 (i)ReviewsThe Secretary shall conduct appropriate reviews or audits to ensure the integrity of the program established under this section.
 (j)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $5,000,000 for fiscal year 2019 and each fiscal year thereafter, to remain available until expended..
 (b)Conforming amendmentSection 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051) is amended, in the matter preceding paragraph (1), by striking and part III.
						ESupplemental Agricultural Disaster Assistance
				1501.Supplemental agricultural disaster assistance
 (a)Members of Indian tribesSection 1501(a)(1)(B) of the Agricultural Act of 2014 (7 U.S.C. 9081(a)(1)(B)) is amended— (1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and
 (2)by inserting after clause (ii) the following:  (iii)an Indian tribe or tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));.
 (b)Livestock indemnity programSection 1501(b) of the Agricultural Act of 2014 (7 U.S.C. 9081(b)) is amended— (1)in paragraph (1)(B), by striking cold. and inserting cold, on the condition that in the case of the death loss of unweaned livestock due to that adverse weather, the Secretary may disregard any management practice, vaccination protocol, or lack of vaccination by the eligible producer on a farm.; and
 (2)by adding at the end the following:  (5)Sharing of bison market value dataTo ensure that payments made under this subsection relating to bison are consistent with the market value of bison, the Secretary shall annually seek input and data from the bison industry (including bison producer groups) relating to the market value of bison..
 (c)Tree assistance programSection 1501(e) of the Agricultural Act of 2014 (7 U.S.C. 9081(e)) is amended— (1)in paragraph (3), in the matter preceding subparagraph (A), by striking paragraph (4) and inserting paragraphs (4) and (5); and
 (2)by adding at the end the following:  (5)Payment rate for beginning and veteran producersSubject to paragraph (4), in the case of a beginning farmer or rancher or a veteran farmer or rancher (as those terms are defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)) that is eligible to receive assistance under this subsection, the Secretary shall provide reimbursement of 75 percent of the costs under subparagraphs (A)(i) and (B) of paragraph (3)..
						FNoninsured Crop Assistance
 1601.Noninsured crop assistance programSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by adding at the end the following:
							
 (C)Data collection and sharingThe Secretary shall coordinate with the Administrator of the Risk Management Agency on the type and format of data received under the noninsured crop disaster assistance program that—
 (i)best facilitates the use of that data in developing policies or plans of insurance offered under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and
 (ii)ensures the availability of that data on a regular basis. (D)CoordinationThe Secretary shall coordinate between the agencies of the Department that provide programs or services to farmers and ranchers that are potentially eligible for the noninsured crop disaster assistance program under this section—
 (i)to make available coverage under— (I)the fee waiver under subsection (k)(2); or
 (II)the premium discount under subsection (l)(3); and (ii)to share eligibility information to reduce paperwork and avoid duplication.; and
 (B)in paragraph (4)— (i)in subparagraph (B), by striking clause (i) and inserting the following:
								
									(i)In general
 (I)Agricultural Act of 2014As determined by the Secretary, native sod acreage that has been tilled for the production of a covered crop during the period beginning on February 8, 2014, and ending on the date of enactment of the Agriculture Improvement Act of 2018 shall be subject to 4 cumulative years of a reduction in benefits under this section as described in this subparagraph.
										(II)
											Subsequent years
 (aa)Non-hay and non-forage cropsDuring the first 4 crop years of planting, as determined by the Secretary, native sod acreage that has been tilled for the production of a covered crop other than a hay or forage crop after the date of enactment of the Agriculture Improvement Act of 2018 shall be subject to 4 cumulative years of a reduction in benefits under this section as described in this subparagraph.
 (bb)Hay and forage cropsDuring each crop year of planting, as determined by the Secretary, native sod acreage that has been tilled for the production of a hay or forage crop after the date of enactment of the Agriculture Improvement Act of 2018 shall be subject to 4 cumulative years of a reduction in benefits under this section as described in this subparagraph.; 
 (ii)by redesignating subparagraph (C) as subparagraph (D); (iii)by inserting after subparagraph (B) the following:
								
									(C)Native sod conversion certification
 (i)CertificationAs a condition on the receipt of benefits under this section, a producer that has tilled native sod acreage for the production of an insurable crop as described in subparagraph (B)(i) shall certify to the Secretary that acreage using—
 (I)an acreage report form of the Farm Service Agency (FSA–578 or any successor form); and (II)1 or more maps.
 (ii)CorrectionsBeginning on the date on which a producer submits a certification under clause (i), as soon as practicable after the producer discovers a change in tilled native sod acreage described in that clause, the producer shall submit to the Secretary any appropriate corrections to a form or map described in subclause (I) or (II) of that clause.
 (iii)Annual reportsNot later than January 1, 2019, and each January 1 thereafter through January 1, 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the tilled native sod acreage that has been certified under clause (i) in each county and State as of the date of submission of the report.; and
 (iv)in subparagraph (D) (as so redesignated)— (I)by striking This paragraph and inserting the following:
									
 (i)In generalSubject to clause (ii), this paragraph; and (II)by adding at the end the following:
									
 (ii)ElectionA governor of a State other than a State described in clause (i) may elect to have this paragraph apply to the State.;
 (2)in subsection (b)— (A)in paragraph (1), by striking not later than 30 days and inserting by an appropriate deadline; and
 (B)by adding at the end the following:  (4)Streamlined submission processThe Secretary shall establish a streamlined process for the submission of records and acreage reports under paragraphs (2) and (3) for—
 (A)diverse production systems such as those typical of urban production systems, other small-scale production systems, and direct-to-consumer production systems; and
 (B)additional coverage under subsection (l)— (i)for maximum liabilities not greater than $100,000; and
 (ii)that is equivalent to the process described in the regulations for microloan operating loans under parts 761 and 764 of title 7, Code of Federal Regulations (as in effect on the date of enactment of the Agriculture Improvement Act of 2018).;
 (3)in subsection (d)— (A)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively;
 (B)by inserting before paragraph (2) (as so redesignated) the following:  (1)the producer’s share of the total acres devoted to the eligible crop; by; and
 (C)in paragraph (2) (as so redesignated), by striking established yield for the crop and inserting approved yield for the crop, as determined by the Secretary; (4)in subsection (e)—
 (A)in paragraph (1), by striking farm and inserting approved; (B)in paragraph (2)—
 (i)in the second sentence— (I)by inserting approved before yield; and
 (II)by striking Subject and inserting the following:  (B)CalculationSubject; and
 (ii)in the matter preceding subparagraph (B) (as so designated)— (I)by striking yield coverage and inserting an approved yield; and
 (II)by striking The Secretary and inserting the following:  (A)In generalThe Secretary; and
 (C)in paragraph (3), by striking transitional yield of the producer and inserting county expected yield; (5)in subsection (i)(2), by striking exceed $125,000 and inserting the following: “exceed—
						
 (A)in the case of catastrophic coverage under subsection (c), $125,000; and (B)in the case of additional coverage under subsection (l), $300,000;
 (6)in subsection (k)(1)— (A)in subparagraph (A), by striking $250 and inserting $325; and
 (B)in subparagraph (B)— (i)by striking $750 and inserting $825; and
 (ii)by striking $1,875 and inserting $1,950; and (7)in subsection (l)—
 (A)in paragraph (1)— (i)by redesignating subparagraphs (A), (B), and (C) as subparagraphs (B), (C), and (D), respectively;
 (ii)by inserting before subparagraph (B) (as so redesignated) the following:  (A)the producer's share of the total acres devoted to the crop;; and
 (iii)in subparagraph (C) (as so redesignated), by inserting , contract price, or other premium price (such as a local, organic, or direct market price, as elected by the producer) after price;
 (B)by striking paragraphs (3) and (5); and (C)by redesignating paragraph (4) as paragraph (3).
						GAdministration
 1701.RegulationsSection 1601(c)(2) of the Agricultural Act of 2014 (7 U.S.C. 9091(c)(2)) is amended— (1)in the matter preceding subparagraph (A), by striking title and sections 11003 and 11017 and inserting title, sections 11003 and 11017, title I of the Agriculture Improvement Act of 2018 and the amendments made by that title, and section 10109 of that Act;
 (2)in subparagraph (A), by adding and at the end; (3)in subparagraph (B), by striking ; and and inserting a period; and
 (4)by striking subparagraph (C). 1702.Suspension of permanent price support authoritySection 1602 of the Agricultural Act of 2014 (7 U.S.C. 9092) is amended by striking 2018 each place it appears and inserting 2023.
 1703.ImplementationSection 1614 of the Agricultural Act of 2014 (7 U.S.C. 9097) is amended— (1)by striking subsection (b) and inserting the following:
						
 (b)StreamliningIn implementing this title, the Secretary shall— (1)reduce administrative burdens and costs to producers by streamlining and reducing paperwork, forms, and other administrative requirements, including through the implementation of the Acreage Crop Reporting and Streamlining Initiative that, in part, shall ensure that—
 (A)a producer (or an agent of a producer) may report information electronically (including geospatial data) or conventionally to the Department of Agriculture;
 (B)the Department of Agriculture collects and collates producer information that allows cross-agency collation, including by—
 (i)using farm numbers, common-land-unit identifiers, or other common identifiers to enable data across the farm production and conservation mission area to be collated by farm, field, and operator or owner;
 (ii)recording and making available data at the smallest possible unit, such as field-level; and (iii)harmonizing methods for determining yields and property descriptions; and
 (C)on the request of the producer (or agent thereof), the Department of Agriculture electronically shares with the producer (or agent) in real time and without cost to the producer (or agent) the common land unit data, related farm level data, conservation practices and other information of the producer through a single Department-wide login;
 (2)improve coordination, information sharing, and administrative work with the Farm Service Agency, the Risk Management Agency, the Natural Resources Conservation Service, and other agencies, as determined appropriate by the Secretary, including by—
 (A)streamlining processes and reducing paperwork for cross-agency interactions, such as acreage reports and conservation compliance determinations; and
 (B)utilizing common acreage reporting processes to collect relevant field-level data such that a producer—
 (i)has the option to report— (I)to any of those agencies; and
 (II)electronically; and (ii)does not need to report duplicative information; and
 (3)take advantage of new technologies to enhance the efficiency and effectiveness of program delivery to producers, including by—
 (A)providing an option, as practicable, for uploading other farm- or field-level data that is unrelated to program requirements, such as input costs or field characteristics, such as soil test results;
 (B)maintaining historical information and allowing users to examine trends on a field- or farm-level; (C)providing access to agency tools, such as farm- or field-level estimates of benefits of existing or prospective conservation practices;
 (D)developing data standards and security procedures to allow optional precision agriculture or other third-party providers to develop applications to use or feed into the datasets and analysis; and
 (E)developing methods to summarize the improved yield or reduced risk relating to conservation best practices through cooperative extension services or other similar means, while ensuring the privacy of individual producers.; and
 (2)by adding at the end the following:  (e)Deobligation of unliquidated obligations (1)In generalSubject to paragraph (3), any payment obligated or otherwise made available by the Secretary under this title on or after the date of enactment of the Agriculture Improvement Act of 2018 that is not disbursed to the recipient by the date that is 5 years after the date on which the payment is obligated or otherwise made available shall—
 (A)be deobligated; and (B)revert to the Treasury.
									(2)Outstanding payments
 (A)In generalSubject to paragraph (3), any payment obligated or otherwise made available by the Farm Service Agency (or any predecessor agency of the Department of Agriculture) under the laws described in subparagraph (B) before the date of enactment of the Agriculture Improvement Act of 2018, that is not disbursed by the date that is 5 years after the date on which the payment is obligated or otherwise made available shall—
 (i)be deobligated; and (ii)revert to the Treasury.
 (B)Laws describedThe laws referred to in subparagraph (A) are any of the following: (i)This title.
 (ii)Title I of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702 et seq.). (iii)Title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.).
 (iv)The Agricultural Market Transition Act (7 U.S.C. 7201 et seq.). (v)Titles I through XI of the Food, Agriculture, Conservation, and Trade Act of 1990 (Public Law 101–624; 104 Stat. 3374) and the amendments made by those titles.
 (vi)Titles I through X of the Food Security Act of 1985 (Public Law 99–198; 99 Stat. 1362) and the amendments made by those titles.
 (vii)Titles I through XI of the Agriculture and Food Act of 1981 (Public Law 97–98; 95 Stat. 1218) and the amendments made by those titles.
 (viii)Titles I through X of the Food and Agriculture Act of 1977 (Public Law 95–113; 91 Stat. 917) and the amendments made by those titles.
 (3)WaiverThe Secretary may delay the date of the deobligation and reversion under paragraph (1) or (2) of any payment—
 (A)that is the subject of— (i)ongoing administrative review or appeal;
 (ii)litigation; or (iii)the settlement of an estate; or
 (B)for which the Secretary otherwise determines that the circumstances are such that the delay is equitable..
 1704.Adjusted gross income limitationSection 1001D(b)(1) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(1)) is amended by striking $900,000 and inserting $700,000.
				1705.Base acres review
 (a)In generalThe Secretary shall review the establishment, calculation, reallocation, adjustment, and reduction of base acres under part II of subtitle A of title I of the Agricultural Act of 2014 (7 U.S.C. 9011 et seq.).
 (b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the results of the review under subsection (a).
					1706.Farm Service Agency accountability
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Inspector General of the Department of Agriculture, shall establish policies, procedures, and plans to improve program accountability and integrity through targeted and coordinated activities, including utilizing data mining to identify and reduce errors, waste, fraud, and abuse in programs administered by the Farm Service Agency.
 (b)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter through fiscal year 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing a summary of—
 (1)the existing efforts of the Department of Agriculture to eliminate errors, waste, fraud, and abuse, including efforts that involve coordination with other departments or agencies;
 (2)identified weaknesses or program integrity issues that contribute to errors, waste, fraud, and abuse in Farm Service Agency programs and plans for actions to be taken to address and reduce those weaknesses or program integrity issues;
 (3)the existing and planned data sampling and mining activities of the Farm Service Agency; (4)errors, waste, fraud, or abuse identified through activities under subsection (a); and
 (5)any plans for administrative actions or recommendations for legislative changes relating to reducing errors, waste, fraud, and abuse in programs of the Department of Agriculture.
						1707.Technical corrections
 (a)Section 1112(c)(2) of the Agricultural Act of 2014 (7 U.S.C. 9012(c)(2)) is amended by striking subparagraph (A) and inserting the following:
						
 (A)Any acreage on the farm enrolled in— (i)the conservation reserve program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.); or
 (ii)a wetland reserve easement under section 1265C of the Food Security Act of 1985 (16 U.S.C. 3865c).. (b)Section 1614(d) of the Agricultural Act of 2014 (7 U.S.C. 9097(d)) is amended—
 (1)in paragraph (1), by striking pursuant 2 U.S.C. 901(a) and inserting pursuant to section 251(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)); and
 (2)by striking subtitles B each place it appears and inserting subtitle B. IIConservation AConservation Reserve Program 2101.Extension and enrollment requirements of conservation reserve programSection 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended—
 (1)in subsection (a), by striking 2018 and inserting 2023; (2)in subsection (b)(1)—
 (A)in subparagraph (A)(i), by striking or at the end and inserting and; and (B)in subparagraph (B), by striking Agricultural Act of 2014 and inserting Agriculture Improvement Act of 2018;
 (3)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (D), by striking and at the end; (ii)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (F)each of fiscal years 2019 through 2023, not more than 25,000,000 acres.; and
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking limitations and inserting limitation; and (II)by striking 2018 and inserting 2023; and
 (ii)in subparagraph (B)— (I)by striking may and inserting shall;
 (II)by striking land with expiring and inserting the following: “land, as determined by the Secretary—  (i)with expiring;
 (III)in clause (i) (as so designated), by striking the period at the end and inserting a semicolon; and (IV)by adding at the end the following:
									
 (ii)at risk of conversion or development; or (iii)of ecological significance, including land that—
 (I)may assist in the restoration of threatened or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (II)may assist in preventing a species from being listed as a threatened or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or
 (III)improves or creates wildlife habitat corridors.; and (iii)in subparagraph (C)—
 (I)by striking the Secretary shall make and inserting  the Secretary shall—(i)make; (II)in clause (i) (as so designated), by striking the period at the end and inserting ; and; and
 (III)by adding at the end the following:  (ii)offer enrollment under subparagraph (A) during any period that any other land may be enrolled in the conservation reserve.; and
 (C)by adding at the end the following:  (3)Additional enrollment procedure (A)Grasslands and continuous sign-upWith respect to enrollment in the conservation reserve program using continuous sign-up under section 1234(d)(2)(A)(ii) or of grassland described in subsection (b)(3), the Secretary shall allow producers to submit applications for enrollment on a continuous basis.
 (B)Annual enrollmentSubject to the availability of acreage for enrollment in the conservation reserve program for a fiscal year in accordance with paragraph (1), the Secretary shall enter into contracts under the conservation reserve program for each fiscal year.
									(4)State acres for wildlife enhancement
 (A)In generalFor the purposes of applying the limitations in paragraph (1), the Secretary shall give priority to land—
 (i)enrolled in the conservation reserve program using continuous sign-up under section 1234(d)(2)(A)(ii); and
 (ii)on which practices to maintain, enhance, or restore wildlife habitat on land designated as a State acres for wildlife enhancement area under subsection (j)(1) shall be conducted.
 (B)AcreageOf the acres maintained in the conservation reserve in accordance with paragraph (1), to the maximum extent practicable, not less than 30 percent of acres enrolled in the conservation reserve using continuous sign-up under section 1234(d)(2)(A)(ii) shall be of land described in subparagraph (A).
									(5)Enrollment of water quality practices to foster clean lakes, estuaries, and rivers
 (A)In generalFor purposes of applying the limitation in paragraph (1), the Secretary shall give priority to the enrollment in the conservation reserve program under this subchapter of land that, as determined by the Secretary—
 (i)will have a positive impact on water quality; and (ii) (I)will be devoted to—
 (aa)a grass sod waterway; (bb)a contour grass sod strip;
 (cc)a prairie strip; (dd)a filterstrip;
 (ee)a riparian buffer; (ff)a wetland or a wetland buffer;
 (gg)a saturated buffer; (hh)a bioreactor; or
 (ii)another similar water quality practice, as determined by the Secretary; or (II)will be enrolled in the conservation reserve program using continuous sign-up under section 1234(d)(2)(A)(ii).
 (B)Sediment and nutrient loadingsIn carrying out subparagraph (A), the Secretary shall consider land that— (i)is located in a watershed impacted by sediment and nutrient; and
 (ii)if enrolled, will reduce sediment loadings, nutrient loadings, and harmful algal blooms, as determined by the Secretary.
 (C)AcreageOf the acres maintained in the conservation reserve in accordance with paragraph (1), to the maximum extent practicable, not less than 40 percent of acres enrolled in the conservation reserve using continuous sign-up under section 1234(d)(2)(A)(ii) shall be of land described in subparagraph (A).
 (D)ReportThe Secretary shall— (i)in the monthly publication of the Secretary describing conservation reserve program statistics, include a description of enrollments through the priority under this paragraph; and
 (ii)publish on the website of the Farm Service Agency an annual report describing a summary of, with respect to the enrollment priority under this paragraph—
 (I)new enrollments; (II)expirations;
 (III)geographic distribution; and (IV)estimated water quality benefits.; and
 (4)by adding at the end the following:  (j)State acres for wildlife enhancement (1)In generalA State or Indian Tribe, in consultation with the applicable State technical committee established under section 1261(a), may submit to the Secretary a request to designate within the State or territory of the Indian Tribe a State acres for wildlife enhancement area (referred to in this subsection as a SAFE area) in accordance with this subsection.
 (2)RequestsA request submitted under paragraph (1) shall— (A)include a description of—
 (i)the specific wildlife species that would benefit from the creation of the habitat; (ii)the number of acres requested for enrollment;
 (iii)the geographic area where the habitat would be created; and (iv)the 1 or more specific practices to be conducted for the benefit of the wildlife species described in clause (i);
 (B)be in accordance with State or national wildlife habitat plans or goals; and (C)include a wildlife monitoring and evaluation plan.
 (3)PriorityThe Secretary may give priority to requests submitted under paragraph (1)— (A)that cover an area—
 (i)on which the habitat for a particular species may be declining or in danger of declining; (ii)the designation of which would help—
 (I)to prevent the listing of a species as a threatened species or an endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or (II)to remove a species from the list of threatened species or endangered species under that Act;
 (iii)that is adjacent to other conservation land, including to establish wildlife corridors and large blocks of conservation land; or
 (iv)that provides economic or social value to the local community for outdoor recreation activities; or (B)that include a commitment of funds from which to pay for incentive payments to an agricultural producer that enrolls land in the conservation reserve program within a SAFE area.
 (4)Regional balanceTo the maximum extent practicable, the Secretary shall maintain a regional balance in the designation of SAFE areas.
 (5)ReportThe Secretary shall— (A)in the monthly publication of the Secretary describing conservation reserve program statistics, include a description of enrollments in SAFE areas; and
 (B)publish on the website of the Farm Service Agency an annual report describing a summary of, with respect to SAFE areas—
 (i)new enrollments; (ii)expirations;
 (iii)geographic distribution; and (iv)estimated wildlife benefits..
 2102.Farmable wetland programSection 1231B(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3831b(a)(1)) is amended by striking 2018 and inserting 2023. 2103.Duties of the Secretary (a)Cost-Share and rental paymentsSection 1233(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3833(a)(1)) is amended by inserting , including the cost of fencing and other water distribution practices, if applicable after interest.
 (b)Specified activities permittedSection 1233(b) of the Food Security Act of 1985 (16 U.S.C. 3833(b)) is amended by striking paragraph (1) and inserting the following:
						
 (1)harvesting, grazing, or other commercial use of the forage, without any reduction in the rental rate, in response to—
 (A)drought; (B)flooding;
 (C)a state of emergency caused by drought or wildfire that— (i)is declared by the Governor, in consultation with the State Committee of the Farm Service Agency, of the State in which the land that is subject to a contract under the conservation reserve program is located;
 (ii)covers any part of the State or the entire State; and (iii)the Secretary does not object to the declaration under clause (i) by not later than 5 business days after the date of declaration; or
 (D)other emergency;. (c)Harvesting and grazingSection 1233 of the Food Security Act of 1985 (16 U.S.C. 3833) is amended by adding at the end the following:
						
							(e)Harvesting and grazing
 (1)In generalThe Secretary may permit harvesting and grazing in accordance with paragraphs (2) through (5) of subsection (b) on any land subject to a contract under the conservation reserve program.
 (2)ExceptionThe Secretary, in coordination with the applicable State technical committee established under section 1261(a), may determine for any year that harvesting or grazing described in paragraph (1) shall not be permitted on land subject to a contract under the conservation reserve program in a particular county if harvesting or grazing for that year would cause long-term damage to vegetative cover on that land..
 2104.PaymentsSection 1234 of the Food Security Act of 1985 (16 U.S.C. 3834) is amended— (1)in subsection (c)—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (B)by inserting before subparagraph (A) (as so redesignated) the following:  (1)Signing and practice incentive payments (A)In generalIn the case of a continuous enrollment contract, the Secretary may make an incentive payment to an owner or operator of eligible land in an amount sufficient to encourage participation in the program established under this subchapter.
 (B)Limitation on making paymentsThe Secretary may only make an incentive payment under subparagraph (A) if the national average market price received by producers during the previous 12-month marketing year for major covered commodities is greater than the national average market price received by producers during the most recent 10 marketing years for major covered commodities.
									(2)Tree thinning and other practices; and
 (C)in paragraph (2)(B) (as so designated), by striking paragraph (1) and inserting subparagraph (A); (2)in subsection (d)—
 (A)in paragraph (3)(A)— (i)by striking Secretary may and inserting the following: “Secretary—
								
 (i)may;  (ii)in clause (i) (as so designated), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (ii)shall prioritize the enrollment of marginal and environmentally sensitive land that is the subject of the contract offer.; and
 (B)in paragraph (5)— (i)in subparagraph (A), by striking other before year,;
 (ii)in subparagraph (C)— (I)by striking The Secretary may use and inserting Subject to paragraph (3)(A)(ii), with respect to; and
 (II)by striking rental rates the first place it appears and inserting the following: “rental rates, the Secretary—  (i)shall apply the limitation described in subsection (g)(1); and
 (ii)may use the estimates; and (iii)by adding at the end the following:
								
 (D)Rental rate limitationExcept in the case of an incentive payment under subsection (c), a payment under this subchapter shall not exceed 88.5 percent of the estimated rental rate determined under subparagraph (A).; and
 (3)in subsection (g)— (A)in paragraph (1), by striking The total and inserting Except as provided in paragraph (2), the total; and
 (B)by striking paragraph (2) and inserting the following:  (2)Wellhead protectionParagraph (1) and section 1001D(b) shall not apply to rental payments received by a rural water district or association for land that is enrolled under this subchapter for the purpose of protecting a wellhead..
						2105.Conservation reserve enhancement program
 (a)In generalSubchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1231 (16 U.S.C. 3831) the following:
						
							1231A.Conservation reserve enhancement program
 (a)DefinitionsIn this section: (1)Eligible landThe term eligible land means land that is eligible to be included in the program established under this subchapter.
 (2)Eligible partnerThe term eligible partner means— (A)a State;
 (B)a political subdivision of a State; (C)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));
 (D)a nongovernmental organization; (E)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)));
 (F)a State cooperative extension service; (G)a research institute; and
 (H)any other entity, as determined appropriate by the Secretary. (3)ManagementThe term management means an activity conducted by an owner or operator under a contract entered into under this subchapter after the establishment of a conservation practice on eligible land, to regularly maintain or enhance the vegetative cover established by the conservation practice—
 (A)throughout the term of the contract; and (B)consistent with the conservation plan that covers the eligible land.
 (4)ProgramThe term program means a conservation reserve enhancement program carried out under an agreement under subsection (b)(1).
									(b)Agreements
 (1)In generalThe Secretary may enter into an agreement with an eligible partner to carry out a conservation reserve enhancement program—
 (A)to assist in enrolling eligible land in the program established under this subchapter; and (B)that the Secretary determines will advance the purposes of this subchapter.
 (2)ContentsAn agreement entered into under paragraph (1) shall— (A)describe—
 (i)1 or more specific State or nationally significant conservation concerns to be addressed by the agreement;
 (ii)quantifiable environmental goals for addressing the concerns under clause (i); (iii)a suitable acreage goal for enrollment of eligible land under the agreement, as determined by the Secretary;
 (iv)the location of eligible land to be enrolled in the project area identified under the agreement; (v)the payments to be offered by the Secretary and eligible partner to an owner or operator; and
 (vi)an appropriate list of conservation reserve program conservation practice standards, including any modifications to the practice standards, that are appropriate to meeting the concerns described under clause (i), as determined by the Secretary in consultation with eligible partners; and
 (B)require the eligible partner to provide funds. (3)Effect on existing agreements (A)In generalSubject to subparagraph (B), an agreement under this subsection shall not affect, modify, or interfere with existing agreements under this subchapter.
 (B)Modification of existing agreementsTo implement this section, the signatories to an agreement under this subsection may mutually agree to a modification of an agreement entered into before the date of enactment of this section under the Conservation Reserve Enhancement Program established by the Secretary under this subchapter.
										(c)Payments
 (1)Funding requirementFunds provided by an eligible partner may be in cash, in-kind contributions, or technical assistance.
 (2)Marginal pastureland cost-share paymentsThe Secretary shall ensure that cost-share payments to an owner or operator to install stream fencing, crossings, and alternative water development on marginal pastureland under a program reflect the fair market value of the cost of installation.
									(3)Cost-share and practice incentive payments
 (A)In generalOn request of an owner or operator, the Secretary shall provide cost-share payments when a major conservation practice component is completed under a program, as determined by the Secretary.
 (B)Assignment to eligible partnerAn owner or operator may assign cost-share and practice incentive payments to an eligible partner if the eligible partner installs the conservation practice or conducts the ongoing management of the conservation practice on behalf of the owner or operator.
										(4)Riparian buffer management payments
 (A)In generalIn the case of an agreement under subsection (b)(1) that includes riparian buffers as an eligible practice, the Secretary shall make cost-share payments to encourage the regular management of the riparian buffer throughout the term of the agreement, consistent with the conservation plan that covers the eligible land.
 (B)LimitationThe amount of payments received by an owner or operator under subparagraph (A) shall not be greater than 100 percent of the normal and customary projected management cost, as determined by the Secretary, in consultation with the applicable State technical committee established under section 1261(a).
										(d)Forested riparian buffer practice
 (1)Food-producing woody plantsIn the case of an agreement under subsection (b)(1) that includes forested riparian buffers as an eligible practice, the Secretary shall allow an owner or operator—
 (A)to plant food-producing woody plants in the forested riparian buffers, on the conditions that— (i)the plants shall contribute to the conservation of soil, water quality, and wildlife habitat; and
 (ii)the planting shall be consistent with— (I)recommendations of the applicable State technical committee established under section 1261(a); and
 (II)technical guide standards of the applicable field office of the Natural Resources Conservation Service; and
 (B)to harvest from plants described in subparagraph (A), on the conditions that— (i)the harvesting shall not damage the conserving cover or otherwise have a negative impact on the conservation concerns targeted by the program; and
 (ii)only native plant species appropriate to the region shall be used within 35 feet of the watercourse.
 (2)Technical assistanceFor the purpose of enrolling forested riparian buffers in a program, the Administrator of the Farm Service Agency, in consultation with the Chief of the Forest Service—
 (A)shall provide funds for technical assistance directly to a State forestry agency; and (B)is encouraged to partner with a nongovernmental organization—
 (i)to make recommendations for conservation practices under the program; (ii)to provide technical assistance necessary to carry out the conservation practices recommended under clause (i); and
 (iii)to implement riparian buffers by— (I)pooling and submitting applications on behalf of owners and operators in a specific watershed; and
 (II)carrying out management activities for the duration of the program. (e)AcreageOf the acres of land maintained in the conservation reserve in accordance with section 1231(d)(1), to the maximum extent practicable, not less than 20 percent of the acres enrolled in the conservation reserve program using continuous sign-up under section 1234(d)(2)(A)(ii) shall be enrolled under an agreement under subsection (b)(1).
 (f)Status reportNot later than 180 days after the end of each fiscal year, the Secretary shall submit to Congress a report that describes, with respect to each agreement entered into under subsection (b)(1)—
 (1)the status of the agreement; (2)the purposes and objectives of the agreement;
 (3)the Federal and eligible partner commitments made under the agreement; and (4)the progress made in fulfilling those commitments..
					(b)Conforming amendments
 (1)Section 1240R(c)(3) of the Food Security Act of 1985 (16 U.S.C. 3839bb–5(c)(3)) is amended by striking a special conservation reserve enhancement program described in section 1234(f)(4) and inserting the Conservation Reserve Enhancement Program under section 1231A.
 (2)Section 1244(f)(3) of the Food Security Act of 1985 (16 U.S.C. 3844(f)(3)) is amended by striking subsection (d)(2)(A)(ii) or (g)(2) of section 1234 and inserting section 1231A or 1234(d)(2)(A)(ii). 2106.Contracts (a)In generalSection 1235 of the Food Security Act of 1985 (16 U.S.C. 3835) is amended—
 (1)by striking subsection (e); (2)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively;
 (3)in subsection (e) (as so redesignated)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking retired farmer or rancher and inserting contract holder; (ii)by striking retired or retiring owner or operator each place it appears and inserting contract holder;
 (iii)in subparagraph (A), in the matter preceding clause (i), by striking 1 year and inserting 2 years; (iv)in subparagraph (B), by inserting purchase, including a lease with a term of less than 5 years and an option to before purchase);
 (v)in subparagraph (D), by striking and at the end; (vi)by redesignating subparagraph (E) as subparagraph (F); and
 (vii)by inserting after subparagraph (D) the following:  (E)give priority to the enrollment of the land in—
 (i)the conservation stewardship program established under subchapter B of chapter 2; (ii)the environmental quality incentives program established under chapter 4; or
 (iii)the agricultural conservation easement program established under subtitle H; and; and (B)in paragraph (2)(A), by striking under the and inserting the following: “under—
								
 (i)the conservation reserve program for grasslands described in section 1231(b)(3); or (ii)the; and
 (4)by adding at the end the following:  (h)Owner or operator election relating to conservation reserve easements (1)Definition of covered contractIn this subsection, the term covered contract means a contract entered into under this subchapter—
 (A)during the period beginning on the date of enactment of this subsection and ending on September 30, 2023; and
 (B)that covers land enrolled in the conservation reserve program— (i)under the clean lakes, estuaries, and rivers priority described in section 1231(d)(5); or
 (ii)that is located in a State acres for wildlife enhancement area under section 1231(j). (2)ElectionOn the expiration of a covered contract, an owner or operator party to the covered contract shall elect—
 (A)not to reenroll the land under the contract; (B)to reenroll the land under the contract, on the conditions that—
 (i)the annual rental payment shall be decreased by 40 percent; and (ii)no incentive payments shall be provided under the contract; or
 (C)not to reenroll the land under the contract and to enroll the land under the contract in a conservation reserve easement under section 1231C.
 (3)ExceptionOn the expiration of a covered contract, if land enrolled in the conservation reserve program under that contract is determined by the Secretary to not be suitable for permanent protection through a conservation reserve easement under section 1231C, notwithstanding paragraph (2)(B), the Secretary shall allow the land to be reenrolled under the terms of the conservation reserve program in effect on the date of expiration..
 (b)Conforming amendmentSection 1241(a)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(1)(B)) is amended by striking 1235(f) and inserting 1235(e).
 2107.Conservation reserve easementsSubchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1231B (16 U.S.C. 3831b) the following:
					
						1231C.Conservation reserve easements
							(a)In general
 (1)EnrollmentThe Secretary shall offer to enroll land in the conservation reserve program through a conservation reserve easement in accordance with this section.
 (2)Exclusion of acreage limitationFor purposes of applying the limitations in section 1231(d)(1), the Secretary shall not count acres of land enrolled under this section.
 (b)Eligible landOnly land subject to an expired covered contract (as defined in section 1235(h)(1)) shall be eligible for enrollment through a conservation reserve easement under this section.
 (c)TermThe term of a conservation reserve easement shall be— (1)permanent; or
 (2)the maximum period allowed by State law. (d)AgreementsTo be eligible to enroll land in the conservation reserve program through a conservation reserve easement, the owner of the land shall enter into an agreement with the Secretary—
 (1)to grant an easement on the land to the Secretary; (2)to implement a conservation reserve easement plan developed for the land under subsection (h)(1);
 (3)to create and record an appropriate deed restriction in accordance with applicable State law to reflect the easement;
 (4)to provide a written statement of consent to the easement signed by any person holding a security interest in the land;
 (5)to comply with the terms and conditions of the easement and any related agreements; and (6)to permanently retire any existing base history for the land covered by the easement.
								(e)Terms and conditions of easements
 (1)In generalA conservation reserve easement shall include terms and conditions that— (A)permit—
 (i)repairs, improvements, and inspections on the land that are necessary to maintain existing public drainage systems; and
 (ii)owners to control public access on the land while identifying access routes to be used for restoration activities and management and easement monitoring;
 (B)prohibit— (i)the alteration of wildlife habitat and other natural features of the land, unless specifically authorized by the Secretary as part of the conservation reserve easement plan;
 (ii)the spraying of the land with chemicals or the mowing of the land, except where the spraying or mowing is authorized by the Secretary or is necessary—
 (I)to comply with Federal or State noxious weed control laws; (II)to comply with a Federal or State emergency pest treatment program; or
 (III)to meet habitat needs of specific wildlife species; (iii)any activity to be carried out on the land of the owner or successor that is immediately adjacent to, and functionally related to, the land that is subject to the easement if the activity will alter, degrade, or otherwise diminish the functional value of the land; and
 (iv)the adoption of any other practice that would tend to defeat the purposes of the conservation reserve program, as determined by the Secretary; and
 (C)include any additional provision that the Secretary determines is appropriate to carry out this section or facilitate the practical administration of this section.
 (2)ViolationOn the violation of a term or condition of a conservation reserve easement— (A)the conservation reserve easement shall remain in force; and
 (B)the Secretary may require the owner to refund all or part of any payments received by the owner under the program, with interest on the payments, as determined appropriate by the Secretary.
 (3)Compatible usesLand subject to a conservation reserve easement may be used for compatible economic uses, including hunting and fishing, managed timber harvest, or periodic haying or grazing, if the use—
 (A)is specifically permitted by the conservation reserve easement plan developed for the land; and (B)is consistent with the long-term protection and enhancement of the conservation resources for which the easement was established.
									(f)Compensation
								(1)Determination
 (A)Permanent easementsThe Secretary shall pay as compensation for a permanent conservation reserve easement acquired under this section an amount necessary to encourage enrollment of land in such a conservation reserve easement, based on the lowest of—
 (i)the fair market value of the land, as determined by the Secretary, using the Uniform Standards of Professional Appraisal Practice or an areawide market analysis or survey;
 (ii)the amount corresponding to a geographical limitation, as determined by the Secretary in regulations prescribed by the Secretary; or
 (iii)the offer made by the landowner. (B)OtherCompensation for a conservation reserve easement that is not permanent due to a restriction in applicable State law shall be not less than 50 percent, but not more than 75 percent, of the compensation that would be paid for a permanent conservation reserve easement.
 (2)Form of paymentCompensation for a conservation reserve easement shall be provided by the Secretary in the form of a cash payment, in an amount determined under paragraph (1).
 (3)PaymentsThe Secretary may provide payment under this paragraph to a landowner using— (A)10 annual payments; or
 (B)1 payment. (4)TimingThe Secretary shall provide any annual easement payment obligation under paragraph (3)(A) as early as practicable in each fiscal year.
 (5)Payments to othersThe Secretary shall make a payment, in accordance with regulations prescribed by the Secretary, in a manner as the Secretary determines is fair and reasonable under the circumstances, if an owner who is entitled to a payment under this section—
 (A)dies; (B)becomes incompetent;
 (C)is succeeded by another person or entity who renders or completes the required performance; or (D)is otherwise unable to receive the payment.
									(g)Technical assistance
 (1)In generalThe Secretary shall assist owners in complying with the terms and conditions of a conservation reserve easement.
 (2)Contracts or agreementsThe Secretary may enter into 1 or more contracts with private entities or agreements with a State, nongovernmental organization, or Indian Tribe to carry out necessary maintenance of a conservation reserve easement if the Secretary determines that the contract or agreement will advance the purposes of the conservation reserve program.
								(h)Administration
 (1)Conservation reserve easement planThe Secretary shall develop a conservation reserve easement plan for any land subject to a conservation reserve easement, which shall include practices and activities necessary to maintain, protect, and enhance the conservation value of the enrolled land.
								(2)Delegation of easement administration
 (A)Federal, State, or local government agenciesThe Secretary may delegate any of the management, monitoring, and enforcement responsibilities of the Secretary under this section to other Federal, State, or local government agencies that have the appropriate authority, expertise, and resources necessary to carry out those delegated responsibilities.
 (B)Conservation organizationsThe Secretary may delegate any management responsibilities of the Secretary under this section to conservation organizations if the Secretary determines the conservation organization has similar expertise and resources..
 2108.Eligible land; State law requirementsThe Secretary shall revise paragraph (4) of section 1410.6(d) of title 7, Code of Federal Regulations, to provide that land shall not be ineligible for enrollment in the conservation reserve program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) under that paragraph if the Deputy Administrator (as defined in section 1410.2(b) of title 7, Code of Federal Regulations (or successor regulations)), in consultation with the applicable State technical committee established under section 1261(a) of the Food Security Act of 1985 (16 U.S.C. 3861(a)) determines, under such terms and conditions as the Deputy Administrator, in consultation with the State technical committee, determines to be appropriate, that making that land eligible for enrollment in that program is in the best interests of that program.
				BConservation Stewardship Program
 2201.DefinitionsSection 1238D of the Food Security Act of 1985 (16 U.S.C. 3838d) is amended— (1)in paragraph (2)(B)—
 (A)in clause (i), by striking and at the end; (B)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (iii)development of a comprehensive conservation plan, as defined in section 1238G(f)(1);
 (iv)soil health planning, including planning to increase soil organic matter; and (v)activities that will assist a producer to adapt to, or mitigate against, increasing weather volatility.; and
 (2)in paragraph (7), by striking the period at the end and inserting the following:  through the use of—(A)quality criteria under a resource management system; (B)predictive analytics tools or models developed or approved by the Natural Resources Conservation Service;
 (C)data from past and current enrollment in the program; and (D)other methods that measure conservation and improvement in priority resource concerns, as determined by the Secretary..
					2202.Establishment
 (a)ExtensionSection 1238E(a) of the Food Security Act of 1985 (16 U.S.C. 3838e(a)) is amended in the matter preceding paragraph (1) by striking 2018 and inserting 2023.
 (b)ExclusionsSection 1238E(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3838e(b)(2)) is amended in the matter preceding paragraph (1) by striking the Agricultural Act of 2014 and inserting the Agriculture Improvement Act of 2018.
 2203.Stewardship contractsSection 1238F of the Food Security Act of 1985 (16 U.S.C. 3838f) is amended— (1)in subsection (b), by striking paragraph (1) and inserting the following:
						
							(1)Ranking of applications
 (A)In generalIn evaluating contract offers submitted under subsection (a), the Secretary shall rank applications based on—
 (i)the natural resource conservation and environmental benefits that result from the conservation treatment on all applicable priority resource concerns at the time of submission of the application;
 (ii)the degree to which the proposed conservation activities increase natural resource conservation and environmental benefits; and
 (iii)other consistent criteria, as determined by the Secretary. (B)Additional criterionIf 2 or more applications receive the same ranking under subparagraph (A), the Secretary shall rank those contracts based on the extent to which the actual and anticipated conservation benefits from each contract are provided at the lowest cost relative to other similarly beneficial contract offers.; and
 (2)in subsection (e)— (A)in paragraph (2)—
 (i)by inserting new or improved after integrate; and (ii)by inserting demonstrating continued improvement during the additional 5-year period, after operation,; and
 (B)in paragraph (3)(B), by striking to exceed the stewardship threshold of and inserting to adopt or improve conservation activities, as determined by the Secretary, to achieve higher levels of performance with respect to not less than.
 2204.Duties of SecretarySection 1238G of the Food Security Act of 1985 (16 U.S.C. 3838g) is amended— (1)in subsection (c)—
 (A)in the matter preceding paragraph (1)— (i)by striking Agricultural Act of 2014, and ending on September 30, 2022 and inserting Agriculture Improvement Act of 2018, and ending on September 30, 2028; and
 (ii)by striking , to the maximum extent practicable; (B)in paragraph (1)—
 (i)by inserting to the maximum extent practicable, before enroll; and (ii)by striking 10,000,000 and inserting 8,797,000; and
 (C)in paragraph (2)— (i)by inserting notwithstanding any other provision of this subchapter, before manage; and
 (ii)by striking all financial and all that follows through the period at the end and inserting the following:  all—(A)financial assistance, including payments made under subsections (d)(5), (e), and (f); (B)technical assistance; and
 (C)any other expenses associated with enrollment or participation in the program.;  (2)in subsection (d), by adding at the end the following:
						
 (5)Payment for cover crop activitiesSubject to the restriction under subsection (c)(2), the amount of a payment under this subsection for cover crop activities shall be not less than 125 percent of the annual payment amount determined by the Secretary under paragraph (2).;
 (3)in subsection (e)— (A)in the subsection heading, by inserting and advanced grazing management after rotations;
 (B)by striking paragraph (2); (C)by redesignating paragraphs (1) and (4) as paragraphs (2) and (1), respectively, and moving the paragraphs so as to appear in numerical order;
 (D)in paragraph (1) (as so redesignated)— (i)by redesignating subparagraphs (A) through (D) and (E) as clauses (i) through (iv) and (vi), respectively, and indenting appropriately;
 (ii)by striking the paragraph designation and all that follows through the term in the matter preceding clause (i) (as so redesignated) and inserting the following:  (1)DefinitionsIn this subsection:
 (A)Advanced grazing managementThe term advanced grazing management means the use of a combination of grazing practices (as determined by the Secretary), which may include management-intensive rotational grazing, that provide for—
 (i)improved soil health and carbon sequestration; (ii)drought resilience;
 (iii)wildlife habitat; (iv)wildfire mitigation;
 (v)control of invasive plants; and (vi)water quality improvement.
 (B)Management-intensive rotational grazingThe term management-intensive rotational grazing means a strategic, adaptively managed multipasture grazing system in which animals are regularly and systematically moved to fresh pasture in a manner that—
 (i)maximizes the quantity and quality of forage growth; (ii)improves manure distribution and nutrient cycling;
 (iii)increases carbon sequestration from greater forage harvest; (iv)improves the quality and quantity of cover for wildlife;
 (v)provides permanent cover to protect the soil from erosion; and (vi)improves water quality.
 (C)Resource-conserving crop rotationThe term; and (iii)in subparagraph (C) (as so designated)—
 (I)in clause (iv) (as so redesignated), by striking and at the end; and (II)by inserting after clause (iv) (as so redesignated) the following:
									
 (v)builds soil organic matter; and; (E)in paragraph (2) (as so redesignated), by striking improve resource-conserving and all that follows through the period at the end and inserting the following:
							
 improve, manage, and maintain—(A)resource-conserving crop rotations; or (B)advanced grazing management.;
 (F)in paragraph (3)— (i)by striking paragraph (1) and inserting paragraph (2); and
 (ii)by striking and maintain and all that follows through the period at the end and inserting or improve, manage, and maintain resource-conserving crop rotations or advanced grazing management for the term of the contract.; and
 (G)by adding at the end the following:  (4)Amount of paymentSubject to the restriction under subsection (c)(2), an additional payment provided under paragraph (2) shall be not less than 150 percent of the annual payment amount determined by the Secretary under subsection (d)(2).;
 (4)by redesignating subsections (f) through (i) as subsections (g) through (j), respectively; (5)by inserting after subsection (e) the following:
						
							(f)Payment for comprehensive conservation plan
 (1)Definition of comprehensive conservation planIn this subsection, the term comprehensive conservation plan means a conservation plan that meets or exceeds the stewardship threshold for each priority resource concern identified by the Secretary under subsection (a)(2).
 (2)Payment for comprehensive conservation planSubject to the restriction under subsection (c)(2), the Secretary shall provide a 1-time payment to a producer that develops and implements a comprehensive conservation plan.
 (3)Amount of paymentThe Secretary shall determine the amount of payment under paragraph (2) based on— (A)the number of priority resource concerns addressed in the comprehensive conservation plan; and
 (B)the number of types of land uses included in the comprehensive conservation plan.;  (6)in subsection (g) (as so redesignated)—
 (A)by striking 2014 through 2018 and inserting 2019 through 2023; and (B)by inserting or acequias after Indian tribes; and
 (7)in subsection (i) (as so redesignated)— (A)by striking the subsection designation and heading and all that follows through The Secretary and inserting the following:
							
								(i)Organic certification
 (1)CoordinationThe Secretary; and (B)by adding at the end the following:
							
								(2)Allocation
 (A)In generalUsing funds made available for the program for each of fiscal years 2019 through 2023, the Secretary shall allocate funding to States to support organic production and transition to organic production through paragraph (1).
 (B)DeterminationThe Secretary shall determine the allocation to a State under subparagraph (A) based on— (i)the certified and transitioning organic operations of the State; and
 (ii)the organic acreage of the State.; (8)in subsection (j) (as so redesignated), by striking subsection (f) and inserting subsection (g); and
 (9)by adding at the end the following:  (k)Streamlining and coordinationTo the maximum extent feasible, the Secretary shall provide for streamlined and coordinated procedures for the program and the environmental quality incentives program under chapter 4, including applications, contracting, conservation planning, conservation practices, and related administrative procedures.
 (l)Soil healthTo the maximum extent feasible, the Secretary shall manage the program to enhance soil health. (m)Annual reportEach fiscal year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing—
 (1)the national average rate of funding per acre for the program for that fiscal year, including a description of whether the program is managed in accordance with the restriction under subsection (c)(2); and
 (2)the payment rates for conservation activities offered to producers under the program and an analysis of whether payment rates can be reduced for the most expensive conservation activities..
					CEnvironmental Quality Incentives Program
 2301.PurposesSection 1240 of the Food Security Act of 1985 (16 U.S.C. 3839aa) is amended— (1)in paragraph (3)—
 (A)in subparagraph (B), by striking and at the end; and (B)by adding at the end the following:
							
 (D)adapting to, and mitigating against, increasing weather volatility; and; and (2)in paragraph (4)—
 (A)by striking to make beneficial, cost effective changes to production systems (including conservation practices related to organic production) and inserting to address existing or new resource concerns associated with changes to production systems, including conservation practices related to organic production; and
 (B)by striking livestock, pest or irrigation management and inserting crops and livestock, pest management, irrigation management, drought resiliency measures. 2302.DefinitionsSection 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended—
 (1)by redesignating paragraphs (1) through (4) and (5) as paragraphs (2) through (5) and (7), respectively;
 (2)by inserting before paragraph (2) (as so redesignated) the following:  (1)Conservation planning surveyThe term conservation planning survey means a plan that—
 (A)is developed by— (i)a State or unit of local government (including a conservation district);
 (ii)a Federal agency; or (iii)a third-party provider certified under section 1242(e) (including a certified rangeland professional);
 (B)assesses rangeland or cropland function and describes conservation activities to enhance the economic and ecological management of that land;
 (C)can be incorporated into a comprehensive planning document required by the Secretary for enrollment in a conservation program of the Department of Agriculture; and
 (D)provides recommendations for enrollment in the program or other conservation programs of the Department of Agriculture.;
 (3)in paragraph (2) (as so redesignated), in subparagraph (B)— (A)by redesignating clause (vi) as clause (vii); and
 (B)by inserting after clause (v) the following:  (vi)Land that facilitates the avoidance of crossing an environmentally sensitive area, as determined by the Secretary.; 
 (4)in paragraph (5) (as so redesignated)— (A)in subparagraph (A)—
 (i)in clause (iv), by striking and at the end; (ii)by redesignating clause (v) as clause (vii); and
 (iii)by inserting after clause (iv) the following:  (v)soil tests for—
 (I)heavy metals, volatile organic compounds, polycyclic aromatic hydrocarbons, and other contaminants; and
 (II)biological and physical soil health; (vi)scientifically based soil remediation practices to be carried out by the producer, as determined by the Secretary; and; and
 (B)in subparagraph (B)— (i)in clause (i), by striking and at the end;
 (ii)by redesignating clause (ii) as clause (v); and (iii)by inserting after clause (i) the following:
								
 (ii)resource-conserving crop rotation planning; (iii)soil health planning, including planning to increase soil organic matter;
 (iv)a conservation planning survey; and; and (5)by inserting after paragraph (5) (as so redesignated) the following:
						
 (6)ProducerThe term producer includes an acequia.. 2303.Establishment and administrationSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended—
 (1)in subsection (a), by striking 2019 and inserting 2023; (2)in subsection (b)(2)—
 (A)by striking A contract and inserting the following:  (A)In generalA contract; and
 (B)by adding at the end the following:  (B)Wildlife practices (i)In generalIn the case of a contract under the program entered into solely for the establishment of 1 or more annual management practices for the benefit of wildlife, notwithstanding any maximum contract term established by the Secretary, the contract shall have a term that does not exceed 10 years.
 (ii)InclusionsA contract under the program may include a practice that provides incentives to producers to— (I)carry out postharvest flooding to provide seasonal wetland habitat for waterfowl and migratory birds during the fall and winter months; and
 (II)maintain the hydrology of temporary and seasonal wetlands of not more than 2 acres in order to maintain waterfowl and migratory bird habitat on working cropland.;
 (3)in subsection (d)— (A)in paragraph (4)(B)—
 (i)in clause (i)— (I)by striking Not more than and inserting The Secretary shall provide at least;
 (II)by striking may be provided; and (III)by striking the purpose of and inserting all costs related to;
 (ii)in clause (ii), by striking 90-day and inserting 180-day; and (iii)by adding at the end the following:
								
 (iii)Option to opt outA producer described in subparagraph (A) shall be given the opportunity to opt out of the advance payments under clause (i).; and
 (B)by adding at the end the following:  (7)Review and guidance for cost share rates (A)In generalNot later than 365 days after the date of enactment of this paragraph, the Secretary shall—
 (i)review the cost share rates of payments made to producers for practices on eligible land under this section; and
 (ii)evaluate whether those rates are the least costly rates of payment that— (I)encourage participation in the program; and
 (II)encourage implementation of the most effective practices to address local natural resource concerns on eligible land.
											(B)Guidance
 (i)In generalThe Secretary shall issue guidance to States to consider the use of the least costly rate of payment to producers for practices.
 (ii)ConsiderationsIn determining the least costly rate of payment to producers under clause (i), the Secretary shall consider the rate of payment that—
 (I)encourages participation in the program; and (II)most effectively addresses local natural resource concerns on eligible land.
											(8)Review of conservation practice standards
 (A)ReviewNot later than 365 days after the date of enactment of this paragraph, the Secretary shall review conservation practice standards under the program to evaluate opportunities to increase flexibility within conservation practice standards while ensuring equivalent natural resource benefits.
 (B)GuidanceIf the Secretary identifies under subparagraph (A) a conservation practice standard that can be modified to provide more flexibility without compromising natural resource benefits, the Secretary shall issue guidance for revising the applicable conservation practice standard.
									(9)Increased payments for high-priority practices
 (A)State determinationEach State, in consultation with the State technical committee established under section 1261(a) for the State, may designate 10 practices to be eligible for increased payments under subparagraph (B), on the condition that the practice, as determined by the Secretary—
 (i)has received a high Natural Resources Conservation Service evaluation score for addressing specific causes of impairment relating to excessive nutrients in groundwater or surface water;
 (ii)meets other environmental priorities; and (iii)is geographically targeted to address a natural resource concern in a specific watershed.
 (B)Increased paymentsNotwithstanding paragraph (2), the Secretary may increase the amount that would otherwise be provided for a practice under this subsection to not more than 90 percent of the costs associated with planning, design, materials, equipment, installation, labor, management, maintenance, or training.;
 (4)in subsection (f)— (A)in paragraph (1)—
 (i)by striking 2014 through 2018 and inserting 2019 through 2023; (ii)by striking 60 and inserting 50; and
 (iii)by striking production. and inserting production, including grazing management practices.; (B)in paragraph (2)—
 (i)by striking For each and inserting the following:  (A)Fiscal years 2014 through 2018For each; and
 (ii)by adding at the end the following:  (B)Fiscal years 2019 through 2023For each of fiscal years 2019 through 2023, at least 10 percent of the funds made available for payments under the program shall be targeted at practices benefitting wildlife habitat under subsection (g).; and
 (C)by adding at the end the following:  (3)Review of process for determining annual funding allocations to States (A)In generalNot later than 365 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall review the process for determining annual funding allocations to States under the program.
 (B)ConsiderationsIn conducting the review under subparagraph (A), the Secretary shall consider— (i)the roles of, in determining annual funding allocations to States—
 (I)relevant data on local natural resource concerns, including the outcomes of the Conservation Effects Assessment Project carried out by the Natural Resources Conservation Service; and
 (II)the recommendations of State technical committees established under section 1261(a) and other local stakeholder input;
 (ii)how to utilize the data and local input described in subclauses (I) and (II) of clause (i) such that, to the maximum extent practicable, consideration of local natural resource concerns is a leading factor when determining annual funding allocations to States; and
 (iii)the process used at the national level to evaluate State budget proposals and allocate funds to achieve priority natural resource objectives, including the factors considered in ranking State proposals.; 
 (5)in subsection (h)— (A)in paragraph (1), by striking practice. and inserting the following: “practice, including—
							
 (i)a conversion to a less water-intensive agricultural commodity or practice; or (ii)a resource-conserving crop rotation.; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking or at the end;
 (ii)in subparagraph (B), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
								
 (C)the water conservation or irrigation practice addresses regional drought control efforts.;  (6)in subsection (i)(3), by striking $20,000 per year or $80,000 during any 6-year period and inserting $160,000 during the period of fiscal years 2019 through 2023; and
 (7)by adding at the end the following:  (j)Micro-EQIP pilot program (1)In generalOn request of not more than 10 States, the Secretary may establish under the environmental quality incentives program a pilot program in that State under which the Secretary may—
 (A)provide financial and technical assistance to small-scale agricultural producers, including beginning farmers and ranchers and limited resource producers, that enter into contracts with the Secretary under the pilot program to address natural resource concerns relating to production on small-scale agricultural operations; and
 (B)conduct outreach to small-scale agricultural producers to increase participation in the pilot program.
									(2)Payments
 (A)In generalThe Secretary shall determine whether a small-scale agricultural producer is eligible to receive payments under this subsection—
 (i)on a State-by-State basis; (ii)in consultation with the technical committee established under section 1261(a) of the State in which the small-scale agricultural producer is located; and
 (iii)based on factors that may include— (I)the operations of a small-scale agricultural producer, including with respect to adjusted gross income and gross sales;
 (II)demographic data relating to small-scale agricultural producers compiled by the National Agricultural Statistics Service; and
 (III)other relevant information, as determined by the Secretary. (B)AmountThe Secretary shall provide payments under this subsection to a producer that is eligible for the payments under subparagraph (A) in an amount that the Secretary determines is necessary to achieve the purpose described in paragraph (1)(A).
									(3)Applications
 (A)In generalTo be eligible to receive financial and technical assistance under this subsection, a producer that is eligible for the assistance under paragraph (2)(A) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (B)AdministrationTo the maximum extent practicable, the Secretary shall limit the administrative burdens, and the regulatory barriers that contribute to administrative burdens, on producers applying for payments under this subsection, including by streamlining the application and approval processes for payments.
 (4)Pilot program coordinatorThe Secretary may designate a pilot program coordinator in each State who— (A)at the time of designation is an employee of the Natural Resources Conservation Service in that State; and
 (B)shall be responsible for— (i)public outreach relating to the pilot program under this subsection;
 (ii)assisting producers in the submission of applications under the pilot program; and (iii)distributing financial and technical assistance under this subsection in that State.
 (5)ReportNot later than May 1, 2022, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the results of the pilot program under this subsection, including—
 (A)steps taken under paragraph (3)(B) to limit administrative burdens and regulatory barriers; and (B)to the maximum extent practicable, demographic information about each small-scale agricultural producer participating in the pilot program..
 2304.Evaluation of applicationsSection 1240C(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(a)) is amended— (1)by striking that will ensure and inserting the following:
						
 that shall—(1)ensure;  (2)in paragraph (1) (as so designated), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (2)give priority to the consideration of the most effective practices to address natural resource concerns on eligible land..
 2305.Duties of the SecretarySection 1240F of the Food Security Act of 1985 (16 U.S.C. 3839aa–6) is amended— (1)by striking To the extent appropriate, and inserting the following:
						
 (a)Assistance to producersTo the extent appropriate,; and (2)by adding at the end the following:
						
 (b)Streamlining and coordinationTo the maximum extent feasible, the Secretary shall— (1)provide for streamlined and coordinated procedures for the program and the conservation stewardship program under subchapter B of chapter 2, including applications, contracting, conservation planning, conservation practices, and related administrative procedures; and
 (2)coordinate management of the program and the conservation stewardship program under subchapter B of chapter 2 to facilitate the ability of a participant in the program to enroll in the conservation stewardship program after meeting the stewardship threshold (as defined in section 1238D) for not less than 2 priority resource concerns under that program.
 (c)Soil healthTo the maximum extent feasible, the Secretary shall manage the program to enhance soil health.. 2306.Environmental quality incentives program planSection 1240E(a)(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa–5(a)(3)) is amended by inserting progressive before implementation.
 2307.Conservation innovation grants and paymentsSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended— (1)in subsection (a)(2)—
 (A)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; (B)by inserting after subparagraph (D) the following:
							
 (E)partner with farmers to develop innovative conservation practices for urban, indoor, or other emerging agricultural practices to increase—
 (i)green space; (ii)pollinator habitat;
 (iii)stormwater management; (iv)carbon sequestration; and
 (v)access to agricultural production sites through land tenure agreements and other contracts;; (C)in subparagraph (F) (as so redesignated), by striking and at the end;
 (D)in subparagraph (G) (as so redesignated), by striking the period at the end and inserting ; and; and (E)by adding at the end the following:
							
 (H)utilize edge-of-field and other monitoring practices on farms— (i)to quantify the impacts of conservation practices utilized under the program; and
 (ii)to assist producers in making the best conservation investments for their operation.; and (2)in subsection (b)(2), by striking 2018 and inserting 2023.
 2308.Soil health demonstration pilot projectChapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) is amended by adding at the end the following:
					
						1240I.Soil health demonstration pilot project
 (a)In generalThe Secretary shall carry out a pilot project that provides financial incentives, as determined by the Secretary, to producers to adopt practices designed to improve soil health, including by increasing carbon levels in soil (or soil carbon levels).
 (b)RequirementsIn establishing the pilot project under subsection (a), the Secretary shall— (1)identify geographic regions of the United States, including not less than 1 drought prone region, based on factors such as soil type, cropping history, and water availability, in which to establish the pilot project;
 (2)establish payments to provide an incentive for the use of practices approved under the pilot project that—
 (A)improve soil health; (B)increase carbon levels in the soil; or
 (C)meet the goals described in subparagraphs (A) and (B); and (3)establish protocols for measuring carbon levels in soil to measure gains in soil health as a result of the practices used in the pilot project.
								(c)Study; report to Congress
 (1)StudyNot later than September 30, 2022, the Secretary shall conduct a study regarding changes in soil health, and, if feasible, economic outcomes, as a result of the practices used in the pilot project established under subsection (a).
 (2)Report to CongressNot later than September 30, 2023, the Secretary shall submit to Congress a report describing and analyzing the results of the study conducted under paragraph (1).
 (d)FundingOf the funds made available to carry out this chapter, the Secretary may use to carry out the pilot project under subsection (a) $15,000,000 for each of fiscal years 2019 through 2023..
				DOther Conservation Programs
 2401.Wetland conservationSection 1222(c) of the Food Security Act of 1985 (16 U.S.C. 3822(c)) is amended by inserting before the period at the end the following: in the presence of the person that has received a notice of ineligibility under this section, as long as the person makes themselves available for the on-site visit.
 2402.Conservation security programSubchapter A of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838 et seq.) is repealed.
 2403.Conservation of private grazing landSection 1240M of the Food Security Act of 1985 (16 U.S.C. 3839bb) is amended— (1)in subsection (c)(2), by adding at the end the following:
						
 (C)PartnershipsIn carrying out the program under this section, the Secretary shall provide education and outreach activities through partnerships with—
 (i)land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); and
 (ii)nongovernmental organizations.; and (2)in subsection (e), by striking 2018 and inserting 2023.
 2404.Soil health and income protection programChapter 5 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1240M (16 U.S.C. 3839bb) the following:
					
						1240N.Soil health and income protection program
 (a)Definition of eligible landIn this section: (1)In generalThe term eligible land means land that—
 (A)is selected by the owner or operator of the land for proposed enrollment in the program under this section; and
 (B)as determined by the Secretary— (i)had a cropping history or was considered to be planted during the 3 crop years preceding the crop year described in subsection (b)(2); and
 (ii)is verified to be less-productive land, as compared to other land on the applicable farm. (2)ExclusionThe term eligible land does not include any land covered by a conservation reserve program contract under subchapter B of chapter 1 that expires during the crop year described in subsection (b)(2).
								(b)Establishment
 (1)In generalThe Secretary shall establish a voluntary soil health and income protection program under which eligible land is enrolled through the use of agreements to assist owners and operators of eligible land to conserve and improve the soil, water, and wildlife resources of the eligible land.
 (2)Deadline for participationEligible land may be enrolled in the program under this section only during the first crop year beginning after the date of enactment of the Agriculture Improvement Act of 2018.
								(c)Agreements
 (1)RequirementsAn agreement described in subsection (b) shall— (A)be entered into by the Secretary, the owner of the eligible land, and (if applicable) the operator of the eligible land; and
 (B)provide that, during the term of the agreement— (i)the lowest practicable cost perennial conserving use cover crop for the eligible land, as determined by the applicable State conservationist after considering the advice of the applicable State technical committee, shall be planted on the eligible land;
 (ii)except as provided in paragraph (5), the owner or operator of the eligible land shall pay the cost of planting the conserving use cover crop under clause (i);
 (iii)subject to paragraph (6), the eligible land may be harvested for seed, hayed, or grazed outside the nesting and brood-rearing period established for the applicable county;
 (iv)the eligible land may be eligible for a walk-in access program of the applicable State, if any; and (v)a nonprofit wildlife organization may provide to the owner or operator of the eligible land a payment in exchange for an agreement by the owner or operator not to harvest the conserving use cover.
 (2)PaymentsExcept as provided in paragraphs (5) and (6)(B)(ii), the annual rental rate for a payment under an agreement described in subsection (b) shall be equal to 50 percent of the average rental rate for the applicable county under section 1234(d), as determined by the Secretary.
 (3)Limitation on enrolled landNot more than 15 percent of the eligible land on a farm may be enrolled in the program under this section.
								(4)Term
 (A)In generalExcept as provided in subparagraph (B), each agreement described in subsection (b) shall be for a term of 3, 4, or 5 years, as determined by the parties to the agreement.
									(B)Early termination
 (i)SecretaryThe Secretary may terminate an agreement described in subsection (b) before the end of the term described in subparagraph (A) if the Secretary determines that the early termination of the agreement is necessary.
 (ii)Owners and operatorsAn owner and (if applicable) an operator of eligible land enrolled in the program under this section may terminate an agreement described in subsection (b) before the end of the term described in subparagraph (A) if the owner and (if applicable) the operator pay to the Secretary an amount equal to the amount of rental payments received under the agreement.
 (5)Beginning, small, socially disadvantaged, young, or veteran farmers and ranchersWith respect to a beginning, small, socially disadvantaged, young, or veteran farmer or rancher, as determined by the Secretary—
 (A)an agreement described in subsection (b) shall provide that, during the term of the agreement, the beginning, underserved, or young farmer or rancher shall pay 50 percent of the cost of planting the conserving use cover crop under paragraph (1)(B)(i); and
 (B)the annual rental rate for a payment under an agreement described in subsection (b) shall be equal to 75 percent of the average rental rate for the applicable county under section 1234(d), as determined by the Secretary.
 (6)Harvesting, haying, and grazing outside applicable periodThe harvesting for seed, haying, or grazing of eligible land under paragraph (1)(B)(iii) outside of the nesting and brood-rearing period established for the applicable county shall be subject to the conditions that—
 (A)with respect to eligible land that is so hayed or grazed, adequate stubble height shall be maintained to protect the soil on the eligible land, as determined by the applicable State conservationist after considering the advice of the applicable State technical committee; and
 (B)with respect to eligible land that is so harvested for seed— (i)the eligible land shall not be eligible to be insured or reinsured under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and
 (ii)the rental payment otherwise applicable to the eligible land under this subsection shall be reduced by 25 percent.
 (d)FundingThere are authorized to be appropriated such sums as are necessary to carry out this section.. 2405.Grassroots source water protection programSection 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2) is amended by striking subsection (b) and inserting the following:
					
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2019 through 2023..
 2406.Soil testing and remediation assistanceChapter 5 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1240O (16 U.S.C. 3839bb–2) the following:
					
						1240P.Soil testing and remediation assistance
 (a)Definition of producerIn this section, the term producer includes a small-scale producer of food. (b)Soil health and qualityTo improve the health and quality of the soil used for agricultural production, the Secretary shall work with producers to mitigate the presence of contaminants in soil, including by carrying out subsections (c), (d), and (e).
							(c)Soil testing protocol
 (1)In generalThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall establish a coordinated soil testing protocol to simplify the process used by producers to evaluate soil health, including testing for—
 (A)the optimal level of constituents in and characteristics of the soil, such as organic matter, nutrients, and the potential presence of soil contamination from heavy metals, volatile organic compounds, polycyclic aromatic hydrocarbons, or other contaminants; and
 (B)biological and physical characteristics indicative of proper soil functioning. (2)Public availabilityThe Secretary shall make the soil testing protocol established under paragraph (1) available to the public.
								(d)Soil assessment and remediation technical assistance
 (1)In generalThe Secretary shall provide technical assistance to a producer carrying out a soil assessment or soil remediation practice that shall include—
 (A)an overall review of the health of the soil used by the producer for agricultural production; (B)testing of the soil, if applicable, to determine the suitability of the soil for agricultural production;
 (C)based on the results of the soil tested under subparagraph (B), a consultation with the producer and a determination of the quality, health, and level of contamination of the soil adequate—
 (i)to protect against a health risk to producers; (ii)to limit contaminants from entering agricultural products for human consumption; and
 (iii)to regenerate and sustain the soil; and (D)recommendations on methods to conduct remediation or soil building efforts to improve soils and ensure that the producers—
 (i)are not growing products in soils with high levels of heavy metals, volatile organic compounds, polycyclic aromatic hydrocarbons, or other contaminants;
 (ii)have appropriate information regarding financial resources and conservation practices available to keep soil healthy, including practices, as defined in section 1240A; and
 (iii)are given information about experts, including experts outside of the Natural Resources Conservation Service, that may provide assistance to producers to oversee and monitor soil under remediation or regeneration to ensure soils are suitable for agricultural production in the future.
 (2)Education and outreachThe Secretary shall conduct education and outreach to producers regarding the uses of soil and methods of addressing soil contamination and soil health degradation.
 (e)ReferralOn the request of a producer, where soil is found to pose an imminent hazard to human health, the Secretary may refer the producer to the Administrator of the Environmental Protection Agency for additional assistance for remediation under section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k))..
				2407.Voluntary public access and habitat incentive program
 (a)Conservation innovation grants and paymentsSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended— (1)in the section heading, by striking grants and inserting grants, voluntary public access and habitat incentive program,; and
 (2)by redesignating subsection (c) as subsection (d). (b)Modifications and merging of provisionsSection 1240R of the Food Security Act of 1985 (16 U.S.C. 3839bb–5) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; and
 (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)in subsection (c), by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately;
 (3)in subsection (d)— (A)in paragraph (1), by striking section and inserting subsection; and
 (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (4)in subsection (e), by striking section and inserting subsection; (5)by striking subsection (f);
 (6)by redesignating subsections (a) through (e) as paragraphs (1) through (5), respectively, and indenting appropriately;
 (7)by adding at the end the following:  (6)FundingOf the funds made available to carry out this chapter, the Secretary shall use to carry out this subsection $40,000,000 for the period of fiscal years 2019 through 2023.;
 (8)by striking the section designation and heading and all that follows through The Secretary shall establish a voluntary public access program in paragraph (1) (as so redesignated) and inserting the following:  (c)Voluntary public access and habitat incentive program (1)In generalOut of the funds made available to carry out this chapter, the Secretary shall carry out a voluntary public access program (referred to in this subsection as the program); and
 (9)by moving subsection (c) (as so amended and redesignated) so as to appear after subsection (b) of section 1240H (16 U.S.C. 3839aa–8) (as amended by subsection (a)(2)).
 2408.Agriculture conservation experienced services programSection 1252 of the Food Security Act of 1985 (16 U.S.C. 3851) is amended by adding at the end the following:
					
 (e)Termination of effectivenessThe authority provided by this section terminates effective October 1, 2023.. 2409.Remote telemetry data systemThe Food Security Act of 1985 is amended by inserting after section 1252 (16 U.S.C. 3851) the following:
					
						1253.Remote telemetry data system
 (a)FindingCongress finds that a remote telemetry data system, as used for irrigation scheduling— (1)combines the use of field, weather, crop, soil, and irrigation data to ensure that the precise quantity of necessary water is applied to crops; and
 (2)saves water and energy while sustaining or increasing crop yields. (b)Best practiceIn carrying out the environmental quality incentives program established under chapter 4 of subtitle D, the Secretary shall encourage as a best management practice the use of remote telemetry data systems for irrigation scheduling..
				2410.Agricultural conservation easement program
 (a)PurposesSection 1265(b)(3) of the Food Security Act of 1985 (16 U.S.C. 3865(b))(3) is amended by inserting that may negatively impact the agricultural uses and conservation values before ; and. (b)DefinitionsSection 1265A of the Food Security Act of 1985 (16 U.S.C. 3865a) is amended—
 (1)in paragraph (1)(B), by striking subject to an agricultural land easement plan, as approved by the Secretary; (2)in paragraph (2)(A), by striking government or an Indian tribe and inserting government, an Indian tribe, or an acequia; and
 (3)in paragraph (3)— (A)in subparagraph (A)(i), by striking entity; and inserting entity, unless the land will be enrolled in an agricultural land easement under subparagraph (B);;
 (B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (C)by inserting after subparagraph (A) the following:
								
 (B)in the case of an agricultural land easement, agricultural land that meets the conditions described in clauses (ii) and (iii) of subparagraph (A) that is owned by an organization described in paragraph (2)(B), on the conditions that—
 (i)if the organization that owns the land is also the eligible entity that would hold the agricultural land easement, the organization that owns the land shall certify to the Secretary on submission of the application that the land will be owned by a farmer or rancher that is not an organization described in paragraph (2)(B) on acquisition of the agricultural land easement;
 (ii)if the organization that owns the land is not the eligible entity that would hold the agricultural land easement, the organization that owns the land shall certify, through an agreement, contract, or guarantee with the Secretary on submission of the application, that the organization will identify a farmer or rancher that is not an organization described in paragraph (2)(B) and effect the timely subsequent transfer of the ownership of the land to that farmer or rancher after the date of acquisition of the agricultural land easement; and
 (iii)if the organization that certified the timely subsequent transfer of the ownership of the land under clause (ii) breaches the agreement, contract, or guarantee without justification and without a plan to effect the timely transfer of the land, that organization shall reimburse the Secretary for the entire amount of the Federal share of cost of each applicable agricultural land easement..
 (c)Agricultural land easementsSection 1265B of the Food Security Act of 1985 (16 U.S.C. 3865b) is amended— (1)in subsection (a)(2), by striking provide and all that follows through the period at the end and inserting implement the program, including technical assistance with the development of a conservation plan under subsection (b)(3).; and
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)in subparagraph (A), in the matter preceding clause (i), by striking paragraph (4) and inserting paragraph (5); and (ii)in subparagraph (B), by striking clause (ii) and inserting the following:
									
 (ii)Non-federal shareThe non-Federal share provided by an eligible entity under clause (i) may comprise— (I)a charitable donation or qualified conservation contribution (as defined in section 170(h) of the Internal Revenue Code of 1986) from the private landowner from which the agricultural land easement will be purchased;
 (II)costs associated with securing a deed to the agricultural land easement, including the cost of appraisal, survey, inspection, and title; and
 (III)other costs, as determined by the Secretary.; (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively;
 (C)by inserting after paragraph (2) the following:  (3)Condition on assistanceAn eligible entity applying for cost-share assistance under this subsection shall develop an agricultural land easement plan—
 (A)with the landowner of the eligible land subject to the agricultural land easement; and (B)that—
 (i)describes the natural resource concerns on the eligible land subject to the agricultural land easement;
 (ii)describes the conservation measures and practices that the landowner of the eligible land subject to the agricultural land easement may employ to address the concerns under clause (i);
 (iii)in the case of grasslands of special environmental significance, requires the management of grasslands according to a grasslands management plan; and
 (iv)in the case of highly erodible cropland, requires the implementation of a conservation plan that includes, at the option of the Secretary, the conversion of highly erodible cropland to less intensive uses.; 
 (D)in paragraph (4) (as so redesignated)— (i)in subparagraph (B)—
 (I)in clause (i), by striking and at the end; (II)in clause (ii), by striking the period at the end and inserting ; and; and
 (III)by adding at the end the following:  (iii)consultation with the appropriate State technical committee established under section 1261 to adjust evaluation and ranking criteria to account for geographic nuances if those adjustments—
 (I)meet the purposes of the program; and (II)continue to maximize the benefits of Federal investment under the program.; and
 (ii)by adding at the end the following:  (D)PriorityIn evaluating applications under the program, the Secretary may give priority to an application for the purchase of an agricultural land easement that, as determined by the Secretary, maintains agricultural viability.;
 (E)in paragraph (5) (as so redesignated)— (i)in subparagraph (B)(i), by striking paragraph (5) and inserting paragraph (6);
 (ii)in subparagraph (C)— (I)in clause (i), by inserting and the agricultural activities to be conducted on the eligible land after program; and
 (II)by striking clause (iv) and inserting the following:  (iv)exclude a right of inspection, unless the eligible entity fails to provide monitoring reports to the Secretary;;
 (iii)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and (iv)by inserting after subparagraph (C) the following:
									
 (D)Additional permitted terms and conditionsAn eligible entity may include terms and conditions for an agricultural land easement that— (i)are intended to keep the land subject to the agricultural land easement in farmer ownership, as determined by the Secretary; and
 (ii)include other relevant activities relating to the agricultural land easement, as determined by the Secretary.; and
 (F)in paragraph (6) (as so redesignated)— (i)in subparagraph (B)—
 (I)in clause (iii), by redesignating subclauses (I) through (III) as items (aa) through (cc), respectively, and indenting appropriately;
 (II)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;
 (III)in the matter preceding subclause (I) (as so redesignated), by striking entity will and inserting the following: “eligible entity—  (i)will;
 (IV)in clause (i)(III)(cc) (as so redesignated), by striking the period at the end and inserting a semicolon; and
 (V)by adding at the end the following:  (ii)has—
 (I)been accredited by the Land Trust Accreditation Commission, or by an equivalent accrediting body, as determined by the Secretary; and
 (II)acquired not fewer than 10 agricultural land easements under the program; and (III)successfully met the responsibilities of the eligible entity under the applicable agreements with the Secretary, as determined by the Secretary, relating to agricultural land easements that the eligible entity has acquired under the program; or
 (iii)is a State department of agriculture or other State agency with statutory authority for farm and ranchland protection that has—
 (I)acquired not fewer than 10 agricultural land easements under the program; and (II)successfully met the responsibilities of the eligible entity under the applicable agreements with the Secretary, as determined by the Secretary, relating to agricultural land easements that the eligible entity has acquired under the program.;
 (ii)by redesignating subparagraph (C) as subparagraph (D); and (iii)by inserting after subparagraph (B) the following:
									
 (C)Terms and conditionsNotwithstanding paragraph (5)(C), to account for geographic and other differences among States and regions, an eligible entity certified under subparagraph (A) may use terms and conditions established by the eligible entity for agricultural land easements, on the condition that those terms and conditions shall be consistent with the purposes of the program..
 (d)Wetland reserve easementsSection 1265C of the Food Security Act of 1985 (16 U.S.C. 3865c) is amended— (1)in subsection (b)—
 (A)in paragraph (1)(D), by inserting and acequias after Indian tribes; and (B)in paragraph (3)—
 (i)in subparagraph (B)— (I)in clause (iii), by striking and at the end;
 (II)by redesignating clause (iv) as clause (v); and (III)by inserting after clause (iii) the following:
										
 (iv)the ability of the land to sequester carbon; and; and (ii)in subparagraph (C), by inserting and improving water quality before the period at the end;
 (2)in subsection (d)(2), by striking or Indian tribe and inserting Indian tribe, or acequia; (3)in subsection (e), by striking or Indian tribe and inserting Indian tribe, or acequia; and
 (4)in subsection (f)— (A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (B)by inserting after paragraph (1) the following:  (2)Native vegetationThe Secretary may allow the establishment or restoration of an alternative vegetative community on the entirety of the eligible land subject to a wetland reserve easement if that alternative vegetative community—
 (A)will substantially support or benefit migratory waterfowl or other wetland wildlife; or (B)will meet local resource concerns or needs (including as an element of a regional, State, or local wildlife initiative or plan)..
 (e)AdministrationSection 1265D of the Food Security Act of 1985 (16 U.S.C. 3865d) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by inserting subject to paragraph (2), before lands owned; (B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;
 (C)in the matter preceding subparagraph (A) (as so redesignated), by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (D)by adding at the end the following:  (2)Land owned by acequiasNotwithstanding paragraph (1)(B), the Secretary may use program funds for the purpose of acquiring an easement on land owned by an acequia.; and
 (2)in subsection (d)— (A)in paragraph (1), by striking transferred into the program and inserting enrolled in an easement under section 1265C(b); and
 (B)by adding at the end the following:  (3)Agricultural land easementsA farmer or rancher who owns eligible land subject to an agricultural land easement may enter into a contract under subchapter B of chapter 1..
							2411.Regional conservation partnership program
 (a)Establishment and purposesSection 1271 of the Food Security Act of 1985 (16 U.S.C. 3871) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by inserting , including grant agreements under section 1271C(d), after partnership agreements; and (B)in paragraph (2), by striking contracts with producers and inserting program contracts with eligible producers; and
 (2)in subsection (b)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking use covered programs and inserting carry out conservation activities;
 (B)by striking paragraph (2) and inserting the following:  (2)To further the conservation, protection, restoration, and sustainable use of soil, water (including sources of drinking water), wildlife, agricultural land, and related natural resources on eligible land on a regional or watershed scale.;
 (C)in paragraph (3)— (i)in the matter preceding subparagraph (A), by inserting eligible before producers; and
 (ii)in subparagraph (B), by striking installation and inserting adoption, installation,; and (D)by adding at the end the following:
								
 (4)To encourage the flexible and streamlined delivery of conservation assistance to eligible producers through partnership agreements.
 (5)To encourage alignment of partnership projects with other Federal, State, and local agencies and programs addressing similar natural resource or environmental concerns in a coordinated manner.
 (6)To engage eligible producers in conservation projects to achieve greater conservation outcomes and benefits for eligible producers than would otherwise be achieved.
 (7)To advance conservation and rural community development goals simultaneously.. (b)DefinitionsSection 1271A of the Food Security Act of 1985 (16 U.S.C. 3871a) is amended—
 (1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by inserting a purpose, activity, or agreement under any of after means; and
 (B)by adding at the end the following:  (E)The conservation reserve program established under subchapter B of chapter 1 of subtitle D.
 (F)The program established by the Secretary to carry out the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.), except for any program established by the Secretary to carry out section 14 (16 U.S.C. 1012) of that Act.;
 (2)by striking paragraphs (2) and (3) and inserting the following:  (2)Eligible activityThe term eligible activity means—
 (A)an eligible activity under the statutory authority for a covered program; and (B)any other related activity that an eligible partner determines will help address natural resource concerns, subject to the approval of the Secretary, including for—
 (i)the protection of source waters for drinking water; (ii)soil health; or
 (iii)improving drought resilience, particularly in regions with a history of persistent drought. (3)Eligible landThe term eligible land means—
 (A)eligible land under the statutory authority for a covered program; and (B)any other agricultural or nonindustrial private forest land or associated land on which the Secretary determines an eligible activity would help address natural resource concerns.; 
 (3)in paragraph (4)— (A)in subparagraph (E), by inserting acequia, after irrigation district,; and
 (B)by adding at the end the following:  (I)An organization described in clause (i), (ii), or (iii) of section 1265A(2)(B).
 (J)A conservation district.; (4)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
 (5)by inserting after paragraph (4) the following:  (5)Eligible producerThe term eligible producer means a person, legal entity, or Indian tribe that is an owner or operator on eligible land.; and
 (6)by adding at the end the following:  (8)Program contractThe term program contract means the contract established by the Secretary under section 1271C(b)(1)..
 (c)Regional conservation partnershipsSection 1271B of the Food Security Act of 1985 (16 U.S.C. 3871b) is amended— (1)in subsection (a), by inserting eligible before producers;
 (2)by striking subsection (b) and inserting the following:  (b)Maximum length (1)In generalExcept as provided in paragraph (2), the term of a partnership agreement shall not be longer than 5 years.
									(2)Exceptions
 (A)Concurrent program deadlineSubject to approval by the Secretary, the term of a partnership agreement may be longer than 5 years if the longer period is concurrent with a deadline established under a State or Federal program that relates specifically to the project.
 (B)Special circumstancesIn the case of special circumstances outside the control of an eligible partner (as determined by the Secretary) that have created a delay in the implementation of a project of the eligible partner, the eligible partner may request an extension of the term of the partnership agreement.
 (3)Partnership agreement renewalsIf an eligible partner demonstrates to the satisfaction of the Secretary that the eligible partner has made progress in addressing 1 or more natural resource concerns defined in the partnership agreement, not earlier than 1 year before the date of expiration of the partnership agreement, the eligible partner may request from the Secretary a renewal of the partnership agreement, including a renewal of funding, through an expedited approval process—
 (A)to continue to implement the partnership agreement; (B)to expand the scope of the partnership agreement;
 (C)to enroll additional eligible producers; or (D)to carry out other conservation activities relating to the project, including the assessment of the project under subsection (c)(1)(E), as mutually agreed by the Secretary and the eligible partner.;
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and
 (II)by striking clauses (i) and (ii) and inserting the following:  (i)1 or more natural resource concerns that the project shall address;
 (ii)the eligible activities on eligible land to be conducted under the project to address the natural resource concerns;
 (iii)the implementation timeline for carrying out the project, including any interim milestones;;  (ii)in subparagraph (B), by inserting eligible before producers;
 (iii)in subparagraph (C), by striking a producer each place it appears and inserting an eligible producer; (iv)in subparagraph (D), by inserting or in-kind contributions after additional funds; and
 (v)in subparagraph (E), by striking of the project’s effects; and and inserting the following: “of—  (i)the progress made by the project in addressing each natural resource concern defined in the partnership agreement, including in a quantified form; and
 (ii)as appropriate, other environmental, economic, or social outcomes of the project; and; and (B)in paragraph (2)—
 (i)by striking An eligible and inserting the following:  (A)In generalAn eligible; and
 (ii)by adding at the end the following:  (B)FormA contribution of an eligible partner under this paragraph may be in the form of—
 (i)direct funding; (ii)in-kind support; or
 (iii)a combination of direct funding and in-kind support. (C)TreatmentAny amounts expended during the period beginning on the date on which the Secretary announces the approval of an application under subsection (e) and ending on the day before the effective date of the partnership agreement by an eligible partner for staff salaries or development of the partnership agreement shall be considered to be a part of the contribution of the eligible partner under this paragraph.;
 (4)by redesignating subsection (d) as subsection (e); (5)by inserting after subsection (c) the following:
							
 (d)Duties of SecretaryThe Secretary shall— (1)establish a timeline for carrying out the duties of the Secretary under a partnership agreement, including—
 (A)entering into contracts with eligible producers; (B)providing financial assistance to eligible producers; and
 (C)in the case of a partnership agreement that is a grant agreement under section 1271C(d), providing the grant amounts to the eligible partner;
 (2)establish in each State a program coordinator for the State, who shall be responsible solely for providing assistance to eligible partners and eligible producers under the program;
 (3)establish guidance to assist eligible partners with carrying out the assessment required under subsection (c)(1)(E);
 (4)provide to each eligible partner that has entered into a partnership agreement— (A)a semiannual report describing the status of each pending and obligated contract under the project of the eligible partner; and
 (B)an annual report describing how the Secretary used amounts reserved by the Secretary for that year for technical assistance under section 1271D(f);
 (5)allow an eligible partner to use a new or modified conservation practice standard under a partnership agreement, if the Secretary ensures that the new or modified conservation practice standard—
 (A)is based on the best available science; (B)is implemented after consultation with the Secretary at the local level to assess the anticipated effectiveness of the new or modified conservation practice standard; and
 (C)effectively addresses natural resource concerns; and (6)ensure that any eligible activity effectively addresses natural resource concerns.; and
 (6)in subsection (e) (as redesignated by paragraph (4))— (A)by striking paragraph (2) and inserting the following:
								
 (2)Criteria usedIn carrying out the process described in paragraph (1), the Secretary shall— (A)make public the criteria used in evaluating applications; and
 (B)in the case of an application submitted by a lead eligible partner that identifies a local conservation district as another eligible partner for the project, evaluate the engagement of the lead eligible partner with the local conservation district to ensure local input.;
 (B)in paragraph (3)— (i)by striking the paragraph designation and heading and all that follows through description of— and inserting the following:
									
 (3)ContentsThe Secretary shall develop a simplified application process that requires each application submitted under this subsection to include a description of—;
 (ii)in subparagraph (C), by striking , including the covered programs to be used; and (iii)in subparagraph (D), by inserting or in-kind after financial;
 (C)in paragraph (4)— (i)in the matter preceding subparagraph (A), by striking may and inserting shall;
 (ii)in subparagraphs (A) and (B), by inserting eligible before producers each place it appears; (iii)by striking subparagraph (D);
 (iv)by redesignating subparagraphs (E) and (F) as subparagraphs (G) and (H), respectively; and (v)by inserting after subparagraph (C) the following:
									
 (D)build new partnerships at the local, State, and corporate levels or include a diversity of stakeholders in the project;
 (E)deliver a high percentage of applied conservation— (i)to address the identified natural resource concerns; or
 (ii)in the case of a project in a critical conservation area under section 1271F, to address the critical conservation condition for that critical conservation area;
											(F)
 (i)develop and implement new watershed or habitat plans to address 1 or more natural resource concerns; or
 (ii)implement the project consistent with existing watershed restoration plans;; and (D)by adding at the end the following:
								
 (5)ReviewTo the extent practicable, after receipt of an application under this subsection, the Secretary shall provide to each applicant information and feedback (including written information and feedback, as the Secretary determines to be appropriate) throughout the annual program application process for any improvements that could be made to the application..
 (d)Assistance to eligible producersSection 1271C of the Food Security Act of 1985 (16 U.S.C. 3871c) is amended— (1)in the section heading, by inserting eligible before producers;
 (2)by striking subsections (a) and (b) and inserting the following:  (a)In generalAn eligible producer may receive financial or technical assistance to conduct eligible activities on eligible land through a program contract entered into with the Secretary.
								(b)Program contracts
 (1)In generalThe Secretary shall establish a program contract to be entered into with an eligible producer to conduct eligible activities on eligible land, subject to such terms and conditions as the Secretary may establish.
									(2)Application bundles
 (A)In generalAn eligible partner may submit to the Secretary, on behalf of eligible producers, a bundle of applications for assistance under the program through program contracts to address a substantial portion of a natural resource concern defined in the partnership agreement.
 (B)PriorityThe Secretary shall give priority to applications described in subparagraph (A).;  (3)in subsection (c)—
 (A)in paragraph (1), by striking In accordance with statutory requirements of the covered programs involved, the Secretary may make payments to a producer and inserting Subject to section 1271D, the Secretary may make payments to an eligible producer;
 (B)in paragraph (2), by inserting eligible before producers each place it appears; and (C)in paragraph (3), by striking participating and inserting eligible; and
 (4)by adding at the end the following:  (d)Funding arrangements through grant agreements (1)In generalA partnership agreement may be a grant agreement entered into with an eligible partner in accordance with this subsection.
 (2)RequirementsUnder a grant agreement under paragraph (1)— (A)using amounts made available to carry out this subtitle, the Secretary shall provide to the eligible partner a grant;
 (B)the eligible partner shall carry out eligible activities on eligible land (including by contracting with 1 or more producers, if the eligible partner determines the contracting to be appropriate), on the condition that the eligible activities directly or indirectly benefit agricultural producers (including forestry producers), to address natural resource concerns on a regional or watershed scale, such as—
 (i)infrastructure investments relating to agricultural or nonindustrial private forest production that would benefit multiple producers, such as a multiproducer irrigation water delivery system, including investments to address drought;
 (ii)projects addressing water quality or quantity concerns (including drought) in coordination with producers, including the development and implementation of watershed plans;
 (iii)projects that use innovative approaches to leveraging the Federal investment in conservation with private financial mechanisms, in conjunction with agricultural production or forest resource management, such as—
 (I)the provision of performance-based payments to eligible producers; and (II)support for an environmental market;
 (iv)projects that facilitate pilot testing of new conservation practices, technologies, or activities; (v)projects that promote the long-term viability and sustainability of agricultural land through innovative agricultural land and water protection strategies and mechanisms, including projects that support the transfer of land to beginning farmers and ranchers, veteran farmers and ranchers, socially disadvantaged farmers and ranchers, and limited resource farmers and ranchers; and
 (vi)other projects for which the Secretary determines that the goals and objectives of the program would be easier to achieve through the grant agreement; and
 (C)the Secretary may provide technical and administrative assistance, as mutually agreed by the parties.
 (3)Nonapplicability of adjusted gross income limitationThe adjusted gross income limitation described in section 1001D(b)(1) shall not apply to the receipt by an eligible partner of a grant under this subsection.
 (4)LimitationThe Secretary may not use more than 30 percent of funding made available to carry out the program for grant agreements.
 (5)ReportsAn eligible partner that enters into a grant agreement under this subsection shall submit to the Secretary—
 (A)any information that the Secretary requires to prepare the report under section 1271E(b); and (B)an annual report that describes the status of the project carried out by the eligible partner, including a description of—
 (i)the use of the grant funds; (ii)any subcontracts awarded using grant funds;
 (iii)the eligible producers receiving funding using the grant funds; (iv) (I)the progress made by the project in addressing each natural resource concern defined in the grant agreement, including in a quantified form; and
 (II)as appropriate, other environmental, economic, or social outcomes of the project; and (v)any other reporting data the Secretary determines are necessary to ensure compliance with the program rules..
 (e)FundingSection 1271D of the Food Security Act of 1985 (16 U.S.C. 3871d) is amended— (1)in subsection (a)—
 (A)by striking $100,000,000 and inserting $200,000,000; and (B)by striking 2014 through 2018 and inserting 2019 through 2023;
 (2)in subsection (c), by striking paragraphs (1) and (2) and inserting the following:  (1)In generalTo ensure that additional resources are available to carry out the program, in addition to the funds made available under subsection (a), for each fiscal year the Secretary shall transfer 7 percent of the funds and acres made available for the following programs:
 (A)The conservation stewardship program established under subchapter B of chapter 2 of subtitle D. (B)The environmental quality incentives program established under chapter 4 of subtitle D.
 (C)The agricultural conservation easement program established under subtitle H. (2)Duration of availabilityAny funds or acres transferred under paragraph (1) shall remain available for obligation only for the purposes of carrying out the program until expended.
 (3)Distribution of fundsTo the maximum extent practicable, of projects receiving funds or acres transferred under paragraph (1) from a program described in subparagraph (A), (B), or (C) of that paragraph, the percentage of projects that shall have purposes similar to the purposes of the applicable program from which funds or acres were transferred shall be approximately equal to the percentage of funds or acres transferred from the applicable program.;
 (3)in subsection (d)— (A)in paragraph (1), by striking 25 percent of the funds and acres to projects based on a State competitive process administered by the State Conservationist, with the advice of the State technical committee and inserting the following: 40 percent of the funds and acres to projects based on a State or multistate competitive process administered by the Secretary at the local level with the advice of the applicable State technical committees;
 (B)by striking paragraph (2); (C)by redesignating paragraph (3) as paragraph (2); and
 (D)in paragraph (2) (as so redesignated), by striking 35 percent and inserting 60 percent; (4)in subsection (e)—
 (A)by striking None of the funds and inserting the following:  (1)In generalExcept as provided in paragraph (2), none of the funds; and
 (B)by adding at the end the following:  (2)Project development and outreachUnder a partnership agreement, the Secretary may advance reasonable amounts of funding for technical assistance to eligible partners to conduct project development and outreach activities in a project area, including—
 (A)providing outreach and education to eligible producers for potential participation in the project; (B)developing a watershed or habitat plan;
 (C)establishing baseline metrics to support the development of the assessment required under section 1271B(c)(1)(E); or
 (D)providing technical assistance to eligible producers. (3)ReimbursementThe Secretary may reimburse reasonable amounts of funding for activities conducted during the period beginning on the date on which the Secretary announces the approval of an application under section 1271B(e) and ending on the day before the effective date of the partnership agreement.; and
 (5)by adding at the end the following:  (f)Technical assistance (1)In generalAt the time of project selection, the Secretary shall identify and make publically available the amount that the Secretary shall use to provide technical assistance under the terms of the partnership agreement.
 (2)LimitationThe Secretary shall limit costs of the Secretary for technical assistance to costs specific and necessary to carry out the objectives of the program.
 (3)Third-party providersThe Secretary shall develop and implement strategies to encourage third-party technical service providers to provide technical assistance to eligible partners pursuant to a partnership agreement..
 (f)AdministrationSection 1271E of the Food Security Act of 1985 (16 U.S.C. 3871e) is amended— (1)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking December 31, 2014 and inserting December 31, 2018; (B)in paragraphs (1) and (2), by inserting eligible before producers each place it appears;
 (C)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and (D)by inserting before paragraph (2) (as so redesignated) the following:
								
 (1)a summary of— (A)the progress made towards addressing the 1 or more natural resource concerns defined for the projects; and
 (B)any other related environmental, social, or economic outcomes of the projects;; and (2)by adding at the end the following:
							
 (c)Compliance with certain requirementsThe Secretary may not provide assistance under the program to an eligible producer unless the eligible producer agrees, during the program year for which the assistance is provided—
 (1)to comply with applicable conservation requirements under subtitle B; and (2)to comply with applicable wetland protection requirements under subtitle C.
 (d)Historically underserved producersTo the maximum extent practicable, in carrying out the program, the Secretary shall work with eligible partners to maintain eligible benefits available through the covered programs for beginning farmers and ranchers, veteran farmers and ranchers, socially disadvantaged farmers and ranchers, and limited resource farmers and ranchers.
 (e)RegulationsThe Secretary shall issue regulations to carry out the program.. (g)Critical conservation areasSection 1271F of the Food Security Act of 1985 (16 U.S.C. 3871f) is amended—
 (1)by redesignating subsections (a), (b), and (c) as subsections (b), (c), and (e), respectively; (2)by inserting before subsection (b) (as so redesignated) the following:
							
 (a)DefinitionsIn this section: (1)Critical conservation areaThe term critical conservation area means a geographical area that contains a critical conservation condition that can be addressed through the program.
 (2)Critical conservation conditionThe term critical conservation condition means— (A)a condition of land that would benefit from water quality improvement, including through reducing erosion, promoting sediment control, and addressing nutrient management activities affecting large bodies of water of regional, national, or international significance; and
 (B)a condition of land that would benefit from water quantity improvement, including improvement relating to—
 (i)drought; (ii)groundwater, surface water, aquifer, or other water sources; or
 (iii)water retention and flood prevention.; (3)in subsection (b) (as so redesignated)—
 (A)by striking producer and inserting program; and (B)by inserting that address each critical conservation condition for which the critical conservation area is designated before the period at the end;
 (4)in subsection (c) (as so redesignated)— (A)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
 (B)by inserting before paragraph (2) (as so redesignated) the following:  (1)In generalThe Secretary shall identify 1 or more critical conservation conditions that apply to each critical conservation area designated under this section after the date of enactment of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 649), including the conservation goals and outcomes sufficient to demonstrate that progress is being made to address the critical conservation conditions.;
 (C)in paragraph (2) (as so redesignated)— (i)by striking subparagraphs (C) and (D) and inserting the following:
									
 (C)contains a critical conservation condition; or; (ii)by redesignating subparagraph (E) as subparagraph (D); and
 (iii)in subparagraph (D) (as so redesignated), by inserting eligible before producers; and (D)by striking paragraph (3) (as so redesignated) and inserting the following:
								
 (3)Review and withdrawalThe Secretary may— (A)review designations of critical conservation areas under this section not more frequently than once every 5 years; and
 (B)withdraw designation of a critical conservation area only if the Secretary determines that the area is no longer a critical conservation area.;
 (5)by inserting after subsection (c) (as so redesignated) the following:  (d)Outreach to eligible partners and eligible producersThe Secretary shall provide outreach and education to eligible partners and eligible producers in critical conservation areas designated under this section to encourage the development of projects to address each critical conservation condition identified by the Secretary for that critical conservation area.;
 (6)in subsection (e) (as so redesignated)— (A)in paragraph (1), by striking producer and inserting program; and
 (B)by striking paragraph (3); and (7)by adding at the end the following:
							
 (f)ReportsNot later than December 31, 2018, and each year thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the status of each critical conservation condition for each critical conservation area designated under this section, including—
 (1)the conditions for which each critical conservation area is designated; (2)conservation goals and outcomes sufficient to demonstrate that progress is being made to address the critical conservation conditions;
 (3)the partnership agreements selected to address each conservation goal and outcome; and (4)the extent to which each conservation goal and outcome is being addressed by the partnership agreements..
						(h)Conforming amendments
 (1)Section 1271E of the Food Security Act of 1985 (16 U.S.C. 3871e) (as amended by subsection (f)) is amended—
 (A)in subsection (a), by striking 1271B(d) each place it appears and inserting 1271B(e); and (B)in subsection (b)(5), in the matter preceding subparagraph (A), by striking 1271C(b)(2) and inserting 1271C(d).
 (2)Section 1271F of the Food Security Act of 1985 (16 U.S.C. 3871f) is amended in subsection (b) (as redesignated by subsection (g)(1)) by striking 1271D(d)(3) and inserting 1271D(d)(2).
 2412.Wetland conversionSection 1221(d) of the Food Security Act of 1985 (16 U.S.C. 3821(d)) is amended— (1)by striking Except as and inserting the following:
						
 (1)In generalExcept as; and (2)by adding at the end the following:
						
 (2)Duty of the SecretaryNo person shall become ineligible under paragraph (1) if the Secretary determines that an exemption under section 1222(b) applies to that person..
					2413.Delineation of wetlands
 (a)Identification of minimal effect exemptionsSection 1222(d) of the Food Security Act of 1985 (16 U.S.C. 3822(d)) is amended— (1)in the first sentence, by striking For purposes and inserting the following:
							
 (1)In generalFor purposes; and (2)in paragraph (1) (as so designated)—
 (A)in the first sentence, by inserting not later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, in accordance with paragraph (2), before the Secretary; and (B)in the second sentence, by striking The Secretary and inserting the following:
								
 (2)RequirementsThe Secretary shall carry out paragraph (1)— (A)in compliance with applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (B)in accordance with subsections (d) and (e) of section 12.31 of title 7, Code of Federal Regulations (as in effect on the date of enactment of the Agriculture Improvement Act of 2018); and
 (C)in consultation with— (i)State technical committees established under section 1261(a);
 (ii)State wildlife and water resource agencies; (iii)the Director of the United States Fish and Wildlife Service;
 (iv)State Committees of the Farm Service Agency; and (v)agricultural commodity organizations.
 (3)Training of employeesThe Secretary. (b)Mitigation bankingSection 1222(k)(1) of the Food Security Act of 1985 (16 U.S.C. 3822(k)(1)) is amended by striking subparagraph (B) and inserting the following:
						
 (B)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $5,000,000 for each of fiscal years 2019 through 2023..
					2414.Emergency conservation program
 (a)Watershed protection programSection 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) is amended— (1)in the section heading, by striking measures and inserting watershed protection program; and
 (2)in subsection (a), by inserting watershed protection after emergency. (b)Payment limitationsTitle IV of the Agricultural Credit Act of 1978 is amended by inserting after section 403 (16 U.S.C. 2203) the following:
						
 403A.Payment limitationThe maximum payment made under the emergency conservation program to an agricultural producer under this title may not exceed $500,000..
 (c)Funding and administrationSection 404 of the Agricultural Credit Act of 1978 (16 U.S.C. 2204) is amended— (1)in the fourth sentence, by striking The Corporation and inserting the following:
							
 (d)LimitationThe Commodity Credit Corporation; (2)in the third sentence, by striking In implementing the provisions of and inserting the following:
							
 (c)Use of Commodity Credit CorporationIn implementing; (3)by striking the second sentence;
 (4)by striking the section designation and all that follows through There are authorized in the first sentence and inserting the following:  404.Funding and administration (a)Authorization of appropriationsThere are authorized;
 (5)in subsection (a) (as so designated), by inserting , to remain available until expended before the period at the end; and (6)by inserting after subsection (a) (as so designated) the following:
							
 (b)Set-aside for fencingOf the amounts made available under subsection (a) for a fiscal year, 25 percent shall be set aside until April 1 of that fiscal year for the repair or replacement of fencing..
 2415.Watershed protection and flood preventionSection 10 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1007) is amended by striking the section designation and all that follows through No appropriation in the second sentence and inserting the following:
					
						10.Funding
 (a)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $200,000,000 for each of fiscal years 2019 through 2023.
 (b)LimitationsNo appropriation. 2416.Small watershed rehabilitation programSection 14(h)(2) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)(2)) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)$20,000,000 for each of fiscal years 2019 through 2023..
					2417.Repeal of Conservation Corridor Demonstration Program
 (a)In generalSubtitle G of title II of the Farm Security and Rural Investment Act of 2002 (16 U.S.C. 3801 note; Public Law 107–171) is repealed.
 (b)Conforming amendmentSection 5059 of the Water Resources Development Act of 2007 (16 U.S.C. 3801 note; Public Law 110–114) is repealed.
 2418.Repeal of cranberry acreage reserve programSection 10608 of the Farm Security and Rural Investment Act of 2002 (16 U.S.C. 3801 note; Public Law 107–171) is repealed.
 2419.Repeal of National Natural Resources FoundationSubtitle F of title II of the Federal Agriculture Improvement and Reform Act of 1996 (16 U.S.C. 5801 et seq.) is repealed.
 2420.Repeal of flood risk reductionSection 385 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7334) is repealed.
 2421.Repeal of study of land use for expiring contracts and extension of authoritySection 1437 of the Food, Agriculture, Conservation, and Trade Act of 1990 (16 U.S.C. 3831 note; Public Law 101–624) is repealed.
 2422.Repeal of Integrated Farm Management Program OptionSection 1451 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5822) is repealed.
 2423.Repeal of clarification of definition of agricultural landsSection 325 of the Federal Agriculture Improvement and Reform Act of 1996 (Public Law 104–127; 110 Stat. 992) is repealed.
 2424.Resource conservation and development programSection 1537 of the Agriculture and Food Act of 1981 (16 U.S.C. 3460) is amended to read as follows:
					
 1537.Termination of effectivenessThe authority provided by this subtitle terminates effective October 1, 2023.. 2425.Wildlife management (a)In generalThe Secretary and the Secretary of the Interior shall continue to carry out the Working Lands for Wildlife model of conservation on working landscapes, as implemented on the day before the date of enactment of this Act, in accordance with—
 (1)the document entitled Partnership Agreement Between the United States Department of Agriculture Natural Resources Conservation Service and the United States Department of the Interior Fish and Wildlife Service, numbered A-3A75-16-937, and formalized by the Chief of the Natural Resources Conservation Service on September 15, 2016, and by the Director of the United States Fish and Wildlife Service on August 4, 2016, as in effect on September 15, 2016; and
 (2)United States Fish and Wildlife Service Director’s Order No. 217, dated August 9, 2016, as in effect on August 9, 2016.
 (b)Expansion of modelThe Secretary and the Secretary of the Interior may expand the conservation model described in subsection (a) through a new partnership agreement between the Farm Service Agency and the United States Fish and Wildlife Service for the purpose of carrying out conservation activities for species conservation.
					(c)Extension of period of regulatory predictability
 (1)Definition of period of regulatory predictabilityIn this subsection, the term period of regulatory predictability means the period of regulatory predictability under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) initially determined in accordance with the document and order described in paragraphs (1) and (2), respectively, of subsection (a).
 (2)ExtensionAfter the period of regulatory predictability, on request of the Secretary, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, may provide additional consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)), or additional conference under section 7(a)(4) of that Act (16 U.S.C. 1536(a)(4)), as applicable, with the Chief of the Natural Resources Conservation Service or the Administrator of the Farm Service Agency, as applicable, to extend the period of regulatory predictability.
 (d)Regulatory certaintySection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at the end the following:
						
							(n)Regulatory certainty
 (1)In generalIn addition to technical and programmatic information that the Secretary is otherwise authorized to provide, on request of a Federal agency, a State, an Indian tribe, or a unit of local government, the Secretary may provide technical and programmatic information—
 (A)subject to paragraph (2), to the Federal agency, State, Indian tribe, or unit of local government to support specifically the development of mechanisms that would provide regulatory certainty, regulatory predictability, safe harbor protection, or other similar regulatory assurances to a farmer, rancher, or private nonindustrial forest landowner under a regulatory requirement—
 (i)that relates to soil, water, or wildlife; and (ii)over which that Federal agency, State, Indian tribe, or unit of local government has authority; and
 (B)relating to conservation practices or activities that could be implemented by a farmer, rancher, or private nonindustrial forest landowner to address a targeted soil, water, or wildlife resource concern that is the direct subject of a regulatory requirement enforced by that Federal agency, State, Indian tribe, or unit of local government, as applicable.
 (2)MechanismsThe Secretary shall only provide additional technical and programmatic information under paragraph (1) if the mechanisms to be developed by the Federal agency, State, Indian tribe, or unit of local government, as applicable, under paragraph (1)(A) are anticipated to include, at a minimum—
 (A)the implementation of 1 or more conservation practices or activities that effectively addresses the soil, water, or wildlife resource concern identified under paragraph (1);
 (B)the on-site confirmation that the applicable conservation practices or activities identified under subparagraph (A) have been implemented;
 (C)a plan for a periodic audit, as appropriate, of the continued implementation or maintenance of each of the conservation practices or activities identified under subparagraph (A); and
 (D)notification to a farmer, rancher, or private nonindustrial forest landowner of, and an opportunity to correct, any noncompliance with a requirement to obtain regulatory certainty, regulatory predictability, safe harbor protection, or other similar regulatory assurance.
 (3)Continuing current collaboration on soil, water, or wildlife conservation practicesThe Secretary shall— (A)continue collaboration with Federal agencies, States, Indian tribes, or local units of government on existing regulatory certainty, regulatory predictability, safe harbor protection, or other similar regulatory assurances in accordance with paragraph (2); and
 (B)continue collaboration with the Secretary of the Interior on consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) or conference under section 7(a)(4) of that Act (16 U.S.C. 1536(a)(4)), as applicable, for wildlife conservation efforts, including the Working Lands for Wildlife model of conservation on working landscapes, as implemented on the day before the date of enactment of the Agriculture Improvement Act of 2018, in accordance with—
 (i)the document entitled Partnership Agreement Between the United States Department of Agriculture Natural Resources Conservation Service and the United States Department of the Interior Fish and Wildlife Service, numbered A-3A75-16-937, and formalized by the Chief of the Natural Resources Conservation Service on September 15, 2016, and by the Director of the United States Fish and Wildlife Service on August 4, 2016, as in effect on September 15, 2016; and
 (ii)United States Fish and Wildlife Service Director’s Order No. 217, dated August 9, 2016, as in effect on August 9, 2016.
 (4)Savings clauseNothing in this subsection— (A)preempts, displaces, or supplants any authority or right of a Federal agency, a State, an Indian tribe, or a unit of local government;
 (B)modifies or otherwise affects, preempts, or displaces— (i)any cause of action; or
 (ii)a provision of Federal or State law establishing a remedy for a civil or criminal cause of action; or
 (C)applies to a case in which the Department of Agriculture is the originating agency requesting a consultation or other technical and programmatic information or assistance from another Federal agency in assisting farmers, ranchers, or nonindustrial private forest landowners participating in a conservation program administered by the Secretary..
					2426.Healthy forests reserve program
 (a)PurposesSection 501(a) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6571(a)) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
							
 (4)to conserve forest land that provides habitat for species described in section 502(b)(2).. (b)EligibilitySection 502 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking private land and all that follows through which will and inserting private land, including private forest land or land being restored to forest, the enrollment of which will maintain,; and
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking private land and all that follows through which will and inserting private land, including private forest land or land being restored to forest, the enrollment of which will maintain,;
 (ii)by striking subparagraph (B) and inserting the following:  (B) (i)are candidates for such listing, State-listed species, or special concern species; or
 (ii)are deemed a species of greatest conservation need under a State wildlife action plan.; (2)in subsection (c)—
 (A)in paragraph (1), by striking and at the end; (B)in paragraph (2), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (3)conserve forest land that provides habitat for species described in section 502(b)(2).;
 (3)in subsection (e)— (A)by striking paragraph (2);
 (B)by redesignating paragraph (3) as paragraph (2); and (C)in paragraph (2)(B) (as redesignated by subparagraph (A))—
 (i)in clause (ii), by striking or at the end; and (ii)by striking clause (iii) and inserting the following:
									
 (iii)a permanent easement; or (iv)any combination of the options described in clauses (i), (ii), and (iii).; and
 (4)in subsection (f)(1)(B), by striking clause (ii) and inserting the following:  (ii) (I)are candidates for such listing, State-listed species, or special concern species; or
 (II)are deemed a species of greatest conservation need under a State wildlife action plan.. (c)Restoration plansSection 503(b) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6573(b)) is amended—
 (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)by striking the subsection designation and all that follows through restoration practices and inserting the following:  (b)Practices and measures (1)Definition of practices and measuresIn this subsection, the term practices and measures includes land management practices, vegetative treatments, structural practices and measures, practices to improve biological diversity, practices to increase carbon sequestration, and other appropriate activities, as determined by the Secretary.
 (2)Restoration plansThe restoration plan may require such restoration practices and measures; (3)in subparagraph (A) (as redesignated by paragraph (1)), by striking and at the end; and
 (4)in subparagraph (B) (as redesignated by paragraph (1)), by striking the period at the end and inserting , or a species deemed a species of greatest conservation need under a State wildlife action plan..
						2427.Watershed protection
 (a)Watershed areasSection 2 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1002) is amended in the undesignated matter following paragraph (3) by inserting (except in cases in which the Secretary determines that the undertaking is necessary in a larger watershed or subwatershed in order to address regional drought concerns) after fifty thousand acres.
 (b)Authority of the SecretarySection 3 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1003) is amended— (1)by striking the section designation and all that follows through In order to assist and inserting the following:
							
								3.Assistance to local organizations
 (a)In generalIn order to assist; and (2)by adding at the end the following:
							
 (b)WaiverThe Secretary may waive the watershed plan for works of improvement if the Secretary determines the watershed plan is unnecessary or duplicative..
 2428.Sense of Congress relating to increased watershed-based collaborationIt is the sense of Congress that the Federal Government should recognize and encourage partnerships at the watershed level between nonpoint sources and regulated point sources to advance the goals of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and provide benefits to farmers, landowners, and the public.
 2429.Modifications to conservation easement programsTitle XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.) is amended by inserting after subtitle E the following:
					
						FOther Conservation Provisions
							1251.Modifications to conservation easement programs
 (a)Definition of covered programIn this section, the term covered program means— (1)the conservation reserve program established under subchapter B of chapter 1 of subtitle D;
 (2)the farmable wetland program carried out under section 1231B; (3)the special conservation reserve enhancement program described in section 1231A;
 (4)the agricultural conservation easement program established under subtitle H; (5)the healthy forests reserve program established under section 501 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6571); or
 (6)any similar program, as determined by the Secretary, that is established on or after the date of enactment of this section.
 (b)ModificationsNotwithstanding any other provision of law applicable to a covered program, subject to subsection (c), the Secretary shall—
 (1)allow land enrolled in a covered program to be— (A)modified for water management, general maintenance, vegetative cover control, wildlife habitat management, or any other purpose, subject to the condition that the modification shall be approved jointly by—
 (i)the State department of natural resources (or equivalent State agency); and (ii)the technical committee established under section 1261(a) of the State; or
 (B)exchanged for land that has equal or greater conservation, wildlife, ecological, and economic values, as determined by the Secretary; and
 (2)provide for the modification of an agreement, a contract, or an easement under a covered program if the Secretary determines that the modification—
 (A)would facilitate the practical administration and management of the land covered by the agreement, contract, or easement; and
 (B)would not adversely affect the functions and values for which the agreement, contract, or easement was established.
										(c)Requirements
 (1)No effect on enrolled acreage, ecological functions and valuesA modification or exchange under subsection (b) shall not— (A)result in a net loss of acreage enrolled in the covered program; or
 (B)adversely affect any ecological or conservation function or value for which the applicable agreement, contract, or easement was established.
 (2)Exchanged acresAny land for which an exchange is made under subsection (b) shall satisfy all requirements for enrollment in the covered program.
 (3)Restriction on paymentsIn modifying any agreement, contract, or easement under a covered program, the Secretary shall not increase any payment to any party to the agreement, contract, or easement.
 (d)CostsA party to an agreement, a contract, or an easement under a covered program that requests a modification or exchange under subsection (b) shall be responsible for all costs of the modification or exchange, including—
 (1)an appraisal to determine whether the economic value of the land for which an exchange is made under subsection (b) is equal to or greater than the value of the land removed from the covered program;
 (2)the repayment of the costs paid by the Secretary for any restoration of land removed from the covered program;
 (3)if applicable, a survey of property boundaries, including review and approval by the applicable agency;
 (4)preparation and recording in accordance with standard real estate practices of any exchange, including requirements for title approval by the Secretary, subordination of liens, and amended warranty easement deed recording; and
 (5)any applicable recording and legal fees.. EFunding and Administration 2501.Funding (a)In generalSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended—
 (1)in the matter preceding paragraph (1), by striking 2018 (and fiscal year 2019 in the case of the program specified in paragraph (5)) and inserting 2023; (2)in paragraph (1)—
 (A)in subparagraph (A), by striking $10,000,000 for the period of fiscal years 2014 through 2018 and inserting $11,000,000 for the period of fiscal years 2019 through 2023; and (B)in subparagraph (B)—
 (i)by striking $33,000,000 for the period of fiscal years 2014 through 2018 and inserting $50,000,000 for the period of fiscal years 2019 through 2023, including not more than $5,000,000 to provide outreach and technical assistance,; and
 (ii)by striking retired or retiring owners and operators and inserting contract holders; (3)in paragraph (2), by striking subparagraphs (A) through (E) and inserting the following:
							
 (A)$400,000,000 for each of fiscal years 2019 through 2021; (B)$425,000,000 for fiscal year 2022; and
 (C)$450,000,000 for fiscal year 2023.; and (4)in paragraph (5), by striking subparagraphs (A) through (E) and inserting the following:
							
 (A)$1,473,000,000 for fiscal year 2019; (B)$1,478,000,000 for fiscal year 2020;
 (C)$1,541,000,000 for fiscal year 2021; (D)$1,571,000,000 for fiscal year 2022; and
 (E)$1,595,000,000 for fiscal year 2023.. (b)Availability of fundsSection 1241(b) of the Food Security Act of 1985 (16 U.S.C. 3841(b)) is amended by striking 2018 (and fiscal year 2019 in the case of the program specified in subsection (a)(5)) and inserting 2023.
 (c)Allocations review and updateSection 1241(g) of the Food Security Act of 1985 (16 U.S.C. 3841(g)) is amended by striking Review and Update in the subsection heading and all that follows through The Secretary in paragraph (2) and inserting Update.—The Secretary. (d)Assistance to certain farmers or ranchers for conservation accessSection 1241(h)(1) of the Food Security Act of 1985 (16 U.S.C. 3841(h)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by striking 2018 and inserting 2023; and (2)by striking 5 percent each place it appears and inserting 15 percent.
 (e)Conservation standards and requirementsSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended by adding at the end the following:
						
							(j)Conservation standards and requirements
 (1)In generalSubject to the requirements of this title, the Natural Resources Conservation Service shall serve as the lead agency in developing and establishing technical standards and requirements for conservation programs carried out under this title, including—
 (A)standards for conservation practices under this title; (B)technical guidelines for implementing conservation practices under this title, including the location of the conservation practices;
 (C)standards for conservation plans; and (D)payment rates for conservation practices and activities under programs carried out under this title.
 (2)Consistency of Farm Service Agency standardsThe Administrator of the Farm Service Agency shall ensure that the standards and requirements of programs administered by the Farm Service Agency incorporate and are consistent with the standards and requirements established by the Natural Resources Conservation Service under paragraph (1).
 (3)Local flexibilityThe Secretary shall establish a procedure to allow, on request of a State committee of the Farm Service Agency or a State technical committee established under section 1261(a) to modify any standard or requirement established under paragraph (1), that modification if the modification—
 (A)addresses a specific and local natural resource concern; (B)is based on science; and
 (C)maintains the conservation benefits of the standards and requirements established under paragraph (1)..
 2502.Delivery of technical assistanceSection 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended— (1)in subsection (a)—
 (A)by striking the subsection designation and heading and all that follows through the term and inserting the following:  (a)DefinitionsIn this section:
 (1)Eligible participantThe term; and (B)by adding at the end the following:
							
 (2)Third-party providerThe term third-party provider means a commercial entity (including a farmer cooperative, agriculture retailer, or other commercial entity, as determined by the Secretary), a nonprofit entity, a State, a unit of local government (including a conservation district), or a Federal agency, that has expertise in the technical aspect of conservation planning, including nutrient management planning, watershed planning, or environmental engineering.;
 (2)in subsection (e), by adding at the end the following:  (4)Certification processThe Secretary shall certify a third-party provider through—
 (A)a certification process administered by the Secretary, acting through the Chief of the Natural Resources Conservation Service; or
 (B)a non-Federal entity approved by the Secretary to perform the certification. (5)Streamlined certificationThe Secretary shall provide a streamlined certification process for a third-party provider that has an appropriate specialty certification, including a sustainability specialty certification and a 4R nutrient management specialty certification from the American Society of Agronomy.; and
 (3)in subsection (h)— (A)by striking paragraph (3) and inserting the following:
							
 (3)Expedited revision of standardsNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall develop an administrative process for—
 (A)expediting the establishment and revision of conservation practice standards; and (B)considering conservation innovations with respect to any establishment or revision under subparagraph (A).
 (4)ReportNot later than 2 years after the date of enactment of the Agriculture Improvement Act of 2018, and every 2 years thereafter, the Secretary shall submit to Congress a report on— (A)the administrative process developed under paragraph (3);
 (B)conservation practice standards that were established or revised under that process; and (C)conservation innovations that were considered under that process..
						2503.Administrative requirements for conservation programs
 (a)Incentives for acequiasSection 1244(a) of the Food Security Act of 1985 (16 U.S.C. 3844(a)) is amended— (1)in the subsection heading, by striking ranchers and Indian tribes and inserting ranchers, Indian tribes, and acequias; and
 (2)in paragraph (2), by adding at the end the following:  (F)Acequias..
 (b)Acreage limitationsSection 1244(f) of the Food Security Act of 1985 (16 U.S.C. 3844(f)) is amended— (1)in paragraph (1)(B), by striking 10 and inserting 15; and
 (2)in paragraph (5), by striking the Agricultural Act of 2014 and inserting the Agriculture Improvement Act of 2018. (c)Funding for Indian TribesSection 1244(l) of the Food Security Act of 1985 (16 U.S.C. 3844(l)) is amended by striking may and inserting shall.
 (d)Exemption from certain reporting requirementsSection 1244(m) of the Food Security Act of 1985 (16 U.S.C. 3844(m)) is amended— (1)in paragraph (1), by inserting or commodity after conservation; and
 (2)in paragraph (2), by inserting or the Farm Service Agency before the period at the end. (e)Source water protectionSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) (as amended by section 2425(d)) is amended by adding at the end the following:
						
							(o)Source water protection
 (1)In generalIn carrying out the conservation stewardship program under subchapter B of chapter 2 of subtitle D and the environmental quality incentives program under chapter 4 of subtitle D, the Secretary shall encourage water quality and water quantity practices that—
 (A)protect sources of potable water, including protecting against public health threats; and (B)mutually benefit agricultural producers.
 (2)Collaboration and paymentsIn encouraging practices under paragraph (1), the Secretary shall— (A)work collaboratively with drinking water utilities, community water systems, and State technical committees established under section 1261 to identify local priority areas for the protection of source waters for drinking water; and
 (B)subject to limitations under the programs described in paragraph (1), provide payment rates to producers for water quality practices or enhancements that primarily result in off-farm benefit at a rate sufficient to encourage greater adoption of those practices or enhancements by producers..
 (f)Payments made to acequiasSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) (as amended by subsection (e)) is amended by adding at the end the following:
						
							(p)Payments made to acequias
 (1)Waiver authorityThe Secretary may waive the applicability of the limitations in section 1001D(b) or section 1240G for a payment made under a contract under this title entered into with an acequia if the Secretary determines that the waiver is necessary to fulfill the objectives of the project under the contract.
 (2)Contract limitationsIf the Secretary grants a waiver under paragraph (1), the Secretary shall impose a separate payment limitation, as determined by the Secretary, for the contract to which the waiver applies..
					2504.Definition of acequia
 (a)In generalSection 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended— (1)by redesignating paragraphs (1) through (27) as paragraphs (2) through (28), respectively;
 (2)by inserting before paragraph (2) (as so redesignated) the following:  (1)AcequiaThe term acequia means an entity that—
 (A)is a political subdivision of a State; (B)is organized for the purpose of managing the operation of an irrigation ditch; and
 (C)does not have the authority to impose taxes or levies.; and (3)in paragraph (19)(B) (as so redesignated), by inserting acequia, before or other.
 (b)Conforming amendmentsSection 363 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2006e) is amended— (1)by striking section 1201(a)(16) and inserting section 1201(a); and
 (2)by striking (16 U.S.C. 3801(a)(16)) and inserting (16 U.S.C. 3801(a)). 2505.Authorization of appropriations for water bank programSection 11 of the Water Bank Act (16 U.S.C. 1310) is amended—
 (1)in the first sentence, by striking without fiscal year and all that follows through necessary and inserting $5,000,000 for each of fiscal years 2019 through 2023, to remain available until expended,; and (2)by striking the second sentence.
 2506.Report on land access, tenure, and transitionNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture, in consultation with the Chief Economist, shall submit to Congress and make publicly available a report identifying—
 (1)the barriers that prevent or hinder the ability of beginning farmers and ranchers and historically underserved producers to acquire or access farmland;
 (2)the extent to which Federal programs, including agricultural conservation easement programs, land transition programs, and financing programs, are improving—
 (A)farmland access and tenure for beginning farmers and ranchers and historically underserved producers; and
 (B)farmland transition and succession; and (3)the regulatory, operational, or statutory changes that are necessary to improve—
 (A)the ability of beginning farmers and ranchers and historically underserved producers to acquire or access farmland;
 (B)farmland tenure for beginning farmers and ranchers and historically underserved producers; and (C)farmland transition and succession.
						2507.Report on small wetlands
 (a)In generalThe Chief of the Natural Resources Conservation Service shall submit to Congress a report describing the number of wetlands with an area not more than 1 acre that have been delineated in each of the States of North Dakota, South Dakota, Minnesota, and Iowa.
 (b)RequirementIn the report under subsection (a), the Chief of the Natural Resources Conservation Service shall list the number of wetlands acres in each State described in the report by tenths of an acre, and ensure the report is based on based available science.
 2508.State technical committeesSection 1262(c) of the Food Security Act of 1985 (16 U.S.C. 3862(c)) is amended by adding at the end the following:
					
 (3)Recommendations to SecretaryEach State technical committee shall regularly review new and innovative technologies and practices, including processes to conserve water and improve water quality and quantity, and make recommendations to the Secretary for further consideration of and possible development of conservation practice standards that incorporate those technologies and practices..
				FTechnical Corrections
 2601.Farmable wetland programSection 1231B(b)(2)(A)(i) of the Food Security Act of 1985 (16 U.S.C. 3831b(b)(2)(A)(i)) is amended by adding a semicolon at the end.
 2602.Report on program enrollments and assistanceSection 1241(i) of the Food Security Act of 1985 (16 U.S.C. 3841(i)) is amended— (1)by striking paragraphs (2) and (4); and
 (2)by redesignating paragraphs (3), (5), and (6) as paragraphs (2), (3), and (4), respectively. 2603.Delivery of technical assistanceSection 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended in subsections (e)(3)(B) and (f)(4) by striking third party each place it appears and inserting third-party.
 2604.State technical committeesSection 1261(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3861(b)(2)) is amended by striking under section 1262(b). IIITrade AFood for Peace Act 3101.Food aid qualitySection 202(h)(3) of the Food for Peace Act (7 U.S.C. 1722(h)(3)) is amended by striking 2014 through 2018 and inserting 2019 through 2023.
 3102.Generation and use of currencies by private voluntary organizations and cooperativesSection 203 of the Food for Peace Act (7 U.S.C. 1723) is amended by striking subsection (b) and inserting the following:
					
 (b)Local SalesIn carrying out agreements of the type referred to in subsection (a), the Administrator may permit private voluntary organizations and cooperatives to sell, in 1 or more recipient countries, or in 1 or more countries in the same region, commodities distributed under nonemergency programs under this title for each fiscal year to generate proceeds to be used as provided in this section..
 3103.Minimum levels of assistanceSection 204(a) of the Food for Peace Act (7 U.S.C. 1724(a)) is amended in paragraphs (1) and (2) by striking 2018 each place it appears and inserting 2023.
 3104.Food Aid Consultative GroupSection 205 of the Food for Peace Act (7 U.S.C. 1725) is amended— (1)in subsection (d)(1), in the first sentence, by striking 45 and inserting 30; and
 (2)in subsection (f), by striking 2018 and inserting 2023. 3105.Oversight, monitoring, and evaluationSection 207(f)(4) of the Food for Peace Act (7 U.S.C. 1726a(f)(4)) is amended—
 (1)in subparagraph (A)— (A)by striking $17,000,000 and inserting 1.5 percent, but not less than $17,000,000,; and
 (B)by striking 2018 each place it appears and inserting 2023; and (2)in subparagraph (B)(i), by striking 2018 and inserting 2023.
					3106.Assistance for stockpiling and rapid transportation, delivery, and distribution of shelf-stable
 prepackaged foodsSection 208(f) of the Food for Peace Act (7 U.S.C. 1726b(f)) is amended by striking 2018 and inserting 2023. 3107.Allowance of distribution costsSection 406(b)(6) of the Food for Peace Act (7 U.S.C. 1736(b)(6)) is amended by striking distribution costs and inserting distribution costs, including the types of activities for which costs were paid under this subsection prior to fiscal year 2017.
 3108.Prepositioning of agricultural commoditiesSection 407(c)(4)(A) of the Food for Peace Act (7 U.S.C. 1736a(c)(4)(A)) is amended by striking 2018 each place it appears and inserting 2023. 3109.Annual report regarding food aid programs and activitiesSection 407(f)(1)(A) of the Food for Peace Act (7 U.S.C. 1736a(f)(1)(A)) is amended—
 (1)by inserting or each separately after jointly; and (2)by inserting by the Administrator, the Secretary, or both, as applicable, after Act.
 3110.Deadline for agreements to finance sales or to provide other assistanceSection 408 of the Food for Peace Act (7 U.S.C. 1736b) is amended by striking 2018 and inserting 2023. 3111.Nonemergency food assistanceSection 412(e) of the Food for Peace Act (7 U.S.C. 1736f(e)) is amended—
 (1)in the subsection heading, by striking Minimum level of; (2)in paragraph (1), by striking 2018 and inserting 2023;
 (3)in paragraph (2), by striking $350,000,000 and inserting $365,000,000; and (4)by adding at the end the following:
						
 (3)Farmer-to-farmer programIn determining the amount expended for a fiscal year for nonemergency food assistance programs under paragraphs (1) and (2), amounts expended for that year to carry out programs under section 501 may be considered amounts expended for those nonemergency food assistance programs.
 (4)Community development fundsIn determining the amount expended for a fiscal year for nonemergency food assistance programs under paragraphs (1) and (2), amounts expended for that year from funds appropriated to carry out part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) may be considered amounts expended for those nonemergency food assistance programs if the funds are made available through grants or cooperative agreements that—
 (A)strengthen food security in developing countries; and (B)are consistent with the goals of title II..
 3112.Micronutrient fortification programsSection 415(c) of the Food for Peace Act (7 U.S.C. 1736g–2(c)) is amended by striking 2018 and inserting 2023. 3113.John Ogonowski and Doug Bereuter Farmer-to-Farmer ProgramSection 501 of the Food for Peace Act (7 U.S.C. 1737) is amended—
 (1)in subsection (b)— (A)in the matter preceding paragraph (1), by inserting section 1342 of title 31, United States Code, or after Notwithstanding; and
 (B)in paragraph (2), in the matter preceding subparagraph (A), by inserting employees or staff of a State cooperative institution (as defined in subparagraphs (A) through (D) of section 1404(18) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(18)), after private corporations,;
 (2)in subsection (d), in the matter preceding paragraph (1), by striking 2018 and inserting 2023; and (3)in subsection (e)(1), in the matter preceding subparagraph (A), by striking 2018 and inserting 2023.
					BAgricultural Trade Act of 1978
				3201.Priority trade promotion, development, and assistance
 (a)In generalTitle II of the Agricultural Trade Act of 1978 (7 U.S.C. 5621 et seq.) is amended by adding at the end the following:
						
							CPriority Trade Promotion, Development, and Assistance
 221.EstablishmentThe Secretary shall carry out activities under this subtitle— (1)to access, develop, maintain, and expand markets for United States agricultural commodities; and
 (2)to promote cooperation and the exchange of information. 222.Market access program (a)In generalThe Commodity Credit Corporation shall establish and carry out a program to encourage the development, maintenance, and expansion of commercial export markets for agricultural commodities (including commodities that are organically produced (as defined in section 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502))) through cost-share assistance to eligible trade organizations that implement a foreign market development program.
 (b)Type of assistanceAssistance under this section may be provided in the form of funds of, or commodities owned by, the Commodity Credit Corporation, as determined appropriate by the Secretary.
 (c)Requirements for participationTo be eligible for cost-share assistance under this section, an organization shall— (1)be an eligible trade organization;
 (2)prepare and submit a marketing plan to the Secretary that meets the guidelines governing such plans established by the Secretary; and
 (3)meet any other requirements established by the Secretary. (d)Eligible trade organizationsAn eligible trade organization shall be—
 (1)a United States agricultural trade organization or regional State-related organization that— (A)promotes the export and sale of agricultural commodities; and
 (B)does not stand to profit directly from specific sales of agricultural commodities; (2)a cooperative organization or State agency that promotes the sale of agricultural commodities; or
 (3)a private organization that promotes the export and sale of agricultural commodities if the Secretary determines that such organization would significantly contribute to United States export market development.
										(e)Approved marketing plan
 (1)In generalA marketing plan submitted by an eligible trade organization under this section shall describe the advertising or other market oriented export promotion activities to be carried out by the eligible trade organization with respect to which assistance under this section is being requested.
 (2)RequirementsTo be approved by the Secretary, a marketing plan submitted under this subsection shall— (A)specifically describe the manner in which assistance received by the eligible trade organization in conjunction with funds and services provided by the eligible trade organization will be expended in implementing the marketing plan;
 (B)establish specific market goals to be achieved as a result of the market access program; and (C)contain any additional requirements that the Secretary determines to be necessary.
 (3)AmendmentsA marketing plan may be amended by the eligible trade organization at any time, with the approval of the Secretary.
 (4)Branded promotionAn agreement entered into under this section may provide for the use of branded advertising to promote the sale of agricultural commodities in a foreign country under such terms and conditions as may be established by the Secretary.
										(f)Other terms and conditions
 (1)Multiyear basisThe Secretary may provide assistance under this section on a multiyear basis, subject to annual review by the Secretary for compliance with the approved marketing plan.
 (2)Termination of assistanceThe Secretary may terminate any assistance made, or to be made, available under this section if the Secretary determines that—
 (A)the eligible trade organization is not adhering to the terms and conditions of the program established under this section;
 (B)the eligible trade organization is not implementing the approved marketing plan or is not adequately meeting the established goals of the market access program;
 (C)the eligible trade organization is not adequately contributing its own resources to the market access program; or
 (D)the Secretary determines that termination of assistance in a particular instance is in the best interests of the program.
											(3)Monitoring and evaluations
 (A)MonitoringThe Secretary shall monitor the expenditure of funds received under this section by recipients of those funds.
 (B)EvaluationsThe Secretary shall make evaluations of the expenditure of funds received under this section, including—
 (i)an evaluation of the effectiveness of the program in developing or maintaining markets for United States agricultural commodities;
 (ii)an evaluation of whether assistance provided under this section is necessary to maintain markets for United States agricultural commodities; and
 (iii)a thorough accounting of the expenditure of those funds by the recipient. (C)Initial evaluationThe Secretary shall make an initial evaluation of expenditures of a recipient under this paragraph not later than 15 months after the initial provision of funds to the recipient.
 (4)Use of fundsFunds made available to carry out this section— (A)shall not be used to provide direct assistance to any foreign for-profit corporation for the use of the corporation in promoting foreign-produced products;
 (B)shall not be used to provide direct assistance to any for-profit corporation that is not recognized as a small-business concern described in section 3(a) of the Small Business Act (15 U.S.C. 632(a)), excluding—
 (i)a cooperative; (ii)an association described in the first section of the Act entitled An Act to authorize association of producers of agricultural products, approved February 18, 1922 (7 U.S.C. 291); and
 (iii)a nonprofit trade association; and (C)may be used by a United States trade association, cooperative, or small business for individual branded promotional activity related to a United States branded product, if the beneficiaries of the activity have provided funds for the activity in an amount that is at least equivalent to the amount of assistance provided under this section.
											(g)Level of marketing assistance
 (1)In generalThe Secretary shall justify in writing the level of assistance provided to an eligible trade organization under the program under this section and the level of cost-sharing required of the organization.
										(2)Limitation
 (A)In generalExcept as provided in subparagraph (B), assistance provided under this section for activities described in subsection (e)(4) shall not exceed 50 percent of the cost of implementing the marketing plan.
											(B)Action by United States Trade Representative
 (i)In generalThe Secretary may determine not to apply the limitation described in subparagraph (A) in the case of agricultural commodities with respect to which there has been a favorable decision by the United States Trade Representative under section 301 of the Trade Act of 1974 (19 U.S.C. 2411).
 (ii)RequirementCriteria for determining that the limitation shall not apply under clause (i) shall be consistent and documented.
												223.Foreign market development cooperator program
 (a)Definition of eligible trade organizationIn this section, the term eligible trade organization means a United States trade organization that— (1)promotes the export of 1 or more United States agricultural commodities; and
 (2)does not have a business interest in or receive remuneration from specific sales of agricultural commodities.
 (b)EstablishmentThe Secretary shall establish and, in cooperation with eligible trade organizations, carry out a foreign market development cooperator program to maintain and develop foreign markets for United States agricultural commodities, with a continued significant emphasis on the importance of the export of value-added United States agricultural commodities into emerging markets.
 (c)Use of fundsFunds made available to carry out this section shall be used only to provide— (1)cost-share assistance to an eligible trade organization under a contract or agreement with the eligible trade organization; and
 (2)assistance for other costs that are appropriate to carry out the foreign market development cooperator program, including contingent liabilities that are not otherwise funded.
										224.E (Kika) de la Garza Agricultural Fellowship Program
 (a)Definition of emerging marketIn this section, the term emerging market means any country, foreign territory, customs union, or other economic market that the Secretary determines—
 (1)is taking steps toward a market-oriented economy through the food, agriculture, or rural business sectors of the economy of that country, territory, customs union, or other economic market, as applicable; and
 (2)has the potential to provide a viable and significant market for United States agricultural commodities.
 (b)EstablishmentThe Secretary shall establish a program, to be known as the E (Kika) de la Garza Agricultural Fellowship Program— (1)to develop agricultural markets in emerging markets; and
 (2)to promote cooperation and exchange of information between agricultural institutions and agribusinesses in the United States and emerging markets.
										(c)Development of agricultural systems
										(1)In general
 (A)Establishment of programTo develop, maintain, or expand markets for exports of United States agricultural commodities, the Secretary shall make available to emerging markets the expertise of the United States—
 (i)to make assessments of food and rural business systems needs; (ii)to make recommendations on measures necessary to enhance the effectiveness of the food and rural business systems described in clause (i), including potential reductions in trade barriers; and
 (iii)to identify and carry out specific opportunities and projects to enhance the effectiveness of the food and rural business systems described in clause (i).
 (B)Extent of programThe Secretary shall implement this paragraph with respect to at least 3 emerging markets in each fiscal year.
 (2)Experts from the United StatesThe Secretary may implement paragraph (1) by providing— (A)assistance to teams (consisting primarily of agricultural consultants, agricultural producers, other persons from the private sector, and government officials expert in assessing the food and rural business systems of other countries) to enable those teams to conduct the assessments, make the recommendations, and identify the opportunities and projects described in paragraph (1)(A) in emerging markets;
 (B)necessary subsistence expenses in the United States and necessary transportation expenses by individuals designated by emerging markets to enable those individuals to consult with food and rural business system experts in the United States to enhance those systems of those emerging markets;
 (C)necessary subsistence expenses in emerging markets and necessary transportation expenses of United States food and rural business system experts, agricultural producers, and other individuals knowledgeable in agricultural and agribusiness matters to assist in transferring knowledge and expertise to entities in emerging markets; and
 (D)necessary subsistence expenses and necessary transportation expenses of United States food and rural business system experts, including United States agricultural producers and other United States individuals knowledgeable in agriculture and agribusiness matters, and of individuals designated by emerging markets, to enable those designated individuals to consult with those United States experts—
 (i)to enhance food and rural business systems of emerging markets; and (ii)to transfer knowledge and expertise to emerging markets.
 (3)Cost-sharingThe Secretary shall encourage the nongovernmental experts described in paragraph (2) to share the costs of, and otherwise assist in, the participation of those experts in the program under this subsection.
 (4)Technical assistanceThe Secretary is authorized to provide, or pay the necessary costs for, technical assistance (including the establishment of extension services) to enable individuals or other entities to carry out recommendations, projects, and opportunities in emerging markets, including recommendations, projects, and opportunities described in clauses (ii) and (iii) of paragraph (1)(A).
 (5)Reports to SecretaryA team that receives assistance under paragraph (2)(A) shall prepare and submit to the Secretary such reports as the Secretary may require.
 (6)Advisory committeeTo provide the Secretary with information that may be useful to the Secretary in carrying out this subsection, the Secretary may establish an advisory committee composed of representatives of the various sectors of the food and rural business systems of the United States.
 (7)EffectThe authority provided under this subsection shall be in addition to and not in place of any other authority of the Secretary or the Commodity Credit Corporation.
										225.Technical assistance for specialty crops
 (a)EstablishmentThe Secretary of Agriculture shall establish an export assistance program (referred to in this section as the program) to address existing or potential unique barriers that prohibit or threaten the export of United States specialty crops.
 (b)PurposeThe program shall provide direct assistance through public and private sector projects and technical assistance, including through the program under section 2(e) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(e)), to remove, resolve, or mitigate existing or potential sanitary and phytosanitary and technical barriers to trade.
 (c)PriorityThe program shall address time sensitive and strategic market access projects based on— (1)trade effect on market retention, market access, and market expansion; and
 (2)trade impact. (d)Multiyear projectsThe Secretary may provide assistance under the program to a project for longer than a 5-year period if the Secretary determines that further assistance would effectively support the purpose of the program described in subsection (b).
 (e)Annual reportEach year, the Secretary shall submit to the appropriate committees of Congress a report that contains, for the period covered by the report, a description of—
 (1)each factor that affects the export of specialty crops, including each factor relating to any— (A)significant sanitary or phytosanitary issue;
 (B)trade barrier; or (C)emerging sanitary or phytosanitary issue or trade barrier; and
											(2)
 (A)any funds provided under section 226(c)(4) that were not obligated in a fiscal year; and (B)a description of why the funds described in subparagraph (A) were not obligated.
											226.Funding and administration
 (a)Commodity Credit CorporationThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this subtitle.
 (b)Funding amountFor each of fiscal years 2019 through 2023, of the funds of, or an equal value of commodities owned by, the Commodity Credit Corporation, the Secretary shall use to carry out this subtitle $259,500,000, to remain available until expended.
 (c)AllocationFor each of fiscal years 2019 through 2023, the Secretary shall allocate funds to carry out this subtitle in accordance with the following:
 (1)Market access programFor market access activities authorized under section 222, of the funds of, or an equal value of commodities owned by, the Commodity Credit Corporation, not less than $200,000,000 for each fiscal year.
 (2)Foreign market development cooperator programTo carry out section 223, of the funds of, or an equal value of commodities owned by, the Commodity Credit Corporation, not less than $34,500,000 for each fiscal year.
 (3)E (Kika) de la Garza Agricultural Fellowship ProgramTo provide assistance under section 224, of the funds of the Commodity Credit Corporation, not more than $10,000,000 for each fiscal year.
 (4)Technical assistance for specialty cropsTo carry out section 225, of the funds of the Commodity Credit Corporation, not less than $9,000,000 for each fiscal year, to remain available until expended.
 (5)Priority trade fundIn addition to the amounts allocated under paragraphs (1) through (4), and notwithstanding any limitations in those paragraphs, as determined by the Secretary, for 1 or more programs under this subtitle for authorized activities to access, develop, maintain, and expand markets for United States agricultural commodities, $6,000,000 for each fiscal year.
 (d)CubaNotwithstanding section 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207) or any other provision of law, funds made available under this section may be used to carry out the programs authorized under sections 222 and 223 in Cuba.
 (e)Authorization for appropriationsIn addition to any other amounts provided under this section, there are authorized to be appropriated such sums as are necessary to carry out the programs and authorities under subsection (c)(5) and sections 222 through 225..
					(b)Conforming amendments
						(1)Market access program
 (A)Section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623) is repealed. (B)Section 211 of the Agricultural Trade Act of 1978 (7 U.S.C. 5641) is amended by striking subsection (c).
 (C)Section 402(a)(1) of the Agricultural Trade Act of 1978 (7 U.S.C. 5662(a)(1)) is amended by striking 203 and inserting 222.
 (D)Section 282(f)(2)(C) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a(f)(2)(C)) is amended by striking section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623) and inserting section 222 of the Agricultural Trade Act of 1978.
 (E)Section 718 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 1999 (7 U.S.C. 5623 note; Public Law 105–277) is amended by striking section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623) and inserting section 222 of the Agricultural Trade Act of 1978.
 (F)Section 1302(b) of the Agricultural Reconciliation Act of 1993 (7 U.S.C. 5623 note; Public Law 103–66) is amended—
 (i)in the matter preceding paragraph (1), by striking section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623) and inserting section 222 of the Agricultural Trade Act of 1978; and (ii)in paragraph (2), in the matter preceding subparagraph (A), by striking section 203 of such Act and inserting section 222 of that Act.
 (2)Foreign market development cooperator programTitle VII of the Agricultural Trade Act of 1978 (7 U.S.C. 5721 et seq.) is repealed. (3)E (Kika) de la Garza Agricultural Fellowship Program (A)Section 1542 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C 5622 note; Public Law 101–624) is amended—
 (i)by striking subsection (d); (ii)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively; and
 (iii)in subsection (e) (as so redesignated)— (I)in the matter preceding paragraph (1), by striking country and inserting country, foreign territory, customs union, or economic market; and
 (II)in paragraph (1), by striking the country and inserting that country, foreign territory, customs union, or economic market, as applicable. (B)Section 1543(b)(5) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 3293(b)(5)) is amended by striking section 1542(f) and inserting section 1542(e).
 (C)Section 1543A(c)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5679(c)(2)) is amended by inserting and section 224 of the Agricultural Trade Act of 1978 after section 1542.
 (4)Technical assistance for specialty cropsSection 3205 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5680) is repealed. COther Agricultural Trade Laws 3301.Food for Progress Act of 1985The Food for Progress Act of 1985 (7 U.S.C. 1736o) is amended—
 (1)by striking President each place it appears and inserting Secretary; (2)in subsection (b)—
 (A)in paragraph (5)— (i)in subparagraph (E), by striking and;
 (ii)in subparagraph (F), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (G)a land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).; and
 (B)by adding at the end the following:  (10)SecretaryThe term Secretary means the Secretary of Agriculture.;
 (3)in subsection (c)— (A)by striking food;
 (B)by striking entities to furnish and inserting the following:  entities—(1)to furnish; (C)in paragraph (1) (as so designated), by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following:  (2)to provide financial assistance under subsection (l)(5) to eligible entities.;
 (4)in subsection (f)(3), by striking 2018 and inserting 2023; (5)in subsection (g), by striking 2018 and inserting 2023;
 (6)in subsection (k), by striking 2018 and inserting 2023; (7)in subsection (l)—
 (A)by striking the subsection designation and heading and all that follows through (1) To enhance and inserting the following:  (l)Support for Agricultural Development (1)In generalTo enhance;
 (B)in paragraph (1), by striking 2018 and inserting 2023; (C)in paragraph (4)(B), by inserting internal before transportation; and
 (D)by adding at the end the following:  (5)FlexibilityNotwithstanding any other provision of law, as necessary to carry out this section, the following funds shall be used to pay for the costs described in paragraph (4):
 (A)Of the funds of the Corporation described in subsection (f)(3), 30 percent. (B)Of the funds for administrative expenses under paragraph (1), 30 percent.
 (C)Of the funds of the Corporation, $26,000,000 for each of fiscal years 2019 through 2023.; (8)in subsection (m), in the subsection heading, by striking Presidential and inserting Secretarial;
 (9)in subsection (n)— (A)in paragraph (1)—
 (i)in subparagraph (A), in the matter preceding clause (i), by inserting and assistance after commodities; and (ii)in subparagraph (B), by inserting and assistance made available under this section after commodities; and
 (B)by striking paragraph (2) and inserting the following:  (2)Requirements (A)In generalNot later than 270 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall issue regulations and revisions to agency guidance and procedures necessary to implement the amendments made to this section by that Act.
 (B)ConsultationsNot later than 270 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall consult with the Committee on Agriculture and the Committee on Foreign Affairs of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate relating to regulations issued and agency guidance and procedures revised under subparagraph (A).; and
 (10)in subsection (o), in the matter preceding paragraph (1), by striking (acting through the Secretary). 3302.Bill Emerson Humanitarian Trust ActSection 302 of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1) is amended—
 (1)in subsection (b)(2)(B)(i), by striking 2018 each place it appears and inserting 2023; and (2)in subsection (h), by striking 2018 each place it appears and inserting 2023.
 3303.Promotion of agricultural exports to emerging marketsSection 1542(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5622 note; Public Law 101–624) is amended by striking 2018 and inserting 2023.
 3304.Cochran emerging market fellowship programSection 1543 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 3293) is amended—
 (1)in subsection (c)— (A)in paragraph (1), by inserting (which may include agricultural extension services) after systems; and
 (B)in paragraph (2)— (i)by striking enhance trade and inserting the following:
								
 enhance—(A)trade; (ii)in subparagraph (A) (as so designated) by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (B)linkages between agricultural interests in the United States and regulatory systems governing sanitary and phytosanitary standards for agricultural products that—
 (i)may enter the United States; and (ii)may pose risks to human, animal, or plant life or health.; and
 (2)in subsection (f)— (A)in paragraph (1), by striking $3,000,000 and inserting $4,000,000;
 (B)in paragraph (2), by striking $2,000,000 and inserting $3,000,000; and (C)in paragraph (3), by striking $5,000,000 and inserting $6,000,000.
 3305.Borlaug International Agricultural Science and Technology Fellowship ProgramSection 1473G of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319j) is amended—
 (1)in subsection (c)(2)— (A)in the matter preceding subparagraph (A), by striking shall support and inserting support;
 (B)in subparagraph (C), by striking and at the end; (C)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (E)the development of agricultural extension services in eligible countries.; and
 (2)in subsection (f)— (A)by striking The Secretary and inserting the following:
							
 (1)In generalThe Secretary; and (B)by adding at the end the following:
							
 (2)Leveraging alumni engagementIn carrying out the purposes and programs under this section, the Secretary shall encourage ongoing engagement with fellowship recipients who have completed training under the program to provide advice regarding, and participate in, new or ongoing agricultural development projects, with a priority for capacity-building projects, that are sponsored by—
 (A)Federal agencies; and (B)institutions of higher education in the eligible country of the fellowship recipient..
 3306.International food security technical assistanceThe Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after section 1543A (7 U.S.C. 5679) the following:
					
						1543B.International food security technical assistance
 (a)Definition of international food securityIn this section, the term international food security means access by any person at any time to food and nutrition that is sufficient for a healthy and productive life.
 (b)Collection of informationThe Secretary of Agriculture (referred to in this section as the Secretary) shall compile information from appropriate mission areas of the Department of Agriculture (including the Food, Nutrition, and Consumer Services mission area) relating to the improvement of international food security.
 (c)Public availabilityTo benefit programs for the improvement of international food security, the Secretary shall organize the information described in subsection (b) and make the information available in a format suitable for—
 (1)public education; and (2)use by—
 (A)a Federal, State, or local agency; (B)an agency or instrumentality of the government of a foreign country;
 (C)a domestic or international organization, including a domestic or international nongovernmental organization; and
 (D)an intergovernmental organization. (d)Technical assistanceOn request by an entity described in subsection (c)(2), the Secretary may provide technical assistance to the entity to implement a program for the improvement of international food security.
 (e)Program priorityIn carrying out this section, the Secretary shall give priority to programs relating to the development of food and nutrition safety net systems with a focus on food insecure countries.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2019 through 2023..
 3307.McGovern-Dole International Food for Education and Child Nutrition ProgramSection 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1) is amended— (1)in subsection (a)—
 (A)by striking that is and inserting the following:  that—(1)is; (B)in paragraph (1) (as so designated), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (2) (A)is produced in and procured from—
 (i)a developing country that is a recipient country; or (ii)a developing country in the same region as a recipient country; and
 (B)at a minimum, meets each nutritional, quality, and labeling standard of the recipient country, as determined by the Secretary.;
 (2)in subsection (c)(2)(A)— (A)in clause (v)(IV), by striking and at the end;
 (B)by redesignating clause (vi) as clause (vii); and (C)by inserting after clause (v) the following:
							
 (vi)the costs associated with transporting the commodities described in subsection (a)(2) from a developing country described in subparagraph (A)(ii) of that subsection to any designated point of entry within the recipient country; and; 
 (3)in subsection (f)(1)— (A)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and
 (B)by inserting after subparagraph (D) the following:  (E)ensure to the maximum extent practicable that assistance—
 (i)is provided under this section in a timely manner; and (ii)is available when needed throughout the applicable school year;; and
 (4)in subsection (l)— (A)in paragraph (2), by striking 2018 and inserting 2023; and
 (B)by adding at the end the following:  (4)Purchase of commoditiesOf the funds made available to carry out this section, not more than 10 percent shall be used to purchase agricultural commodities described in subsection (a)(2)..
 3308.Global Crop Diversity TrustSection 3202(c) of the Food, Conservation, and Energy Act of 2008 (22 U.S.C. 2220a note; Public Law 110–246) is amended by striking 2014 through 2018 and inserting 2019 through 2023.
 3309.Local and regional food aid procurement projectsSection 3206(e)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1726c(e)(1)) is amended—
 (1)by inserting to the Secretary after appropriated; and (2)by striking 2014 through 2018 and inserting 2019 through 2023.
					3310.Foreign trade missions
					(a)Tribal representation on trade missions
 (1)In generalThe Secretary, in consultation with the Tribal Advisory Committee established under subsection (b)(2) of section 309 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6921) (as added by section 12304(2)) (referred to in this section as the Advisory Committee), shall seek—
 (A)to support the greater inclusion of Tribal agricultural and food products in Federal trade-related activities; and
 (B)to increase the collaboration between Federal trade promotion efforts and other Federal trade-related activities in support of the greater inclusion sought under subparagraph (A).
 (2)Interdepartmental coordinationIn carrying out activities to increase the collaboration described in paragraph (1)(B), the Secretary shall coordinate with—
 (A)the Secretary of Commerce; (B)the Secretary of State;
 (C)the Secretary of the Interior; and (D)the heads of any other relevant Federal agencies.
							(b)Report; goals
 (1)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report describing the efforts of the Department of Agriculture and other Federal agencies under this section to—
 (A)the Advisory Committee; (B)the Committee on Agriculture of the House of Representatives;
 (C)the Committee on Energy and Commerce of the House of Representatives; (D)the Committee on Agriculture, Nutrition, and Forestry of the Senate;
 (E)the Committee on Commerce, Science, and Transportation of the Senate; and (F)the Committee on Indian Affairs of the Senate.
 (2)GoalsNot later than 90 days after the date of enactment of this Act, the Secretary shall establish goals for measuring, in an objective and quantifiable format, the extent to which Indian Tribes and Tribal agricultural and food products are included in the trade-related activities of the Department of Agriculture.
						IVNutrition
			ASupplemental Nutrition Assistance Program
 4101.Definition of certification periodSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended by striking subsection (f) and inserting the following:
					
						(f)Certification period
 (1)In generalThe term certification period means the period for which a household shall be eligible to receive benefits. (2)Time limits (A)In generalExcept as provided in subparagraph (C), the certification period shall not exceed 12 months.
 (B)ContactA State agency shall have at least 1 contact with each certified household every 12 months. (C)Elderly or disabled household membersThe certification period may be for a duration of—
 (i)not more than 24 months if each adult household member is elderly or disabled; or (ii)not more than 36 months if—
 (I)each adult household member is elderly or disabled; and (II)the household of the adult household member has no earned income at the time of certification.
 (D)Extension of limitThe limits under this paragraph may be extended until the end of any transitional benefit period established under section 11(s)..
				4102.Food distribution program on Indian reservations
 (a)In generalSection 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)) is amended— (1)by striking paragraph (4) and inserting the following:
							
								(4)Administrative costs
 (A)In generalThe Secretary shall pay not less than 80 percent of administrative costs and distribution costs on Indian reservations as the Secretary determines necessary for effective administration of such distribution by a State agency or tribal organization.
 (B)WaiverThe Secretary shall waive up to 100 percent of the non-Federal share of the costs described in subparagraph (A) if the Secretary determines that—
 (i)the tribal organization is financially unable to provide a greater non-Federal share of the costs; or
 (ii)providing a greater non-Federal share of the costs would be a substantial burden for the tribal organization.
 (C)LimitationThe Secretary may not reduce any benefits or services under the food distribution program on Indian reservations under this subsection to any tribal organization that is granted a waiver under subparagraph (B).
 (D)Tribal contributionThe Secretary may allow a tribal organization to use funds provided to the tribal organization through a Federal agency or other Federal benefit to satisfy all or part of the non-Federal share of the costs described in subparagraph (A) if that use is otherwise consistent with the purpose of the funds.;
 (2)in paragraph (6)(F), by striking 2018 and inserting 2023; and (3)by adding at the end the following:
							
								(7)Availability of funds
 (A)In generalFunds made available for a fiscal year to carry out this subsection shall remain available for obligation for a period of 2 fiscal years.
 (B)Administrative costsFunds made available for a fiscal year to carry out paragraph (4) shall remain available for obligation by the State agency or tribal organization for a period of 2 fiscal years..
						(b)Demonstration project for tribal organizations
 (1)DefinitionsIn this subsection: (A)Demonstration projectThe term demonstration project means the demonstration project established under paragraph (2).
 (B)Food distribution programThe term food distribution program means the food distribution program on Indian reservations carried out under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)).
 (C)Indian reservationThe term Indian reservation has the meaning given the term reservation in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012). (D)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (E)Self-determination contractThe term self-determination contract has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (F)Tribal organizationThe term tribal organization has the meaning given the term in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012). (2)EstablishmentSubject to the availability of appropriations, the Secretary shall establish a demonstration project under which 1 or more tribal organizations may enter into self-determination contracts to purchase agricultural commodities under the food distribution program for the Indian reservation of that tribal organization.
						(3)Eligibility
 (A)ConsultationThe Secretary shall consult with the Secretary of the Interior and Indian tribes to determine the process and criteria under which a tribal organization may participate in the demonstration project.
 (B)CriteriaThe Secretary shall select for participation in the demonstration project tribal organizations that—
 (i)are successfully administering the food distribution program of the tribal organization under section 4(b)(2)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)(2)(B));
 (ii)have the capacity to purchase agricultural commodities in accordance with paragraph (4) for the food distribution program of the tribal organization; and
 (iii)meet any other criteria determined by the Secretary, in consultation with the Secretary of the Interior and Indian tribes.
 (4)Procurement of agricultural commoditiesAny agricultural commodities purchased by a tribal organization under the demonstration project shall—
 (A)be domestically produced; (B)supplant, not supplement, the type of agricultural commodities in existing food packages for that tribal organization;
 (C)be of similar or higher nutritional value as the type of agricultural commodities that would be supplanted in the existing food package for that tribal organization; and
 (D)meet any other criteria determined by the Secretary. (5)ReportNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the activities carried out under the demonstration project during the preceding year.
						(6)Funding
 (A)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $5,000,000, to remain available until expended.
 (B)Appropriations in advanceOnly funds appropriated under subparagraph (A) in advance specifically to carry out this subsection shall be available to carry out this subsection.
 (c)Conforming amendmentSection 3(v) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(v)) is amended by striking the Indian Self-Determination Act (25 U.S.C. 450b(b)) and inserting section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 4103.Work requirements for supplemental nutrition assistance program (a)Work requirements for able-bodied adults without dependentsSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—
 (1)in subsection (d)— (A)in paragraph (2)—
 (i)by striking the second sentence; (ii)by striking , as amended each place it appears;
 (iii)by striking (F) a person and inserting the following:  (vi)a person;
 (iv)by striking (E) employed and inserting the following:  (v)employed;
 (v)by striking (D) a regular and inserting the following:  (iv)a regular;
 (vi)by striking (C) a bona fide student and inserting the following:  (iii)a bona fide student;
 (vii)by striking (B) a parent and inserting the following:  (ii)a parent; 
 (viii)by striking (A) currently and inserting the following:  (i)currently; and
 (ix)by striking (2) A person who and all that follows through if he or she is inserting the following:  (E)ExemptionsA person who otherwise would be required to comply with the requirements of subparagraphs (A) through (D) shall be exempt from such requirements if the person is—; and
 (B)by inserting after paragraph (1) (as amended by subparagraph (A)) the following:  (2)Additional work requirements (A)Definition of work programIn this paragraph, the term work program means—
 (i)a program under title I of the Workforce Innovation and Opportunity Act; (ii)a program under section 236 of the Trade Act of 1974 (19 U.S.C. 2296);
 (iii)a program of employment and training operated or supervised by a State or political subdivision of a State that meets standards approved by the Governor of the State, including a program under paragraph (4), other than a job search program or a job search training program; and
 (iv)a workforce partnership under paragraph (4)(N). (B)Work requirementSubject to the other provisions of this paragraph, no individual shall be eligible to participate in the supplemental nutrition assistance program as a member of any household if, during the preceding 36-month period, the individual received supplemental nutrition assistance program benefits for not less than 3 months (consecutive or otherwise) during which the individual did not—
 (i)work 20 hours or more per week, averaged monthly; (ii)participate in and comply with the requirements of a work program for 20 hours or more per week, as determined by the State agency;
 (iii)participate in and comply with the requirements of a program under section 20 or a comparable program established by a State or political subdivision of a State; or
 (iv)receive benefits pursuant to subparagraph (C), (D), (E), or (F). (C)ExceptionSubparagraph (B) shall not apply to an individual if the individual is—
 (i)under 18 or over 50 years of age; (ii)medically certified as physically or mentally unfit for employment;
 (iii)a parent or other member of a household with responsibility for a dependent child; (iv)otherwise exempt under paragraph (1)(E); or
 (v)a pregnant woman. (D)Waiver (i)In generalOn the request of a State agency, the Secretary may waive the applicability of subparagraph (B) to any group of individuals in the State if the Secretary makes a determination that the area in which the individuals reside—
 (I)has an unemployment rate of over 10 percent; or (II)does not have a sufficient number of jobs to provide employment for the individuals.
 (ii)ReportThe Secretary shall report the basis for a waiver under clause (i) to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
											(E)Subsequent eligibility
 (i)Regaining eligibilityAn individual denied eligibility under subparagraph (B) shall regain eligibility to participate in the supplemental nutrition assistance program if, during a 30-day period, the individual—
 (I)works 80 or more hours; (II)participates in and complies with the requirements of a work program for 80 or more hours, as determined by a State agency; or
 (III)participates in and complies with the requirements of a program under section 20 or a comparable program established by a State or political subdivision of a State.
 (ii)Maintaining eligibilityAn individual who regains eligibility under clause (i) shall remain eligible as long as the individual meets the requirements of clause (i), (ii), or (iii) of subparagraph (B).
											(iii)Loss of employment
 (I)In generalAn individual who regained eligibility under clause (i) and who no longer meets the requirements of clause (i), (ii), or (iii) of subparagraph (B) shall remain eligible for a consecutive 3-month period, beginning on the date the individual first notifies the State agency that the individual no longer meets the requirements of clause (i), (ii), or (iii) of subparagraph (B).
 (II)LimitationAn individual shall not receive any benefits pursuant to subclause (I) for more than a single 3-month period in any 36-month period.
												(F)15-percent exemption
 (i)DefinitionsIn this subparagraph: (I)CaseloadThe term caseload means the average monthly number of individuals receiving supplemental nutrition assistance program benefits during the 12-month period ending the preceding June 30.
 (II)Covered individualThe term covered individual means a member of a household that receives supplemental nutrition assistance program benefits, or an individual denied eligibility for supplemental nutrition assistance program benefits solely due to subparagraph (B), who—
 (aa)is not eligible for an exception under subparagraph (C); (bb)does not reside in an area covered by a waiver granted under subparagraph (D);
 (cc)is not complying with clause (i), (ii), or (iii) of subparagraph (B); (dd)is not receiving supplemental nutrition assistance program benefits during the 3 months of eligibility provided under subparagraph (B); and
 (ee)is not receiving supplemental nutrition assistance program benefits under subparagraph (E). (ii)General ruleSubject to clauses (iii) through (vii), a State agency may provide an exemption from the requirements of subparagraph (B) for covered individuals.
 (iii)Fiscal year 1998Subject to clauses (v) and (vii), for fiscal year 1998, a State agency may provide a number of exemptions such that the average monthly number of the exemptions in effect during the fiscal year does not exceed 15 percent of the number of covered individuals in the State in fiscal year 1998, as estimated by the Secretary, based on the survey conducted to carry out section 16(c) for fiscal year 1996 and such other factors as the Secretary considers appropriate due to the timing and limitations of the survey.
 (iv)Subsequent fiscal yearsSubject to clauses (v) through (vii), for fiscal year 1999 and each subsequent fiscal year, a State agency may provide a number of exemptions such that the average monthly number of the exemptions in effect during the fiscal year does not exceed 15 percent of the number of covered individuals in the State, as estimated by the Secretary under clause (iii), adjusted by the Secretary to reflect changes in the State's caseload and the Secretary's estimate of changes in the proportion of members of households that receive supplemental nutrition assistance program benefits covered by waivers granted under subparagraph (D).
 (v)Caseload adjustmentsThe Secretary shall adjust the number of individuals estimated for a State under clause (iii) or (iv) during a fiscal year if the number of members of households that receive supplemental nutrition assistance program benefits in the State varies from the State's caseload by more than 10 percent, as determined by the Secretary.
 (vi)Exemption adjustmentsDuring fiscal year 1999 and each subsequent fiscal year, the Secretary shall increase or decrease the number of individuals who may be granted an exemption by a State agency under this subparagraph to the extent that the average monthly number of exemptions in effect in the State for the preceding fiscal year under this subparagraph is lesser or greater than the average monthly number of exemptions estimated for the State agency for such preceding fiscal year under this subparagraph.
 (vii)Reporting requirementA State agency shall submit such reports to the Secretary as the Secretary determines are necessary to ensure compliance with this subparagraph.
 (G)Other program rulesNothing in this paragraph shall make an individual eligible for benefits under this Act if the individual is not otherwise eligible for benefits under the other provisions of this Act.; and
 (2)by striking subsection (o). (b)Employment and training programs that meet State and local workforce needsSection 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)) is amended—
 (1)in subparagraph (A)— (A)in clause (i)—
 (i)by inserting , in consultation with the State workforce development board, or, if the State demonstrates that consultation with private employers or employer organizations would be more effective or efficient, in consultation with private employers or employer organizations, after designed by the State agency; and
 (ii)by striking that will increase their ability to obtain regular employment. and inserting the following: “that will—  (I)increase the ability of the household members to obtain regular employment; and
 (II)meet State or local workforce needs.; and (B)in clause (ii), by inserting and implemented to meet the purposes of clause (i) after under this paragraph;
 (2)in subparagraph (B)— (A)in clause (iv), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately;
 (B)by redesignating clauses (i) through (vii) and clause (viii) as subclauses (I) through (VII) and subclause (IX), respectively, and indenting appropriately;
 (C)by inserting after subclause (VII) (as so redesignated) the following:  (VIII)Programs or activities described in subclauses (I) through (XII) of clause (iv) of section 16(h)(1)(F) that the Secretary determines, based on the results of the applicable independent evaluations conducted under clause (vii)(I) of that section, demonstrate are effective at increasing employment or earnings for households participating in a pilot project under that section.;
 (D)in the matter preceding subclause (I) (as so redesignated)— (i)by striking this subparagraph and inserting this clause;
 (ii)by inserting and a program containing a component under subclause (I) shall contain at least 1 additional component before the colon; and
 (iii)by striking (B) For purposes of this Act, an and inserting the following:  (B)DefinitionsIn this Act:
 (i)Employment and training programThe term; and (E)by adding at the end the following:
								
									(ii)Workforce partnership
 (I)In generalThe term workforce partnership means a program that— (aa)is operated by a private employer, an organization representing private employers, or a nonprofit organization providing services relating to workforce development;
 (bb)the Secretary or the State agency certifies— (AA)subject to subparagraph (N)(ii), would assist participants who are members of households participating in the supplemental nutrition assistance program in gaining high-quality, work-relevant skills, training, work, or experience that will increase the ability of the participants to obtain regular employment;
 (BB)subject to subparagraph (N)(ii), would provide participants with not fewer than 20 hours per week of training, work, or experience under subitem (AA);
 (CC)would not use any funds authorized to be appropriated by this Act; (DD)would provide sufficient information, on request by the State agency, for the State agency to determine that participants who are members of households participating in the supplemental nutrition assistance program are fulfilling any applicable work requirement under this subsection;
 (EE)would be willing to serve as a reference for participants who are members of households participating in the supplemental nutrition assistance program for future employment or work-related programs; and
 (FF)meets any other criteria established by the Secretary, on the condition that the Secretary shall not establish any additional criteria that would impose significant paperwork burdens on the workforce partnership; and
 (cc)is in compliance with the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), if applicable. (II)InclusionThe term workforce partnership includes a multistate program.;
 (3)in subparagraph (E)— (A)in the second sentence, by striking Such requirements and inserting the following:
								
 (ii)VariationThe requirements under clause (i); (B)by striking (E) Each State and inserting the following:
								
									(E)Requirements for participation for certain individuals
 (i)In generalEach State; and (C)adding at the end the following:
								
 (iii)Application to workforce partnershipsTo the extent that a State agency requires an individual to participate in an employment and training program, the State agency shall consider an individual participating in a workforce partnership to be in compliance with the employment and training requirements.; 
 (4)in subparagraph (H), by striking (B)(v) and inserting (B)(i)(V); and (5)by adding at the end the following:
							
								(N)Workforce partnerships
 (i)In generalA work registrant may participate in a workforce partnership to comply with the requirements of paragraph (1)(A)(ii) and paragraph (2).
 (ii)CertificationIn certifying that a program meets the requirements of subitems (AA) and (BB) of subparagraph (B)(ii)(I)(bb) to be certified as a workforce partnership, the Secretary or the State agency shall require that the program submit to the Secretary or State agency sufficient information that describes—
 (I)the services and activities of the program that would provide participants with not fewer than 20 hours per week of training, work, or experience under those subitems; and
 (II)how the program would provide services and activities described in subclause (I) that would directly enhance the employability or job readiness of the participant.
 (iii)Supplement, not supplantA State agency may use a workforce partnership to supplement, not to supplant, the employment and training program of the State agency.
 (iv)ParticipationA State agency may provide information on workforce partnerships, if available, to any member of a household participating in the supplemental nutrition assistance program, but may not require any member of a household to participate in a workforce partnership.
									(v)Effect
 (I)In generalA workforce partnership shall not replace the employment or training of an individual not participating in the workforce partnership.
 (II)SelectionNothing in this subsection affects the criteria or screening process for selecting participants by a workforce partnership.
 (vi)Limitation on reporting requirementsIn carrying out this subparagraph, the Secretary and each applicable State agency shall limit the reporting requirements of a workforce partnership to—
 (I)on notification that an individual is receiving supplemental nutrition assistance program benefits, notifying the applicable State agency that the individual is participating in the workforce partnership;
 (II)identifying participants who have completed or are no longer participating in the workforce partnership;
 (III)identifying changes to the workforce partnership that result in the workforce partnership no longer meeting the certification requirements of the Secretary or the State agency under subparagraph (B)(ii)(I)(bb); and
 (IV)providing sufficient information, on request by the State agency, for the State agency to verify that a participant is fulfilling any applicable work requirements under this subsection.
										(O)Referral of certain individuals
 (i)In generalIn accordance with such regulations as may be issued by the Secretary, with respect to any individual who is not eligible for an exemption under paragraph (1)(E) and who is determined by an employment and training program component to be ill-suited to participate in the employment and training program component, the State agency shall—
 (I)refer the individual to an appropriate employment and training program component; (II)refer the individual to an appropriate workforce partnership, if available;
 (III)reassess the physical and mental fitness of the individual under paragraph (1)(A); or (IV)to the maximum extent practicable, coordinate with other Federal, State, or local workforce or assistance programs to identify work opportunities or assistance for the individual.
 (ii)ProcessIn carrying out clause (i), the State agency shall ensure that an individual undergoing and complying with the process established under that clause shall not be found to have refused without good cause to participate in an employment and training program..
						(c)Updating work-related pilot projects
 (1)In generalSection 16(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)) is amended— (A)in paragraph (1)—
 (i)in subparagraph (B)(ii), by striking 6(o) and inserting 6(d)(2); (ii)in subparagraph (E)—
 (I)in clause (i)— (aa)in subclause (I), by striking 6(o)(3) and inserting 6(d)(2)(C); and
 (bb)in subclause (II), by striking subparagraph (B) or (C) of section 6(o)(2) and inserting clause (ii) or (iii) of section 6(d)(2)(B); and (II)in clause (ii)—
 (aa)in the matter preceding subclause (I), by striking subparagraph (B) or (C) of section 6(o)(2) and inserting clause (ii) or (iii) of section 6(d)(2)(B); (bb)in subclause (I), by striking 6(o)(2) and inserting 6(d)(2)(B);
 (cc)in subclause (II), by striking 6(o)(3) and inserting 6(d)(2)(C); (dd)in subclause (III), by striking 6(o)(4) and inserting 6(d)(2)(D); and
 (ee)in subclause (IV), by striking 6(o)(6) and inserting 6(d)(2)(F); and (iii)in subparagraph (F)—
 (I)in clause (ii)(III)(ee)(AA), by striking 6(o) and inserting 6(d)(2); (II)in clause (viii)—
 (aa)in subclause (III), by striking September 30, 2018 and inserting the following:  September 30, 2023, for—(aa)the continuation of pilot projects being carried out under this subparagraph as of the date of enactment of the Agriculture Improvement Act of 2018, if the pilot projects meet the limitations described in subclause (II); and
 (bb)additional pilot projects authorized under clause (x).; and (bb)by adding at the end the following:
											
 (IV)Funds for additional pilot projectsFrom amounts made available under section 18(a)(1), the Secretary shall use to carry out clause (x) $92,500,000 for each of fiscal years 2019 and 2020, to remain available until expended.; and
 (III)by adding at the end the following:  (x)Authority to carry out additional pilot projects (I)In generalSubject to the availability of funds under clause (viii), the Secretary may carry out 8 or more additional pilot projects using a competitive grant process.
 (II)RequirementsExcept as otherwise provided in this clause, a pilot project under this clause shall meet the criteria described in clauses (i), (ii)(II)(bb), and (iii) through (vi) and items (aa) through (dd) of clause (ii)(III).
												(III)Evaluation and reporting
													(aa)Optional evaluation
 (AA)In generalThe Secretary shall have the option to conduct an independent longitudinal evaluation of pilot projects carried out under this clause, in accordance with clause (vii)(I).
 (BB)Qualifying criteriaIf the Secretary determines to conduct an independent longitudinal evaluation under subitem (AA), to be eligible to participate in a pilot project under this clause, a State agency shall agree to participate in the evaluation described in clause (vii), including providing evidence that the State has a robust data collection system for program administration and is cooperating to make available State data on the employment activities and post-participation employment, earnings, and public benefit receipt of participants to ensure proper and timely evaluation.
 (bb)ReportingIf the Secretary determines not to conduct an independent longitudinal evaluation under item (aa), subject to such terms and conditions as the Secretary determines to be appropriate and not less frequently than annually, each State agency participating in a pilot project carried out under this clause shall submit to the Secretary a report that describes the results of the pilot project.
 (IV)Voluntary activitiesExcept as provided in subclause (VIII), employment and training activities under a pilot project carried out under this clause shall be voluntary for work registrants.
 (V)EligibilityTo be eligible to participate in a pilot project carried out under this clause, a State agency shall commit to maintain at least the amount of State funding for employment and training programs and services under paragraphs (2) and (3) and under section 20 as the State expended for fiscal year 2018.
 (VI)LimitationIn carrying out pilot projects under this clause, the Secretary shall not be subject to the limitation described in clause (viii)(II)(aa).
 (VII)PriorityIn selecting pilot projects under this clause, the Secretary may give priority to pilot projects that—
 (aa)are targeted to— (AA)individuals 50 years of age or older;
 (BB)formerly incarcerated individuals; (CC)individuals participating in a substance abuse treatment program.
 (DD)homeless individuals; (EE)people with disabilities seeking to enter the workforce; or
 (FF)other individuals with substantial barriers to employment; or (bb)support employment and workforce participation through an integrated and family-focused approach in providing supportive services.
 (VIII)Pilot projects for mandatory participation in employment and training activitiesA State agency may be eligible to participate in a pilot project under this clause to test programs that assign work registrants to mandatory participation in employment and training activities, on the conditions that—
 (aa)the pilot project provides individualized case management designed to help remove barriers to employment for participants; and
 (bb)a work registrant is not assigned to employment and training activities primarily consisting of job search, job search training, or workforce activities.; and
 (B)in paragraph (5)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i), by striking section 6(d)(4) and inserting this paragraph; and (II)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;
 (ii)in subparagraph (B)— (I)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately;
 (II)in clause (iv)— (aa)in the matter preceding subclause (I), by striking clause (iii) and inserting subclause (III);
 (bb)in subclause (IV)— (AA)in item (cc), by striking section 6(b) and inserting subsection (b); and
 (BB)by redesignating items (aa) through (cc) as subitems (AA) through (CC), respectively, and indenting appropriately; and
 (cc)by redesignating subclauses (I) through (V) as items (aa) through (ee), respectively, and indenting appropriately;
 (III)by redesignating clauses (i) through (iv) as subclauses (I) through (IV), respectively, and indenting appropriately; and
 (IV)by adding at the end the following:  (V)State optionThe State agency may report relevant data from a workforce partnership carried out under subparagraph (N) to demonstrate the number of program participants served by the workforce partnership.; 
 (iii)in subparagraph (C)— (I)in clause (iii), by striking and after the semicolon;
 (II)in clause (iv)— (aa)in the matter preceding subclause (I)—
 (AA)by striking paragraph (1)(E) and inserting subparagraph (E) of section 16(h)(1); and (BB)by striking paragraph (1) and inserting that section;
 (bb)in subclause (I)— (AA)by striking paragraph (1)(E)(ii) and inserting section 16(h)(1)(E)(ii); and
 (BB)by striking subparagraph (B) or (C) of section 6(o)(2) and inserting clause (ii) or (iii) of paragraph (2)(B); (cc)in subclause (II), by striking paragraph (1)(E) and inserting section 16(h)(1)(E); and
 (dd)by redesignating subclauses (I) through (III) as items (aa) through (cc), respectively, and indenting appropriately;
 (III)by redesignating clauses (i), (ii), (iii), and (iv) as subclauses (I), (II), (IV), and (VI), respectively, and indenting appropriately;
 (IV)by inserting after subclause (II) (as so redesignated) the following:  (III)that the State agency has consulted with the State workforce board or, if appropriate, private employers or employer organizations, in the design of the employment and training program;; and
 (V)by inserting after subclause (IV) (as so redesignated) the following:  (V)that the employment and training program components of the State agency are responsive to State or local workforce needs; and; 
 (iv)in subparagraph (D), by striking subparagraph (B) and inserting clause (ii); (v)in subparagraph (E), by inserting or that the employment and training program is not adequately meeting State or local workforce needs after is inadequate;
 (vi)in subparagraph (F)— (I)in the matter preceding clause (i), by striking October 1, 2016 and inserting October 1, 2020;
 (II)in clause (i), by striking and after the semicolon; (III)in clause (ii), by striking the period at the end and inserting ; and;
 (IV)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; and
 (V)by adding at the end the following:  (III)are meeting State or local workforce needs.; 
 (vii)by redesignating subparagraphs (A) through (F) (as so amended) as clauses (i) through (vi), respectively, and indenting appropriately; and
 (viii)by redesignating the paragraph as subparagraph (P), indenting the subparagraph appropriately, and moving the subparagraph so as to appear after subparagraph (O) of section 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)) (as added by subsection (b)(5)).
 (2)Research, demonstration, and evaluationsSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended— (A)in subsection (b)—
 (i)by striking paragraphs (2) and (3); (ii)by striking (b)(1)(A) The Secretary and inserting the following:
									
										(b)Demonstration projects; pilot projects
 (1)In generalThe Secretary; (iii)in paragraph (1) (as so designated)—
 (I)in subparagraph (D)— (aa)in clause (i), in the matter preceding subclause (I), by striking subparagraph (A) and inserting paragraph (1);
 (bb)in clause (ii), by striking clause (i) and inserting subparagraph (A); and (cc)in clause (iii), by striking clause (i)(III) and inserting subparagraph (A)(iii);
 (II)by redesignating subparagraph (D) as paragraph (4), and indenting appropriately; (III)in subparagraph (C), by striking (C)(i) No waiver and inserting the following:
										
											(3)Restrictions
 (A)In generalNo waiver; (IV)in subparagraph (B)—
 (aa)in clause (i), in the matter preceding subclause (I), by striking subparagraph (A) and inserting paragraph (1); (bb)in clause (ii)—
 (AA)in the matter preceding subclause (I), by striking subparagraph (A) and inserting paragraph (1); and (BB)in subclause (IV), by striking this paragraph and inserting this subsection;
 (cc)in clause (iii), in the matter preceding subclause (I), by striking subparagraph (A) and inserting paragraph (1); (dd)in clause (iv)—
 (AA)in the matter preceding subclause (I), by striking subparagraph (A) and inserting paragraph (1); (BB)in subclause (I), by striking the date of enactment of this subparagraph and inserting August 22, 1996;
 (CC)in subclause (III)(aa), by striking 3(n) and inserting 3(q); (DD)in subclause (III)(dd), by striking (2)(B) and inserting (1)(E)(ii);
 (EE)in subclause (III)(ii), by striking this paragraph and inserting this subsection; and (FF)in subclause (IV)(bb), by striking this subclause and inserting this clause; and
 (ee)in clause (vi), by striking this paragraph and inserting this subsection; and (V)by redesignating subparagraph (B) as paragraph (2) and indenting appropriately;
 (iv)in paragraph (2) (as so redesignated)— (I)by redesignating clauses (i) through (vi) as subparagraphs (A) through (F), respectively, and indenting appropriately;
 (II)in subparagraph (A) (as so redesignated), by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately;
 (III)in subparagraph (B) (as so redesignated), by redesignating subclauses (I) through (IV) as clauses (i) through (iv), respectively, and indenting appropriately;
 (IV)in subparagraph (C) (as so redesignated), by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately; and
 (V)in subparagraph (D) (as so redesignated)— (aa)by redesignating subclauses (I) through (VII) as clauses (i) through (vii), respectively, and indenting appropriately;
 (bb)in clause (iii) (as so redesignated), by redesignating items (aa) through (jj) as subclauses (I) through (X), respectively, and indenting appropriately; and
 (cc)in clause (iv) (as so redesignated), by redesignating items (aa) and (bb) as subclauses (I) and (II), respectively, and indenting appropriately;
 (v)in paragraph (3) (as so redesignated)— (I)in subparagraph (A) (as so redesignated)—
 (aa)in the matter preceding subclause (I), by striking the date of enactment of this subparagraph and inserting November 28, 1990; and (bb)in clause (ii), by striking (ii) Clause (i) and inserting the following:
											
 (B)ApplicationSubparagraph (A); and (II)in subparagraph (A) (as so redesignated), by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately; and
 (vi)in paragraph (4) (as so redesignated)— (I)by redesignating clauses (i) through (iii) as subparagraphs (A) through (C), respectively, and indenting appropriately; and
 (II)in subparagraph (A) (as so redesignated), by redesignating subclauses (I) through (IV) as clauses (i) through (iv), respectively, and indenting appropriately;
 (B)by striking subsection (d); (C)by redesignating subsections (e) through (l) as subsections (d) through (k), respectively; and
 (D)in subsection (e) (as so redesignated), in the first sentence, by striking subsection (b)(1) and inserting subsection (b). (d)Authorization of appropriationsSection 18 of the Food and Nutrition Act of 2008 (7 U.S.C. 2027) is amended by adding at the end the following:
						
 (i)RestrictionNo funds authorized to be appropriated under this Act shall be used to operate a workforce partnership under section 6(d)(4)(N)..
					(e)Conforming amendments
 (1)Section 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a)) is amended in the second sentence by striking (d)(2) and inserting (d)(1)(E).
 (2)Section 6(i)(3) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(i)(3)) is amended by striking (d) and inserting (d)(1). (3)Section 7(h)(6) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(6)) is amended by striking 17(f) and inserting 17(e).
 (4)Section 7(i)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(i)(1)) is amended by striking 6(o)(2) and inserting 6(d)(2)(B). (5)Section 7(j)(1)(G) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(j)(1)(G)) is amended by striking 17(f) and inserting 17(e).
 (6)Section 11(n) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(n)) is amended by striking 17(b)(1) and inserting 17(b). (7)Section 16(b)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(b)(4)) is amended by striking section 6(d) and inserting section 6(d)(1).
 (8)Section 20(b)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2029(b)(1)) is amended by striking clause (B), (C), (D), (E), or (F) of section 6(d)(2) and inserting clause (ii), (iii), (iv), (v), or (vi) of section 6(d)(1)(E). (9)Section 103(a)(2)(D) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3113(a)(2)(D)) is amended by striking section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) and inserting paragraph (2) of section 6(d) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)).
 (10)Section 121(b)(2)(B)(iv) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(b)(2)(B)(iv)) is amended by striking section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) and inserting paragraph (2) of section 6(d) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)).
 (11)Section 23(b)(7)(D)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769d(b)(7)(D)(ii)) is amended by striking section 17(b)(1)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2026(b)(1)(B)) and inserting paragraph (2) of section 17(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2026(b)).
 (12)Section 24(g)(3)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769e(g)(3)(C)) is amended by striking section 17(b)(1)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2026(b)(1)(B)) and inserting paragraph (2) of section 17(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2026(b)).
						4104.Improvements to electronic benefit transfer system
 (a)Prohibited feesSection 7 of the Food and Nutrition Act of 2008 (7 U.S.C. 2016) is amended— (1)in subsection (f)(2)(C), in the subparagraph heading, by striking Interchange and inserting Prohibited; and
 (2)in subsection (h), by striking paragraph (13) and inserting the following:  (13)Prohibited fees (A)Definition of switchingIn this paragraph, the term switching means the routing of an intrastate or interstate transaction that consists of transmitting the details of a transaction electronically recorded through the use of an EBT card in 1 State to the issuer of the card in—
 (i)the same State; or (ii)another State.
										(B)Prohibition
 (i)Interchange feesNo interchange fee shall apply to an electronic benefit transfer transaction under this subsection. (ii)Other fees (I)In generalNo fee charged by a benefit issuer (including any affiliate of a benefit issuer), or by any agent or contractor when acting on behalf of such benefit issuer, to a third party relating to the switching or routing of benefits to the same benefit issuer (including any affiliate of the benefit issuer) shall apply to an electronic benefit transfer transaction under this subsection.
 (II)Effective dateThe prohibition under subclause (I) shall be effective through fiscal year 2022.. (b)EBT portabilitySection 7(f)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(f)(5)) is amended by adding at the end the following:
						
 (C)Operation of individual point of sale device by farmers' markets and direct marketing farmersA farmers’ market or direct marketing farmer that is exempt under paragraph (2)(B)(i) shall be allowed to operate an individual electronic benefit transfer point of sale device at more than 1 location under the same supplemental nutrition assistance program authorization, if—
 (i)the farmers’ market or direct marketing farmer provides to the Secretary information on location and hours of operation at each location; and
								(ii)
 (I)the point of sale device used by the farmers’ market or direct marketing farmer is capable of providing location information of the device through the electronic benefit transfer system; or
 (II)if the Secretary determines that the technology is not available for a point of sale device to meet the requirement under subclause (I), the farmers' market or direct marketing farmer provides to the Secretary any other information, as determined by the Secretary, necessary to ensure the integrity of transactions processed using the point of sale device..
 (c)Evaluation of State electronic benefit transfer systemsSection 7(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)) is amended by adding at the end the following:
						
							(15)GAO evaluation and study of State electronic benefit transfer systems
								(A)Evaluation
 (i)In generalNot later than 18 months after the date of enactment of this paragraph, the Comptroller General of the United States (referred to in this paragraph as the Comptroller General) shall evaluate for each electronic benefit transfer system of a State agency selected in accordance with clause (ii)—
 (I)any type of fee charged— (aa)by the benefit issuer (or an affiliate, agent, or contractor of the benefit issuer) of the State agency for electronic benefit transfer-related services, including electronic benefit transfer-related services that did not exist before February 7, 2014; and
 (bb)to any retail food stores, including retail food stores that are exempt under subsection (f)(2)(B)(i) for electronic benefit transfer-related services;
 (II)in consultation with the Secretary and the retail food stores within the State, any electronic benefit transfer system outages affecting the EBT cards of the State agency;
 (III)in consultation with the Secretary, any type of entity that— (aa)provides electronic benefit transfer equipment and related services to the State agency, any benefit issuers of the State agency, or any retail food stores within the State;
 (bb)routes or switches transactions through the electronic benefit transfer system of the State agency; or
 (cc)has access to transaction information in the electronic benefit transfer system of the State agency; and
 (IV)in consultation with the Secretary, any emerging entities, services, or technologies in use with respect to the electronic benefit transfer system of the State agency.
 (ii)Selection criteriaThe Comptroller General shall select for evaluation under clause (i)— (I)with respect to each benefit issuer that provides electronic benefit transfer-related services to 1 or more State agencies, not fewer than 1 electronic benefit transfer system provided by that benefit issuer; and
 (II)any electronic benefit transfer system of a State agency that has experienced significant or frequent outages during the 2-year period preceding the date of enactment of this paragraph.
 (B)StudyNot later than 2 years after the date of enactment of this paragraph, the Comptroller General shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report based on the evaluation carried out under subparagraph (A) that includes—
 (i)a description of the types of entities that— (I)provide electronic benefit transfer equipment and related services to State agencies, benefit issuers, and retail food stores;
 (II)route or switch transactions through electronic benefit transfer systems of State agencies; or (III)have access to transaction information in electronic benefit transfer systems of State agencies;
 (ii)a description of emerging entities, services, and technologies in use with respect to electronic benefit transfer systems of State agencies; and
 (iii)a summary of— (I)the types of fees charged—
 (aa)by benefit issuers (or affiliates, agents, or contractors of benefit issuers) of State agencies for electronic benefit transfer-related services, including whether the types of fees existed before February 7, 2014; and
 (bb)to any retail food stores, including retail food stores that are exempt under subsection (f)(2)(B)(i) for electronic benefit transfer-related services;
											(II)
 (aa)the causes of any electronic benefit transfer system outages affecting EBT cards; and (bb)potential solutions to minimize the disruption of outages to participating households.
											(16)Review of EBT systems requirements
								(A)Review
 (i)In generalNot later than 18 months after the date of enactment of this paragraph, the Secretary shall review for each electronic benefit transfer system of a State agency selected under clause (ii)—
 (I)any contracts or other agreements between the State agency and the benefit issuer of the State agency to determine—
 (aa)the customer service requirements of the benefit issuer, including call center requirements; and (bb)the consistency and compatibility of data provided by the benefit issuer to the Secretary for appropriate oversight of possible fraudulent transactions; and
 (II)the use of third-party applications that access the electronic benefit transfer system to provide electronic benefit transfer account information to participating households.
 (ii)Selection criteriaThe Secretary shall select for the review under clause (i) not fewer than 5 electronic benefit transfer systems of State agencies, of which—
 (I)with respect to each benefit issuer that provides electronic benefit transfer-related services to 1 or more State agencies, not fewer than 1 shall be provided by that benefit issuer; and
 (II)not more than 4 shall have experienced significant or frequent outages during the 2-year period preceding the date of enactment of this paragraph.
 (B)Regulations and guidanceBased on the study conducted by the Comptroller General of the United States under paragraph (15)(B) and the review conducted by the Secretary under subparagraph (A), the Secretary shall promulgate such regulations or issue such guidance as the Secretary determines appropriate—
 (i)to prohibit the imposition of any fee that is inconsistent with paragraph (13); (ii)to minimize electronic benefit system outages;
 (iii)to update procedures to handle electronic benefit transfer system outages that minimize disruption to participating households and retail food stores while protecting against fraud and abuse;
 (iv)to develop cost-effective customer service standards for benefit issuers, including benefit issuer call centers or other customer service options equivalent to call centers, that would ensure adequate customer service for participating households;
 (v)to address the use of third-party applications that access electronic benefit transfer systems to provide electronic benefit transfer account information to participating households, including by establishing safeguards consistent with sections 9(c) and 11(e)(8) to protect the privacy of data relating to participating households and approved retail food stores; and
 (vi)to improve the reliability of electronic benefit transfer systems. (C)ReportNot later than 2 years after the date of enactment of this paragraph, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes a description of the effects, if any, on an electronic benefit transfer system of a State agency from the use of third-party applications that access the electronic benefit transfer system to provide electronic benefit transfer account information to participating households..
 (d)Approval of retail food storesSection 9 of the Food and Nutrition Act (7 U.S.C. 2018) is amended— (1)in subsection (a)(1)—
 (A)in the fourth sentence, by striking No retail food store and inserting the following:  (D)Visit requiredNo retail food store;
 (B)in the third sentence, by striking Approval and inserting the following:  (C)CertificateApproval;
 (C)in the second sentence— (i)by striking food; and (D) the and inserting the following: “food;
									
 (iv)any information, if available, about the ability of the anticipated or existing electronic benefit transfer equipment and service provider of the applicant to provide sufficient information through the electronic benefit transfer system to minimize the risk of fraudulent transactions; and
 (v)the; (ii)by striking concern; (C) whether and inserting the following: “concern;
									
 (iii)whether; (iii)by striking applicant; (B) the and inserting the following: “applicant;
									
 (ii)the; (iv)by striking following: (A) the nature and inserting the following: “following:
									
 (i)the nature; and (v)in the matter preceding clause (i) (as so designated), by striking In determining and inserting the following:
									
 (B)Factors for considerationIn determining; and (D)in the first sentence, by striking (a)(1) Regulations and inserting the following:
								
									(a)Authorization to accept and redeem benefits
										(1)Applications
 (A)In generalRegulations; (2)in subsection (a), by adding at the end the following:
							
 (4)Electronic benefit transfer equipment and service providersBefore implementing clause (iv) of paragraph (1)(B), the Secretary shall issue guidance for retail food stores on how to select electronic benefit transfer equipment and service providers that are able to meet the requirements of that clause.; and
 (3)in subsection (c), in the first sentence, by inserting records relating to electronic benefit transfer equipment and related services, transaction and redemption data provided through the electronic benefit transfer system, after purchase invoices,.
 4105.Retail incentivesSection 9 of the Food and Nutrition Act of 2008 (7 U.S.C. 2018) is amended by adding at the end the following:
					
						(i)Incentives
 (1)Definition of eligible incentive foodIn this subsection, the term eligible incentive food means food that is— (A)identified for increased consumption by the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341); and
 (B)a fruit, a vegetable, low-fat dairy, or a whole grain. (2)Regulations (A)In generalThe Secretary shall promulgate regulations to clarify the process by which an approved retail food store may seek a waiver to offer an incentive that may be used only for the purchase of eligible incentive food at the point of purchase to a household purchasing food with benefits issued under this Act.
 (B)RegulationsThe regulations under subparagraph (A) shall establish a process under which an approved retail food store, prior to carrying out an incentive program under this subsection, shall provide to the Secretary information describing the incentive program, including—
 (i)the types of incentives that will be offered; (ii)the types of foods that will be incentivized for purchase; and
 (iii)an explanation of how the incentive program intends to support meeting dietary intake goals. (3)No limitation on benefitsA waiver granted under this subsection shall not be used to carry out any activity that limits the use of benefits under this Act or any other Federal nutrition law.
 (4)EffectRegulations promulgated under this subsection shall not affect any requirements under section 4405 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517) or section 4304 of the Agriculture Improvement Act of 2018, including the eligibility of a retail food store to participate in a project funded under those sections.
 (5)ReportThe Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate an annual report describing the types of incentives approved under this subsection..
 4106.Required action on data match informationSection 11(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended— (1)in paragraph (24), by striking and after the semicolon;
 (2)in paragraph (25), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
						
 (26)that for a household participating in the supplemental nutrition assistance program, the State agency shall pursue clarification and verification, if applicable, of information relating to the circumstances of the household received from data matches for the purpose of ensuring an accurate eligibility and benefit determination, only if the information—
 (A)appears to present significantly conflicting information from the information that was used by the State agency at the time of certification of the household;
 (B)is obtained from data matches carried out under subsection (q), (r), or (w); or (C) (i)is fewer than 60 days old relative to the current month of participation of the household; and
 (ii)if accurate, would have been required to be reported by the household based on the reporting requirements assigned to the household by the State agency under section 6(c)..
 4107.Income verificationSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) (as amended by section 4103(c)(2)(C)) is amended by adding at the end the following:
					
						(l)Pilot projects for improving earned income verification
 (1)In generalUnder such terms and conditions as the Secretary considers to be appropriate, the Secretary shall establish a pilot program (referred to in this subsection as the pilot program) under which not more than 8 States may carry out pilot projects to test strategies to improve the accuracy or efficiency of the process for verification of earned income at certification and recertification of applicant households for the supplemental nutrition assistance program.
							(2)Contract options
 (A)In generalIn carrying out the pilot program, prior to soliciting applications for pilot projects from State agencies, the Secretary shall—
 (i)assess the availability of up-to-date earned income information from different commercial data service providers; and
 (ii)make a determination regarding the overall cost-effectiveness to the Department of Agriculture and the State agencies administering the supplemental nutrition assistance program of—
 (I)the Secretary entering into a contract with a commercial data service provider to provide to State agencies carrying out pilot projects up-to-date earned income information for verification of the earned income at certification and recertification of applicant households for the supplemental nutrition assistance program;
 (II)the Secretary entering into an agreement with the Secretary of Health and Human Services to allow State agencies carrying out pilot projects to verify earned income information at certification and recertification of applicant households for the supplemental nutrition assistance program in the State using up-to-date earned income information from a commercial data service provider under the electronic interface developed by the State and used by the State Medicaid agency to verify income eligibility for the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); or
 (III)a State agency carrying out a pilot project entering into a contract with a commercial data service provider to obtain up-to-date earned income information to verify the earned income at certification and recertification of applicant households for the supplemental nutrition assistance program in the State.
 (B)Authority to enter into contractsIf determined appropriate by the Secretary, the Secretary may, based on the cost-effectiveness determination described in subparagraph (A)(ii)—
 (i)enter into a contract described in subclause (I) of that subparagraph; (ii)enter into an agreement described in subclause (II) of that subparagraph; or
 (iii)allow each State agency carrying out a pilot project to enter into a contract described in subclause (III) of that subparagraph, on the condition that the Federal share of the cost of the contract shall not exceed 75 percent of the total cost of the contract.
 (C)ReportNot later than 1 year after the date of enactment of this subsection, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the results of the assessment and determination under subparagraph (A).
								(3)Pilot projects
 (A)ApplicationA State agency seeking to carry out a pilot project under the pilot program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—
 (i)an identification of the 1 or more proposed changes to the process for verifying earned income used by the State agency;
 (ii)a description of how the proposed changes under clause (i) would meet the purpose described in paragraph (1); and
 (iii)a plan to evaluate how the proposed changes under clause (i) would improve the accuracy or efficiency of the verification of earned income at certification and recertification of applicant households for the supplemental nutrition assistance program in the State.
 (B)Selection criteriaThe Secretary shall select to carry out pilot projects State agencies that, as determined by the Secretary—
 (i)do not have access to up-to-date earned income information for the verification of earned income at certification and recertification of applicant households for the supplemental nutrition assistance program in the State;
 (ii)would be able to access and use, for the verification of earned income at certification and recertification of applicant households for the supplemental nutrition assistance program in the State, up-to-date earned income information used to determine eligibility for another Federal assistance program; or
 (iii)have cost-effective, innovative approaches to verifying earned income that would improve the accuracy or efficiency of the verification of earned income at certification and recertification of applicant households for the supplemental nutrition assistance program in the State.
 (4)GrantsThe Secretary may make grants to a State agency to carry out a pilot project. (5)Effect on other requirementsA pilot project carried out under this subsection shall not alter the eligibility requirements under section 5 or the reporting requirements under section 6(c).
 (6)ReportNot later than 180 days after the date on which the pilot program terminates under paragraph (8), the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the results of the pilot projects carried out under the pilot program.
							(7)Funding
 (A)In generalOut of funds made available under section 18(a)(1), on October 1, 2018, the Secretary shall make available $10,000,000 to carry out this subsection, to remain available until expended.
 (B)CostsThe Secretary shall allocate not more than 10 percent of the amounts made available under subparagraph (A) to carry out subparagraphs (A) and (C) of paragraph (2) and paragraph (6).
 (8)TerminationThe pilot program shall terminate not later than September 30, 2022.. 4108.Pilot projects to improve healthy dietary patterns related to fluid milk in the supplemental nutrition assistance programSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) (as amended by section 4107) is amended by adding at the end the following:
					
						(m)Pilot projects to improve healthy dietary patterns related to fluid milk consumption among
			 participants or households in the supplemental nutrition assistance
			 program that under-consume fluid milk
 (1)Definition of fluid milkIn this subsection, the term fluid milk means cow milk, without flavoring or sweeteners, consistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), that is packaged in liquid form.
 (2)Pilot projectsThe Secretary shall carry out, under such terms and conditions as the Secretary considers to be appropriate, pilot projects to develop and test methods that would increase the purchase of fluid milk, in a manner consistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), by individuals or households participating in the supplemental nutrition assistance program that under-consume fluid milk by providing an incentive for the purchase of fluid milk at the point of purchase to a household purchasing food with supplemental nutrition assistance program benefits.
							(3)Grants or cooperative agreements
 (A)In generalIn carrying out this subsection, the Secretary may enter into competitively awarded cooperative agreements with, or provide grants to, a government agency or nonprofit organization for use in accordance with projects that meet the strategic goals of this subsection, including allowing the government agency or nonprofit organization to award subgrants to retail food stores authorized under this Act.
 (B)ApplicationTo be eligible to receive a cooperative agreement or grant under this paragraph, a government agency or nonprofit organization shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (C)Selection criteriaPilot projects shall be evaluated against publicly disseminated criteria that shall include— (i)incorporation of a scientifically based strategy that is designed to improve diet quality through the increased purchase of fluid milk for participants or households in the supplemental nutrition assistance program that under-consume fluid milk;
 (ii)a commitment to a pilot project that allows for a rigorous outcome evaluation, including data collection; and
 (iii)other criteria, as determined by the Secretary. (D)Use of fundsFunds provided under this paragraph shall not be used for any project that limits the use of benefits under this Act.
 (E)DurationEach pilot project carried out under this subsection shall be in effect for not more than 24 months.
 (4)ProjectsPilot projects carried out under paragraph (2) shall include projects to determine whether incentives for the purchase of fluid milk by individuals or households participating in the supplemental nutrition assistance program that under-consume fluid milk result in—
 (A)improved nutritional outcomes for participating individuals or households; (B)changes in purchasing and consumption of fluid milk among participating individuals or households; or
 (C)diets more closely aligned with healthy eating patterns consistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
								(5)Evaluation and reporting
								(A)Evaluation
									(i)Independent evaluation
 (I)In generalThe Secretary shall provide for an independent evaluation of projects selected under this subsection that measures the impact of the pilot program on health and nutrition as described in paragraphs (2) through (4).
 (II)RequirementThe independent evaluation under subclause (I) shall use rigorous methodologies, particularly random assignment or other methods that are capable of producing scientifically valid information regarding which activities are effective.
 (ii)CostsThe Secretary may use funds provided to carry out this subsection to pay costs associated with monitoring and evaluating each pilot project.
 (B)ReportingNot later than 90 days after the last day of fiscal year 2019 and each fiscal year thereafter until the completion of the last evaluation under subparagraph (A), the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes a description of—
 (i)the status of each pilot project; (ii)the results of the evaluation completed during the previous fiscal year; and
 (iii)to the maximum extent practicable— (I)the impact of the pilot project on appropriate health, nutrition, and associated behavioral outcomes among households participating in the pilot project;
 (II)baseline information relevant to the stated goals and desired outcomes of the pilot project; and (III)equivalent information about similar or identical measures among control or comparison groups that did not participate in the pilot project.
 (C)Public disseminationIn addition to the reporting requirements under subparagraph (B), evaluation results shall be shared broadly to inform policy makers, service providers, other partners, and the public to promote wide use of successful strategies.
								(6)Funding
 (A)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000, to remain available until expended.
 (B)Appropriations in advanceOnly funds appropriated under subparagraph (A) in advance specifically to carry out this subsection shall be available to carry out this subsection..
 4109.Interstate data matching to prevent multiple issuancesSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended by adding at the end the following:
					
						(w)National Accuracy Clearinghouse
 (1)Definition of indication of multiple issuanceIn this subsection, the term indication of multiple issuance means an indication, based on a computer match, that benefits are being issued to an individual under the supplemental nutrition assistance program from more than 1 State simultaneously.
							(2)Establishment
 (A)In generalThe Secretary shall establish an interstate data system, to be known as the National Accuracy Clearinghouse, to prevent the simultaneous issuance of benefits to an individual by more than 1 State under the supplemental nutrition assistance program.
 (B)Data matchingThe Secretary shall require that States make available to the National Accuracy Clearinghouse only such information as is necessary for the purpose described in subparagraph (A).
 (C)Data protectionThe information made available by States under subparagraph (B)— (i)shall be used only for the purpose described in subparagraph (A); and
 (ii)shall not be retained for longer than is necessary to accomplish that purpose. (3)Issuance of interim final regulationsNot later than 18 months after the date of enactment of this subsection, the Secretary shall promulgate regulations (which shall include interim final regulations) to carry out this subsection that—
 (A)incorporate best practices and lessons learned from the pilot program under section 4032(c) of the Agricultural Act of 2014 (7 U.S.C. 2036c(c));
 (B)require a State to take appropriate action, as determined by the Secretary, with respect to each indication of multiple issuance or indication that an individual receiving benefits in 1 State has applied to receive benefits in another State, while ensuring timely and fair service to applicants for, and participants in, the supplemental nutrition assistance program;
 (C)limit the information submitted through or retained by the National Accuracy Clearinghouse to information necessary to accomplish the purpose described in paragraph (2)(A);
 (D)establish safeguards to protect— (i)the information submitted through or retained by the National Accuracy Clearinghouse, including by limiting the period of time that information is retained to the period necessary to accomplish the purpose described in paragraph (2)(A); and
 (ii)the privacy of information that is submitted through or retained by the National Accuracy Clearinghouse, which shall include—
 (I)prohibiting any contractor who has access to information that is submitted through or retained by the National Accuracy Clearinghouse from using that information for purposes not directly related to the purpose described in paragraph (2)(A); and
 (II)other safeguards, consistent with subsection (e)(8); (E)establish a process by which a State shall—
 (i)not later than 3 years after the date of enactment of this subsection, conduct a computer match using the National Accuracy Clearinghouse;
 (ii)after the first computer match under clause (i), conduct computer matches on an ongoing basis, as determined by the Secretary;
 (iii)identify and take appropriate action, as determined by the Secretary, with respect to each indication of multiple issuance or indication that an individual receiving benefits in 1 State has applied to receive benefits in another State; and
 (iv)protect the identity and location of a vulnerable individual (including a victim of domestic violence) that is an applicant to or participant of the supplemental nutrition assistance program; and
 (F)include other rules and standards, as determined by the Secretary.. 4110.Quality control (a)Records (1)In generalSection 11(a)(3)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(a)(3)(B)) is amended in the matter preceding clause (i) by inserting and systems containing those records after subparagraph (A).
 (2)Cost sharing for computerizationSection 16(g)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(g)(1)) is amended— (A)in subparagraph (E), by striking and at the end;
 (B)in subparagraph (F)(ii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (G)would be accessible by the Secretary for inspection and audit under section 11(a)(3)(B); and. (b)Quality control systemSection 16(c)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(1)) is amended by striking subparagraph (B) and inserting the following:
						
							(B)Quality control system integrity
 (i)In generalNot later than 180 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall issue interim final regulations that— (I)ensure that the quality control system established under this subsection produces valid statistical results;
 (II)provide for oversight of contracts entered into by a State agency for the purpose of improving payment accuracy;
 (III)ensure the accuracy of data collected under the quality control system established under this subsection; and
 (IV)to the maximum extent practicable, for each fiscal year, evaluate the integrity of the quality control process of not fewer than 2 State agencies, selected in accordance with criteria determined by the Secretary.
 (ii)DebarmentIn accordance with the nonprocurement debarment procedures under part 417 of title 2, Code of Federal Regulations (or successor regulations), the Secretary shall bar any person that, in carrying out the quality control system established under this subsection, knowingly submits, or causes to be submitted, false information to the Secretary..
					(c)Elimination of State bonuses for error rates
 (1)In generalSection 16(d) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(d)) is amended— (A)by striking the subsection heading and inserting State performance indicators and bonuses.—; and
 (B)in paragraph (2)— (i)in subparagraph (A)(ii), by striking subparagraph (B)(ii) and inserting clauses (ii) and (iii) of subparagraph (B); and
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking With respect and all that follows through the end of clause (i) and inserting the following:
										
 (i)Performance measurementWith respect to fiscal year 2005 and each fiscal year thereafter, the Secretary shall measure the performance of each State agency with respect to the criteria established under subparagraph (A)(i).;
 (II)in clause (ii), by striking (ii) subject to paragraph (3), and inserting the following:  (ii)Performance bonuses for fiscal years 2005 through 2017With respect to each of fiscal years 2005 through 2017, subject to paragraph (3), the Secretary shall; and
 (III)by adding at the end the following:  (iii)Performance bonuses for fiscal years 2018 and thereafter (I)In generalWith respect to fiscal year 2018 and each fiscal year thereafter, subject to subclause (II) and paragraph (3), the Secretary shall award performance bonus payments in the following fiscal year, in a total amount of $6,000,000 for each fiscal year, to State agencies that meet standards for high or most improved performance established by the Secretary under subparagraph (A)(ii) for the measure of application processing timeliness.
 (II)Performance bonus payments for fiscal year 2018 performanceThe Secretary shall award performance bonus payments in a total amount of $6,000,000 to State agencies in fiscal year 2019 for fiscal year 2018 performance, in accordance with subclause (I)..
 (2)Conforming amendmentSection 16(i)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(i)(1)) is amended by striking (as defined in subsection (d)(1)). 4111.Requirement of live-production environments for certain pilot projects relating to cost sharing for computerizationSection 16(g)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(g)(1)) (as amended by section 4110(a)(2)) is amended—
 (1)in subparagraph (F), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;
 (2)by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively, and indenting appropriately;
 (3)in the matter preceding clause (i) (as so redesignated)— (A)by striking paragraphs (2) and (3) and inserting paragraph (2); and
 (B)by striking in the planning and inserting the following: “in the—  (A)planning;
 (4)in clause (v) (as so redesignated) of subparagraph (A) (as so designated), by striking implementation, including through pilot projects in limited areas for major systems changes as determined under rules promulgated by the Secretary, data from which and inserting the following:
						
 implementation, including a requirement that—(I)such testing shall be accomplished through pilot projects in limited areas for major systems changes (as determined under rules promulgated by the Secretary);
 (II)each pilot project described in subclause (I) that is carried out before the implementation of a system shall be conducted in a live-production environment; and
 (III)the data resulting from each pilot project carried out under this clause; and (5)by adding at the end the following:
						
 (B)operation of 1 or more automatic data processing and information retrieval systems that the Secretary determines may continue to be operated in accordance with clauses (i) through (vii) of subparagraph (A)..
 4112.Authorization of appropriationsSection 18(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(1)) is amended in the first sentence by striking 2018 and inserting 2023.
 4113.Assistance for community food projectsSection 25(b)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034(b)(2)) is amended— (1)in subparagraph (B) by striking and at the end;
 (2)in subparagraph (C) by striking fiscal year 2015 and each fiscal year thereafter. and inserting each of fiscal years 2015 through 2018; and; and (3)by adding at the end the following:
						
 (D)$5,000,000 for fiscal year 2019 and each fiscal year thereafter.. 4114.Nutrition education State plansSection 28(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a(c)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (B)—
 (i)in the matter preceding clause (i), by striking Except as provided in subparagraph (C), a and inserting A; (ii)in clause (ii), by striking and after the semicolon;
 (iii)by redesignating clause (iii) as clause (iv); and (iv)by inserting after clause (ii) the following:
								
 (iii)describe how the State agency shall use an electronic reporting system that measures and evaluates the projects; and; and
 (B)by striking subparagraph (C); (2)in paragraph (3)(B), in the matter preceding clause (i), by inserting , the Director of the National Institute of Food and Agriculture, before and outside stakeholders;
 (3)in paragraph (5), by inserting the expanded food and nutrition education program or before other health promotion; and (4)by adding at the end the following:
						
 (6)ReportThe State agency shall submit to the Secretary an annual evaluation report in accordance with regulations issued by the Secretary..
					4115.Emergency food assistance program
 (a)State planSection 202A(b) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7503(b)) is amended— (1)in paragraph (3), by striking and after the semicolon;
 (2)in paragraph (4), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
							
 (5)at the option of the State agency, describe a plan of operation for 1 or more projects in partnership with 1 or more emergency feeding organizations located in the State to harvest, process, and package donated commodities received under section 203D(d); and
 (6)describe a plan, which may include the use of a State advisory board established under subsection (c), that provides emergency feeding organizations or eligible recipient agencies within the State an opportunity to provide input on the commodity preferences and needs of the emergency feeding organization or eligible recipient agency..
 (b)State and local supplementation of commoditiesSection 203D of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507) is amended by adding at the end the following:
						
							(d)Projects to harvest, process, and package donated commodities
 (1)Definition of projectIn this subsection, the term project means the harvesting, processing, or packaging of unharvested, unprocessed, or unpackaged commodities donated by agricultural producers, processors, or distributors for use by emergency feeding organizations under subsection (a).
								(2)Federal funding for projects
 (A)In generalSubject to subparagraphs (B) and (C) and paragraph (3), using funds made available under paragraph (5), the Secretary may provide funding to States to pay for the costs of carrying out a project.
 (B)Federal shareThe Federal share of the cost of a project under subparagraph (A) shall not exceed 50 percent of the total cost of the project.
									(C)Allocation
 (i)In generalEach fiscal year, the Secretary shall allocate to States that have submitted under section 202A(b)(5) a State plan describing a plan of operation for a project the funds made available under subparagraph (A) based on a formula determined by the Secretary.
 (ii)ReallocationIf the Secretary determines that a State will not expend all of the funds allocated to the State for a fiscal year under clause (i), the Secretary shall reallocate the unexpended funds to other States that have submitted under section 202A(b)(5) a State plan describing a plan of operation for a project during that fiscal year or the subsequent fiscal year, as the Secretary determines appropriate.
 (iii)ReportsEach State to which funds are allocated for a fiscal year under this subparagraph shall, on a regular basis, submit to the Secretary financial reports describing the use of the funds.
 (3)Project purposesA State may only use Federal funds received under paragraph (2) for a project the purposes of which are—
 (A)to reduce food waste at the agricultural production, processing, or distribution level through the donation of food;
 (B)to provide food to individuals in need; and (C)to build relationships between agricultural producers, processors, and distributors and emergency feeding organizations through the donation of food.
 (4)Cooperative agreementsThe Secretary may encourage a State agency that carries out a project using Federal funds received under paragraph (2) to enter into cooperative agreements with State agencies of other States under section 203B(d) to maximize the use of commodities donated under the project.
 (5)FundingOut of funds not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $4,000,000 for each of fiscal years 2019 through 2023, to remain available until the end of the subsequent fiscal year..
 (c)Food wasteSection 203D of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507) (as amended by subsection (b)) is amended by adding at the end the following:
						
 (e)Food wasteThe Secretary shall issue guidance outlining best practices to minimize the food waste of the commodities donated under subsection (a)..
 (d)Emergency food program infrastructure grantsSection 209(d) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7511a(d)) is amended by striking 2018 and inserting 2023.
 (e)Availability of commodities for the emergency food assistance programSection 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) is amended— (1)in paragraph (1), by striking 2018 and inserting 2023; and
 (2)in paragraph (2)— (A)in subparagraph (C), by striking 2018 and inserting 2023;
 (B)in subparagraph (D)— (i)in the matter preceding clause (i), by striking 2018 and inserting 2023;
 (ii)in clause (iii), by striking and after the semicolon; (iii)in clause (iv), by striking and after the semicolon;
 (iv)by adding at the end the following:  (v)for fiscal year 2019, $20,000,000;
 (vi)for fiscal year 2020, $23,000,000; (vii)for fiscal year 2021, $24,000,000;
 (viii)for fiscal year 2022, $25,000,000; and (ix)for fiscal year 2023, $25,000,000; and; and
 (C)in subparagraph (E)— (i)by striking 2019 and inserting 2024;
 (ii)by striking (D)(iv) and inserting (D)(ix); and (iii)by striking June 30, 2017 and inserting June 30, 2023.
								4116.Technical and conforming amendments
 (a)Section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended— (1)in subsection (d), by striking 7(i) and inserting 7(h);
 (2)in subsection (i), by striking 7(i) and inserting 7(h); and (3)in subsection (o)(1)(A), by striking (r)(1) and inserting (q)(1).
 (b)Section 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a)) is amended by striking 3(n)(4) each place it appears and inserting 3(m)(4). (c)Section 8 of the Food and Nutrition Act of 2008 (7 U.S.C. 2017) is amended—
 (1)in subsection (e)(1), by striking 3(n)(5) and inserting 3(m)(5); and (2)in subsection (f)(1)(A), by striking 3(n)(5) and inserting 3(m)(5).
 (d)Section 9(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2018(c)) is amended in the third sentence by striking to any used by and inserting to, and used by,.
 (e)Section 10 of the Food and Nutrition Act of 2008 (7 U.S.C. 2019) is amended in the first sentence— (1)by striking or the Federal Savings and Loan Insurance Corporation each place it appears; and
 (2)by striking 3(p)(4) and inserting 3(o)(4). (f)Section 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended—
 (1)by striking 3(t)(1) each place it appears and inserting 3(s)(1); and (2)by striking 3(t)(2) each place it appears and inserting 3(s)(2).
 (g)Section 18(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(e)) is amended in the first sentence by striking 7(f) and inserting 7(e).
 (h)Section 25(a)(1)(B)(i)(I) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034(a)(1)(B)(i)(I)) is amended by striking service;; and inserting service;.
					BCommodity Distribution Programs
 4201.Commodity distribution programSection 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended in the first sentence by striking 2018 and inserting 2023.
 4202.Commodity supplemental food programSection 5 of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking 2018 and inserting 2023; and
 (B)in paragraph (2)(B), in the matter preceding clause (i), by striking 2018 and inserting 2023; (2)in subsection (d)(2), in the first sentence, by striking 2018 and inserting 2023; and
 (3)in subsection (g)— (A)by striking Except and inserting the following:
							
 (1)In generalExcept; and (B)by adding at the end the following:
							
								(2)Certification
 (A)Definition of certification periodIn this paragraph, the term certification period means the period during which a participant in the commodity supplemental food program in a State may continue to receive benefits under the commodity supplemental food program without a formal review of the eligibility of the participant.
 (B)Minimum certification periodSubject to subparagraphs (C) and (D), a State shall establish for the commodity supplemental food program of the State a certification period of—
 (i)not less than 1 year; but (ii)not more than 3 years.
 (C)Temporary certificationAn eligible individual in the commodity supplemental food program in a State may be provided with a temporary monthly certification to fill any caseload slot resulting from nonparticipation by other certified participants.
 (D)ApprovalsA certification period of more than 1 year established by a State under subparagraph (B) shall be subject to the approval of the Secretary, who shall approve such a certification period on the condition that, with respect to each participant receiving benefits under the commodity supplemental food program of the State, the local agency in the State administering the commodity supplemental food program, on an annual basis during the certification period applicable to the participant—
 (i)verifies the address and continued interest of the participant; and (ii)has sufficient reason to determine that the participant still meets the income eligibility standards under paragraph (1), which may include a determination that the participant has a fixed income..
 4203.Distribution of surplus commodities; special nutrition projectsSection 1114(a)(2)(A) of the Agriculture and Food Act of 1981 (7 U.S.C. 1431e(a)(2)(A)) is amended in the first sentence by striking 2018 and inserting 2023.
				CMiscellaneous
 4301.Purchase of specialty cropsSection 10603(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4(b)) is amended by striking 2018 and inserting 2023.
 4302.Seniors farmers' market nutrition programSection 4402(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended by striking 2018 and inserting 2023.
 4303.The Gus Schumacher food insecurity nutrition incentiveSection 4405 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517) is amended— (1)in the section heading, by striking food and inserting the gus schumacher food;
 (2)in subsection (a)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking means and all that follows through the end of subparagraph (L) and inserting means a governmental agency or nonprofit organization.; and
 (B)in paragraph (3)— (i)by striking the period at the end and inserting ; and;
 (ii)by striking means the and inserting the following: “means—  (A)the; and
 (iii)by adding at the end the following:  (B)the programs for nutrition assistance under section 19 of that Act (7 U.S.C. 2028).;
 (3)in subsection (b)— (A)in paragraph (1)—
 (i)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; (ii)by inserting after subparagraph (A) the following:
								
 (B)Partners and collaboratorsAn eligible entity that receives a grant under this subsection may partner with, or make subgrants to, public, private, nonprofit, or for-profit entities, including—
 (i)an emergency feeding organization; (ii)an agricultural cooperative;
 (iii)a producer network or association; (iv)a community health organization;
 (v)a public benefit corporation; (vi)an economic development corporation;
 (vii)a farmers’ market; (viii)a community-supported agriculture program;
 (ix)a buying club; (x)a retail food store participating in the supplemental nutrition assistance program;
 (xi)a State, local, or tribal agency; (xii)another eligible entity that receives a grant; and
 (xiii)any other entity the Secretary designates.; (iii)in subparagraph (C) (as so redesignated), by striking The and inserting Except as provided in subparagraph (D)(iii), the; and
 (iv)in subparagraph (D) (as so redesignated), by adding at the end the following:  (iii)Tribal agenciesThe Secretary may allow a tribal agency to use funds provided to the Indian Tribe of the tribal agency through a Federal agency (including the Indian Health Service) or other Federal benefit to satisfy all or part of the non-Federal share described in clause (i), if such use is otherwise consistent with the purpose of such funds.;
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i), by striking For purposes of and all that follows through that and inserting To receive a grant under this subsection, an eligible entity shall; (II)in clause (i), by striking meets and inserting meet; and
 (III)in clause (ii)— (aa)in the matter preceding subclause (I), by striking proposes and inserting propose;
 (bb)by striking subclauses (II) and (III) and inserting the following:  (II)would increase the purchase of fruits and vegetables by low-income consumers participating in the supplemental nutrition assistance program by providing an incentive for the purchase of fruits and vegetables at the point of purchase to a household purchasing food with supplemental nutrition assistance program benefits;
 (III)except in the case of projects receiving $100,000 or less over 1 year, would measure the purchase of fruits and vegetables by low-income consumers participating in the supplemental nutrition assistance program;;
 (cc)in subclause (IV), by striking and at the end; and (dd)by striking subclause (V) and inserting the following:
										
 (V)has adequate plans to collect data for reporting and agrees to provide that information for the report described in paragraph (5); and
 (VI)would share information with the Training and Technical Assistance Centers and the Information and Evaluation Centers (as those terms are defined in paragraph (4)) for the purposes described in that paragraph.; and
 (ii)in subparagraph (B)— (I)by striking clause (v);
 (II)by redesignating clause (vi) as clause (x); and (III)by inserting after clause (iv) the following:
									
 (v)include a program design— (I)that provides incentives when fruits or vegetables are purchased using supplemental nutrition assistance program benefits; and
 (II)in which the incentives earned may be used only to purchase fruits or vegetables; (vi)have demonstrated the ability to provide services to underserved communities;
 (vii)include coordination with multiple stakeholders, such as farm organizations, nutrition education programs, cooperative extension services, public health departments, health providers, private and public health insurance agencies, cooperative grocers, grocery associations, and community-based and nongovernmental organizations;
 (viii)offer supplemental services in high-need communities, including online ordering, transportation between home and store, and delivery services;
 (ix)include food retailers that are open— (I)for extended hours; and
 (II)most or all days of the year; or; and (C)by striking paragraph (4) and inserting the following:
							
								(4)Training and technical assistance centers; information and evaluation centers
 (A)DefinitionsIn this paragraph: (i)Information and evaluation centerThe term Information and Evaluation Center means any of the information and evaluation centers established under subparagraph (B)(i)(II).
 (ii)Training and technical assistance centerThe term Training and Technical Assistance Center means any of the training and technical assistance centers established under subparagraph (B)(i)(I).
										(B)Establishment
 (i)In generalTo provide services to eligible entities applying for or receiving a grant under this subsection or to partners or collaborators applying for or receiving a subgrant under paragraph (1)(B), the Secretary shall establish, in accordance with clause (ii)—
 (I)1 or more training and technical centers, each of which shall be known as a Food Insecurity Nutrition Incentive Program Training and Technical Assistance Center; and (II)1 or more information and evaluation centers, each of which shall be known as a Food Insecurity Nutrition Incentive Program Information and Evaluation Center.
											(ii)Criteria
 (I)In generalThe Secretary shall establish the Training and Technical Assistance Centers and the Information and Evaluation Centers under clause (i) by designating as a Training and Technical Assistance Center or an Information or Evaluation Center, as applicable, 1 or more entities that meet the criteria described in subclause (II) or (III), as applicable.
 (II)Training and technical assistance centersTo be eligible to be designated as a Training and Technical Assistance Center— (aa)an entity shall—
 (AA)have the capacity to effectively implement and track outreach, training, and coordination functions;
 (BB)be able to produce instructional materials that can easily be replicated and distributed through multiple formats;
 (CC)have working relationships with nonprofit and private organizations, State and local governments, and tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));
 (DD)have the ability to work in underserved or rural communities; and (EE)have an organizational mission aligned with the needs of eligible entities receiving grants under this subsection; or
 (bb)for purposes of carrying out subclauses (VII) and (VIII) of subparagraph (C)(i), an entity shall— (AA)have experience developing or supporting the development of point of sale technology; and
 (BB)meet any other criteria, as determined by the Secretary, to effectively carry out subclauses (VII) and (VIII) of subparagraph (C)(i).
 (III)Information and evaluation centersTo be eligible to be designated as an Information and Evaluation Center, an entity shall— (aa)have experience designing, creating, and maintaining an online, publicly searchable reporting and informational clearinghouse; and
 (bb)be able to conduct systematic analysis of the impacts and outcomes of projects using a grant under this subsection.
												(C)Services
 (i)Training and technical assistance centersThe Training and Technical Assistance Centers shall provide services that include— (I)assisting eligible entities applying for a grant or partners or collaborators applying for a subgrant under this subsection in—
 (aa)assessing the food system in the geographical area of the eligible entity; and (bb)designing a proposed project;
 (II)collecting and providing to eligible entities applying for or receiving a grant or to partners or collaborators applying for or receiving a subgrant under this subsection information on best practices from existing projects, including best practices regarding communications, signage, record-keeping, incentive instruments, integration with point of sale systems, and reporting;
 (III)disseminating information and facilitating communication among eligible entities receiving a grant or partners or collaborators receiving a subgrant under this subsection;
											(IV)
 (aa)identifying common challenges faced by eligible entities receiving a grant or partners or collaborators receiving a subgrant under this subsection; and
 (bb)coordinating the work towards solutions to those challenges; (V)communicating with farms, direct to consumer markets, and grocery organizations to share information and partner on projects using a grant or subgrant under this subsection;
 (VI)assisting with collaboration among eligible entities receiving a grant or partners or collaborators receiving a subgrant under this subsection, State agencies, and the Food and Nutrition Service;
 (VII)identifying and providing to eligible entities applying for or receiving a grant or partners or collaborators applying for or receiving a subgrant under this subsection information on point of sale technology that could reduce cost and increase efficiency of supplemental nutrition assistance program and incentive transaction processing at participating authorized retailers;
 (VIII)supporting the development of the technology described in clause (VII); and (IX)other services identified by the Secretary.
 (ii)Information and evaluation centersThe Information and Evaluation Centers shall provide services that include— (I)using standard metrics based on outcome measures used for existing projects, and in collaboration with the Director of the National Institute of Food and Agriculture and the Administrator of the Food and Nutrition Service, creating a system to collect and compile core data sets from eligible entities receiving a grant and partners or collaborators receiving a subgrant, as appropriate, under this subsection;
 (II)beginning with fiscal year 2020, preparing an annual report with summary data and an evaluation of each project receiving a grant under this subsection during the fiscal year preceding the report, that includes the amount of grant funds used for the project and the measurement of the outcomes of the project, for submission to the Secretary; and
 (III)other services identified by the Secretary. (D)Grants and cooperative agreementsIn carrying out this paragraph, the Secretary, on a competitive basis, shall make grants to, or enter into cooperative agreements with—
 (i)State cooperative extension services; (ii)nongovernmental organizations;
 (iii)Federal, State, or tribal agencies; (iv)2-year and 4-year degree-granting institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) and land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); and
 (v)other appropriate partners, as determined by the Secretary. (5)Annual evaluation and report (A)In generalAnnually beginning with fiscal year 2020, the Secretary shall conduct, and submit to Congress an evaluation of each project receiving a grant under this subsection, including—
 (i)the results of the project; (ii)the amount of grant funds used for the project; and
 (iii)a measurement of the outcomes of the project. (B)RequirementThe evaluation conducted under subparagraph (A) shall be based on uniform data provided by eligible entities receiving a grant under this subsection.
 (C)Public availabilityThe Secretary shall make the evaluation conducted under subparagraph (A), including the data provided by eligible entities under subparagraph (B), publicly available online in an anonymized format that protects confidential, personal, or other sensitive data.
 (D)Reporting mechanismThe Secretary shall, to the maximum extent practicable, include eligible entities receiving a grant under this subsection, grocers, farmers, health professionals, researchers, and employees of the Department of Agriculture with direct experience with implementation of the supplemental nutrition assistance program in the design of—
 (i)the instrument through which data will be collected from eligible entities under subparagraph (B); and
 (ii)the mechanism for reporting by eligible entities.; and (4)in subsection (c), by striking paragraph (2) and inserting the following:
						
 (2)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out subsection (b) $50,000,000 for fiscal year 2019 and each fiscal year thereafter.
 (3)CostsOf the funds made available under paragraph (2) for a fiscal year, the Secretary shall allocate not more than 15 percent—
 (A)to carry out paragraphs (4) and (5) of subsection (b); and (B)to pay for the administrative costs of carrying out this section..
					4304.Harvesting health pilot projects
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a nonprofit organization; or (B)a State or unit of local government.
 (2)Healthcare partnerThe term healthcare partner means a healthcare provider, including— (A)a hospital;
 (B)a Federally-qualified health center (as defined in section 1905(l) of the Social Security Act (42 U.S.C. 1396d(l)));
 (C)a hospital or clinic operated by the Secretary of Veterans Affairs; or (D)a health care provider group.
							(3)Member
 (A)In generalThe term member means, as determined by the applicable eligible entity or healthcare partner carrying out a pilot project in accordance with procedures established by the Secretary—
 (i)an individual eligible for— (I)benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
 (II)medical assistance under a State plan or a waiver of such a plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and enrolled under such plan or waiver; and
 (ii)a member of a low-income household that suffers from, or is at risk of developing, a diet-related health condition.
 (B)Scope of eligibility determinationsA determination by an eligible entity or healthcare partner that an individual is a member for purposes of subparagraph (A) shall not—
 (i)constitute a determination that the individual is eligible for benefits or assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), as applicable; or
 (ii)be a factor in determining whether the individual is eligible for such benefits or assistance. (4)Pilot projectThe term pilot project means a pilot project that is awarded a grant under subsection (b)(1).
 (5)Produce prescription programThe term produce prescription program means a program that— (A)prescribes fresh fruits and vegetables to members;
 (B)may provide— (i)financial or non-financial incentives for members to purchase or procure fresh fruits and vegetables; and
 (ii)educational resources on nutrition to members; and (C)may establish additional accessible locations for members to procure fresh fruits and vegetables.
							(b)Grant program
						(1)Establishment
 (A)In generalThe Secretary shall establish a grant program under which the Secretary shall award grants to eligible entities to conduct pilot projects that demonstrate and evaluate the impact of a produce prescription program on—
 (i)the improvement of dietary health through increased consumption of fruits and vegetables; (ii)the reduction of individual and household food insecurity; and
 (iii)the reduction in health care use and associated costs. (B)Healthcare partnersIn carrying out a pilot project using a grant received under subparagraph (A), an eligible entity shall partner with 1 or more healthcare partners.
							(C)Grant applications
 (i)In generalTo be eligible to receive a grant under subparagraph (A), an eligible entity shall submit to the Secretary an application containing such information as the Secretary may require, including the information described in clause (ii).
 (ii)ApplicationAn application under clause (i) shall— (I)identify the 1 or more healthcare partners with which the eligible entity is partnering under subparagraph (B); and
 (II)include— (aa)a description of the methods by which an eligible entity shall—
 (AA)screen and verify eligibility for members for participation in a produce prescription program, in accordance with procedures established under subsection (a)(3)(A);
 (BB)implement an effective produce prescription program, including the role of each healthcare partner in implementing the produce prescription program;
 (CC)evaluate members participating in a produce prescription program with respect to the issues described in clauses (i) through (iii) of subparagraph (A);
 (DD)provide educational opportunities relating to nutrition to members participating in a produce prescription program; and
 (EE)inform members of the availability of the produce prescription pilot project; (bb)a description of any additional nonprofit or emergency feeding organizations that shall be involved in the pilot project and the role of each additional nonprofit or emergency feeding organization in implementing and evaluating an effective produce prescription program;
 (cc)documentation of a partnership agreement with a relevant State Medicaid agency or other appropriate entity, as determined by the Secretary, to evaluate the effectiveness of a produce prescription program in reducing health care use and associated costs; and
 (dd)any other data necessary to analyze the impact of a produce prescription program, as determined by the Secretary.
 (2)CoordinationIn carrying out the grant program established under paragraph (1), the Secretary shall coordinate with the Secretary of Health and Human Services and the heads of other appropriate Federal agencies that carry out activities relating to healthcare partners.
						(3)Partnerships
 (A)In generalIn carrying out the grant program under paragraph (1), the Secretary may enter into 1 or more memoranda of understanding with a Federal agency, a State, or a private partner to ensure the effective implementation and evaluation of each pilot project.
 (B)Memorandum of understandingA memorandum of understanding entered into under subparagraph (A) shall include— (i)a description of a plan to provide educational opportunities relating to nutrition to members participating in the produce prescription program;
 (ii)a description of the role of the Federal agency, State, or private partner, as applicable, in implementing and evaluating an effective produce prescription program;
 (iii)documentation of a partnership agreement with a relevant State Medicaid agency or other appropriate entity, as determined by the Secretary, to evaluate the effectiveness of the produce prescription program in reducing health care use and associated costs; and
 (iv)any other data necessary to analyze the impact of the produce prescription program, as determined by the Secretary.
								(c)Funding
 (1)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $4,000,000 for each of fiscal years 2019 through 2023, to remain available until expended.
 (2)CostsThe Secretary may use not greater than 10 percent of the amounts provided under paragraph (1) to pay for the costs of administering, monitoring, and evaluating each pilot project.
						VCredit
			AFarm Ownership Loans
				5101.Modification of the 3-year experience requirement for purposes of eligibility for farm ownership
			 loans
 (a)In generalSection 302(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922(b)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A)—
 (A)by striking (3) and inserting (5); and (B)by inserting (not exceeding 2 years) after period of time;
 (2)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and (3)by inserting after paragraph (1) the following:
							
 (2)Other acceptable experienceIn determining whether a farmer or rancher has other acceptable experience under paragraph (1), the Secretary may count any of—
 (A)not less than 16 hours of post-secondary education in a field related to agriculture; (B)successful completion of a farm management curriculum offered by a cooperative extension service, a community college, an adult vocational agriculture program, a non-profit organization, or a land-grant college or university;
 (C)an honorable discharge from the armed forces of the United States; (D)successful repayment of a youth loan made under section 311(b);
 (E)at least 1 year as hired farm labor with substantial management responsibilities; (F)successful completion of a farm mentorship, apprenticeship, or internship program with an emphasis on management requirements and day-to-day farm management decisions; and
 (G)an established relationship with an individual participating as a counselor who has experience in farming or ranching or is a retired farmer or rancher in a Service Corps of Retired Executives program authorized under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), or with a local farm or ranch operator or organization, approved by the Secretary, that is committed to mentoring the farmer or rancher.
 (3)Deeming ruleFor purposes of paragraph (1), a farmer or rancher is deemed to have participated in the business operations of a farm or ranch for not less than 3 years or have other acceptable experience for a period of time, as determined by the Secretary, if the farmer or rancher meets the requirements of subparagraphs (E) and (G) of paragraph (2)..
 (b)Conforming amendmentSection 310D(a)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1934(a)(2)) is amended by striking paragraphs (2) through (4) of section 302 and inserting subparagraphs (A) through (D) of section 302(a)(1).
 5102.Conservation loan and loan guarantee programSection 304(h) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1924(h)) is amended by striking 2018 and inserting 2023.
 5103.Limitations on amount of farm ownership loansSection 305 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1925) is amended in subsection (a), by striking smaller of and all that follows through the period at the end and inserting the following:
					
 lesser of—(1)the value of the farm or other security; and (2)in the case of—
 (A)a loan other than a loan guaranteed by the Secretary, $600,000 for each of fiscal years 2019 through 2023; or
 (B)a loan guaranteed by the Secretary, subject to subsection (c), $1,750,000 for each of fiscal years 2019 through 2023..
				BOperating Loans
 5201.Limitations on amount of operating loansSection 313 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943) is amended in subsection (a)(1), by striking to exceed and all that follows through Secretary); and inserting the following:
					
 to exceed, in the case of—(A)a loan other than a loan guaranteed by the Secretary, $400,000 for each of fiscal years 2019 through 2023; or
 (B)a loan guaranteed by the Secretary, subject to subsection (c), $1,750,000 for each of fiscal years 2019 through 2023;.
 5202.Cooperative lending pilot projectsSection 313(c)(4)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943(c)(4)(A)) is amended by striking 2018 and inserting 2023.
				CAdministrative Provisions
 5301.Beginning farmer and rancher individual development accounts pilot programSection 333B(h) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b(h)) is amended by striking 2018 and inserting 2023.
 5302.Loan authorization levelsSection 346(b)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by striking $4,226,000,000 for each of fiscal years 2008 through 2018 and inserting $12,000,000,000 for each of fiscal years 2019 through 2023; and (2)by striking subparagraphs (A) and (B) and inserting the following:
						
 (A)$4,000,000,000 shall be for direct loans, of which— (i)$2,000,000,000 shall be for farm ownership loans under subtitle A; and
 (ii)$2,000,000,000 shall be for operating loans under subtitle B; and (B)$8,000,000,000 shall be for guaranteed loans, of which—
 (i)$4,000,000,000 shall be for farm ownership loans under subtitle A; and (ii)$4,000,000,000 shall be for operating loans under subtitle B..
 5303.Loan fund set-asidesSection 346(b)(2)(A)(ii)(III) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(2)(A)(ii)(III)) is amended by striking 2018 and inserting 2023.
 5304.Equitable reliefThe Consolidated Farm and Rural Development Act is amended by inserting after section 365 (7 U.S.C. 2008) the following:
					
						366.Equitable relief
 (a)In generalSubject to subsection (b), the Secretary may provide a form of relief described in subsection (c) to any farmer or rancher who—
 (1)received a direct farm ownership, operating, or emergency loan under this title; and (2)the Secretary determines is not in compliance with the requirements of this title with respect to the loan.
 (b)LimitationThe Secretary may only provide relief to a farm or rancher under subsection (a) if the Secretary determines that the farmer or rancher—
 (1)acted in good faith; and (2)relied on an action of, or the advice of, the Secretary (including any authorized representative of the Secretary) to the detriment of the farming or ranching operation of the farmer or rancher.
 (c)Forms of reliefThe Secretary may provide to a farmer or rancher under subsection (a) any of the following forms of relief:
 (1)The farmer or rancher may retain loans or other benefits received in association with the loan with respect to which the farmer or rancher was determined to be noncompliant under subsection (a)(2).
 (2)The farmer or rancher may receive such other equitable relief as the Secretary determines to be appropriate.
 (d)ConditionAs a condition of receiving relief under this section, the Secretary may require the farmer or rancher to take actions designed to remedy the noncompliance.
 (e)Administrative appeal; judicial reviewA determination or action of the Secretary under this section— (1)shall be final; and
 (2)shall not be subject to administrative appeal or judicial review under chapter 7 of title 5, United States Code..
 5305.Socially disadvantaged farmers and ranchers; qualified beginning farmers and ranchersThe Consolidated Farm and Rural Development Act is amended by inserting after section 366 (as added by section 5304) the following:
					
 367.Socially disadvantaged farmers and ranchers; qualified beginning farmers and ranchersIn the case of a loan guaranteed by the Secretary under subtitle A or B to a socially disadvantaged farmer or rancher (as defined in section 355(e)) or a qualified beginning farmer or rancher, the Secretary shall—
 (1)waive the guarantee fee of 1.5 percent; and (2)provide for a standard guarantee plan, which shall cover an amount equal to 95 percent of the outstanding principal of the loan..
 5306.Emergency loan eligibilitySection 373(b)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008h(b)(2)(B)) is amended—
 (1)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;
 (2)in the matter preceding subclause (I) (as so redesignated), by striking The Secretary and inserting the following:  (i)In generalThe Secretary; and
 (3)by adding at the end the following:  (ii)Restructured loansFor purposes of clause (i), a borrower who was restructured with a write-down or restructuring under section 353 shall not be considered to have received debt forgiveness on a loan made or guaranteed under this title..
					DMiscellaneous
				5401.State agricultural mediation programs
 (a)Issues covered by State mediation programsSection 501(c) of the Agricultural Credit Act of 1987 (7 U.S.C. 5101(c)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (B)— (i)in the matter preceding clause (i), by striking under the jurisdiction of the Department of Agriculture;
 (ii)in clause (ii), by inserting and the national organic program established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) before the period at the end; and
 (iii)by striking clause (vii) and inserting the following:  (vii)Lease issues, including land leases and equipment leases.
 (viii)Family farm transition. (ix)Farmer-neighbor disputes.
 (x)Such other issues as the Secretary or the head of the department of agriculture of each participating State considers appropriate for better serving the agricultural community and persons eligible for mediation.; and
 (B)by adding at the end the following:  (C)Mediation servicesFunding provided for the mediation program of a qualifying State may also be used to provide credit counseling to persons described in paragraph (2)—
 (i)prior to the initiation of any mediation involving the Department of Agriculture; or (ii)unrelated to any ongoing dispute or mediation in which the Department of Agriculture is a party.;
 (2)in paragraph (2)(A)— (A)in clause (ii), by striking and after the semicolon;
 (B)in clause (iii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (iv)any other persons involved in an issue described in any of clauses (i) through (x) of paragraph (1)(B).; and
 (3)in paragraph (3)(F), by striking that persons and inserting the following: “that—  (i)the Department of Agriculture receives adequate notification of those issues; and
 (ii)persons. (b)Report requiredSection 505 of the Agricultural Credit Act of 1987 (7 U.S.C. 5105) is amended to read as follows:
						
 505.ReportNot later than 2 years after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall submit to Congress a report describing— (1)the effectiveness of the State mediation programs receiving matching grants under this subtitle;
 (2)recommendations for improving the delivery of mediation services to producers; (3)the steps being taken to ensure that State mediation programs receive timely funding under this subtitle; and
 (4)the savings to the States as a result of having a mediation program.. (c)Authorization of appropriationsSection 506 of the Agricultural Credit Act of 1987 (7 U.S.C. 5106) is amended by striking 2018 and inserting 2023.
					5402.Socially disadvantaged farmers and ranchers
 (a)In generalSection 4.19 of the Farm Credit Act of 1971 (12 U.S.C. 2207) is amended— (1)by striking the section designation and heading and inserting the following:
							
								4.19.Young, beginning, small, and socially disadvantaged farmers and ranchers; and
 (2)in subsection (a), in the first sentence, by striking ranchers. and inserting ranchers and socially disadvantaged farmers or ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)))..
 (b)Conforming amendmentSection 5.17(a)(3) of the Farm Credit Act of 1971 (12 U.S.C. 2252(a)(3)) is amended, in the second sentence, by striking ranchers. and inserting ranchers and socially disadvantaged farmers or ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)))..
 5403.Sharing of privileged and confidential informationSection 5.19 of the Farm Credit Act of 1971 (12 U.S.C. 2254) is amended by adding at the end the following:
					
 (e)Sharing of privileged and confidential informationA System institution shall not be considered to have waived the confidentiality of a privileged communication with an attorney or an accountant if the System institution provides the content of the communication to the Farm Credit Administration pursuant to the supervisory or regulatory authorities of the Farm Credit Administration..
 5404.Removal and prohibition authority; industry-wide prohibitionPart C of title V of the Farm Credit Act of 1971 is amended by inserting after section 5.29 (12 U.S.C. 2265) the following:
					
						5.29A.Removal and prohibition authority; industry-wide prohibition
 (a)Definition of personIn this section, the term person means— (1)an individual; and
 (2)in the case of a specific determination by the Farm Credit Administration, a legal entity. (b)Industry-wide prohibitionExcept as provided in subsection (c), any person who, pursuant to an order issued under section 5.28 or 5.29, has been removed or suspended from office at a System institution or prohibited from participating in the conduct of the affairs of a System institution shall not, during the period of effectiveness of the order, continue or commence to hold any office in, or participate in any manner in the conduct of the affairs of—
 (1)any insured depository institution subject to section 8(e)(7)(A)(i) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(7)(A)(i));
 (2)any institution subject to section 8(e)(7)(A)(ii) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(7)(A)(ii));
 (3)any insured credit union under the Federal Credit Union Act (12 U.S.C. 1751 et seq.); (4)any Federal home loan bank;
 (5)any institution chartered under this Act; (6)any appropriate Federal financial institutions regulatory agency (as defined in section 8(e)(7)(D) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(7)(D)));
 (7)the Federal Housing Finance Agency; or (8)the Farm Credit Administration.
								(c)Exception for institution-affiliated party that receives written consent
								(1)In general
 (A)Affiliated partiesIf, on or after the date on which an order described in subsection (b) is issued that removes or suspends an institution-affiliated party from office at a System institution or prohibits an institution-affiliated party from participating in the conduct of the affairs of a System institution, that party receives written consent described in subparagraph (B), subsection (b) shall not apply to that party—
 (i)to the extent provided in the written consent received; and (ii)with respect to the institution described in each written consent.
 (B)Written consent describedThe written consent referred to in subparagraph (A) is written consent received from— (i)the Farm Credit Administration; and
 (ii)each appropriate Federal financial institutions regulatory agency (as defined in section 8(e)(7)(D) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(7)(D))) of the applicable institution described in any of paragraphs (1), (2), (3), or (4) of subsection (b) with respect to which the party proposes to be become an affiliated party.
 (2)DisclosureAny agency described in clause (i) or (ii) of paragraph (1)(B) that provides a written consent under that paragraph shall—
 (A)report the action to the Farm Credit Administration; and (B)publicly disclose the action.
 (3)Consultation between agenciesThe agencies described in clauses (i) and (ii) of paragraph (1)(B) shall consult with each other before providing any written consent under that paragraph.
 (d)ViolationsA violation of subsection (b) by any person who is subject to an order described in that subsection shall be treated as violation of that order..
 5405.Jurisdiction over institution-affiliated partiesPart C of title V of the Farm Credit Act of 1971 is amended by inserting after section 5.31 (12 U.S.C. 2267) the following:
					
						5.31A.Jurisdiction over institution-affiliated parties
 (a)In generalFor purposes of sections 5.25, 5.26, and 5.32, the jurisdiction of the Farm Credit Administration over parties, and the authority of the Farm Credit Administration to initiate actions, shall include enforcement authority over institution-affiliated parties.
 (b)Effect of separation on jurisdiction and authoritySubject to subsection (c), the resignation, termination of employment or participation, or separation of an institution-affiliated party (including a separation caused by the merger, consolidation, conservatorship, or receivership of a Farm Credit System institution) shall not affect the jurisdiction and authority of the Farm Credit Administration to issue any notice or order and proceed under this part against that party.
 (c)LimitationTo proceed against a party under subsection (b), the notice or order described in that subsection shall be served not later than 6 years after the date on which the party ceased to be an institution-affiliated party with respect to the applicable Farm Credit System institution.
 (d)ApplicabilityThe date on which a party ceases to be an institution-affiliated party described in subsection (c) may occur before, on, or after the date of enactment of this section..
 5406.Definition of institution-affiliated partySection 5.35 of the Farm Credit Act of 1971 (12 U.S.C. 2271) is amended— (1)in paragraph (3), by striking and at the end;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following:
						
 (4)the term institution-affiliated party means— (A)a director, officer, employee, shareholder, or agent of a System institution;
 (B)an independent contractor (including an attorney, appraiser, or accountant) who knowingly or recklessly participates in—
 (i)a violation of law (including regulations) that is associated with the operations and activities of 1 or more System institutions;
 (ii)a breach of fiduciary duty; or (iii)an unsafe practice that causes or is likely to cause more than a minimum financial loss to, or a significant adverse effect on, a System institution; and
 (C)any other person, as determined by the Farm Credit Administration (by regulation or on a case-by-case basis) who participates in the conduct of the affairs of a System institution; and.
					5407.Repeal of obsolete provisions; technical corrections
 (1)Section 1.1(c) of the Farm Credit Act of 1971 (12 U.S.C. 2001(c)) is amended in the first sentence by striking including any costs of defeasance under section 4.8(b),.
 (2)Section 1.2 of the Farm Credit Act of 1971 (12 U.S.C. 2002) is amended by striking subsection (a) and inserting the following:
						
 (a)CompositionThe Farm Credit System shall include the Farm Credit Banks, the bank for cooperatives, Agricultural Credit Banks, the Federal Land Bank Associations, the Federal Land Credit Associations, the Production Credit Associations, the agricultural credit associations, the Federal Farm Credit Banks Funding Corporation, the Federal Agricultural Mortgage Corporation, service corporations established pursuant to section 4.25, and such other institutions as may be made a part of the Farm Credit System, all of which shall be chartered by and subject to regulation by the Farm Credit Administration..
 (3)Section 2.4 of the Farm Credit Act of 1971 (12 U.S.C. 2075) is amended by striking subsection (d). (4)Section 3.0(a) of the Farm Credit Act of 1971 (12 U.S.C. 2121(a)) is amended—
 (A)in the third sentence, by striking and a Central Bank for Cooperatives; and (B)by striking the fifth sentence.
 (5)Section 3.2 of the Farm Credit Act of 1971 (12 U.S.C. 2123) is amended— (A)in subsection (a)—
 (i)in paragraph (1), by striking not merged into the United Bank for Cooperatives or the National Bank for Cooperatives; and (ii)in paragraph (2)(A), in the matter preceding clause (i), by striking (other than the National Bank for Cooperatives);
 (B)by striking subsection (b); (C)in subsection (a)—
 (i)by striking (a)(1) Each bank and inserting the following:  (a)In generalEach bank; and
 (ii)by striking (2)(A) If approved and inserting the following:  (b)Nomination and election (1)In generalIf approved;
 (D)in subsection (b)(1) (as so designated)— (i)in subparagraph (B), by striking (B) The total and inserting the following:
								
 (2)Number of votesThe total; and (ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and
 (E)in paragraph (2) (as so designated), by striking paragraph and inserting subsection. (6)Section 3.5 of the Farm Credit Act of 1971 (12 U.S.C. 2126) is amended in the third sentence by striking district.
 (7)Section 3.7(a) of the Farm Credit Act of 1971 (12 U.S.C. 2128(a)) is amended by striking the second sentence.
 (8)Section 3.8(b)(1)(A) of the Farm Credit Act of 1971 (12 U.S.C. 2129(b)(1)(A)) is amended by inserting (or any successor agency) after Rural Electrification Administration.
 (9)Section 3.9(a) of the Farm Credit Act of 1971 (12 U.S.C. 2130(a)) is amended by striking the third sentence.
 (10)Section 3.10 of the Farm Credit Act of 1971 (12 U.S.C. 2131) is amended— (A)in subsection (c), by striking the second sentence; and
 (B)in subsection (d)— (i)by striking district each place it appears; and
 (ii)by inserting for cooperatives (or any successor bank) before on account. (11)Section 3.11 of the Farm Credit Act of 1971 (12 U.S.C. 2132) is amended—
 (A)in subsection (a), in the first sentence, by striking subsections (b) and (c) of this section and inserting subsection (b); (B)in subsection (b)—
 (i)in the first sentence, by striking district; and (ii)in the second sentence, by striking Except as provided in subsection (c) below, all and inserting All;
 (C)by striking subsection (c); and (D)by redesignating subsections (d) through (f) as subsections (c) through (e), respectively.
 (12)Part B of title III of the Farm Credit Act of 1971 (12 U.S.C. 2141 et seq.) is amended in the part heading by striking United and.
 (13)Section 3.20 of the Farm Credit Act of 1971 (12 U.S.C. 2141) is amended— (A)in subsection (a), by striking or the United Bank for Cooperatives, as the case may be; and
 (B)in subsection (b), by striking the district banks for cooperatives and the Central Bank for Cooperatives and inserting the constituent banks described in section 413(b) of the Agricultural Credit Act of 1987 (12 U.S.C. 2121 note; Public Law 100–233).
 (14)Section 3.21 of the Farm Credit Act of 1971 (12 U.S.C. 2142) is repealed. (15)Section 3.28 of the Farm Credit Act of 1971 (12 U.S.C. 2149) is amended by striking a district bank for cooperatives and the Central Bank for Cooperatives and inserting the constituent banks described in section 413(b) of the Agricultural Credit Act of 1987 (12 U.S.C. 2121 note; Public Law 100–233).
 (16)Section 3.29 of the Farm Credit Act of 1971 (12 U.S.C. 2149a) is repealed. (17)Section 4.0 of the Farm Credit Act of 1971 (12 U.S.C. 2151) is repealed.
 (18)Section 4.8 of the Farm Credit Act of 1971 (12 U.S.C. 2159) is amended— (A)by striking the section designation and heading and all that follows through Each bank in subsection (a) and inserting the following:
							
 4.8.Purchase and sale of obligationsEach bank; and (B)by striking subsection (b).
 (19)Section 4.9 of the Farm Credit Act of 1971 (12 U.S.C. 2160) is amended— (A)in subsection (d)—
 (i)by striking paragraph (2) and inserting the following:  (3)Representation of BoardThe Farm Credit System Insurance Corporation shall not have representation on the board of directors of the Corporation.;
 (ii)in the undesignated matter following paragraph (1)(D), by striking In selecting and inserting the following:  (2)ConsiderationsIn selecting; and
 (iii)in paragraph (2) (as so designated), by inserting of paragraph (1) after (A) and (B); (B)by striking subsection (e); and
 (C)by redesignating subsection (f) as subsection (e). (20)Section 4.9A(c) of the Farm Credit Act of 1971 (12 U.S.C. 2162(c)) is amended—
 (A)by striking institution, and— in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting institution.;
 (B)by striking If an institution and inserting the following:  (1)In generalIf an institution;
 (C)in paragraph (1) (as so designated), by striking the receiver of the institution and inserting the Farm Credit System Insurance Corporation, acting as receiver,; and (D)by adding at the end the following:
							
 (2)FundingThe Farm Credit System Insurance Corporation shall use such funds from the Farm Credit Insurance Fund as are sufficient to carry out this section..
 (21)Section 4.12A(a) of the Farm Credit Act of 1971 (12 U.S.C. 2184(a)) is amended by striking paragraph (1) and inserting the following:
						
 (1)In generalA Farm Credit System bank or association shall provide to a stockholder of the bank or association a current list of stockholders of the bank or association not later than 7 calendar days after the date on which the bank or association receives a written request for the stockholder list from the stockholder..
 (22)Section 4.14A of the Farm Credit Act of 1971 (12 U.S.C. 2202a) is amended— (A)in subsection (a)—
 (i)in the matter preceding paragraph (1), by inserting and section 4.36 before the colon at the end; and (ii)in paragraph (5)(B)(ii)(I), by striking 4.14C,;
 (B)by striking subsection (h); (C)by redesignating subsections (i) through (l) as subsections (h) through (k), respectively; and
 (D)in subsection (k) (as so redesignated), by striking production credit. (23)Section 4.14C of the Farm Credit Act of 1971 (12 U.S.C. 2202c) is repealed.
 (24)Section 4.17 of the Farm Credit Act of 1971 (12 U.S.C. 2205) is amended in the third sentence by striking Federal intermediate credit banks and.
 (25)Section 4.19(a) of the Farm Credit Act of 1971 (12 U.S.C. 2207(a)) (as amended by section 5402(a)(2)) is amended—
 (A)in the first sentence— (i)by striking district; and
 (ii)by striking Federal land bank association and production credit; and (B)in the second sentence, by striking units and inserting institutions.
 (26)Section 4.38 of the Farm Credit Act of 1971 (12 U.S.C. 2219c) is amended by striking The Assistance Board established under section 6.0 and all and inserting All. (27)Section 4.39 of the Farm Credit Act of 1971 (12 U.S.C. 2219d) is amended by striking 8.0(7)) and inserting 8.0).
 (28)Section 5.16 of the Farm Credit Act of 1971 (12 U.S.C. 2251) is amended— (A)by striking the section designation and heading and all that follows through As an alternate in the matter preceding paragraph (1) and inserting the following:
							
								5.16.Offices, quarters, and facilities for the Farm Credit Administration
 (a)OfficesThe Farm Credit Administration shall maintain— (1)the principal office of the Farm Credit Administration within the Washington-Arlington-Alexandria, DC-VA-MD-WV Metropolitan Statistical Area, as defined by the Office of Management and Budget; and
 (2)such other offices in the United States as the Farm Credit Administration determines are necessary. (b)Quarters and facilitiesAs an alternative; and
 (B)in the undesignated matter following paragraph (5) of subsection (b) (as so designated)— (i)in the fifth sentence, by striking In actions undertaken by the banks pursuant to the foregoing provisions of this section and inserting the following:
								
 (5)Agent for banksIn actions undertaken by the banks pursuant to this section; (ii)in the fourth sentence, by striking The plans and inserting the following:
								
 (4)Approval of BoardThe plans; (iii)in the third sentence, by striking The powers and inserting the following:
								
 (3)Powers of banksThe powers; (iv)in the second sentence, by striking Such advances and inserting the following:
								
 (2)AdvancesThe advances of funds described in paragraph (1); and (v)in the first sentence, by striking The Board and inserting the following:
								
									(c)Financing
 (1)In generalThe Board. (29)Section 5.17(a)(2) of the Farm Credit Act of 1971 (12 U.S.C. 2252(a)(2)) is amended by striking the second and third sentences.
 (30)Section 5.18 of the Farm Credit Act of 1971 (12 U.S.C. 2253) is repealed. (31)Section 5.19 of the Farm Credit Act of 1971 (12 U.S.C. 2254) is amended—
 (A)in subsection (a)— (i)in the first sentence, by striking Except for Federal land bank associations, each and inserting Each; and
 (ii)by striking the second sentence; and (B)in subsection (b)—
 (i)by striking (b)(1) Each and inserting (b) Each; (ii)in the matter preceding paragraph (2) (as so designated)—
 (I)in the second sentence, by striking , except with respect to any actions taken by any banks of the System under section 4.8(b),; and (II)by striking the third sentence; and
 (iii)by striking paragraphs (2) and (3). (32)Section 5.31 of the Farm Credit Act of 1971 (12 U.S.C. 2267) is amended in the second sentence by striking 4.14A(i) and inserting 4.14A(h).
 (33)Section 5.32(h) of the Farm Credit Act of 1971 (12 U.S.C. 2268(h)) is amended by striking 4.14A(i) and inserting 4.14A(h). (34)Section 5.35 of the Farm Credit Act of 1971 (12 U.S.C. 2271) is amended in paragraph (5) (as redesignated by section 5406(2))—
 (A)in subparagraph (A), by adding and at the end; (B)by striking subparagraph (B);
 (C)by redesignating subparagraph (C) as subparagraph (B); and (D)in subparagraph (B) (as so redesignated)—
 (i)by striking after December 31, 1992,; and (ii)by striking by the Farm Credit System Assistance Board under section 6.6 or.
 (35)Section 5.38 of the Farm Credit Act of 1971 (12 U.S.C. 2274) is amended by striking a farm and all that follows through land bank and inserting a Farm Credit Bank board, officer, or employee shall not remove any director or officer of any. (36)Section 5.44 of the Farm Credit Act of 1971 (12 U.S.C. 2275) is repealed.
 (37)Section 5.58(2) of the Farm Credit Act of 1971 (12 U.S.C. 2277a–7(2)) is amended by striking the second sentence.
 (38)Section 5.60 of the Farm Credit Act of 1971 (12 U.S.C. 2277a–9) is amended— (A)in subsection (b), by striking the subsection designation and heading and all that follows through The Corporation in paragraph (2) and inserting the following:
							
 (b)Amounts in fundThe Corporation; and (B)in subsection (c)(2), by striking Insurance Fund to— in the matter preceding subparagraph (A) and all that follows through ensure in subparagraph (B) and inserting Insurance Fund to ensure.
 (39)Title VI of the Farm Credit Act of 1971 (12 U.S.C. 2278a et seq.) is repealed. (40)Section 7.9 of the Farm Credit Act of 1971 (12 U.S.C. 2279c–2) is amended by striking subsection (c).
 (41)Section 7.10(a) of the Farm Credit Act of 1971 (12 U.S.C. 2279d(a)) is amended by striking paragraph (4) and inserting the following:
						
 (4)the institution pays to the Farm Credit Insurance Fund the amount by which the total capital of the institution exceeds 6 percent of the assets;.
 (42)Section 8.0 of the Farm Credit Act of 1971 (12 U.S.C. 2279aa) is amended— (A)in paragraph (2), by striking means— in the matter preceding subparagraph (A) and all that follows through the period at the end of the undesignated matter following subparagraph (B) and inserting means the board of directors established under section 8.2.;
 (B)by striking paragraphs (6) and (8); (C)by redesignating paragraphs (7), (9), and (10) as paragraphs (6), (7), and (8), respectively; and
 (D)in subparagraph (B)(i) of paragraph (7) (as so redesignated), by striking (b) through (d) and inserting (b) and (c). (43)Section 8.2 of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–2) is amended—
 (A)by striking subsection (a); (B)in subsection (b), by striking the subsection designation and heading and all that follows through the period at the end of paragraph (1) and inserting the following:
							
								(a)In general
 (1)EstablishmentThe Corporation shall be under the management of the board of directors.; (C)in subsection (a) (as so designated)—
 (i)by striking permanent board each place it appears and inserting Board; (ii)by striking paragraph (3);
 (iii)by redesignating paragraphs (4) through (10) as paragraphs (3) through (9), respectively; and (iv)in paragraph (3)(A) (as so redesignated), by striking (6) and inserting (5); and
 (D)by redesignating subsection (c) as subsection (b). (44)Section 8.4(a)(1) of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–4(a)(1)) is amended—
 (A)in the sixth sentence— (i)by striking Class B and inserting the following:
								
 (iii)Class B stockClass B; and (ii)by striking 8.2(b)(2)(B) and inserting 8.2(a)(2)(B);
 (B)in the fifth sentence— (i)by striking Class A and inserting the following:
								
 (ii)Class A stockClass A; and (ii)by striking 8.2(b)(2)(A) and inserting 8.2(a)(2)(A);
 (C)in the fourth sentence, by striking The stock and inserting the following:  (D)Classes of stock (i)In generalThe stock;
 (D)by striking the third sentence and inserting the following:  (C)Offers (i)In generalThe Board shall offer the voting common stock to banks, other financial institutions, insurance companies, and System institutions under such terms and conditions as the Board may adopt.
 (ii)RequirementsThe voting common stock shall be fairly and broadly offered to ensure that— (I)no institution or institutions acquire a disproportionate share of the total quantity of the voting common stock outstanding of a class of stock; and
 (II)capital contributions and issuances of voting common stock for the contributions are fairly distributed between entities eligible to hold class A stock and class B stock.;
 (E)in the second sentence, by striking Each share and inserting the following:  (B)Number of votesEach share; and
 (F)in the first sentence, by striking The Corporation and inserting the following:  (A)In generalThe Corporation.
 (45)Section 8.6 of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–6) is amended— (A)by striking subsection (d);
 (B)by redesignating subsection (e) as subsection (d); and (C)in paragraph (2) of subsection (d) (as so redesignated), by striking 8.0(9)) and inserting 8.0).
 (46)Section 8.9 of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–9) is amended by striking 4.14C, each place it appears. (47)Section 8.11(e) of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–11(e)) is amended by striking 8.0(7)) and inserting 8.0).
 (48)Section 8.32(a) of the Farm Credit Act of 1971 (12 U.S.C. 2279bb–1(a)) is amended— (A)in the first sentence of the matter preceding paragraph (1), by striking Not sooner than the expiration of the 3-year period beginning on the date of enactment of the Farm Credit System Reform Act of 1996, the and inserting The; and
 (B)in paragraph (1)(B), by striking 8.0(9)(C) and inserting 8.0(7)(C). (49)Section 8.33(b)(2)(A) of the Farm Credit Act of 1971 (12 U.S.C. 2279bb–2(b)(2)(A)) is amended by striking 8.6(e) and inserting 8.6(d).
 (50)Section 8.35 of the Farm Credit Act of 1971 (12 U.S.C. 2279bb–4) is amended by striking subsection (e).
 (51)Section 8.38 of the Farm Credit Act of 1971 (12 U.S.C. 2279bb–7) is repealed. (52)Section 4 of the Agricultural Marketing Act (12 U.S.C. 1141b) is repealed.
 (53)Section 5 of the Agricultural Marketing Act (12 U.S.C. 1141c) is repealed. (54)Section 6 of the Agricultural Marketing Act (12 U.S.C. 1141d) is repealed.
 (55)Section 7 of the Agricultural Marketing Act (12 U.S.C. 1141e) is repealed. (56)Section 8 of the Agricultural Marketing Act (12 U.S.C. 1141f) is repealed.
 (57)Section 14 of the Agricultural Marketing Act (12 U.S.C. 1141i) is repealed. (58)The Act of June 22, 1939 (53 Stat. 853, chapter 239; 12 U.S.C. 1141d–1), is repealed.
 (59)Section 201(e) of the Emergency Relief and Construction Act of 1932 (12 U.S.C. 1148) is repealed. (60)Section 2 of the Act of July 14, 1953 (67 Stat. 150, chapter 192; 12 U.S.C. 1148a–4), is repealed.
 (61)Section 32 of the Farm Credit Act of 1937 (12 U.S.C. 1148b) is repealed. (62)Section 33 of the Farm Credit Act of 1937 (12 U.S.C. 1148c) is repealed.
 (63)Section 34 of the Farm Credit Act of 1937 (12 U.S.C. 1148d) is repealed. (64)The Joint Resolution of March 3, 1932 (47 Stat. 60, chapter 70; 12 U.S.C. 1401 et seq.), is repealed.
 5408.Corporation as conservator or receiver; certain other powersPart E of title V of the Farm Credit Act of 1971 is amended by inserting after section 5.61B (12 U.S.C. 2277a–10b) the following:
					
						5.61C.Corporation as conservator or receiver; certain other powers
 (a)Definition of institutionIn this section, the term institution includes any System institution for which the Corporation has been appointed as conservator or receiver.
 (b)Certain powers and duties of corporation as conservator or receiverIn addition to the powers inherent in the express grant of corporate authority under section 5.58(9), and other powers exercised by the Corporation under this part, the Corporation shall have the following express powers to act as a conservator or receiver:
 (1)Rulemaking authority of corporationThe Corporation may prescribe such regulations as the Corporation determines to be appropriate regarding the conduct of conservatorships or receiverships.
								(2)General powers
 (A)Successor to system institutionThe Corporation shall, as conservator or receiver, and by operation of law, succeed to— (i)all rights, titles, powers, and privileges of the System institution, and of any stockholder, member, officer, or director of such System institution with respect to the System institution and the assets of the System institution; and
 (ii)title to the books, records, and assets of any previous conservator or other legal custodian of such System institution.
 (B)Operate the system institutionThe Corporation may, as conservator or receiver— (i)take over the assets of and operate the System institution with all the powers of the stockholders or members, the directors, and the officers of the System institution and conduct all business of the System institution;
 (ii)collect all obligations and money due the System institution; (iii)perform all functions of the System institution in the name of the System institution which are consistent with the appointment as conservator or receiver;
 (iv)preserve and conserve the assets and property of such System institution; and (v)provide by contract for assistance in fulfilling any function, activity, action, or duty of the Corporation as conservator or receiver.
 (C)Functions of system institution's officers, directors, members, and stockholdersThe Corporation may, by regulation or order, provide for the exercise of any function by any stockholder, member, director, or officer of any System institution for which the Corporation has been appointed conservator or receiver.
 (D)Powers as conservatorSubject to any Farm Credit Administration approvals required under this Act, the Corporation may, as conservator, take such action as may be—
 (i)necessary to put the System institution in a sound and solvent condition; and (ii)appropriate to carry on the business of the System institution and preserve and conserve the assets and property of the System institution.
 (E)Additional powers as receiverThe Corporation may, as receiver, liquidate the System institution and proceed to realize upon the assets of the System institution, in such manner as the Corporation determines to be appropriate.
 (F)Organization of new system bankThe Corporation may, as receiver with respect to any System bank, organize a bridge System bank under subsection (h).
									(G)Merger; transfer of assets and liabilities
 (i)In generalSubject to clause (ii), the Corporation may, as conservator or receiver— (I)merge the System institution with another System institution; and
 (II)transfer or sell any asset or liability of the System institution in default without any approval, assignment, or consent with respect to such transfer.
 (ii)ApprovalNo merger or transfer under clause (i) may be made to another System institution (other than a bridge System bank under subsection (h)) without the approval of the Farm Credit Administration.
 (H)Payment of valid obligationsThe Corporation, as conservator or receiver, shall, to the extent that proceeds are realized from the performance of contracts or the sale of the assets of a System institution, pay all valid obligations of the System institution in accordance with the prescriptions and limitations of this section.
									(I)Incidental powers
 (i)In generalThe Corporation may, as conservator or receiver— (I)exercise all powers and authorities specifically granted to conservators or receivers, respectively, under this section and such incidental powers as shall be necessary to carry out such powers; and
 (II)take any action authorized by this section, which the Corporation determines is in the best interests of—
 (aa)the System institution in receivership or conservatorship; (bb)System institutions;
 (cc)System institution stockholders or investors; or (dd)the Corporation.
												(ii)Termination of rights and claims
 (I)In generalExcept as provided in subclause (II), notwithstanding any other provision of law, the appointment of the Corporation as receiver for a System institution and the succession of the Corporation, by operation of law, to the rights, titles, powers, and privileges described in subparagraph (A) shall terminate all rights and claims that the stockholders and creditors of the System institution may have, arising as a result of their status as stockholders or creditors, against the assets or charter of the System institution or the Corporation.
 (II)ExceptionsSubclause (I) shall not terminate the right to payment, resolution, or other satisfaction of the claims of stockholders and creditors described in that subclause, as permitted under paragraphs (10) and (11) and subsection (d).
 (iii)CharterNotwithstanding any other provision of law, for purposes of this section, the charter of a System institution shall not be considered to be an asset of the System institution.
 (J)Utilization of private sectorIn carrying out its responsibilities in the management and disposition of assets from System institutions, as conservator, receiver, or in its corporate capacity, the Corporation may utilize the services of private persons, including real estate and loan portfolio asset management, property management, auction marketing, legal, and brokerage services, if the Corporation determines utilization of such services is practicable, efficient, and cost effective.
									(3)Authority of receiver to determine claims
 (A)In generalThe Corporation may, as receiver, determine claims in accordance with the requirements of this subsection and regulations prescribed under paragraph (4).
 (B)Notice requirementsThe receiver, in any case involving the liquidation or winding up of the affairs of a closed System institution, shall—
 (i)promptly publish a notice to the System institution's creditors to present their claims, together with proof, to the receiver by a date specified in the notice which shall be not less than 90 days after the publication of such notice; and
 (ii)republish such notice approximately 1 month and 2 months, respectively, after the publication under clause (i).
 (C)Mailing requiredThe receiver shall mail a notice similar to the notice published under subparagraph (B)(i) at the time of such publication to any creditor shown on the System institution's books—
 (i)at the creditor's last address appearing in such books; or (ii)upon discovery of the name and address of a claimant not appearing on the System institution's books within 30 days after the discovery of such name and address.
 (4)Rulemaking authority relating to determination of claimsThe Corporation may prescribe regulations regarding the allowance or disallowance of claims by the receiver and providing for administrative determination of claims and review of such determination.
								(5)Procedures for determination of claims
									(A)Determination period
 (i)In generalBefore the end of the 180-day period beginning on the date any claim against a System institution is filed with the Corporation as receiver, the Corporation shall determine whether to allow or disallow the claim and shall notify the claimant of any determination with respect to such claim.
 (ii)Extension of timeThe period described in clause (i) may be extended by a written agreement between the claimant and the Corporation.
 (iii)Mailing of notice sufficientThe requirements of clause (i) shall be deemed to be satisfied if the notice of any determination with respect to any claim is mailed to the last address of the claimant which appears—
 (I)on the System institution's books; (II)in the claim filed by the claimant; or
 (III)in documents submitted in proof of the claim. (iv)Contents of notice of disallowanceIf any claim filed under clause (i) is disallowed, the notice to the claimant shall contain—
 (I)a statement of each reason for the disallowance; and (II)the procedures available for obtaining agency review of the determination to disallow the claim or judicial determination of the claim.
 (B)Allowance of proven claimsThe receiver shall allow any claim received on or before the date specified in the notice published under paragraph (3)(B)(i) by the receiver from any claimant which is proved to the satisfaction of the receiver.
									(C)Disallowance of claims filed after end of filing period
 (i)In generalExcept as provided in clause (ii), claims filed after the date specified in the notice published under paragraph (3)(B)(i) shall be disallowed and such disallowance shall be final.
 (ii)Certain exceptionsClause (i) shall not apply with respect to any claim filed by any claimant after the date specified in the notice published under paragraph (3)(B)(i) and such claim may be considered by the receiver if—
 (I)the claimant did not receive notice of the appointment of the receiver in time to file such claim before such date; and
 (II)such claim is filed in time to permit payment of such claim. (D)Authority to disallow claims (i)In generalThe receiver may disallow any portion of any claim by a creditor or claim of security, preference, or priority which is not proved to the satisfaction of the receiver.
 (ii)Payments to less than fully secured creditorsIn the case of a claim of a creditor against a System institution which is secured by any property or other asset of such System institution, any receiver appointed for any System institution—
 (I)may treat the portion of such claim which exceeds an amount equal to the fair market value of such property or other asset as an unsecured claim against the System institution; and
 (II)may not make any payment with respect to such unsecured portion of the claim other than in connection with the disposition of all claims of unsecured creditors of the System institution.
 (iii)ExceptionsNo provision of this paragraph shall apply with respect to— (I)any extension of credit from any Federal Reserve bank or the United States Treasury to any System institution; or
 (II)any security interest in the assets of the System institution securing any such extension of credit.
 (E)No judicial review of determination pursuant to subparagraph (d)No court may review the Corporation's determination pursuant to subparagraph (D) to disallow a claim.
									(F)Legal effect of filing
 (i)Statute of limitation tolledFor purposes of any applicable statute of limitations, the filing of a claim with the receiver shall constitute a commencement of an action.
 (ii)No prejudice to other actionsSubject to paragraph (12) and the determination of claims by a receiver, the filing of a claim with the receiver shall not prejudice any right of the claimant to continue any action which was filed before the appointment of the receiver.
										(6)Provision for judicial determination of claims
 (A)In generalBefore the end of the 60-day period beginning on the earlier of— (i)the end of the period described in paragraph (5)(A)(i) with respect to any claim against a System institution for which the Corporation is receiver; or
 (ii)the date of any notice of disallowance of such claim pursuant to paragraph (5)(A)(i), the claimant may request administrative review of the claim in accordance with paragraph (7) or file suit on such claim (or continue an action commenced before the appointment of the receiver) in the district or territorial court of the United States for the district within which the System institution's principal place of business is located or the United States District Court for the District of Columbia (and such court shall have jurisdiction to hear such claim).(B)Statute of limitationsIf any claimant fails to file suit on such claim (or continue an action commenced before the appointment of the receiver), before the end of the 60-day period described in subparagraph (A), the claim shall be deemed to be disallowed (other than any portion of such claim which was allowed by the receiver) as of the end of such period, such disallowance shall be final, and the claimant shall have no further rights or remedies with respect to such claim.
 (7)Review of claims; administrative hearingIf any claimant requests review under this paragraph in lieu of filing or continuing any action under paragraph (6) and the Corporation agrees to such request, the Corporation shall consider the claim after opportunity for a hearing on the record. The final determination of the Corporation with respect to such claim shall be subject to judicial review under chapter 7 of title 5, United States Code.
								(8)Expedited determination of claims
 (A)Establishment requiredThe Corporation shall establish a procedure for expedited relief outside of the routine claims process established under paragraph (5) for claimants who—
 (i)allege the existence of legally valid and enforceable or perfected security interests in assets of any System institution for which the Corporation has been appointed receiver; and
 (ii)allege that irreparable injury will occur if the routine claims procedure is followed. (B)Determination periodBefore the end of the 90-day period beginning on the date any claim is filed in accordance with the procedures established pursuant to subparagraph (A), the Corporation shall—
 (i)determine— (I)whether to allow or disallow such claim; or
 (II)whether such claim should be determined pursuant to the procedures established pursuant to paragraph (5); and
 (ii)notify the claimant of the determination, and if the claim is disallowed, provide a statement of each reason for the disallowance and the procedure for obtaining agency review or judicial determination.
 (C)Period for filing or renewing suitAny claimant who files a request for expedited relief shall be permitted to file a suit, or to continue a suit filed before the appointment of the receiver, seeking a determination of the claimant's rights with respect to such security interest after the earlier of—
 (i)the end of the 90-day period beginning on the date of the filing of a request for expedited relief; or
 (ii)the date the Corporation denies the claim. (D)Statute of limitationsIf an action described in subparagraph (C) is not filed, or the motion to renew a previously filed suit is not made, before the end of the 30-day period beginning on the date on which such action or motion may be filed in accordance with subparagraph (B), the claim shall be deemed to be disallowed as of the end of such period (other than any portion of such claim which was allowed by the receiver), such disallowance shall be final, and the claimant shall have no further rights or remedies with respect to such claim.
									(E)Legal effect of filing
 (i)Statute of limitation tolledFor purposes of any applicable statute of limitations, the filing of a claim with the receiver shall constitute a commencement of an action.
 (ii)No prejudice to other actionsSubject to paragraph (12), the filing of a claim with the receiver shall not prejudice any right of the claimant to continue any action which was filed before the appointment of the receiver.
										(9)Agreement as basis of claim
 (A)RequirementsExcept as provided in subparagraph (B), any agreement which does not meet the requirements set forth in section 5.61(d) shall not form the basis of, or substantially comprise, a claim against the receiver or the Corporation.
 (B)Exception to contemporaneous execution requirementNotwithstanding section 5.61(d), any agreement relating to an extension of credit between a Federal Reserve bank or the United States Treasury and any System institution which was executed before such extension of credit to such System institution shall be treated as having been executed contemporaneously with such extension of credit for purposes of subparagraph (A).
									(10)Payment of claims
 (A)In generalThe receiver may, in the receiver's discretion and to the extent funds are available from the assets of the System institution, pay creditor claims which are allowed by the receiver, approved by the Corporation pursuant to a final determination pursuant to paragraph (7) or (8), or determined by the final judgment of any court of competent jurisdiction in such manner and amounts as are authorized under this Act.
 (B)Liquidation paymentsThe receiver may, in the receiver's sole discretion, pay from the assets of the System institution portions of proved claims at any time, and no liability shall attach to the Corporation (in such Corporation's corporate capacity or as receiver), by reason of any such payment, for failure to make payments to a claimant whose claim is not proved at the time of any such payment.
 (C)Rulemaking authority of corporationThe Corporation may prescribe such rules, including definitions of terms, as it deems appropriate to establish a single uniform interest rate for or to make payments of post insolvency interest to creditors holding proven claims against the receivership estates of System institutions following satisfaction by the receiver of the principal amount of all creditor claims.
									(11)Priority of expenses and claims
 (A)In generalAmounts realized from the liquidation or other resolution of any System institution by any receiver appointed for such System institution shall be distributed to pay claims (other than secured claims to the extent of any such security) in the following order of priority:
 (i)Administrative expenses of the receiver. (ii)If authorized by the Corporation, wages, salaries, or commissions, including vacation, severance, and sick leave pay earned by an individual—
 (I)in an amount that is not more than $11,725 for each individual (as indexed for inflation, by regulation of the Corporation); and
 (II)that is earned 180 days or fewer before the date of appointment of the Corporation as receiver. (iii)In the case of the resolution of a System bank, all claims of holders of consolidated and System-wide bonds and all claims of the other System banks arising from the payments of the System banks pursuant to—
 (I)section 4.4 on consolidated and System-wide bonds issued under subsection (c) or (d) of section 4.2; or
 (II)an agreement, in writing and approved by the Farm Credit Administration, among the System banks to reallocate the payments.
 (iv)In the case of the resolution of a production credit association or other association making direct loans under section 7.6, all claims of a System bank based on the financing agreement between the association and the System bank—
 (I)including interest accrued before and after the appointment of the receiver; and (II)not including any setoff for stock or other equity of that System bank owned by the association, on that condition that, prior to making that setoff, that System bank shall obtain the approval of the Farm Credit Administration Board for the retirement of that stock or equity.
 (v)Any general or senior liability of the System institution (which is not a liability described in clause (vi) or (vii)).
 (vi)Any obligation subordinated to general creditors (which is not an obligation described in clause (vii)).
 (vii)Any obligation to stockholders or members arising as a result of their status as stockholders or members.
										(B)Payment of claims
										(i)In general
 (I)PaymentAll claims of each priority described in clauses (i) through (vii) of subparagraph (A) shall be paid in full, or provisions shall be made for that payment, prior to the payment of any claim of a lesser priority.
 (II)Insufficient fundsIf there are insufficient funds to pay in full all claims in any priority described clauses (i) through (vii) of subparagraph (A), distribution on that priority of claims shall be made on a pro rata basis.
 (ii)Distribution of remaining assetsFollowing the payment of all claims in accordance with subparagraph (A), the receiver shall distribute the remainder of the assets of the System institution to the owners of stock, participation certificates, and other equities in accordance with the priorities for impairment under the bylaws of the System institution.
 (iii)Eligible borrower stockNotwithstanding subparagraph (C) or any other provision of this section, eligible borrower stock shall be retired in accordance with section 4.9A.
										(C)Effect of State law
 (i)In generalThe provisions of subparagraph (A) shall not supersede the law of any State except to the extent such law is inconsistent with the provisions of such subparagraph, and then only to the extent of the inconsistency.
 (ii)Procedure for determination of inconsistencyUpon the Corporation's own motion or upon the request of any person with a claim described in subparagraph (A) or any State which is submitted to the Corporation in accordance with procedures which the Corporation shall prescribe, the Corporation shall determine whether any provision of the law of any State is inconsistent with any provision of subparagraph (A) and the extent of any such inconsistency.
 (iii)Judicial reviewThe final determination of the Corporation under clause (ii) shall be subject to judicial review under chapter 7 of title 5, United States Code.
 (D)Accounting reportAny distribution by the Corporation in connection with any claim described in subparagraph (A)(vii) shall be accompanied by the accounting report required under paragraph (15)(B).
									(12)Suspension of legal actions
 (A)In generalAfter the appointment of a conservator or receiver for a System institution, the conservator or receiver may request a stay for a period not to exceed—
 (i)45 days, in the case of any conservator; and (ii)90 days, in the case of any receiver,
 in any judicial action or proceeding to which such System institution is or becomes a party.(B)Grant of stay by all courts requiredUpon receipt of a request by any conservator or receiver pursuant to subparagraph (A) for a stay of any judicial action or proceeding in any court with jurisdiction of such action or proceeding, the court shall grant such stay as to all parties.
									(13)Additional rights and duties
 (A)Prior final adjudicationThe Corporation shall abide by any final unappealable judgment of any court of competent jurisdiction which was rendered before the appointment of the Corporation as conservator or receiver.
 (B)Rights and remedies of conservator or receiverIn the event of any appealable judgment, the Corporation as conservator or receiver shall— (i)have all the rights and remedies available to the System institution (before the appointment of such conservator or receiver) and the Corporation in its corporate capacity, including removal to Federal court and all appellate rights; and
 (ii)not be required to post any bond in order to pursue such remedies. (C)No attachment or executionNo attachment or execution may issue by any court on—
 (i)assets in the possession of the receiver; or (ii)the charter of a System institution for which the Corporation has been appointed receiver.
 (D)Limitation on judicial reviewExcept as otherwise provided in this subsection, no court shall have jurisdiction over— (i)any claim or action for payment from, or any action seeking a determination of rights with respect to, the assets of any System institution for which the Corporation has been appointed receiver, including assets which the Corporation may acquire from itself as such receiver; or
 (ii)any claim relating to any act or omission of such System institution or the Corporation as receiver.
 (E)Disposition of assetsIn exercising any right, power, privilege, or authority as receiver in connection with any sale or disposition of assets of any System institution for which the Corporation is acting as receiver, the Corporation shall, to the maximum extent practicable, conduct its operations in a manner which—
 (i)maximizes the net present value return from the sale or disposition of such assets; (ii)minimizes the amount of any loss realized in the resolution of cases;
 (iii)ensures adequate competition and fair and consistent treatment of offerors; (iv)prohibits discrimination on the basis of race, sex, or ethnic groups in the solicitation and consideration of offers; and
 (v)mitigates the potential for serious adverse effects to the rest of the System. (14)Statute of limitations for actions brought by conservator or receiver (A)In generalNotwithstanding any provision of any contract, the applicable statute of limitations with regard to any action brought by the Corporation as conservator or receiver shall be—
 (i)in the case of any contract claim, the longer of— (I)the 6-year period beginning on the date the claim accrues; or
 (II)the period applicable under State law; and (ii)in the case of any tort claim, the longer of—
 (I)the 3-year period beginning on the date the claim accrues; or (II)the period applicable under State law.
 (B)Determination of the date on which a claim accruesFor purposes of subparagraph (A), the date on which the statute of limitations begins to run on any claim described in such subparagraph shall be the later of—
 (i)the date of the appointment of the Corporation as conservator or receiver; or (ii)the date on which the cause of action accrues.
										(C)Revival of expired State causes of action
 (i)In generalIn the case of any tort claim described in clause (ii) for which the statute of limitation applicable under State law with respect to such claim has expired not more than 5 years before the appointment of the Corporation as conservator or receiver, the Corporation may bring an action as conservator or receiver on such claim without regard to the expiration of the statute of limitation applicable under State law.
 (ii)Claims describedA tort claim referred to in clause (i) is a claim arising from fraud, intentional misconduct resulting in unjust enrichment, or intentional misconduct resulting in substantial loss to the System institution.
										(15)Accounting and recordkeeping requirements
 (A)In generalThe Corporation as conservator or receiver shall, consistent with the accounting and reporting practices and procedures established by the Corporation, maintain a full accounting of each conservatorship and receivership or other disposition of System institutions in default.
 (B)Annual accounting or reportWith respect to each conservatorship or receivership to which the Corporation was appointed, the Corporation shall make an annual accounting or report, as appropriate, available to the Farm Credit Administration Board.
 (C)Availability of reportsAny report prepared pursuant to subparagraph (B) shall be made available by the Corporation upon request to any stockholder of the System institution for which the Corporation was appointed conservator or receiver or any other member of the public.
									(D)Recordkeeping requirement
 (i)In generalExcept as provided in clause (ii), after the end of the 6-year period beginning on the date the Corporation is appointed as receiver of a System institution, the Corporation may destroy any records of such System institution which the Corporation, in the Corporation's discretion, determines to be unnecessary unless directed not to do so by a court of competent jurisdiction or governmental agency, or prohibited by law.
 (ii)Old recordsNotwithstanding clause (i), the Corporation may destroy records of a System institution which are at least 10 years old as of the date on which the Corporation is appointed as the receiver of such System institution in accordance with clause (i) at any time after such appointment is final, without regard to the 6-year period of limitation contained in clause (i).
										(16)Fraudulent transfers
 (A)In generalThe Corporation, as conservator or receiver for any System institution, may avoid a transfer of any interest of a System institution-affiliated party, or any person who the Corporation determines is a debtor of the System institution, in property, or any obligation incurred by such party or person, that was made within 5 years of the date on which the Corporation was appointed conservator or receiver if such party or person voluntarily or involuntarily made such transfer or incurred such liability with the intent to hinder, delay, or defraud the System institution, the Farm Credit Administration, or the Corporation.
 (B)Right of recoveryTo the extent a transfer is avoided under subparagraph (A), the Corporation may recover, for the benefit of the System institution, the property transferred, or, if a court so orders, the value of such property (at the time of such transfer) from—
 (i)the initial transferee of such transfer or the System institution-affiliated party or person for whose benefit such transfer was made; or
 (ii)any immediate or mediate transferee of any such initial transferee. (C)Rights of transferee or obligeeThe Corporation may not recover under subparagraph (B) from—
 (i)any transferee that takes for value, including satisfaction or securing of a present or antecedent debt, in good faith; or
 (ii)any immediate or mediate good faith transferee of such transferee. (D)Rights under this paragraphThe rights under this paragraph of the Corporation shall be superior to any rights of a trustee or any other party (other than any party which is a Federal agency) under title 11, United States Code.
 (17)Attachment of assets and other injunctive reliefSubject to paragraph (18), any court of competent jurisdiction may, at the request of the Corporation (in the Corporation's capacity as conservator or receiver for any System institution or in the Corporation’s corporate capacity with respect to any asset acquired or liability assumed by the Corporation under section 5.61), issue an order in accordance with Rule 65 of the Federal Rules of Civil Procedure, including an order placing the assets of any person designated by the Corporation under the control of the court and appointing a trustee to hold such assets.
								(18)Standards
 (A)ShowingRule 65 of the Federal Rules of Civil Procedure shall apply with respect to any proceeding under paragraph (17) without regard to the requirement of such rule that the applicant show that the injury, loss, or damage is irreparable and immediate.
 (B)State proceedingIf, in the case of any proceeding in a State court, the court determines that rules of civil procedure available under the laws of such State provide substantially similar protections to such party's right to due process as Rule 65 (as modified with respect to such proceeding by subparagraph (A)), the relief sought by the Corporation pursuant to paragraph (17) may be requested under the laws of such State.
 (19)Treatment of claims arising from breach of contracts executed by the receiver or conservatorNotwithstanding any other provision of this subsection, any final and unappealable judgment for monetary damages entered against a receiver or conservator for a System institution for the breach of an agreement executed or approved by such receiver or conservator after the date of its appointment shall be paid as an administrative expense of the receiver or conservator. Nothing in this paragraph shall be construed to limit the power of a receiver or conservator to exercise any rights under contract or law, including terminating, breaching, canceling, or otherwise discontinuing such agreement.
								(c)Provisions relating to contracts entered into before appointment of conservator or receiver
 (1)Authority to repudiate contractsIn addition to any other rights a conservator or receiver may have, the conservator or receiver for a System institution may disaffirm or repudiate any contract or lease—
 (A)to which such System institution is a party; (B)the performance of which the conservator or receiver, in the conservator's or receiver's discretion, determines to be burdensome; and
 (C)the disaffirmance or repudiation of which the conservator or receiver determines, in the conservator's or receiver's discretion, will promote the orderly administration of the System institution's affairs.
 (2)Timing of repudiationThe Corporation as conservator or receiver for any System institution shall determine whether or not to exercise the rights of repudiation under this subsection within a reasonable period following such appointment.
								(3)Claims for damages for repudiation
 (A)In generalExcept as otherwise provided in subparagraph (C) and paragraphs (4), (5), and (6), the liability of the conservator or receiver for the disaffirmance or repudiation of any contract pursuant to paragraph (1) shall be—
 (i)limited to actual direct compensatory damages; and (ii)determined as of—
 (I)the date of the appointment of the conservator or receiver; or (II)in the case of any contract or agreement referred to in paragraph (8), the date of the disaffirmance or repudiation of such contract or agreement.
 (B)No liability for other damagesFor purposes of subparagraph (A), the term actual direct compensatory damages does not include— (i)punitive or exemplary damages;
 (ii)damages for lost profits or opportunity; or (iii)damages for pain and suffering.
 (C)Measure of damages for repudiation of financial contractsIn the case of any qualified financial contract or agreement to which paragraph (8) applies, compensatory damages shall be—
 (i)deemed to include normal and reasonable costs of cover or other reasonable measures of damages utilized in the industries for such contract and agreement claims; and
 (ii)paid in accordance with this subsection and subsection (j), except as otherwise specifically provided in this section.
										(4)Leases under which the System institution is the lessee
 (A)In generalIf the conservator or receiver disaffirms or repudiates a lease under which the System institution was the lessee, the conservator or receiver shall not be liable for any damages (other than damages determined pursuant to subparagraph (B)) for the disaffirmance or repudiation of such lease.
 (B)Payments of rentNotwithstanding subparagraph (A), the lessor under a lease to which such subparagraph applies shall—
 (i)be entitled to the contractual rent accruing before the later of the date— (I)the notice of disaffirmance or repudiation is mailed; or
 (II)the disaffirmance or repudiation becomes effective, unless the lessor is in default or breach of the terms of the lease; and
 (ii)have no claim for damages under any acceleration clause or other penalty provision in the lease; and
 (iii)have a claim for any unpaid rent, subject to all appropriate offsets and defenses, due as of the date of the appointment, which shall be paid in accordance with this subsection and subsection (j).
										(5)Leases under which the System institution is the lessor
 (A)In generalIf the conservator or receiver repudiates an unexpired written lease of real property of the System institution under which the System institution is the lessor and the lessee is not, as of the date of such repudiation, in default, the lessee under such lease may either—
 (i)treat the lease as terminated by such repudiation; or (ii)remain in possession of the leasehold interest for the balance of the term of the lease, unless the lessee defaults under the terms of the lease after the date of such repudiation.
 (B)Provisions applicable to lessee remaining in possessionIf any lessee under a lease described in subparagraph (A) remains in possession of a leasehold interest pursuant to clause (ii) of such subparagraph—
 (i)the lessee— (I)shall continue to pay the contractual rent pursuant to the terms of the lease after the date of the repudiation of such lease; and
 (II)may offset against any rent payment which accrues after the date of the repudiation of the lease, any damages which accrue after such date due to the nonperformance of any obligation of the System institution under the lease after such date; and
 (ii)the conservator or receiver shall not be liable to the lessee for any damages arising after such date as a result of the repudiation, other than the amount of any offset allowed under clause (i)(II).
										(6)Contracts for the sale of real property
 (A)In generalIf the conservator or receiver repudiates any contract (which repudiates any contract that meets the requirements of paragraphs (1) through (4) of section 5.61(d) for the sale of real property, and the purchaser of such real property under such contract is in possession and is not, as of the date of such repudiation, in default, such purchaser may either—
 (i)treat the contract as terminated by such repudiation; or (ii)remain in possession of such real property.
 (B)Provisions applicable to purchaser remaining in possessionIf any purchaser of real property under any contract described in subparagraph (A) remains in possession of such property pursuant to clause (ii) of such subparagraph—
 (i)the purchaser— (I)shall continue to make all payments due under the contract after the date of the repudiation of the contract; and
 (II)may offset against any such payments any damages which accrue after such date due to the nonperformance (after such date) of any obligation of the System institution under the contract; and
 (ii)the conservator or receiver shall— (I)not be liable to the purchaser for any damages arising after that date as a result of the repudiation, other than the amount of any offset allowed under clause (i)(II);
 (II)deliver title to the purchaser in accordance with the contract; and (III)have no obligation under the contract, other than the performance required under subclause (II).
											(C)Assignment and sale allowed
 (i)In generalNo provision of this paragraph shall be construed as limiting the right of the conservator or receiver to assign the contract described in subparagraph (A) and sell the property subject to the contract and this paragraph.
 (ii)No liability after assignment and saleIf an assignment and sale described in clause (i) is consummated, the Corporation, acting as conservator or receiver, shall have no further liability under the applicable contract described in subparagraph (A) or with respect to the real property which was the subject of such contract.
										(7)Provisions applicable to service contracts
 (A)Services performed before appointmentIn the case of any contract for services between any person and any System institution for which the Corporation has been appointed conservator or receiver, any claim of such person for services performed before the appointment of the conservator or the receiver shall be—
 (i)a claim to be paid in accordance with subsections (b) and (d); and (ii)deemed to have arisen as of the date the conservator or receiver was appointed.
 (B)Services performed after appointment and prior to repudiationIf, in the case of any contract for services described in subparagraph (A), the conservator or receiver accepts performance by the other person before the conservator or receiver makes any determination to exercise the right of repudiation of such contract under this section—
 (i)the other party shall be paid under the terms of the contract for the services performed; and (ii)the amount of such payment shall be treated as an administrative expense of the conservatorship or receivership.
 (C)Acceptance of performance no bar to subsequent repudiationThe acceptance by any conservator or receiver of services referred to in subparagraph (B) in connection with a contract described in such subparagraph shall not affect the right of the conservator or receiver, to repudiate such contract under this section at any time after such performance.
									(8)Certain qualified financial contracts
 (A)DefinitionsIn this paragraph: (i)Commodity contractThe term commodity contract means—
 (I)with respect to a futures commission merchant, a contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a contract market or board of trade;
 (II)with respect to a foreign futures commission merchant, a foreign future; (III)with respect to a leverage transaction merchant, a leverage transaction;
 (IV)with respect to a clearing organization, a contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a contract market or board of trade that is cleared by such clearing organization, or commodity option traded on, or subject to the rules of, a contract market or board of trade that is cleared by such clearing organization;
 (V)with respect to a commodity options dealer, a commodity option; (VI)any other agreement or transaction that is similar to any agreement or transaction referred to in this clause;
 (VII)any combination of the agreements or transactions referred to in this clause; (VIII)any option to enter into any agreement or transaction referred to in this clause;
 (IX)a master agreement that provides for an agreement or transaction referred to in any of subclauses (I) through (VIII), together with all supplements to any such master agreement, without regard to whether the master agreement provides for an agreement or transaction that is not a commodity contract under this clause, except that the master agreement shall be considered to be a commodity contract under this clause only with respect to each agreement or transaction under the master agreement that is referred to in subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII); or
 (X)any security agreement or arrangement or other credit enhancement related to any agreement or transaction referred to in this clause, including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in this clause.
 (ii)Forward contractThe term forward contract means— (I)a contract (other than a commodity contract) for the purchase, sale, or transfer of a commodity or any similar good, article, service, right, or interest which is presently or in the future becomes the subject of dealing in the forward contract trade, or product or byproduct thereof, with a maturity date more than 2 days after the date the contract is entered into, including a repurchase or reverse repurchase transaction (whether or not such repurchase or reverse repurchase transaction is a repurchase agreement), consignment, lease, swap, hedge transaction, deposit, loan, option, allocated transaction, unallocated transaction, or any other similar agreement;
 (II)any combination of agreements or transactions referred to in subclauses (I) and (III); (III)any option to enter into any agreement or transaction referred to in subclause (I) or (II);
 (IV)a master agreement that provides for an agreement or transaction referred to in subclauses (I) through (III), together with all supplements to any such master agreement, without regard to whether the master agreement provides for an agreement or transaction that is not a forward contract under this clause, except that the master agreement shall be considered to be a forward contract under this clause only with respect to each agreement or transaction under the master agreement that is referred to in subclause (I), (II), or (III); or
 (V)any security agreement or arrangement or other credit enhancement related to any agreement or transaction referred to in subclause (I), (II), (III), or (IV), including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in any such subclause.
 (iii)PersonThe term person— (I)has the meaning given the term in section 1 of title 1, United States Code; and
 (II)includes any governmental entity. (iv)Qualified financial contractThe term qualified financial contract means any securities contract, commodity contract, forward contract, repurchase agreement, swap agreement, and any similar agreement that the Corporation determines by regulation, resolution, or order to be a qualified financial contract for purposes of this paragraph.
										(v)Repurchase agreement
 (I)In generalThe term repurchase agreement (including with respect to a reverse repurchase agreement)— (aa)means—
 (AA)an agreement, including related terms, which provides for the transfer of one or more certificates of deposit, mortgage-related securities (as such term is defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))), mortgage loans, interests in mortgage-related securities or mortgage loans, eligible bankers' acceptances, qualified foreign government securities or securities that are direct obligations of, or that are fully guaranteed by, the United States or any agency of the United States against the transfer of funds by the transferee of such certificates of deposit, eligible bankers' acceptances, securities, mortgage loans, or interests with a simultaneous agreement by such transferee to transfer to the transferor thereof certificates of deposit, eligible bankers' acceptances, securities, mortgage loans, or interests as described above, at a date certain not later than 1 year after such transfers or on demand, against the transfer of funds, or any other similar agreement;
 (BB)any combination of agreements or transactions referred to in subitems (AA) and (CC); (CC)any option to enter into any agreement or transaction referred to in subitem (AA) or (BB);
 (DD)a master agreement that provides for an agreement or transaction referred to in subitem (AA), (BB), or (CC), together with all supplements to any such master agreement, without regard to whether the master agreement provides for an agreement or transaction that is not a repurchase agreement under this item, except that the master agreement shall be considered to be a repurchase agreement under this item only with respect to each agreement or transaction under the master agreement that is referred to in subitem (AA), (BB), or (CC); and
 (EE)any security agreement or arrangement or other credit enhancement related to any agreement or transaction referred to in any of subitems (AA) through (DD), including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in any such subitem; and
 (bb)does not include any repurchase obligation under a participation in a commercial mortgage, loan unless the Corporation determines by regulation, resolution, or order to include any such participation within the meaning of such term.
 (II)Related definitionFor purposes of subclause (I)(aa), the term qualified foreign government security means a security that is a direct obligation of, or that is fully guaranteed by, the central government of a member of the Organization for Economic Cooperation and Development (as determined by regulation or order adopted by the appropriate Federal banking authority).
 (vi)Securities contractThe term securities contract— (I)means—
 (aa)a contract for the purchase, sale, or loan of a security, a certificate of deposit, a mortgage loan, any interest in a mortgage loan, a group or index of securities, certificates of deposit, or mortgage loans or interests therein (including any interest therein or based on the value thereof) or any option on any of the foregoing, including any option to purchase or sell any such security, certificate of deposit, mortgage loan, interest, group or index, or option, and including any repurchase or reverse repurchase transaction on any such security, certificate of deposit, mortgage loan, interest, group or index, or option (whether or not the repurchase or reverse repurchase transaction is a repurchase agreement);
 (bb)any option entered into on a national securities exchange relating to foreign currencies; (cc)the guarantee (including by novation) by or to any securities clearing agency of any settlement of cash, securities, certificates of deposit, mortgage loans or interests therein, group or index of securities, certificates of deposit, or mortgage loans or interests therein (including any interest therein or based on the value thereof) or option on any of the foregoing, including any option to purchase or sell any such security, certificate of deposit, mortgage loan, interest, group or index, or option (whether or not the settlement is in connection with any agreement or transaction referred to in any of items (aa), (bb), and (dd) through (kk));
 (dd)any margin loan; (ee)any extension of credit for the clearance or settlement of securities transactions;
 (ff)any loan transaction coupled with a securities collar transaction, any prepaid securities forward transaction, or any total return swap transaction coupled with a securities sale transaction;
 (gg)any other agreement or transaction that is similar to any agreement or transaction referred to in this subclause;
 (hh)any combination of the agreements or transactions referred to in this subclause; (ii)any option to enter into any agreement or transaction referred to in this subclause;
 (jj)a master agreement that provides for an agreement or transaction referred to in any of items (aa) through (ii), together with all supplements to any such master agreement, without regard to whether the master agreement provides for an agreement or transaction that is not a securities contract under this subclause, except that the master agreement shall be considered to be a securities contract under this subclause only with respect to each agreement or transaction under the master agreement that is referred to in item (aa), (bb), (cc), (dd), (ee), (ff), (gg), (hh), or (ii); and
 (kk)any security agreement or arrangement or other credit enhancement related to any agreement or transaction referred to in this subclause, including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in this subclause; and
 (II)does not include any purchase, sale, or repurchase obligation under a participation in a commercial mortgage loan unless the Corporation determines by regulation, resolution, or order to include any such agreement within the meaning of such term.
 (vii)Swap agreementThe term swap agreement means— (I)any agreement, including the terms and conditions incorporated by reference in any such agreement, that is—
 (aa)an interest rate swap, option, future, or forward agreement, including a rate floor, rate cap, rate collar, cross-currency rate swap, and basis swap;
 (bb)a spot, same day-tomorrow, tomorrow-next, forward, or other foreign exchange precious metals or other commodity agreement;
 (cc)a currency swap, option, future, or forward agreement; (dd)an equity index or equity swap, option, future, or forward agreement;
 (ee)a debt index or debt swap, option, future, or forward agreement; (ff)a total return, credit spread or credit swap, option, future, or forward agreement;
 (gg)a commodity index or commodity swap, option, future, or forward agreement; (hh)a weather swap, option, future, or forward agreement;
 (ii)an emissions swap, option, future, or forward agreement; or (jj)an inflation swap, option, future, or forward agreement;
 (II)any agreement or transaction that is similar to any other agreement or transaction referred to in this clause and that is of a type that has been, is presently, or in the future becomes, the subject of recurrent dealings in the swap or other derivatives markets (including terms and conditions incorporated by reference in such agreement) and that is a forward, swap, future, option or spot transaction on one or more rates, currencies, commodities, equity securities or other equity instruments, debt securities or other debt instruments, quantitative measures associated with an occurrence, extent of an occurrence, or contingency associated with a financial, commercial, or economic consequence, or economic or financial indices or measures of economic or financial risk or value;
 (III)any combination of agreements or transactions referred to in this clause; (IV)any option to enter into any agreement or transaction referred to in this clause;
 (V)a master agreement that provides for an agreement or transaction referred to in any of subclauses (I) through (IV), together with all supplements to any such master agreement, without regard to whether the master agreement contains an agreement or transaction that is not a swap agreement under this clause, except that the master agreement shall be considered to be a swap agreement under this clause only with respect to each agreement or transaction under the master agreement that is referred to in subclause (I), (II), (III), or (IV); and
 (VI)any security agreement or arrangement or other credit enhancement related to any agreements or transactions referred to in any of subclauses (I) through (V), including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in any such subclause.
 (viii)TransferThe term transfer means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with property or with an interest in property, including retention of title as a security interest and foreclosure of the equity of redemption of a System institution.
 (ix)Treatment of master agreement as 1 agreementFor purposes of this subparagraph— (I)any master agreement for any contract or agreement described in this subparagraph (or any master agreement for such a master agreement or agreements), together with all supplements to the master agreement, shall be treated as a single agreement and a single qualified financial contact; and
 (II)if a master agreement contains provisions relating to agreements or transactions that are not qualified financial contracts, the master agreement shall be deemed to be a qualified financial contract only with respect to those transactions that are themselves qualified financial contracts.
 (B)Rights of parties to contractsSubject to paragraphs (9) and (10), and notwithstanding any other provision of this Act (other than subsection (b)(9) and section 5.61(d)) or any other Federal or State law, no person shall be stayed or prohibited from exercising—
 (i)any right such person has to cause the termination, liquidation, or acceleration of any qualified financial contract with a System institution which arises upon the appointment of the Corporation as receiver for such System institution at any time after such appointment;
 (ii)any right under any security agreement or arrangement or other credit enhancement related to one or more qualified financial contracts described in clause (i); or
 (iii)any right to offset or net out any termination value, payment amount, or other transfer obligation arising under, or in connection with, 1 or more contracts and agreements described in clause (i), including any master agreement for such contracts or agreements.
 (C)Applicability of other provisionsSubsection (b)(12) shall apply in the case of any judicial action or proceeding brought against any receiver referred to in subparagraph (A), or the System institution for which such receiver was appointed, by any party to a contract or agreement described in subparagraph (B)(i) with such System institution.
									(D)Certain transfers not avoidable
 (i)In generalNotwithstanding paragraph (11) or any other Federal or State law relating to the avoidance of preferential or fraudulent transfers, the Corporation, whether acting as such or as conservator or receiver of a System institution, may not avoid any transfer of money or other property in connection with any qualified financial contract with a System institution.
 (ii)Exception for certain transfersClause (i) shall not apply to any transfer of money or other property in connection with any qualified financial contract with a System institution if the Corporation determines that the transferee had actual intent to hinder, delay, or defraud such System institution, the creditors of such System institution, or any conservator or receiver appointed for such System institution.
 (E)Certain protections in event of appointment of conservatorNotwithstanding any other provision of this Act (other than subparagraph (G), paragraph (10), subsection (b)(9), and section 5.61(d)) or any other Federal or State law, no person shall be stayed or prohibited from exercising—
 (i)any right such person has to cause the termination, liquidation, or acceleration of any qualified financial contract with a System institution in a conservatorship based upon a default under such financial contract which is enforceable under applicable noninsolvency law;
 (ii)any right under any security agreement or arrangement or other credit enhancement related to one or more qualified financial contracts described in clause (i); and
 (iii)any right to offset or net out any termination values, payment amounts, or other transfer obligations arising under or in connection with such qualified financial contracts.
 (F)ClarificationNo provision of law shall be construed as limiting the right or power of the Corporation, or authorizing any court or agency to limit or delay, in any manner, the right or power of the Corporation to transfer any qualified financial contract in accordance with paragraphs (9) and (10) or to disaffirm or repudiate any such contract in accordance with paragraph (1).
									(G)Walkaway clauses not effective
 (i)Definition of walkaway clauseIn this subparagraph, the term walkaway clause means any provision in a qualified financial contract that suspends, conditions, or extinguishes a payment obligation of a party, in whole or in part, or does not create a payment obligation of a party that would otherwise exist—
 (I)solely because of— (aa)the status of the party as a nondefaulting party in connection with the insolvency of a System institution that is a party to the contract; or
 (bb)the appointment of, or the exercise of rights or powers by, the Corporation as a conservator or receiver of the System institution; and
 (II)not as a result of the exercise by a party of any right to offset, setoff, or net obligations that exist under—
 (aa)the contract; (bb)any other contract between those parties; or
 (cc)applicable law. (ii)TreatmentNotwithstanding the provisions of subparagraphs (B) and (E), no walkaway clause shall be enforceable in a qualified financial contract of a System institution in default.
 (iii)Limited suspension of certain obligationsIn the case of a qualified financial contract referred to in clause (ii), any payment or delivery obligations otherwise due from a party pursuant to the qualified financial contract shall be suspended from the time the receiver is appointed until the earlier of—
 (I)the time such party receives notice that such contract has been transferred pursuant to subparagraph (B); or
 (II)5:00 p.m. (eastern time) on the business day following the date of the appointment of the receiver. (H)Recordkeeping requirementsThe Corporation, in consultation with the Farm Credit Administration, may prescribe regulations requiring more detailed recordkeeping by any System institution with respect to qualified financial contracts (including market valuations), only if such System institution is subject to subclause (I), (III), or (IV) of section 5.61B(a)(1)(A)(ii).
									(9)Transfer of qualified financial contracts
 (A)DefinitionsIn this paragraph: (i)Clearing organizationThe term clearing organization has the meaning given the term in section 402 of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 4402).
 (ii)Financial institutionThe term financial institution means a System institution, a broker or dealer, a depository institution, a futures commission merchant, or any other institution, as determined by the Corporation by regulation to be a financial institution.
 (B)RequirementIn making any transfer of assets or liabilities of a System institution in default which includes any qualified financial contract, the conservator or receiver for such System institution shall either—
 (i)transfer to one financial institution, other than a financial institution for which a conservator, receiver, trustee in bankruptcy, or other legal custodian has been appointed, or that is otherwise the subject of a bankruptcy or insolvency proceeding—
 (I)all qualified financial contracts between any person or any affiliate of such person and the System institution in default;
 (II)all claims of such person or any affiliate of such person against such System institution under any such contract (other than any claim which, under the terms of any such contract, is subordinated to the claims of general unsecured creditors of such System institution);
 (III)all claims of such System institution against such person or any affiliate of such person under any such contract; and
 (IV)all property securing or any other credit enhancement for any contract described in subclause (I) or any claim described in subclause (II) or (III) under any such contract; or
 (ii)transfer none of the qualified financial contracts, claims, property or other credit enhancement referred to in clause (i) (with respect to such person and any affiliate of such person).
										(C)Transfer to foreign bank, foreign financial institution, or branch or agency of a foreign bank or
 financial institutionIn transferring any qualified financial contracts and related claims and property under subparagraph (B)(i), the conservator or receiver for the System institution shall not make such transfer to a foreign bank, financial institution organized under the laws of a foreign country, or a branch or agency of a foreign bank or financial institution unless, under the law applicable to such bank, financial institution, branch or agency, to the qualified financial contracts, and to any netting contract, any security agreement or arrangement or other credit enhancement related to one or more qualified financial contracts, the contractual rights of the parties to such qualified financial contracts, netting contracts, security agreements or arrangements, or other credit enhancements are enforceable substantially to the same extent as permitted under this section.
 (D)Transfer of contracts subject to the rules of a clearing organizationIn the event that a conservator or receiver transfers any qualified financial contract and related claims, property, and credit enhancements pursuant to subparagraph (B)(i) and such contract is cleared by or subject to the rules of a clearing organization, the clearing organization shall not be required to accept the transferee as a member by virtue of the transfer.
									(10)Notification of transfer
 (A)Definition of business dayIn this paragraph, the term business day means any day other than any Saturday, Sunday, or any day on which either the New York Stock Exchange or the Federal Reserve Bank of New York is closed.
 (B)NotificationIf— (i)the conservator or receiver for a System institution in default makes any transfer of the assets and liabilities of such System institution; and
 (ii)the transfer includes any qualified financial contract, the conservator or receiver shall notify any person who is a party to any such contract of such transfer by 5:00 p.m. (eastern time) on the business day following the date of the appointment of the receiver in the case of a receivership, or the business day following such transfer in the case of a conservatorship.
										(C)Certain rights not enforceable
 (i)ReceivershipA person who is a party to a qualified financial contract with a System institution may not exercise any right that such person has to terminate, liquidate, or net such contract under paragraph (8)(B) of this subsection, solely by reason of or incidental to the appointment of a receiver for the System institution (or the insolvency or financial condition of the System institution for which the receiver has been appointed)—
 (I)until 5:00 p.m. (eastern time) on the business day following the date of the appointment of the receiver; or
 (II)after the person has received notice that the contract has been transferred pursuant to paragraph (9)(B).
 (ii)ConservatorshipA person who is a party to a qualified financial contract with a System institution may not exercise any right that such person has to terminate, liquidate, or net such contract under paragraph (8)(E) of this subsection, solely by reason of or incidental to the appointment of a conservator for the System institution (or the insolvency or financial condition of the System institution for which the conservator has been appointed).
 (iii)NoticeFor purposes of this paragraph, the Corporation as receiver or conservator of a System institution shall be deemed to have notified a person who is a party to a qualified financial contract with such System institution if the Corporation has taken steps reasonably calculated to provide notice to such person by the time specified in subparagraph (B).
 (D)Treatment of bridge system institutionsThe following System institutions shall not be considered to be a financial institution for which a conservator, receiver, trustee in bankruptcy, or other legal custodian has been appointed or which is otherwise the subject of a bankruptcy or insolvency proceeding for purposes of paragraph (9):
 (i)A bridge System bank. (ii)A System institution organized by the Corporation or the Farm Credit Administration, for which a conservator is appointed either—
 (I)immediately upon the organization of the System institution; or (II)at the time of a purchase and assumption transaction between the System institution and the Corporation as receiver for a System institution in default.
 (11)Disaffirmance or repudiation of qualified financial contractsIn exercising the rights of disaffirmance or repudiation of a conservator or receiver with respect to any qualified financial contract to which a System institution is a party, the conservator or receiver for such System institution shall either—
 (A)disaffirm or repudiate all qualified financial contracts between— (i)any person or any affiliate of such person; and
 (ii)the System institution in default; or (B)disaffirm or repudiate none of the qualified financial contracts referred to in subparagraph (A) (with respect to such person or any affiliate of such person).
 (12)Certain security interests not avoidableNo provision of this subsection shall be construed as permitting the avoidance of any legally enforceable or perfected security interest in any of the assets of any System institution except where such an interest is taken in contemplation of the System institution's insolvency or with the intent to hinder, delay, or defraud the System institution or the creditors of such System institution.
								(13)Authority to enforce contracts
 (A)In generalThe conservator or receiver may enforce any contract, other than a director's or officer's liability insurance contract or a System institution bond, entered into by the System institution notwithstanding any provision of the contract providing for termination, default, acceleration, or exercise of rights upon, or solely by reason of, insolvency or the appointment of or the exercise of rights or powers by a conservator or receiver.
 (B)Certain rights not affectedNo provision of this paragraph may be construed as impairing or affecting any right of the conservator or receiver to enforce or recover under a director's or officer's liability insurance contract or institution bond under other applicable law.
									(C)Consent requirement
 (i)In generalExcept as otherwise provided by this section, no person may exercise any right or power to terminate, accelerate, or declare a default under any contract to which the System institution is a party, or to obtain possession of or exercise control over any property of the System institution or affect any contractual rights of the System institution, without the consent of the conservator or receiver, as appropriate, during the 45-day period beginning on the date of the appointment of the conservator, or during the 90-day period beginning on the date of the appointment of the receiver, as applicable.
 (ii)Certain exceptionsNo provision of this subparagraph shall apply to a director or officer liability insurance contract or an institution bond, to the rights of parties to certain qualified financial contracts pursuant to paragraph (8), or shall be construed as permitting the conservator or receiver to fail to comply with otherwise enforceable provisions of such contract.
 (14)Exception for Federal reserve and the United States treasuryNo provision of this subsection shall apply with respect to— (A)any extension of credit from any Federal Reserve bank or the United States Treasury to any System institution; or
 (B)any security interest in the assets of the System institution securing any such extension of credit.
 (15)Savings clauseThe meanings of terms used in this subsection— (A)are applicable for purposes of this subsection only; and
 (B)shall not be construed or applied so as to challenge or affect the characterization, definition, or treatment of any similar terms under any other law, regulation, or rule, including—
 (i)the Gramm-Leach-Bliley Act (12 U.S.C. 1811 note; Public Law 106–102); (ii)the Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27 et seq.);
 (iii)the securities laws (as that term is defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))); and
 (iv)the Commodity Exchange Act (7 U.S.C. 1 et seq.). (d)Valuation of claims in default (1)In generalNotwithstanding any other provision of Federal law or the law of any State and regardless of the method which the Corporation determines to utilize with respect to a System institution in default or in danger of default, including transactions authorized under subsection (h) and section 5.61(a), this subsection shall govern the rights of the creditors of such System institution.
 (2)Maximum liabilityThe maximum liability of the Corporation, acting as receiver or in any other capacity, to any person having a claim against the receiver or the System institution for which such receiver is appointed shall equal the amount such claimant would have received if the Corporation had liquidated the assets and liabilities of such System institution without exercising the Corporation's authority under subsection (h) or section 5.61(a).
								(3)Additional payments authorized
 (A)In generalThe Corporation may, in its discretion and in the interests of minimizing its losses, use its own resources to make additional payments or credit additional amounts to or with respect to or for the account of any claimant or category of claimants. Notwithstanding any other provision of Federal or State law, or the constitution of any State, the Corporation shall not be obligated, as a result of having made any such payment or credited any such amount to or with respect to or for the account of any claimant or category of claimants, to make payments to any other claimant or category of claimants.
 (B)Manner of paymentThe Corporation may make the payments or credit the amounts specified in subparagraph (A) directly to the claimants or may make such payments or credit such amounts to an open System institution to induce such System institution to accept liability for such claims.
 (e)Limitation on court actionExcept as provided in this section, no court may take any action, except at the written request of the Board of Directors, to restrain or affect the exercise of powers or functions of the Corporation as a conservator or a receiver.
							(f)Liability of directors and officers
 (1)In generalA director or officer of a System institution may be held personally liable for monetary damages in any civil action—
 (A)brought by, on behalf of, or at the request or direction of the Corporation; (B)prosecuted wholly or partially for the benefit of the Corporation—
 (i)acting as conservator or receiver of that System institution; (ii)acting based on a suit, claim, or cause of action purchased from, assigned by, or otherwise conveyed by that receiver or conservator; or
 (iii)acting based on a suit, claim, or cause of action purchased from, assigned by, or otherwise conveyed in whole or in part by a System institution or an affiliate of a System institution in connection with assistance provided under section 5.61(a); and
 (C)for, as determined under the applicable State law— (i)gross negligence; or
 (ii)any similar conduct, including conduct that demonstrates a greater disregard of a duty of care than gross negligence, such as intentional tortious conduct.
 (2)EffectNothing in paragraph (1) impairs or affects any right of the Corporation under any other applicable law.
 (g)DamagesIn any proceeding related to any claim against a System institution's director, officer, employee, agent, attorney, accountant, appraiser, or any other party employed by or providing services to a System institution, recoverable damages determined to result from the improvident or otherwise improper use or investment of any System institution's assets shall include principal losses and appropriate interest.
							(h)Bridge farm credit system banks
								(1)Organization
									(A)Purpose
 (i)In generalWhen 1 or more System banks are in default, or when the Corporation anticipates that 1 or more System banks may become in default, the Corporation may, in its discretion, organize, and the Farm Credit Administration may, in its discretion, charter, 1 or more System banks, with the powers and attributes of System banks, subject to the provisions of this subsection, to be referred to as bridge System banks.
 (ii)Intent of congressIt is the intent of the Congress that, in order to prevent unnecessary hardship or losses to the customers of any System bank in default with respect to which a bridge System bank is chartered, the Corporation should—
 (I)continue to honor commitments made by the System bank in default to creditworthy customers; and (II)not interrupt or terminate adequately secured loans which are transferred under this subsection and are being repaid by the debtor in accordance with the terms of the loan instrument.
 (B)AuthoritiesOnce chartered by the Farm Credit Administration, the bridge System bank may— (i)assume such liabilities of the System bank or banks in default or in danger of default as the Corporation may, in its discretion, determine to be appropriate;
 (ii)purchase such assets of the System bank or banks in default or in danger of default as the Corporation may, in its discretion, determine to be appropriate; and
 (iii)perform any other temporary function which the Corporation may, in its discretion, prescribe in accordance with this Act.
 (C)Articles of associationThe articles of association and organization certificate of a bridge System bank as approved by the Corporation shall be executed by 3 representatives designated by the Corporation.
 (D)Interim directorsA bridge System bank shall have an interim board of directors consisting of not fewer than 5 nor more than 10 members appointed by the Corporation.
									(2)Chartering
 (A)ConditionsThe Farm Credit Administration may charter a bridge System bank only if the Board of Directors determines that—
 (i)the amount which is reasonably necessary to operate such bridge System bank will not exceed the amount which is reasonably necessary to save the cost of liquidating 1 or more System banks in default or in danger of default with respect to which the bridge System bank is chartered;
 (ii)the continued operation of such System bank or banks in default or in danger of default with respect to which the bridge System bank is chartered is essential to provide adequate farm credit services in the 1 or more communities where each such System bank in default or in danger of default is or was providing those farm credit services; or
 (iii)the continued operation of such System bank or banks in default or in danger of default with respect to which the bridge System bank is chartered is in the best interest of the Farm Credit System or the public.
 (B)Bridge system bank treated as being in default for certain purposesA bridge System bank shall be treated as being in default at such times and for such purposes as the Corporation may, in its discretion, determine.
 (C)ManagementA bridge System bank, upon the granting of its charter, shall be under the management of a board of directors consisting of not fewer than 5 nor more than 10 members appointed by the Corporation, in consultation with the Farm Credit Administration.
 (D)BylawsThe board of directors of a bridge System bank shall adopt such bylaws as may be approved by the Corporation.
									(3)Transfer of assets and liabilities
 (A)Transfer upon grant of charterUpon the granting of a charter to a bridge System bank pursuant to this subsection, the Corporation, as receiver, may transfer any assets and liabilities of the System bank to the bridge System bank in accordance with paragraph (1).
 (B)Subsequent transfersAt any time after a charter is granted to a bridge System bank, the Corporation, as receiver, may transfer any assets and liabilities of such System bank in default as the Corporation may, in its discretion, determine to be appropriate in accordance with paragraph (1).
 (C)Effective without approvalThe transfer of any assets or liabilities of a System bank in default or danger of default transferred to a bridge System bank shall be effective without any further approval under Federal or State law, assignment, or consent with respect thereto.
 (4)Powers of bridge system banksEach bridge System bank chartered under this subsection shall, to the extent described in the charter of the System bank in default with respect to which the bridge System bank is chartered, have all corporate powers of, and be subject to the same provisions of law as, any System bank, except that—
 (A)the Corporation may— (i)remove the interim directors and directors of a bridge System bank;
 (ii)fix the compensation of members of the interim board of directors and the board of directors and senior management, as determined by the Corporation in its discretion, of a bridge System bank; and
 (iii)waive any requirement established under Federal or State law which would otherwise be applicable with respect to directors of a bridge System bank, on the condition that the waiver of any requirement established by the Farm Credit Administration shall require the concurrence of the Farm Credit Administration;
 (B)the Corporation may indemnify the representatives for purposes of paragraph (1)(B) and the interim directors, directors, officers, employees, and agents of a bridge System bank on such terms as the Corporation determines to be appropriate;
 (C)no requirement under any provision of law relating to the capital of a System institution shall apply with respect to a bridge System bank;
 (D)the Farm Credit Administration Board may establish a limitation on the extent to which any person may become indebted to a bridge System bank without regard to the amount of the bridge System bank's capital or surplus;
									(E)
 (i)the board of directors of a bridge System bank shall elect a chairperson who may also serve in the position of chief executive officer, except that such person shall not serve either as chairperson or as chief executive officer without the prior approval of the Corporation; and
 (ii)the board of directors of a bridge System bank may appoint a chief executive officer who is not also the chairperson, except that such person shall not serve as chief executive officer without the prior approval of the Corporation;
 (F)the Farm Credit Administration may waive any requirement for a fidelity bond with respect to a bridge System bank at the request of the Corporation;
 (G)any judicial action to which a bridge System bank becomes a party by virtue of its acquisition of any assets or assumption of any liabilities of a System bank in default shall be stayed from further proceedings for a period of up to 45 days at the request of the bridge System bank;
 (H)no agreement which tends to diminish or defeat the right, title or interest of a bridge System bank in any asset of a System bank in default acquired by it shall be valid against the bridge System bank unless such agreement—
 (i)is in writing; (ii)was executed by such System bank in default and the person or persons claiming an adverse interest thereunder, including the obligor, contemporaneously with the acquisition of the asset by such System bank in default;
 (iii)was approved by the board of directors of such System bank in default or its loan committee, which approval shall be reflected in the minutes of said board or committee; and
 (iv)has been, continuously from the time of its execution, an official record of such System bank in default;
 (I)notwithstanding subsection 5.61(d)(2), any agreement relating to an extension of credit between a System bank, Federal Reserve bank, or the United States Treasury and any System institution which was executed before the extension of credit by such lender to such System institution shall be treated as having been executed contemporaneously with such extension of credit for purposes of subparagraph (H); and
 (J)except with the prior approval of the Corporation and the concurrence of the Farm Credit Administration, a bridge System bank may not, in any transaction or series of transactions, issue capital stock or be a party to any merger, consolidation, disposition of substantially all of the assets or liabilities of the bridge System bank, sale or exchange of capital stock, or similar transaction, or change its charter.
									(5)Capital
 (A)No capital requiredThe Corporation shall not be required to— (i)issue any capital stock on behalf of a bridge System bank chartered under this subsection; or
 (ii)purchase any capital stock of a bridge System bank, except that notwithstanding any other provision of Federal or State law, the Corporation may purchase and retain capital stock of a bridge System bank in such amounts and on such terms as the Corporation, in its discretion, determines to be appropriate.
 (B)Operating funds in lieu of capitalUpon the organization of a bridge System bank, and thereafter, as the Corporation may, in its discretion, determine to be necessary or advisable, the Corporation may make available to the bridge System bank, upon such terms and conditions and in such form and amounts as the Corporation may in its discretion determine, funds for the operation of the bridge System bank in lieu of capital.
 (C)Authority to issue capital stockWhenever the Farm Credit Administration Board determines it is advisable to do so, the Corporation shall cause capital stock of a bridge System bank to be issued and offered for sale in such amounts and on such terms and conditions as the Corporation may, in its discretion, determine.
 (6)Employee statusRepresentatives for purposes of paragraph (1)(C), interim directors, directors, officers, employees, or agents of a bridge System bank are not, solely by virtue of service in any such capacity, officers or employees of the United States. Any employee of the Corporation, the Farm Credit Administration, or any Federal instrumentality who serves at the request of the Corporation as a representative for purposes of paragraph (1)(C), interim director, director, officer, employee, or agent of a bridge System bank shall not—
 (A)solely by virtue of service in any such capacity lose any existing status as an officer or employee of the United States for purposes of any provision of law; or
 (B)receive any salary or benefits for service in any such capacity with respect to a bridge System bank in addition to such salary or benefits as are obtained through employment with the Corporation or such Federal instrumentality.
 (7)Assistance authorizedThe Corporation may, in its discretion, provide assistance under section 5.61(a) to facilitate any merger or consolidation of a bridge System bank in the same manner and to the same extent as such assistance may be provided to a qualifying insured System bank (as defined in section 5.61(a)(2)(B)) or to facilitate a bridge System bank's acquisition of any assets or the assumption of any liabilities of a System bank in default or in danger of default.
 (8)Duration of bridge system banksSubject to paragraphs (10) and (11), the status of a bridge System bank as such shall terminate at the end of the 2-year period following the date it was granted a charter. The Farm Credit Administration Board may, in its discretion, extend the status of the bridge System bank as such for 3 additional 1-year periods.
 (9)Termination of bridge system banks statusThe status of any bridge System bank as such shall terminate upon the earliest of— (A)the merger or consolidation of the bridge System bank with a System institution that is not a bridge System bank, on the condition that the merger or consolidation shall be subject to the approval of the Farm Credit Administration;
 (B)at the election of the Corporation and with the approval of the Farm Credit Administration, the sale of a majority or all of the capital stock of the bridge System bank to a System institution or another bridge System bank;
 (C)at the election of the Corporation, and with the approval of the Farm Credit Administration, either the assumption of all or substantially all of the liabilities of the bridge System bank, or the acquisition of all or substantially all of the assets of the bridge System bank, by a System institution that is not a bridge System bank or other entity as permitted under applicable law; and
 (D)the expiration of the period provided in paragraph (8), or the earlier dissolution of the bridge System bank as provided in paragraph (11).
									(10)Effect of termination events
 (A)Merger or consolidationA bridge System bank that participates in a merger or consolidation as provided in paragraph (9)(A) shall be for all purposes a System institution, with all the rights, powers, and privileges thereof, and such merger or consolidation shall be conducted in accordance with, and shall have the effect provided in, the provisions of applicable law.
 (B)Charter conversionFollowing the sale of a majority or all of the capital stock of the bridge System bank as provided in paragraph (9)(B), the Farm Credit Administration Board may amend the charter of the bridge System bank to reflect the termination of the status of the bridge System bank as such, whereupon the System bank shall remain a System bank, with all of the rights, powers, and privileges thereof, subject to all laws and regulations applicable thereto.
 (C)Assumption of liabilities and sale of assetsFollowing the assumption of all or substantially all of the liabilities of the bridge System bank, or the sale of all or substantially all of the assets of the bridge System bank, as provided in paragraph (9)(C), at the election of the Corporation, the bridge System bank may retain its status as such for the period provided in paragraph (8).
 (D)Amendments to charterFollowing the consummation of a transaction described in subparagraph (A), (B), or (C) of paragraph (9), the charter of the resulting System institution shall be amended by the Farm Credit Administration to reflect the termination of bridge System bank status, if appropriate.
									(11)Dissolution of bridge system bank
 (A)In generalNotwithstanding any other provision of State or Federal law, if the bridge System bank's status as such has not previously been terminated by the occurrence of an event specified in subparagraph (A), (B), or (C) of paragraph (9)—
 (i)the Corporation, after consultation with the Farm Credit Administration, may, in its discretion, dissolve a bridge System bank in accordance with this paragraph at any time; and
 (ii)the Corporation, after consultation with the Farm Credit Administration, shall promptly commence dissolution proceedings in accordance with this paragraph upon the expiration of the 2-year period following the date the bridge System bank was chartered, or any extension thereof, as provided in paragraph (8).
 (B)ProceduresThe Farm Credit Administration Board shall appoint the Corporation as receiver for a bridge System bank upon determining to dissolve the bridge System bank. The Corporation as such receiver shall wind up the affairs of the bridge System bank in conformity with the provisions of law relating to the liquidation of closed System banks. With respect to any such bridge System bank, the Corporation as such receiver shall have all the rights, powers, and privileges and shall perform the duties related to the exercise of such rights, powers, or privileges granted by law to a receiver of any insured System bank and, notwithstanding any other provision of law in the exercise of such rights, powers, and privileges, the Corporation shall not be subject to the direction or supervision of any State agency or other Federal agency.
 (12)Multiple bridge system banksThe Corporation may, in the Corporation’s discretion, organize, and the Farm Credit Administration may, in its discretion, charter, 2 or more bridge System banks under this subsection to assume any liabilities and purchase any assets of a single System institution in default.
								(i)Certain sales of assets prohibited
 (1)Persons who engaged in improper conduct with, or caused losses to, system institutionsThe Corporation shall prescribe regulations which, at a minimum, shall prohibit the sale of assets of a failed System institution by the Corporation to—
 (A)any person who— (i)has defaulted, or was a member of a partnership or an officer or director of a corporation that has defaulted, on 1 or more obligations the aggregate amount of which exceed $1,000,000, to such failed System institution;
 (ii)has been found to have engaged in fraudulent activity in connection with any obligation referred to in clause (i); and
 (iii)proposes to purchase any such asset in whole or in part through the use of the proceeds of a loan or advance of credit from the Corporation or from any System institution for which the Corporation has been appointed as conservator or receiver;
 (B)any person who participated, as an officer or director of such failed System institution or of any affiliate of such System institution, in a material way in transactions that resulted in a substantial loss to such failed System institution;
 (C)any person who has been removed from, or prohibited from participating in the affairs of, such failed System institution pursuant to any final enforcement action by the Farm Credit Administration;
 (D)any person who has demonstrated a pattern or practice of defalcation regarding obligations to such failed System institution; or
 (E)any person who is in default on any loan or other extension of credit from such failed System institution which, if not paid, will cause substantial loss to the System institution or the Corporation.
 (2)Defaulted debtorsExcept as provided in paragraph (3), any person who is in default on any loan or other extension of credit from the System institution, which, if not paid, will cause substantial loss to the System institution or the Corporation, may not purchase any asset from the conservator or receiver.
 (3)Settlement of claimsParagraph (1) shall not apply to the sale or transfer by the Corporation of any asset of any System institution to any person if the sale or transfer of the asset resolves or settles, or is part of the resolution or settlement, of—
 (A)1 or more claims that have been, or could have been, asserted by the Corporation against the person; or
 (B)obligations owed by the person to any System institution, or the Corporation. (4)Definition of defaultFor purposes of this subsection, the term default means a failure to comply with the terms of a loan or other obligation to such an extent that the property securing the obligation is foreclosed upon.
								(j)Expedited procedures for certain claims
 (1)Time for filing notice of appealThe notice of appeal of any order, whether interlocutory or final, entered in any case brought by the Corporation against a System institution's director, officer, employee, agent, attorney, accountant, or appraiser or any other person employed by or providing services to a System institution shall be filed not later than 30 days after the date of entry of the order. The hearing of the appeal shall be held not later than 120 days after the date of the notice of appeal. The appeal shall be decided not later than 180 days after the date of the notice of appeal.
 (2)SchedulingA court of the United States shall expedite the consideration of any case brought by the Corporation against a System institution's director, officer, employee, agent, attorney, accountant, or appraiser or any other person employed by or providing services to a System institution. As far as practicable the court shall give such case priority on its docket.
 (3)Judicial discretionThe court may modify the schedule and limitations stated in paragraphs (1) and (2) in a particular case, based on a specific finding that the ends of justice that would be served by making such a modification would outweigh the best interest of the public in having the case resolved expeditiously.
 (k)Bond not required; agents; feeThe Corporation as conservator or receiver of a System institution shall not be required to furnish bond and may appoint an agent or agents to assist in its duties as such conservator or receiver. All fees, compensation, and expenses of liquidation and administration shall be fixed by the Corporation and may be paid by it out of funds coming into its possession as such conservator or receiver.
 (l)Consultation regarding conservatorships and receivershipsTo the extent practicable— (1)the Farm Credit Administration shall consult with the Corporation prior to taking a preresolution action concerning a System institution that may result in a conservatorship or receivership; and
 (2)the Corporation, acting in the capacity of the Corporation as a conservator or receiver, shall consult with the Farm Credit Administration prior to taking any significant action impacting System institutions or service to System borrowers.
 (m)ApplicabilityThis section shall become applicable with respect to the power of the Corporation to act as a conservator or receiver on the date on which the Farm Credit Administration appoints the Corporation as a conservator or receiver under section 4.12 or 8.41..
				5409.Reporting
 (a)Definition of farm loanIn this section, the term farm loan means— (1)a farm ownership loan under subtitle A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922 et seq.); and
 (2)an operating loan under subtitle B of that Act (7 U.S.C. 1941 et seq.). (b)Reports (1)PreparationFor each fiscal year, the Secretary shall prepare a report that includes—
 (A)aggregate data based on a review of each outstanding farm loan made or guaranteed by the Secretary describing, for the United States and for each State and county in the United States—
 (i)the age of the recipient producer; (ii)the duration that the recipient producer has engaged in agricultural production;
 (iii)the size of the farm or ranch of the recipient producer; (iv)the race, ethnicity, and gender of the recipient producer;
 (v)the agricultural commodity or commodities, or type of enterprise, for which the loan was secured; (vi)the amount of the farm loan made or guaranteed;
 (vii)the type of the farm loan made or guaranteed; and (viii)the default rate of the farm loan made or guaranteed;
 (B)for each State and county in the United States, data demonstrating the number of outstanding farm loans made or guaranteed, according to loan size cohort; and
 (C)an assessment of actual loans made or guaranteed as measured against target participation rates for beginning and socially disadvantaged farmers, broken down by State, as described in sections 346(b)(2) and 355 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(2), 2003).
 (2)Submission of reportThe report described in paragraph (1) shall be— (A)submitted—
 (i)to— (I)the Committee on Agriculture of the House of Representatives;
 (II)the Committee on Appropriations of the House of Representatives; (III)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and
 (IV)the Committee on Appropriations of the Senate; and (ii)not later than December 30, 2018, and annually thereafter; and
 (B)made publically available not later than 90 days after the date described in subparagraph (A)(ii). (c)Comprehensive review (1)In generalNot later than 4 years after the date of enactment of this Act (and every 5 years thereafter), the Secretary shall—
 (A)prepare a comprehensive review of all reports submitted under subsection (b)(2); (B)identify trends within data outlined in subsection (b)(1), including the extent to which target annual participation rates for beginning and socially disadvantaged farmers (as defined by the Secretary) are being met for each loan type; and
 (C)provide specific actions the Department will take to improve the performance of direct and guaranteed loans with respect to underserved producers and any recommendations the Secretary may make for further congressional action.
 (2)Submission of comprehensive reviewThe comprehensive review described in paragraph (1) shall be— (A)submitted to—
 (i)the Committee on Agriculture of the House of Representatives; (ii)the Committee on Appropriations of the House of Representatives;
 (iii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and (iv)the Committee on Appropriations of the Senate; and
 (B)made publicly available not later than 90 days after the date of submission under subparagraph (A). (d)PrivacyIn preparing any report or review under this section, the Secretary shall aggregate or de-identify the data in a manner sufficient to ensure that the identity of a recipient producer associated with the data cannot be ascertained.
 5410.Sense of the SenateIt is the sense of the Senate that — (1)sections 346 and 355 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994, 2003) reserve amounts to incentivize participation in Farm Service Agency loan programs for qualified beginning farmers and ranchers and socially disadvantaged farmers;
 (2)under current law— (A)for direct loans, 75 percent of the funding for farm ownership loans and 50 percent of operating loans are reserved for the first 11 months of the fiscal year; and
 (B)for guaranteed loans, 40 percent of available funding is reserved for ownership loans and farm operating loans for the first ½ of the fiscal year; and
 (3)all participants of the Farm Service Agency loan programs should strive to encourage beginning farmers and ranchers and socially disadvantaged farmers to use Farm Service Agency loans.
					VIRural Development
			AConsolidated Farm and Rural Development Act
 6101.Water, waste disposal, and wastewater facility grantsSection 306(a)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2)(B)) is amended—
 (1)in clause (iii), by striking $100,000 each place it appears and inserting $200,000; and (2)in clause (vii), by striking 2018 and inserting 2023.
 6102.Rural water and wastewater technical assistance and training programsSection 306(a)(14) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(14)) is amended—
 (1)in subparagraph (A)— (A)in clause (ii), by striking and at the end;
 (B)in clause (iii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (iv)identify options to enhance the long-term sustainability of rural water and waste systems, including operational practices, revenue enhancements, policy revisions, partnerships, consolidation, regionalization, or contract services.;
 (2)by striking subparagraph (B) and inserting the following:  (B)Selection priorityIn selecting recipients of grants to be made under subparagraph (A), the Secretary shall give priority to—
 (i)private nonprofit organizations that have experience in providing the technical assistance and training described in subparagraph (A) to associations serving rural areas in which residents have low income and in which water supply systems or waste facilities are unhealthful; and
 (ii)recipients that will provide technical assistance and training programs to address the contamination of drinking water and surface water supplies by emerging contaminants, including per- and polyfluoroalkyl substances and perfluorooctanoic acid.; and
 (3)in subparagraph (C)— (A)by striking 1 nor more than 3 and inserting 3 percent and not more than 5; and
 (B)by striking 1 per centum and inserting 3 percent. 6103.Rural water and wastewater circuit rider programSection 306(a)(22)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(22)(B)) is amended by striking $20,000,000 for fiscal year 2014 and each fiscal year thereafter and inserting $25,000,000 for each of fiscal years 2019 through 2023.
 6104.Tribal college and university essential community facilitiesSection 306(a)(25)(C) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(25)(C)) is amended by striking 2018 and inserting 2023.
 6105.Community facilities direct loans and grants for substance use disorder treatment servicesSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
					
						(27)Direct loans and grants for substance use disorder treatment services
 (A)Selection priorityIn selecting recipients of loans or grants (not including loans guaranteed by the Secretary) for the development of essential community facilities under this section, the Secretary shall give priority to entities eligible for those loans or grants—
 (i)to develop facilities to provide substance use disorder (including opioid substance use disorder)— (I)prevention services;
 (II)treatment services; (III)recovery services; or
 (IV)any combination of those services; and (ii)that employ staff that have appropriate expertise and training in how to identify and treat individuals with substance use disorders.
 (B)Use of fundsAn eligible entity described in subparagraph (A) that receives a loan or grant described in that subparagraph may use the loan or grant funds for the development of telehealth facilities and systems to provide telehealth services for substance use disorder treatment..
 6106.Emergency and imminent community water assistance grant programSection 306A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926a) is amended— (1)in subsection (b)(1), by striking ; and and inserting the following: “, particularly to projects to address contamination that—
						
 (A)poses a threat to human health or the environment; and (B)was caused by circumstances beyond the control of the applicant for a grant, including circumstances that occurred over a period of time; and;
 (2)in subsection (f)(1), by striking $500,000 and inserting $1,000,000; (3)by redesignating subsection (i) as subsection (j);
 (4)by inserting after subsection (h) the following:  (i)Interagency task force on rural water quality (1)In generalNot later than 90 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall coordinate and chair an interagency task force to examine drinking water and surface water contamination in rural communities, particularly rural communities that are in close proximity to active or decommissioned military installations in the United States.
 (2)MembershipThe interagency task force shall consist of— (A)the Secretary;
 (B)the Secretary of the Army, acting through the Chief of Engineers; (C)the Secretary of Health and Human Services, acting through—
 (i)the Director of the Agency for Toxic Substances and Disease Registry; and (ii)the Director of the Centers for Disease Control and Prevention;
 (D)the Secretary of Housing and Urban Development; (E)the Secretary of the Interior, acting through—
 (i)the Director of the United States Fish and Wildlife Service; and (ii)the Director of the United States Geological Survey;
 (F)the Administrator of the Environmental Protection Agency; and (G)representatives from rural drinking and wastewater entities, State and community regulators, and appropriate scientific experts that reflect a diverse cross-section of the rural communities described in paragraph (1).
									(3)Report
 (A)In generalNot later than 360 days after the date of enactment of the Agriculture Improvement Act of 2018, the task force shall submit to the committees described in subparagraph (B) a report that— (i)examines, and identifies issues relating to, water contamination in rural communities, particularly rural communities that are in close proximity to active or decommissioned military installations in the United States;
 (ii)reviews the extent to which Federal, State, and local government agencies coordinate with one another to address the issues identified under clause (i);
 (iii)recommends how Federal, State, and local government agencies can work together in the most effective, efficient, and cost-effective manner practicable, to address the issues identified under clause (i); and
 (iv)recommends changes to existing statutory requirements, regulatory requirements, or both, to improve interagency coordination and responsiveness to address the issues identified under clause (i).
 (B)Committees describedThe committees referred to in subparagraph (A) are— (i)the Committee on Agriculture of the House of Representatives;
 (ii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (iii)the Committee on Energy and Commerce of the House of Representatives;
 (iv)the Committee on Environment and Public Works of the Senate; (v)the Committee on Armed Services of the House of Representatives; and
 (vi)the Committee on Armed Services of the Senate.; and (5)in subsection (j) (as so redesignated)—
 (A)in paragraph (1)(A), by striking 3 nor more than 5 and inserting 5 percent and not more than 7; and (B)in paragraph (2), by striking $35,000,000 for each of fiscal years 2008 through 2018 and inserting $50,000,000 for each of fiscal years 2019 through 2023.
 6107.Water systems for rural and native villages in AlaskaSection 306D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926d) is amended— (1)in subsection (a), by striking Alaska for and inserting Alaska, a consortium formed pursuant to section 325 of the Department of the Interior and Related Agencies Appropriations Act, 1998 (Public Law 105–83; 111 Stat. 1597), and Native villages (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)) for;
 (2)in subsection (b), by inserting for any grant awarded under subsection (a) before the period at the end; and (3)in subsection (d)—
 (A)in paragraph (1), by striking 2018 and inserting 2023; and (B)in paragraph (2), by striking Alaska and inserting Alaska, and not more than 2 percent of the amount made available under paragraph (1) for a fiscal year may be used by a consortium formed pursuant to section 325 of the Department of the Interior and Related Agencies Appropriations Act, 1998 (Public Law 105–83; 111 Stat. 1597),.
 6108.Rural decentralized water systemsSection 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e) is amended— (1)by striking the section heading and inserting Rural decentralized water systems;
 (2)in subsection (a), by striking 100 and inserting 60; (3)in subsection (b)—
 (A)in paragraph (1)— (i)by inserting and subgrants after loans; and
 (ii)by inserting and individually owned household decentralized wastewater systems after well systems; (B)by striking paragraph (2) and inserting the following:
							
								(2)Terms and amounts
 (A)Terms of loansA loan made with grant funds under this section— (i)shall have an interest rate of 1 percent; and
 (ii)shall have a term not to exceed 20 years. (B)AmountsA loan or subgrant made with grant funds under this section shall not exceed $15,000 for each water well system or decentralized wastewater system described in paragraph (1).; and
 (C)by adding at the end the following:  (4)Ground well water contaminationIn the event of ground well water contamination, the Secretary shall allow a loan or subgrant to be made with grant funds under this section for the installation of water treatment where needed beyond the point of entry, with or without the installation of a new water well system.;
 (4)in subsection (c), by striking productive use of individually-owned household water well systems and inserting effective use of individually owned household water well systems, individually owned household decentralized wastewater systems,; and
 (5)in subsection (d)— (A)by striking $5,000,000 and inserting $40,000,000; and
 (B)by striking 2014 through 2018 and inserting 2019 through 2023. 6109.Solid waste management grantsSection 310B(b)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(b)(2)) is amended by striking 2018 and inserting 2023.
 6110.Rural business development grantsSection 310B(c)(4)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(c)(4)(A)) is amended by striking 2018 and inserting 2023.
 6111.Rural cooperative development grantsSection 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(e)) is amended— (1)in paragraph (10), by inserting (including research and analysis based on data from the latest available Economic Census conducted by the Bureau of the Census) after conduct research; and
 (2)in paragraph (13), by striking 2018 and inserting 2023. 6112.Locally or regionally produced agricultural food productsSection 310B(g)(9)(B)(iv)(I) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(B)(iv)(I)) is amended by striking 2018 and inserting 2023.
 6113.Appropriate technology transfer for rural areas programSection 310B(i)(4) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(i)(4)) is amended by striking 2018 and inserting 2023.
 6114.Rural economic area partnership zonesSection 310B(j) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(j)) is amended by striking 2018 and inserting 2023.
 6115.Intemediary relending programSection 310H of the Consolidated Farm and Rural Development Act (7 U.S.C. 1936b) is amended— (1)by redesignating subsection (e) as subsection (i);
 (2)by inserting after subsection (d) the following:  (e)Limitation on loan amountsThe maximum amount of a loan by an eligible entity described in subsection (b) to individuals and entities for a project under subsection (c), including the unpaid balance of any existing loans, shall be the lesser of—
 (1)$400,000; and (2)50 percent of the loan to the eligible entity under subsection (a).
								(f)Applications
 (1)In generalTo be eligible to receive a loan or loan guarantee under subsection (a), an eligible entity described in subsection (b) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)EvaluationIn evaluating applications submitted under paragraph (1), the Secretary shall— (A) (i)take into consideration the previous performance of an eligible entity in carrying out projects under subsection (c); and
 (ii)in the case of satisfactory performance under clause (i), require the eligible entity to contribute less equity for subsequent loans without modifying the priority given to subsequent applications; and
 (B)in assigning priorities to applications, require an eligible entity to demonstrate that it has a governing or advisory board made up of business, civic, and community leaders who are representative of the communities of the service area, without limitation to the size of the service area.
 (g)Return of equityThe Secretary shall establish a schedule that is consistent with the amortization schedules of the portfolio of loans made or guaranteed under subsection (a) for the return of any equity contribution made under this section by an eligible entity described in subsection (b), if the eligible entity is—
 (1)current on all principal and interest payments; and (2)in compliance with loan covenants.
 (h)RegulationsThe Secretary shall promulgate regulations and establish procedures reducing the administrative requirements on eligible entities described in subsection (b), including regulations to carry out the amendments made to this section by the Agriculture Improvement Act of 2018.; and
 (3)in subsection (i) (as so redesignated), by striking 2018 and inserting 2023. 6116.Single application for broadbandSection 331 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981) is amended by adding at the end the following:
					
						(e)Single application for broadband
 (1)In generalSubject to paragraphs (2), (3), and (4), notwithstanding any other provision of law, broadband facilities and broadband service (as defined in section 601(b) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(b)), may be funded as an incidental part of any grant, loan, or loan guarantee provided under this title or any other provision of law administered by the Secretary, acting through the rural development mission area.
 (2)LimitationExcept as otherwise authorized by an Act of Congress, funding under paragraph (1) shall not constitute more than 10 percent of any loan for a fiscal year for any program under this title or any other provision of law administered by the Secretary, acting through the rural development mission area.
 (3)Competitive harmThe Secretary shall not provide funding under paragraph (1) if the funding would result in competitive harm to any existing grant, loan, or loan guarantee described in that paragraph.
 (4)EligibilityFunding under paragraph (1) shall be granted only for eligible projects described in section 601(d)(2) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(d)(2))..
				6117.Loan guarantee loan fees
 (a)Certain programs under Consolidated Farm and Rural Development ActSection 333 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983) is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6)(E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
							
 (7)in the case of an insured or guaranteed loan issued or modified under section 306(a), charge and collect from the lender fees in such amounts as are necessary such that—
 (A)the sum of— (i)the total amount of fees so charged for each fiscal year; and
 (ii)the total of the amounts appropriated for the insured or guaranteed loans for the fiscal year; is equal to
 (B)the amount of the costs of subsidies for the insured or guaranteed loans for the fiscal year.. (b)Rural broadband programSection 601(c) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)) is amended by adding at the end the following:
						
 (3)FeesIn the case of a loan guarantee issued or modified under this section, the Secretary shall charge and collect from the lender fees in such amounts as are necessary such that—
 (A)the sum of— (i)the total amount of fees so charged for each fiscal year; and
 (ii)the total of the amounts appropriated for the loan guarantees for the fiscal year; is equal to (B)the amount of the costs of subsidies for the loan guarantees for the fiscal year..
 6118.Rural Business-Cooperative Service programs technical assistance and trainingThe Consolidated Farm and Rural Development Act is amended by inserting after section 367 (as added by section 5305) the following:
					
						368.Rural Business-Cooperative Service programs technical assistance and training
 (a)In generalThe Secretary may make grants to public bodies, private nonprofit corporations, economic development authorities, institutions of higher education, federally recognized Indian Tribes, and rural cooperatives for the purpose of providing or obtaining technical assistance and training to support funding applications for programs carried out by the Secretary, acting through the Administrator of the Rural Business-Cooperative Service.
 (b)PurposesA grant under subsection (a) may be used— (1)to assist communities in identifying and planning for business and economic development needs;
 (2)to identify public and private resources to finance business and small and emerging business needs; (3)to prepare reports and surveys necessary to request financial assistance for businesses in rural communities; and
 (4)to prepare applications for financial assistance. (c)Selection priorityIn selecting recipients of grants under this section, the Secretary shall give priority to grants serving persistent poverty counties and high poverty communities, as determined by the Secretary.
							(d)Funding
 (1)In generalThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019 through 2023, to remain available until expended.
 (2)AvailabilityAny amounts authorized to be appropriated under paragraph (1) for any fiscal year that are not appropriated for that fiscal year may be appropriated for any succeeding fiscal year..
 6119.National rural development partnershipSection 378 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008m) is amended in subsections (g)(1) and (h) by striking 2018 each place it appears and inserting 2023.
 6120.Grants for NOAA weather radio transmittersSection 379B(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008p(d)) is amended by striking 2018 and inserting 2023.
 6121.Rural microentrepreneur assistance programSection 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s) is amended— (1)in subsection (b)(4)(B)(ii)—
 (A)in the clause heading, by striking Maximum amount and inserting Amount; (B)by inserting not less than 20 percent and before not more than 25 percent; and
 (C)by striking the period at the end and inserting the following: “, subject to—  (I)satisfactory performance by the microenterprise development organization under this section, and
 (II)the availability of funding.; and (2)in subsection (d)(2)—
 (A)by striking $40,000,000 and inserting $20,000,000; and (B)by striking 2009 through 2018 and inserting 2019 through 2023.
 6122.Health care servicesSection 379G(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008u(e)) is amended by striking 2018 and inserting 2023.
 6123.Strategic economic and community developmentSection 379H of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008v) is amended to read as follows:
					
						379H.Strategic economic and community development
 (a)In generalIn the case of any program under this title or administered by the Secretary, acting through the rural development mission area, as determined by the Secretary (referred to in this section as a covered program), the Secretary shall give priority to an application for a project that, as determined and approved by the Secretary—
 (1)meets the applicable eligibility requirements of this title or the other applicable authorizing law;
 (2)will be carried out in a rural area; and (3)supports the implementation of a strategic community investment plan described in subsection (d) on a multisectoral and multijurisdictional basis, to include considerations for improving and expanding broadband services as needed.
								(b)Reserve
 (1)In generalSubject to paragraph (2), the Secretary shall reserve not more than 10 percent of the funds made available for a fiscal year for covered programs for projects that support the implementation of a strategic community investment plan described in subsection (d) on a multisectoral and multijurisdictional basis.
 (2)PeriodAny funds reserved under paragraph (1) shall only be reserved for the 1-year period beginning on the date on which the funds were first made available, as determined by the Secretary.
								(c)Approved applications
 (1)In generalSubject to paragraph (2), any applicant who submitted an application under a covered program that was approved before the date of enactment of this section may amend the application to qualify for the funds reserved under subsection (b).
 (2)Rural utilitiesAny applicant who submitted an application under paragraph (2), (14), or (24) of section 306(a), or section 306A or 310B(b), that was approved by the Secretary before the date of enactment of this section shall be eligible for the funds reserved under subsection (b)—
 (A)on the same basis as an application submitted under this section; and (B)until September 30, 2019.
									(d)Strategic community investment plans
 (1)In generalThe Secretary shall provide assistance to rural communities in developing strategic community investment plans.
 (2)PlansA strategic community investment plan described in paragraph (1) shall include— (A)a variety of activities designed to facilitate the vision of a rural community for the future, including considerations for improving and expanding broadband services as needed;
 (B)participation by multiple stakeholders, including local and regional partners; (C)leverage of applicable regional resources;
 (D)investment from strategic partners, such as— (i)private organizations;
 (ii)cooperatives; (iii)other government entities;
 (iv)Indian Tribes; and (v)philanthropic organizations;
 (E)clear objectives with the ability to establish measurable performance metrics; (F)action steps for implementation; and
 (G)any other elements necessary to ensure that the plan results in a comprehensive and strategic approach to rural economic development, as determined by the Secretary.
 (3)CoordinationThe Secretary shall coordinate with Indian Tribes and local, State, regional, and Federal partners to develop strategic community investment plans under this subsection.
 (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2019 through 2023, to remain available until expended..
				6124.Delta Regional Authority
 (a)Authorization of appropriationsSection 382M(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–12(a)) is amended by striking 2018 and inserting 2023.
 (b)Termination of authoritySection 382N of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–13) is amended by striking 2018 and inserting 2023.
 6125.Rural business investment programSection 384S of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc–18) is amended by striking 2018 and inserting 2023.
				BRural Electrification Act of 1936
 6201.Electric loan refinancingSection 2(a) of the Rural Electrification Act of 1936 (7 U.S.C. 902(a)) is amended by striking loans in and inserting loans, or refinance loans made by the Secretary under this Act, in. 6202.Technical assistance for rural electrification loansSection 2 of the Rural Electrification Act of 1936 (7 U.S.C. 902) is amended by adding at the end the following:
					
						(c)Technical assistance
 (1)In generalNot later than 180 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall enter into a memorandum of understanding with the Secretary of Energy under which the Secretary of Energy shall provide technical assistance to applicants for loans made under subsection (a) and section 4(a).
 (2)Form of assistanceThe technical assistance that the Secretary may request pursuant to a memorandum of understanding entered into under paragraph (1) may include—
 (A)direct advice; (B)tools, maps, and training relating to—
 (i)the implementation of demand-side management of electric and telephone service in rural areas; (ii)energy efficiency and conservation programs; and
 (iii)on-grid and off-grid renewable energy systems; and (C)any other forms of assistance determined necessary by the Secretary..
 6203.Loans for telephone serviceSection 201 of the Rural Electrification Act of 1936 (7 U.S.C. 922) is amended— (1)by striking the section designation and all that follows through From such sums and inserting the following:
						
 201.Loans for telephone serviceFrom such sums; (2)in the second sentence, by striking associations: and all that follows through same subscribers. and inserting associations.; and
 (3)in the sixth sentence, by striking nor shall such loan and all that follows through writing) and inserting and. 6204.Cushion of credit payments program (a)In generalSection 313 of the Rural Electrification Act of 1936 (7 U.S.C. 940c) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
 (B)by inserting after paragraph (1) the following:  (2)Termination of deposit authorityEffective October 1, 2018, no deposits may be made under paragraph (1).; and
 (C)in paragraph (3) (as so designated), by striking borrower at a rate of 5 percent per annum. and inserting the following: “borrower—  (A)for each fiscal year through fiscal year 2018, at a rate of 5 percent; and
 (B)for fiscal year 2019 and each fiscal year thereafter, at a rate equal to— (i)the average interest rate used to make payments on the 5-year Treasury note for the most recent calendar quarter; but
 (ii)not greater than 5 percent.;  (2)in subsection (b)(2)—
 (A)in subparagraph (A)— (i)by striking The Secretary and inserting the following:
									
 (i)In generalThe Secretary;  (ii)in clause (i) (as so designated), by striking Fund to which shall be credited, on a monthly basis, and inserting the following: “Fund, to be known as the rural economic development subaccount (referred to in this paragraph as the subaccount).
									
 (ii)Differential paymentsFor each month through September 2021, the Secretary shall credit to the subaccount; and (iii)in clause (ii) (as so designated), by striking the 5 percent and all that follows through the period at the end and inserting 5 percent.;
 (B)in subparagraph (B)— (i)by striking is authorized, from the interest differential sums credited this subaccount and inserting shall, from interest differential sums credited under subparagraph (A)(ii) to the subaccount; and
 (ii)by striking to provide and inserting provide; (C)in subparagraph (E), by striking rural economic development; and
 (D)by adding at the end the following:  (F)Funding (i)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall credit to the subaccount to use for the cost of grants and loans under subparagraphs (B) through (E) $5,000,000 for each of fiscal years 2022 and 2023, to remain available until expended.
 (ii)Authorization of appropriationsIn addition to other amounts available in the subaccount for the cost of grants and loans under subparagraphs (B) through (E), there is authorized to be appropriated to the subaccount for the cost of the grants and loans $5,000,000 for each of fiscal years 2022 and 2023, to remain available until expended..
							(b)Conforming amendments
 (1)Section 12(b)(3)(D) of the Rural Electrification Act of 1936 (7 U.S.C. 912(b)(3)(D)) is amended by striking 313(b)(2)(A) and inserting 313(b)(2)(A)(ii).
 (2)Section 313A of the Rural Electrification Act of 1936 (7 U.S.C. 940c–1) is amended in subsections (c)(4)(A) and (e)(2) by striking 313(b)(2)(A) each place it appears and inserting 313(b)(2)(A)(i).
						6205.Guarantees for bonds and notes issued for electrification or telephone purposes
 (a)In generalSection 313A of the Rural Electrification Act of 1936 (7 U.S.C. 940c–1) is amended— (1)in subsection (a)—
 (A)by striking Subject to and inserting the following:  (1)GuaranteesSubject to; 
 (B)in paragraph (1) (as so designated), by striking basis and all that follows through the period at the end and inserting basis, if the proceeds of the bonds or notes are used to make utility infrastructure loans, or refinance bonds or notes issued for those purposes, to a borrower that has at any time received, or is eligible to receive, a loan under this Act.; and
 (C)by adding at the end the following:  (2)TermsA bond or note guaranteed under this section shall, by agreement between the Secretary and the borrower—
 (A)be for a term of 30 years (or another term of years that the Secretary determines is appropriate); and
 (B)be repaid by the borrower— (i)in periodic installments of principal and interest;
 (ii)in periodic installments of interest and, at the end of the term of the bond or note, as applicable, by the repayment of the outstanding principal; or
 (iii)through a combination of the methods described in clauses (i) and (ii).;  (2)in subsection (b)—
 (A)in paragraph (1), by striking electrification and all that follows through the period at the end and inserting purposes described in subsection (a)(1).; (B)by striking paragraph (2);
 (C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and (D)in paragraph (2) (as so redesignated)—
 (i)in subparagraph (A), by striking for electrification or telephone purposes and inserting for eligible purposes described in subsection (a)(1); and (ii)in subparagraph (C), by striking subsection (a) and inserting subsection (a)(1); and
 (3)in subsection (f), by striking 2018 and inserting 2023. (b)AdministrationBeginning on the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall continue to carry out section 313A of the Rural Electrification Act of 1936 (7 U.S.C. 940c–1) (as amended by subsection (a)) under a Notice of Solicitation of Applications until the date on which any regulations necessary to carry out the amendments made by subsection (a) are fully implemented.
 6206.Access to broadband telecommunications services in rural areasSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended— (1)in subsection (a), by striking loans and and inserting grants, loans, and;
 (2)in subsection (c)— (A)in the subsection heading, by striking Loans and and inserting Grants, loans, and;
 (B)in paragraph (1), by inserting make grants and after Secretary shall; (C)by striking paragraph (2) and inserting the following:
							
								(2)Priority
 (A)In generalIn making grants, loans, or loan guarantees under paragraph (1), the Secretary shall— (i)give the highest priority to applications for projects to provide broadband service to unserved rural communities that do not have any residential broadband service;
 (ii)give priority to applications for projects to provide the maximum level of broadband service to the greatest proportion of rural households in the proposed service area identified in the application;
 (iii)give priority to applications for projects to provide rapid and expanded deployment of fixed and mobile broadband on cropland and ranchland within a service territory for use in various applications of precision agriculture;
 (iv)provide equal consideration to all eligible entities, including those that have not previously received grants, loans, or loan guarantees under paragraph (1); and
 (v)with respect to 2 or more applications that are given the same priority under clause (i), give priority to an application that requests less grant funding than loan funding.
 (B)OtherAfter giving priority to the applications described in clauses (i) and (ii) of subparagraph (A), the Secretary shall then give priority to applications—
 (i)for projects to provide broadband service to rural communities— (I)with a population of less than 10,000 permanent residents;
 (II)that are experiencing outmigration and have adopted a strategic community investment plan under section 379H(d) that includes considerations for improving and expanding broadband service;
 (III)with a high percentage of low income families or persons (as defined in section 501(b) of the Housing Act of 1949 (42 U.S.C. 1471(b)); or
 (IV)that are isolated from other significant population centers; and (ii)that were developed with the participation of, and will receive a substantial portion of the funding for the project from, 1 or more stakeholders, including—
 (I)State, local, and tribal governments; (II)nonprofit institutions;
 (III)community anchor institutions, such as— (aa)public libraries;
 (bb)elementary schools and secondary schools (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (cc)institutions of higher education; and (dd)health care facilities;
 (IV)private entities; and (V)philanthropic organizations.
											(C)Identification of unserved communities
 (i)In generalIn the case of an application given the highest priority under subparagraph (A)(i), the Secretary shall confirm that each unserved rural community identified in the application is eligible for funding by—
 (I)conferring with and obtaining data from the Chair of the Federal Communications Commission and the Administrator of the National Telecommunications and Information Administration with respect to the service level in the service area proposed in the application;
 (II)reviewing any other source that is relevant to service data validation, as determined by the Secretary; and
 (III)performing site-specific testing to verify the unavailability of any residential broadband service in the unserved rural community.
 (ii)AdjustmentsNot less often than once every 2 years, the Secretary shall review, and may adjust through notice published in the Federal Register, the unserved communities identified under clause (i).;
 (D)by redesignating paragraph (3) (as added by section 6117(b)) as paragraph (4); and (E)by inserting after paragraph (2) the following:
							
								(3)Grant amounts
 (A)Definition of development costsIn this paragraph, the term development costs means costs of— (i)construction, including labor and materials;
 (ii)project applications; and (iii)other development activities, as determined by the Secretary.
 (B)EligibilityTo be eligible for a grant under this section, the project that is the subject of the grant shall be carried out in a rural area.
 (C)MaximumExcept as provided in subparagraph (D), the amount of any grant made under this section shall not exceed 50 percent of the development costs of the project for which the grant is provided.
 (D)Secretarial authority to adjustThe Secretary may make grants of up to 75 percent of the development costs of the project for which the grant is provided to an eligible entity if the Secretary determines that the project serves—
 (i)an area of rural households described in paragraph (2)(A)(ii); and (ii)a rural community described in any of subclauses (I) through (IV) of paragraph (2)(B)(i).; 
 (3)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking loan or and inserting grant, loan, or;
 (II)in clause (ii), by striking a loan application and inserting an application; and (III)in clause (iii)—
 (aa)by striking service and inserting infrastructure; (bb)by striking loan the first place it appears;
 (cc)by striking 3 and inserting 5; and (dd)by striking proceeds from the loan made or guaranteed under this section are and inserting assistance under this section is; and
 (ii)by adding at the end the following:  (C)Relation to universal service high-cost supportThe Secretary shall coordinate with the Federal Communications Commission to ensure that any grants, loans, or loan guarantees made under this section complement and do not conflict with universal service high-cost support (as defined in section 54.5 of title 47, Code of Federal Regulations, or any successor regulation) provided by the Commission.;
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i)— (aa)by striking the proceeds of a loan made or guaranteed and inserting assistance; and
 (bb)by striking for the loan or loan guarantee and inserting of the eligible entity; (II)in clause (i)—
 (aa)by striking 15 and inserting 90; and (bb)by striking level of broadband service and inserting level of fixed broadband service, whether terrestrial or wireless,; and
 (III)in clause (ii), by striking 3 and inserting 2; (ii)in subparagraph (C), by striking clause (ii) and inserting the following:
								
 (ii)ExceptionsClause (i) shall not apply if the applicant is eligible for funding under another title of this Act.;
 (C)in paragraph (3), in subparagraph (A), by striking loan or and inserting grant, loan, or; (D)in paragraph (4), by striking loan or and inserting grant, loan, or;
 (E)in paragraph (5)(A), in the matter preceding clause (i), by striking loan or and inserting grant, loan, or; (F)in paragraph (6), by striking loan or and inserting grant, loan, or;
 (G)by redesignating paragraph (7) as subparagraph (B) and indenting appropriately; (H)by inserting after paragraph (6) the following:
							
								(7)Application process
 (A)In generalThe Secretary shall provide to an applicant of a grant, loan, or loan guarantee under this section feedback and decisions on funding in a timely manner.;
 (I)in paragraph (7)(B) (as so redesignated), by striking may seek a determination of area eligibility prior to preparing a loan application under this section. and inserting the following: “may, before preparing an application under this section—
							
 (i)seek a determination of area eligibility; and (ii)submit to the Secretary a proposal for a project, on which the Secretary shall provide feedback regarding how the proposal could be changed to improve the likelihood that the Secretary would approve the application.; 
 (J)in paragraph (10)(A), by striking 15 and inserting 30; and (K)by adding at the end the following:
							
								(11)Technical assistance and training
 (A)In generalThe Secretary may provide eligible entities described in paragraph (1) that are applying for a grant, loan, or loan guarantee for a project described in subsection (c)(2)(A)(i) technical assistance and training—
 (i)to prepare reports and surveys necessary to request grants, loans, and loan guarantees under this section for broadband deployment;
 (ii)to improve management, including financial management, relating to the proposed broadband deployment;
 (iii)to prepare applications for grants, loans, and loan guarantees under this section; or (iv)to assist with other areas of need identified by the Secretary.
 (B)FundingNot less than 3 percent and not more than 5 percent of amounts appropriated to carry out this section for a fiscal year shall be used for technical assistance and training under this paragraph.;
 (4)in subsection (e)(1)— (A)in subparagraph (A), by striking 4-Mbps and inserting 25-Mbps; and
 (B)in subparagraph (B), by striking 1-Mbps and inserting 3-Mbps; (5)in subsection (f), by striking make a loan or loan guarantee and inserting provide assistance;
 (6)in subsection (j)— (A)in the matter preceding paragraph (1), by striking loan and loan guarantee;
 (B)in paragraph (1), by inserting grants and after number of; (C)in paragraph (2)—
 (i)in subparagraph (A), by striking loan; and (ii)in subparagraph (B), by striking loans and and inserting grants, loans, and; and
 (D)in paragraph (3), by striking loan; (7)by redesignating subsections (k) and (l) as subsections (m) and (n), respectively;
 (8)by inserting after subsection (j) the following:  (k)Broadband buildout dataAs a condition of receiving a grant, loan, or loan guarantee under this section, a recipient of assistance shall provide to the Secretary complete, reliable, and precise geolocation information that indicates the location of new broadband service that is being provided or upgraded within the service territory supported by the grant, loan, or loan guarantee not later than 30 days after the earlier of—
 (1)the date of completion of any project milestone established by the Secretary; or (2)the date of completion of the project.
 (l)Environmental reviewsThe Secretary may obligate, but not disperse, funds under this Act before the completion of otherwise required environmental, historical, or other types of reviews if the Secretary determines that a subsequent site-specific review shall be adequate and easily accomplished for the location of towers, poles, or other broadband facilities in the service area of the borrower without compromising the project or the required reviews.;
 (9)in subsection (m) (as so redesignated)— (A)in paragraph (1)—
 (i)by striking $25,000,000 and inserting $150,000,000; and (ii)by striking 2008 through 2018 and inserting 2019 through 2023; and
 (B)in paragraph (2)(A)— (i)in clause (i), by striking and at the end;
 (ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (iii)set aside at least 1 percent to be used for— (I)conducting oversight under this section; and
 (II)implementing accountability measures and related activities authorized under this section.; and (10)in subsection (n) (as so redesignated)—
 (A)by striking loan or and inserting grant, loan, or; and (B)by striking 2018 and inserting 2023.
 6207.Community Connect Grant ProgramTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at the end the following:
					
						604.Community Connect Grant Program
 (a)DefinitionsIn this section: (1)Eligible broadband serviceThe term eligible broadband service means broadband service that has the capability to transmit data at a speed specified by the Secretary, which may not be less than the applicable minimum download and upload speeds established by the Federal Communications Commission in defining the term advanced telecommunications capability for purposes of section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302).
 (2)Eligible service areaThe term eligible service area means an area in which broadband service capacity is less than— (A)a 10-Mbps downstream transmission capacity; and
 (B)a 1-Mbps upstream transmission capacity. (3)Eligible entity (A)In generalThe term eligible entity means a legally organized entity that—
 (i)is— (I)an incorporated organization;
 (II)an Indian Tribe or Tribal organization; (III)a State;
 (IV)a unit of local government; or (V)any other legal entity, including a cooperative, a private corporation, or a limited liability company, that is organized on a for-profit or a not-for-profit basis; and
 (ii)has the legal capacity and authority to enter into a contract, to comply with applicable Federal laws, and to own and operate broadband facilities, as proposed in the application submitted by the entity for a grant under the Program.
 (B)ExclusionsThe term eligible entity does not include— (i)an individual; or
 (ii)a partnership. (4)ProgramThe term Program means the Community Connect Grant Program established under subsection (b).
 (5)Rural areaThe term rural area has the meaning given the term in section 601(b)(3)(A). (b)EstablishmentThe Secretary shall establish a program, to be known as the Community Connect Grant Program, to provide grants to eligible entities to finance broadband transmission in rural areas.
 (c)Eligible projectsAn eligible entity that receives a grant under the Program shall use the grant to carry out a project that—
 (1)provides eligible broadband service to, within the proposed eligible service area described in the application submitted by the eligible entity—
 (A)each essential community facility funded under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)); and
 (B)any required facilities necessary to offer that eligible broadband service to each residential and business customer; and
 (2)for not less than 2 years— (A)furnishes free wireless eligible broadband service to a community center described in subsection (d)(1)(B);
 (B)provides not fewer than 2 computer access points for that free wireless eligible broadband service; and
 (C)covers the cost of bandwidth to provide free eligible broadband service to each essential community facility funded under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) within the proposed eligible service area described in the application submitted by the eligible entity.
									(d)Uses of grant funds
 (1)In generalAn eligible entity that receives a grant under the Program may use the grant for— (A)the construction, acquisition, or leasing of facilities (including spectrum), land, or buildings to deploy eligible broadband service; and
 (B)the improvement, expansion, construction, or acquisition of a community center within the proposed eligible service area described in the application submitted by the eligible entity.
 (2)Ineligible usesAn eligible entity that receives a grant under the Program shall not use the grant for— (A)the duplication of any existing broadband service provided by another entity in the eligible service area; or
 (B)operating expenses, except as provided in— (i)subsection (c)(2)(C) with respect to free wireless eligible broadband service; and
 (ii)paragraph (1)(A) with respect to spectrum. (3)Free access for community centersOf the amounts provided to an eligible entity under a grant under the Program, the eligible entity shall use to carry out paragraph (1)(B) not greater than the lesser of—
 (A)10 percent; and (B)$150,000.
									(e)Matching funds
 (1)In generalAn eligible entity that receives a grant under the Program shall provide a cash contribution in an amount that is not less than 15 percent of the amount of the grant.
 (2)RequirementsA cash contribution described in paragraph (1)— (A)shall be used solely for the project for which the eligible entity receives a grant under the Program; and
 (B)shall not include any Federal funds, unless a Federal statute specifically provides that those Federal funds may be considered to be from a non-Federal source.
									(f)Applications
 (1)In generalTo be eligible to receive a grant under the Program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)RequirementAn application submitted by an eligible entity under paragraph (1) shall include documentation sufficient to demonstrate the availability of funds to satisfy the requirement of subsection (e).
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each fiscal year.. 6208.Transparency in the Telecommunications Infrastructure Loan ProgramTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) (as amended by section 6207) is amended by adding at the end the following:
					
						605.Transparency in the Telecommunications Infrastructure Loan Program
 (a)Public notice of applications for assistanceThe Secretary shall publish in the Federal Register, and promptly make available to the public, a fully searchable database on the website of Rural Utilities Service that contains, at a minimum—
 (1)notice of each application for a loan from the Telecommunications Infrastructure Loan and Guarantee Program under this Act describing the application, including—
 (A)the identity of the applicant; (B)a description of the application, including—
 (i)each census block proposed to be served by the applicant; and (ii)the amount and type of support requested by the applicant;
 (C)the status of the application; (D)the estimated number and proportion of households in each census block under subparagraph (B)(i) that are without telecommunications service; and
 (E)a list of the census block groups, in a manner specified by the Secretary, to which the applicant proposes to provide service; and
 (2)notice of each borrower receiving assistance under the Telecommunications Infrastructure Loan and Guarantee Program under this Act, including—
 (A)the name of the borrower; (B)the type of assistance being received; and
 (C)the purpose for which the borrower is receiving the assistance; and (3)such other information as is sufficient to allow the public to understand the assistance provided under the Telecommunications Infrastructure Loan and Guarantee Program under this Act.
 (b)Opportunity for the public to submit informationThe Secretary shall, with respect to an application for a loan under the Telecommunications Infrastructure Loan and Guarantee Program under this Act—
 (1)for a period of not less than 15 days after the date on which the notice required by subsection (a)(1) is provided with respect to the application, provide an opportunity for an interested party to voluntarily submit information concerning the services that the party offers in the census blocks described in subsection (a)(1)(B)(i), such that the Secretary may assess whether approving the application would result in any duplication of lines, facilities, or systems that are providing reasonably adequate services; and
 (2)if no interested party submits information under paragraph (1), consider the number of providers in the census block group to be established by using broadband deployment data from the most recent Form 477 data collection of the Federal Communications Commission..
				6209.Refinancing of broadband and telephone loans
 (a)In generalSection 201 of the Rural Electrification Act of 1936 (7 U.S.C. 922) is amended, in the fifth sentence, by striking furnishing telephone service in rural areas: and all that follows through 40 per centum of any loan made under this title. and inserting furnishing telephone service in rural areas, including indebtedness of recipients on another telecommunications loan made under this Act..
 (b)BroadbandSection 601(i) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(i)) is amended by striking Act if the use of and all that follows through the period at the end and inserting Act, or on any other loan if that loan would have been for an eligible purpose under this Act.. 6210.Cybersecurity and grid security improvementsTitle III of the Rural Electrification Act of 1936 (7 U.S.C. 931 et seq.) is amended by adding at the end the following:
					
 319.Cybersecurity and grid security improvementsThe Secretary may make or guarantee loans under this title and title I for cybersecurity and grid security improvements..
				CMiscellaneous
				6301.Distance learning and telemedicine
 (a)Substance use disorder treatment servicesSection 2333(c) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2(c)) is amended by adding at the end the following:
						
							(5)Substance use disorder treatment services
 (A)In generalSubject to subparagraph (B), the Secretary shall make available not less than 20 percent of amounts made available under section 2335A for financial assistance under this chapter for substance use disorder treatment services.
 (B)ExceptionIn the case of a fiscal year for which the Secretary determines that there are not sufficient qualified applicants to receive financial assistance for substance use disorder treatment services to reach the 20-percent requirement under subparagraph (A), the Secretary may make available less than 20 percent of amounts made available under section 2335A for those services..
 (b)Authorization of appropriationsSection 2335A of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–5) is amended by striking 2018 and inserting 2023.
 (c)Conforming amendmentSection 1(b) of Public Law 102–551 (7 U.S.C. 950aaa note) is amended by striking 2018 and inserting 2023. 6302.Rural energy savings programSection 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a) is amended—
 (1)in subsection (b)(2), by striking efficiency. and inserting efficiency (including cost-effective on- or off-grid renewable energy or energy storage systems).; (2)in subsection (c)—
 (A)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8), respectively; (B)by inserting after paragraph (3) the following:
							
 (4)Eligibility for other loansThe Secretary shall not include any debt incurred by a borrower under this section in the calculation of the debt-equity ratio of the borrower for purposes of eligibility for loans under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).;
 (C)in subparagraph (B) of paragraph (5) (as so redesignated), by striking (6) and inserting (7); and (D)by adding at the end the following:
							
 (9)AccountingThe Secretary shall take appropriate steps to streamline the accounting requirements on borrowers under this section while maintaining adequate assurances of the repayment of the loans.;
 (3)in subsection (d)(1)(A), by striking 3 percent and inserting 6 percent; (4)by redesignating subsection (h) as subsection (i);
 (5)by inserting after subsection (g) the following:  (h)PublicationNot later than 120 days after the end of each fiscal year, the Secretary shall publish a description of—
 (1)the number of applications received under this section for that fiscal year; (2)the number of loans made to eligible entities under this section for that fiscal year; and
 (3)the recipients of the loans described in paragraph (2).; and (6)in subsection (i) (as so redesignated), by striking 2018 and inserting 2023.
					6303.Rural health and safety education programs
 (a)In generalSection 502(i) of the Rural Development Act of 1972 (7 U.S.C. 2662(i)) is amended— (1)by redesignating paragraph (5) as paragraph (6); and
 (2)by inserting after paragraph (4) the following:  (5)Substance use disorder education and preventionIn making grants under this subsection, the Secretary shall give priority to an applicant that will use the grant for substance use disorder education, prevention, or treatment..
 (b)Technical amendmentsTitle V of the Rural Development Act of 1972 (7 U.S.C. 2661 et seq.) (as amended by subsection (a)) is amended—
 (1)in section 502, in the matter preceding subsection (a), by inserting (referred to in this title as the Secretary) after Agriculture; and (2)by striking Secretary of Agriculture each place it appears (other than in section 502 in the matter preceding subsection (a)) and inserting Secretary.
 6304.Northern Border Regional Commission reauthorizationSection 15751(a) of title 40, United States Code, is amended by striking 2018 and inserting 2023. VIIResearch, Extension, and Related Matters ANational Agricultural Research, Extension, and Teaching Policy Act of 1977 7101.Purposes of agricultural research, extension, and educationSection 1402 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3101) is amended—
 (1)in paragraph (7), by striking and after the semicolon; (2)in paragraph (8), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (9)support international collaboration that leverages resources and advances priority food and agricultural interests of the United States, such as—
 (A)addressing emerging plant and animal diseases; (B)improving crop varieties and animal breeds; and
 (C)developing safe, efficient, and nutritious food systems.. 7102.Matters relating to certain school designations and declarations (a)Study of food and agricultural sciencesSection 1404(14) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(14)) is amended—
 (1)by striking subparagraph (A) and inserting the following:  (A)In general (i)DefinitionThe terms NLGCA Institution and non-land-grant college of agriculture mean a public college or university offering a baccalaureate or higher degree in the study of agricultural sciences, forestry, or both in any area of study described in clause (ii).
 (ii)ClarificationAn area of study referred to in clause (i) may include any of the following: (I)Agriculture.
 (II)Agricultural business and management. (III)Agricultural economics.
 (IV)Agricultural mechanization. (V)Agricultural production operations.
 (VI)Aquaculture. (VII)Agricultural and food products processing.
 (VIII)Agricultural and domestic animal services. (IX)Equestrian or equine studies.
 (X)Applied horticulture or horticulture operations. (XI)Ornamental horticulture.
 (XII)Greenhouse operations and management. (XIII)Turf and turfgrass management.
 (XIV)Plant nursery operations and management. (XV)Floriculture or floristry operations and management.
 (XVI)International agriculture. (XVII)Agricultural public services.
 (XVIII)Agricultural and extension education services. (XIX)Agricultural communication or agricultural journalism.
 (XX)Animal sciences. (XXI)Food science.
 (XXII)Plant sciences. (XXIII)Soil sciences.
 (XXIV)Forestry. (XXV)Forest sciences and biology.
 (XXVI)Natural resources or conservation. (XXVII)Natural resources management and policy.
 (XXVIII)Natural resource economics. (XXIX)Urban forestry.
 (XXX)Wood science and wood products or pulp or paper technology. (XXXI)Range science and management.
 (XXXII)Agricultural engineering. (XXXIII)Any other area, as determined appropriate by the Secretary.; and
 (2)in subparagraph (C)— (A)in the matter preceding clause (i), by inserting any institution designated under after include;
 (B)by striking clause (i); and (C)in clause (ii)—
 (i)by striking (ii) any institution designated under—; (ii)by striking subclause (IV);
 (iii)in subclause (II), by adding or at the end; (iv)in subclause (III), by striking ; or at the end and inserting a period; and
 (v)by redesignating subclauses (I), (II), and (III) as clauses (i), (ii), and (iii), respectively, and indenting appropriately.
								(b)Designation review
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a process to review each designated NLGCA Institution (as defined in section 1404(14)(A) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(14)(A))) to ensure compliance with that section (as amended by subsection (a)).
 (2)ViolationIf the Secretary determines under paragraph (1) that an NLGCA Institution is not in compliance with section 1404(14)(A) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(14)(A)) (as amended by subsection (a)), the designation of that NLGCA Institution shall be revoked.
 7103.National Agricultural Research, Extension, Education, and Economics Advisory BoardSection 1408(h) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123(h)) is amended by striking 2018 and inserting 2023.
 7104.Citrus disease subcommittee of specialty crop committeeSection 1408A(a)(2)(D) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123a(a)(2)(D)) is amended by striking 2018 and inserting 2023.
 7105.Veterinary services grant programSection 1415B of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151b) is amended—
 (1)in subsection (c)(2)— (A)by striking to qualified and inserting the following: “to—
							
 (A)qualified; (B)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (B)qualified entities for the purpose of exposing students in grades 11 and 12 to education and career opportunities in food animal medicine.; and
 (2)in subsection (h)— (A)by striking the subsection designation and heading and inserting the following:
							
								(h)Funding
									(1)Authorization of appropriations; 
 (B)in paragraph (1) (as so designated), by striking for fiscal year 2014 and each fiscal year thereafter and inserting for each of fiscal years 2014 through 2023; and (C)by adding at the end the following:
							
 (2)PriorityThe Secretary shall award not less than 2/3 of amounts made available for grants under this section to qualified entities with a focus on food animal medicine..
 7106.Grants and fellowships for food and agriculture sciences educationSection 1417(m)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(m)(2)) is amended by striking 2018 and inserting 2023.
 7107.Research equipment grantsThe National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1418 (7 U.S.C. 3153) the following:
					
						1419.Research equipment grants
 (a)Definition of eligible institutionIn this section, the term eligible institution means— (1)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or
 (2)a State cooperative institution. (b)GrantsThe Secretary may award competitive grants to eligible institutions for the acquisition of special purpose scientific research equipment for use in the food and agricultural sciences programs of those institutions.
 (c)Maximum amountThe amount of a grant under subsection (b) shall not exceed $500,000. (d)Prohibition on charge of indirect costsThe cost of the acquisition or depreciation of equipment purchased with a grant under this section shall not be—
 (1)charged as an indirect cost against another Federal grant; or (2)included as part of the indirect cost pool for purposes of calculating the indirect cost rate of an eligible institution.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019 through 2023..
 7108.Agricultural and food policy research centersSection 1419A(e) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3155(e)) is amended by striking 2018 and inserting 2023.
 7109.Education grants to Alaska Native serving institutions and Native Hawaiian serving institutionsSection 1419B of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3156) is amended—
 (1)in subsection (a)(3), by striking 2018 and inserting 2023; and (2)in subsection (b)(3), by striking 2018 and inserting 2023.
 7110.Next generation agriculture technology challengeSubtitle C of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151 et seq.) is amended by adding at the end the following:
					
						1419C.Next generation agriculture technology challenge
 (a)In generalThe Secretary shall establish a next generation agriculture technology challenge competition to provide an incentive for the development of innovative mobile technology that removes barriers to entry in the marketplace for beginning farmers and ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))).
 (b)AmountThe Secretary may award not more than $1,000,000 in the aggregate to 1 or more winners of the competition under subsection (a)..
 7111.Nutrition education programSection 1425(f) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3175(f)) is amended by striking 2018 and inserting 2023.
 7112.Authorization for appropriations for federal agricultural research facilitiesSection 1431 of the National Agricultural Research, Extension, and Teaching Policy Act Amendments of 1985 (Public Law 99–198; 99 Stat. 1556; 128 Stat. 900) is amended by striking 2018 and inserting 2023.
 7113.Continuing animal health and disease research programsSection 1433(c)(1) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195(c)(1)) is amended by striking 2018 and inserting 2023.
 7114.Extension at 1890 land-grant colleges, including Tuskegee University; reportSection 1444 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221) is amended—
 (1)in subsection (a), by striking paragraph (4); and (2)by adding at the end the following:
						
 (g)ReportThe Secretary shall annually submit to Congress a report describing the allocations made to, and matching funds received by—
 (1)eligible institutions under this section; and (2)institutions designated under the Act of July 2, 1862 (commonly known as the First Morrill Act) (12 Stat. 503, chapter 130; 7 U.S.C. 301 et seq.)..
 7115.Report on agricultural research at 1890 land-grant colleges, including Tuskegee UniversitySection 1445 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222) is amended by adding at the end the following:
					
 (i)ReportThe Secretary shall annually submit to Congress a report describing the allocations made to, and matching funds received by—
 (1)eligible institutions under this section; and (2)institutions designated under the Act of July 2, 1862 (commonly known as the First Morrill Act) (12 Stat. 503, chapter 130; 7 U.S.C. 301 et seq.)..
				7116.Grants to upgrade agricultural and food sciences facilities at 1890 land-grant colleges, including
 Tuskegee UniversitySection 1447(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b(b)) is amended by striking 2018 and inserting 2023.
				7117.Grants to upgrade agriculture and food sciences facilities and equipment at insular area land-grant
 institutionsSection 1447B(d) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b–2(d)) is amended by striking 2018 and inserting 2023.
 7118.New Beginning for Tribal StudentsSubtitle G of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221 et seq.) is amended by adding at the end the following:
					
						1450.New Beginning for Tribal Students
 (a)Definition of Tribal studentIn this section, the term Tribal student means a student at a land-grant college or university that is a member of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
							(b)New beginning initiative
 (1)AuthorizationThe Secretary may make competitive grants to land-grant colleges and universities to provide identifiable support specifically targeted for Tribal students.
 (2)ApplicationA land-grant college or university that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (3)Use of fundsA land-grant college or university that receives a grant under this section shall use the grant funds to support Tribal students through—
 (A)recruiting; (B)tuition and related fees;
 (C)experiential learning; and (D)student services, including—
 (i)tutoring; (ii)counseling;
 (iii)academic advising; and (iv)other student services that would increase the retention and graduation rate of Tribal students enrolled at the land-grant college or university, as determined by the Secretary.
 (4)Matching fundsA land-grant college or university that receives a grant under this section shall provide matching funds toward the cost of carrying out the activities described in this section in an amount equal to not less than 100 percent of the grant award.
 (5)Maximum amount per StateNo State shall receive, through grants made under this section to land-grant colleges and universities located in the State, more than $500,000 per year.
 (c)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Indian Affairs of the Senate a report that includes an itemized list of grant funds distributed under this section, including the specific form of assistance, and the number of Tribal students assisted and the graduation rate of Tribal students at land-grant colleges and universities receiving grants under this section.
 (d)Authorization of appropriationThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019 through 2023..
 7119.Hispanic-serving institutionsSection 1455(c) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3241(c)) is amended by striking 2018 and inserting 2023.
 7120.Binational agricultural research and developmentSection 1458(e) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3291(e)) is amended—
 (1)in the subsection heading, by striking Full payment of funds made available for certain and inserting Certain ; (2)by striking Notwithstanding and inserting the following:
						
 (1)Full payment of fundsNotwithstanding; (3)in paragraph (1) (as so designated)—
 (A)by striking Israel-United States and inserting United States-Israel; and (B)by inserting (referred to in this subsection as the BARD Fund) after Development Fund; and
 (4)by adding at the end the following:  (2)ActivitiesActivities under the BARD Fund to promote and support agricultural research and development that are of mutual benefit to the United States and Israel shall—
 (A)be carried out by the Secretary in a manner consistent with this section; (B)accelerate the demonstration, development, and application of agricultural solutions resulting from or relating to BARD Fund programs, including BARD Fund-sponsored research and innovations in drip irrigation, pesticides, aquaculture, livestock, poultry, disease control, and farm equipment; and
 (C)encourage research carried out by governmental, nongovernmental, and private entities, including through collaboration with colleges and universities, research institutions, and the private sector..
 7121.Partnerships to build capacity in international agricultural research, extension, and teachingThe National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1458 (7 U.S.C. 3291) the following:
					
						1458A.Partnerships to build capacity in international agricultural research, extension, and teaching
 (a)PurposeThe purpose of this section is to build the capacity, and improve the performance, of covered Institutions and agricultural higher education institutions in lower and middle income countries performing, or desiring to perform, activities substantially similar to agricultural research, extension, and teaching activities (referred to in this section as agricultural higher education institutions in developing countries) in order to solve food, health, nutrition, rural income, and environmental challenges, especially among chronically food insecure populations, including by—
 (1)promoting partnerships between covered Institutions and agricultural higher education institutions in developing countries; and
 (2)leveraging the capacity of covered Institutions to partner with agricultural higher education institutions in developing countries.
 (b)DefinitionsIn this section: (1)1862 Institution; 1890 Institution; 1994 InstitutionThe terms 1862 Institution, 1890 Institution, and 1994 Institution have the meanings given the terms in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601).
 (2)Covered InstitutionThe term covered Institution means— (A)an 1862 Institution;
 (B)an 1890 Institution; (C)a 1994 Institution;
 (D)an NLGCA Institution; (E)an Hispanic-serving agricultural college or university; and
 (F)a cooperating forestry school. (c)Authority of the SecretaryTo carry out the purpose of this section, the Secretary may promote cooperation and coordination between covered Institutions and agricultural higher education institutions in developing countries through—
 (1)improving extension by— (A)encouraging the exchange of research materials and results between covered Institutions and agricultural higher education institutions in developing countries;
 (B)facilitating the broad dissemination of agricultural research through extension; and (C)assisting with efforts to plan and initiate extension services in lower and middle income countries;
 (2)improving agricultural research by— (A)in partnership with agricultural higher education institutions in developing countries, encouraging research that addresses problems affecting food production and security, human nutrition, agriculture, forestry, livestock, and fisheries, including local challenges; and
 (B)supporting and strengthening national agricultural research systems in lower and middle income countries;
 (3)supporting the participation of covered Institutions in programs of international organizations, such as the United Nations, the World Bank, regional development banks, and international agricultural research centers;
 (4)improving agricultural teaching and education by— (A)in partnership with agricultural higher education institutions in developing countries, supporting education and teaching relating to food and agricultural sciences, including technical assistance, degree training, research collaborations, classroom instruction, workforce training, and education programs; and
 (B)assisting with efforts to increase student capacity, including to encourage equitable access for women and other underserved populations, at agricultural higher education institutions in developing countries by promoting partnerships with, and improving the capacity of, covered Institutions;
 (5)assisting covered Institutions in strengthening their capacity for food, agricultural, and related research, extension, and teaching programs relevant to agricultural development activities in lower and middle income countries to promote the application of new technology to improve education delivery;
 (6)providing support for the internationalization of resident instruction programs of covered Institutions;
 (7)establishing a program, to be coordinated by the Director of the National Institute of Food and Agriculture and the Administrator of the Foreign Agricultural Service, to place interns from covered Institutions in, or in service to benefit, lower and middle income countries; and
 (8)establishing a program to provide fellowships to students at covered Institutions to study at foreign agricultural colleges and universities.
 (d)Enhancing linkagesThe Secretary shall enhance the linkages among covered Institutions, the Federal Government, international research centers, counterpart research, extension, and teaching agencies and institutions in developed countries and developing countries—
 (1)to carry out the purpose described in subsection (a); and (2)to make a substantial contribution to the cause of improved food and agricultural progress throughout the world.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023..
 7122.Competitive grants for international agricultural science and education programsSection 1459A(c)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3292b(c)(2)) is amended by striking 2018 and inserting 2023.
 7123.University researchSection 1463 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3311) is amended by striking 2018 each place it appears in subsections (a) and (b) and inserting 2023.
 7124.Extension serviceSection 1464 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3312) is amended by striking 2018 and inserting 2023.
 7125.Supplemental and alternative crops; hempSection 1473D of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319d) is amended—
 (1)in subsection (a)— (A)by striking 2018 and inserting 2023; and
 (B)by striking crops, and inserting crops (including canola),; (2)in subsection (b)—
 (A)by inserting for agronomic rotational purposes and as a habitat for honey bees and other pollinators after alternative crops; and (B)by striking commodities whose and all that follows through the period at the end and inserting commodities.;
 (3)in subsection (c)(3)(E), by inserting (including hemp (as defined in section 297A of the Agricultural Marketing Act of 1946)) after material; and (4)in subsection (e)(2), by striking 2018 and inserting 2023.
 7126.New Era Rural Technology programSection 1473E of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319e) is amended—
 (1)in subsection (b)(1)(B)— (A)in clause (ii), by striking and at the end;
 (B)in clause (iii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (iv)precision agriculture.; and (2)in subsection (d), by striking 2008 through 2012 and inserting 2019 through 2023.
 7127.Capacity building grants for NLGCA institutionsSection 1473F(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319i(b)) is amended by striking 2018 and inserting 2023.
 7128.Agriculture Advanced Research and Development AuthoritySubtitle K of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.) is amended by adding at the end the following:
					
						1473H.Agriculture Advanced Research and Development Authority
 (a)PurposeThe purpose of this section is to examine the efficacy and applicability of authority for the advanced research and development of agriculture and food research through a focused pilot program targeting the research needs relating to qualified products and projects, agricultural technologies, and research tools.
 (b)DefinitionsIn this section: (1)Advanced research and developmentThe term advanced research and development means research and development activities used to overcome long-term and high-risk research challenges in agriculture and food through—
 (A)targeted acceleration of novel, early stage innovative agricultural research with promising technology applications and products; or
 (B)development of qualified products and projects, agricultural technologies, or innovative research tools, which may include—
 (i)prototype testing, preclinical development, or field experimental use; (ii)determining and assisting with product approval, clearance, or need for a license under—
 (I)the Animal Health Protection Act (7 U.S.C. 8301 et seq.); (II)the Plant Protection Act (7 U.S.C. 7701 et seq.); or
 (III)other applicable law; or (iii)manufacturing and commercialization of a product.
 (2)AGARDAThe term AGARDA means the Agriculture Advanced Research and Development Authority established by subsection (d)(1).
 (3)Agricultural technologyThe term agricultural technology means machinery or equipment engineered with an applicable use in agriculture and food. (4)FundThe term Fund means the Agriculture Advanced Research and Development Fund established by subsection (e)(1).
 (5)PersonThe term person means— (A)an individual;
 (B)a partnership; (C)a corporation;
 (D)an association; (E)an entity;
 (F)a public or private corporation; (G)a Federal, State, or local government agency or department; and
 (H)an institution of higher education, including a land-grant college or university and a non-land-grant college of agriculture.
 (6)Qualified product or projectThe term qualified product or project means advanced research and development of— (A)engineering, mechanization, or technology improvements that will address challenges relating to growing, harvesting, handling, and packing agricultural products;
 (B)plant disease or plant pest recovery countermeasures to intentional or unintentional biological threats, including—
 (i)replacement-resistant plant cultivars or varieties; (ii)other enhanced management strategies, including novel chemical, biological, or cultural approaches; or
 (iii)diagnostic or surveillance technology; and (C)veterinary countermeasures to intentional or unintentional biological threats, including—
 (i)animal vaccine, antiviral, or therapeutic products; or (ii)diagnostic or surveillance technology.
 (7)Research toolThe term research tool means a device, technology, procedure, biological material, reagent, computer system, computer software, or analytical technique that is developed to assist in the discovery, development, or manufacture of a qualified product or project.
								(c)Strategic plan
 (1)In generalNot later than 180 days after the date of enactment of this section, and annually thereafter, the Secretary shall develop and make publically available a strategic plan describing the strategic vision that the AGARDA shall use—
 (A)to make determinations for future investments during the period of effectiveness of this section; and
 (B)to achieve the goals described in subparagraphs (A) and (B) of subsection (d)(2). (2)DisseminationThe Secretary shall carry out such activities as the Secretary determines to be appropriate to disseminate the information contained in the strategic plan under paragraph (1) to persons who may have the capacity to substantially contribute to the activities described in that strategic plan.
 (3)Coordination; consultationThe Secretary shall— (A)update and coordinate the strategic coordination plan under section 221(d) of the Department of Agriculture Reorganization Act of 1994 with the strategic plan developed under paragraph (1) for activities relating to agriculture and food defense countermeasure development and procurement; and
 (B)in developing the strategic plan under paragraph (1), consult with— (i)the National Agricultural Research, Extension, Education, and Economics Advisory Board established under section 1408(a);
 (ii)the specialty crops committee established under section 1408A(a)(1); (iii)relevant agriculture research agencies of the Federal Government;
 (iv)the National Academies of Sciences, Engineering, and Medicine; and (v)other appropriate parties, as determined by the Secretary
										(d)Agriculture Advanced Research and Development Authority
 (1)EstablishmentThere is established within the Department of Agriculture the Agriculture Advanced Research and Development Authority to overcome the long-term and high-risk challenges in the development of—
 (A)qualified products and projects; (B)agricultural technologies; and
 (C)research tools. (2)GoalsThe goals of the AGARDA are—
 (A)to enhance the economic viability and security of agriculture to ensure that the United States is competitive and maintains a technological lead globally;
 (B)to develop and deploy advanced solutions to prevent, prepare, and protect against unintentional and intentional threats to agriculture and food in the United States; and
 (C)to ensure that the United States maintains a technological lead in developing and deploying advanced agricultural technologies that increase economic opportunities for farmers, ranchers, and rural communities.
 (3)LeadershipThe AGARDA shall be a component of the Office of the Chief Scientist. (4)DutiesTo achieve the goals described in subparagraphs (A) and (B) of paragraph (2), the Secretary shall accelerate advanced research and development by—
 (A)identifying and promoting revolutionary advances in fundamental sciences; (B)translating scientific discoveries and cutting-edge inventions into technological innovations;
 (C)incubating and accelerating transformational advances in areas in which industry by itself is not likely to undertake advanced research and development because of the high-risk technological or financial uncertainty;
 (D)collaborating with Federal agencies, relevant industries, academia, international agencies, the Foundation for Food and Agriculture Research, and other persons to carry out the goals described in subparagraphs (A) and (B) of paragraph (2), including convening, at a minimum, annual meetings or working groups to demonstrate the operation and effectiveness of advanced research and development of qualified products and projects;
 (E)conducting ongoing searches for, and support calls for, potential advanced research and development of agricultural technology, qualified products and projects, and research tools;
 (F)awarding grants and entering into contracts and cooperative agreements for advanced research and development of agricultural technology, qualified products and projects, and research tools;
 (G)establishing issue-based multidisciplinary discovery teams to reduce the time and cost of solving specific problems that—
 (i)are composed of representatives from Federal and State agencies, professional groups, academia, and industry;
 (ii)seek novel and effective solutions; and (iii)encourage data sharing and translation of research to field use; and
 (H)connecting interested persons with offices or employees authorized by the Secretary to advise those persons regarding requirements under relevant laws that impact the development, commercialization, and technology transfer of a qualified product or project.
 (5)PriorityIn awarding grants and entering into contracts and cooperative agreements under paragraph (4)(F), the Secretary shall give priority to projects that accelerate the advanced research and development of—
 (A)new technologies to address critical research needs for specialty crops; and (B)qualified products and projects that prevent, protect, and prepare against intentional and unintentional threats to agriculture and food.
									(6)Procedures; payments
									(A)Expedited procedures
 (i)In generalIn awarding grants and entering into contracts and cooperative agreements under paragraph (4)(F), the Secretary may establish—
 (I)expedited procurement procedures; (II)a procedure to expedite peer review; and
 (III)a procedure to enter into personal services contracts. (ii)Availability of dataThe Secretary shall require that, as a condition of being awarded a contract or grant or entering into a cooperative agreement under paragraph (4)(F), a person shall make available to the Secretary on an ongoing basis, and submit to the Secretary on request of the Secretary, all data relating to or resulting from the activities carried out by the person pursuant to this section.
 (B)Milestone-based payments allowedIn awarding contracts and grants and entering into cooperative agreements under paragraph (4)(F), the Secretary may—
 (i)use milestone-based awards and payments; and (ii)terminate a project for not meeting technical milestones.
										(7)Personnel authorities
									(A)Specially qualified scientific and professional personnel
 (i)In generalIn addition to any other personnel authorities, the Secretary may— (I)without regard to sections 3309 through 3319 of title 5, United States Code, and other provisions under that title governing appointments in the competitive service, appoint highly qualified individuals to scientific or professional positions in the AGARDA such as program managers, to carry out this section; and
 (II)compensate individuals appointed under subclause (I) in the same manner and subject to the same terms and conditions in which individuals appointed under section 9903 of that title are compensated, without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.
 (ii)Term of appointmentThe term limitations described in section 9903(c) of title 5, United States Code, shall apply to appointments under this subparagraph, except that the references to the Secretary and to the Department of Defense's national security missions shall be deemed to be to the Secretary of Agriculture and to the mission of the Department of Agriculture under this section.
 (B)Special consultantsIn carrying out this section, the Secretary may appoint special consultants. (C)ReportThe Secretary shall submit to Congress a biennial report describing the implementation of this paragraph.
									(8)Report and evaluation
 (A)ReportThe Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate an annual report examining the actions undertaken and results generated by the AGARDA.
 (B)EvaluationAfter the date on which the AGARDA has been in operation for 3 years, the Chief Scientist shall offer to enter into a contract with the National Academy of Sciences under which the National Academy of Sciences shall conduct an evaluation—
 (i)to be completed and submitted to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate not later than 1 year after the date of entry into the contract;
 (ii)describing the extent to which the AGARDA is achieving the goals described in subparagraphs (A) and (B) of paragraph (2); and
 (iii)including a recommendation of the National Academy of Sciences on whether the AGARDA should be continued, terminated, or expanded.
										(e)Fund
 (1)EstablishmentThere is established in the Treasury the Agriculture Advanced Research and Development Fund, which shall be administered by the Chief Scientist for the purpose of advanced research and development of qualified products and projects, agricultural technology, and research tools under this section.
								(2)Funding
 (A)Authorization of appropriationsThere is authorized to be appropriated to the Fund $10,000,000 for each of fiscal years 2019 through 2023, to remain available until expended.
 (B)Other fundsIn addition to the amounts appropriated under subparagraph (A), the Fund may accept amounts from other sources—
 (i)including private sector, nongovernmental, or non-Federal entities; and (ii)excluding the Commodity Credit Corporation.
 (f)Termination of effectivenessThe authority provided by this section terminates effective December 31, 2023.. 7129.Aquaculture assistance programsSection 1477(a)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3324(a)(2)) is amended by striking 2018 and inserting 2023.
 7130.Repeal of rangeland research programsSubtitle M of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3331 et seq.) is repealed.
 7131.Special authorization for biosecurity planning and responseSection 1484(a)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3351(a)(2)) is amended by striking 2018 and inserting 2023.
				7132.Distance education and resident instruction grants program for insular area institutions of higher
			 education
 (a)Distance education grants for insular areasSection 1490(f)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3362(f)(2)) is amended by striking 2018 and inserting 2023.
 (b)Resident instruction grants for insular areasSection 1491(c)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3363(c)(2)) is amended by striking 2018 and inserting 2023.
 7133.Limitation on designation of entities eligible to receive funds under a capacity programSubtitle P of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3371 et seq.) is amended by adding at the end the following:
					
						1493.Limitation on designation of entities eligible to receive funds under a capacity program
 (a)Definition of capacity programIn this section, the term capacity program means each of the following agricultural research, extension, education, and related programs: (1)The programs for which funds are made available under subsections (b) and (c) of section 3 of the Smith-Lever Act (7 U.S.C. 343).
 (2)The program for which funds are made available under the Hatch Act of 1887 (7 U.S.C. 361a et seq.). (3)The program for which funds are made available under section 1444.
 (4)The program for which funds are made available under section 1445. (5)The grant program authorized under section 1447.
 (6)The program for which funds are made available under Public Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act) (16 U.S.C. 582a et seq.). (7)Any other agricultural research, extension, or education program relating to capacity and infrastructure, as determined by the Secretary.
								(b)Limitation
 (1)In generalExcept as provided under paragraph (2), and notwithstanding any other provision of law, no additional entity designated after the date of enactment of this section shall be eligible to receive funds under a capacity program.
								(2)Exceptions
 (A)1994 InstitutionsParagraph (1) shall not apply in the case of a designation of a 1994 Institution under section 2 of Public Law 87–788 (commonly known as the “McIntire-Stennis Cooperative Forestry Act”) (16 U.S.C. 582a-1).
 (B)Extraordinary circumstancesIn the case of extraordinary circumstances or a situation that would lead to an inequitable result, as determined by the Secretary, the Secretary may determine that an entity designated after the date of enactment of this section is eligible to receive funds under a capacity program.
 (c)No increase in State fundingNo State shall receive an increase in the amount of capacity program funding as a result of the designation of additional entities as eligible to receive funds under a capacity program..
				7134.Scholarship program for students attending 1890 Institutions
 (a)FindingsCongress finds the following: (1)The Act of August 30, 1890 (commonly known as the Second Morrill Act) (26 Stat. 417, chapter 841; 7 U.S.C. 321 et seq.), brought about the establishment of the following 19 public, African-American land-grant colleges and universities:
 (A)Alabama A&M University. (B)Alcorn State University.
 (C)Central State University. (D)Delaware State University.
 (E)Florida A&M University. (F)Fort Valley State University.
 (G)Kentucky State University. (H)Langston University.
 (I)Lincoln University. (J)North Carolina A&T State University.
 (K)Prairie View A&M University. (L)South Carolina State University.
 (M)Southern University System. (N)Tennessee State University.
 (O)Tuskegee University. (P)University of Arkansas Pine Bluff.
 (Q)University of Maryland Eastern Shore. (R)Virginia State University.
 (S)West Virginia State University. (2)Funding for agricultural education, research, and extension at the colleges and universities described in paragraph (1) is authorized to be appropriated to the Department of Agriculture with each farm bill, which is enacted approximately every 5 years.
 (3)The Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 649) authorizes the appropriation of Federal funds for research, education, and extension activities at the colleges and universities described in paragraph (1) and the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 2245) appropriated $19,000,000 for education grants for the colleges and universities described in paragraph (1).
 (4)There is a great need to increase the number of young African-Americans seeking careers in the food and agricultural sciences (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)), including agribusiness, food production, distribution, and retailing, the clothing industries, energy and renewable fuels, and farming marketing, finance, and distribution.
 (5)Scholarship funding provided to increase the number of young African-American individuals seeking a career in the food and agricultural sciences shall be provided with the caveat that those scholarship students shall commit to pursue a career in the food and agricultural sciences, including agribusiness, food production, distribution, and retailing, the clothing industries, energy and renewable fuels, and farming marketing, finance, and distribution.
 (6)The average age of farmers and producers in the United States is 60 years of age and continues to rise.
 (7)Beginning farmers and ranchers (as defined in section 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f)) need greater assistance in the financing of their education because of the increased startup costs associated with farming, such as the purchase of land and farming equipment.
 (b)PurposesThe purposes of this section and the amendment made by this section are— (1)to address the national crisis posed by the aging farmer and producer population in the United States;
 (2)to increase the number of young African-American individuals seeking a career in the food and agricultural sciences (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)), including careers in agribusiness, food production, distribution, and retailing, the clothing industries, energy and renewable fuels, and farming marketing, finance, and distribution;
 (3)to reduce the average age of farmers and producers in the United States; (4)to provide greater assistance to beginning farmers and ranchers (as defined in section 7405 of Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f)); and
 (5)to provide scholarships to 1890 land-grant students seeking careers in the food and agricultural sciences.
 (c)Scholarship program for students attending 1890-institutionsSubtitle G of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221 et seq.) (as amended by section 7118) is amended by adding at the end the following:
						
							1451.Scholarships for students at 1890 land-grant colleges, including Tuskegee University
 (a)In generalThe Secretary shall establish a grant program under which the Secretary shall award a grant to each 1890 Institution (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)) (referred to in this section as an eligible institution), to award scholarships to individuals who—
 (1)seek to attend the eligible institution; and (2)intend to pursue a career in the food and agricultural sciences, including a career in agribusiness, food production, distribution, and retailing, the clothing industries, energy and renewable fuels, and farming marketing, finance, and distribution.
									(b)Funding
 (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $19,000,000 for each of fiscal years 2019 through 2023.
 (2)AllocationOf the funds made available under paragraph (1) for a fiscal year, the Secretary shall allocate to each eligible institution $1,000,000..
					BFood, Agriculture, Conservation, and Trade Act of 1990
 7201.Best utilization of biological applicationsSection 1624 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5814) is amended in the first sentence by striking 2018 and inserting 2023.
 7202.Integrated management systemsSection 1627(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5821(d)) is amended by striking 2018 and inserting 2023.
 7203.Sustainable agriculture technology development and transfer programSection 1628(f)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5831(f)(2)) is amended by striking 2018 and inserting 2023.
 7204.National training programSection 1629(i) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5832(i)) is amended by striking 2018 and inserting 2023.
				7205.National strategic germplasm and cultivar collection assessment and utilization plan
 (a)In generalSection 1632(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5841(d)) is amended—
 (1)in paragraph (5), by striking and at the end; (2)by redesignating paragraph (6) as paragraph (7); and
 (3)by inserting after paragraph (5) the following:  (6)develop and implement a national strategic germplasm and cultivar collection assessment and utilization plan that takes into consideration the resources and research necessary to address the significant backlog of characterization and maintenance of existing accessions considered to be critical to preserve the viability of, and public access to, germplasm and cultivars; and.
 (b)Plan publicationSection 1633 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5842) is amended by adding at the end the following:
						
 (f)Plan publicationOn completion of the development of the plan described in section 1632(d)(6), the Secretary shall make the plan available to the public..
					7206.National Genetics Resources Program
 (a)Advisory councilSection 1634 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5843) is amended—
 (1)in subsection (a)— (A)in the first sentence, by striking The Secretary and inserting the following:
								
 (1)In generalThe Secretary;  (B)in the second sentence of paragraph (1) (as so designated), by striking The advisory and inserting the following:
								
 (2)MembershipThe advisory; (C)in paragraph (2) (as so designated), by striking nine and inserting 13; and
 (D)by adding at the end the following:  (3)Recommendations (A)In generalIn making recommendations under paragraph (1), the advisory council shall include recommendations on—
 (i)the state of public cultivar development, including— (I)an analysis of existing cultivar research investments;
 (II)the research gaps relating to the development of cultivars across a diverse range of crops; and (III)an assessment of the state of commercialization of federally funded cultivars;
 (ii)the training and resources needed to meet future breeding challenges; (iii)the appropriate levels of Federal funding for cultivar development for underserved crops and geographic areas; and
 (iv)the development of the plan described in section 1632(d)(6).; and (2)in subsection (c)—
 (A)in paragraph (1)— (i)by striking Two-thirds and inserting 6; and
 (ii)by inserting economics and policy, after agricultural sciences,; (B)in paragraph (2)—
 (i)by striking One-third and inserting 3; and (ii)by inserting community development, after public policy,; and
 (C)by adding at the end the following:  (3)4 of the members shall be appointed from among individuals with expertise in public cultivar and animal breed development.
 (4)4 of the members shall be appointed from among individuals representing— (A)1862 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601));
 (B)1890 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601));
 (C)eligible institutions (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a))); or
 (D)1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382))..
 (b)Authorization of appropriationsSection 1635(b)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5844(b)(2)) is amended by striking 2018 and inserting 2023.
 7207.National Agricultural Weather Information SystemSection 1641(c) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5855(c)) is amended by striking 2018 and inserting 2023.
 7208.Agricultural genome to phenome initiativeSection 1671 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5924) is amended—
 (1)in the section heading, by inserting to phenome after genome; (2)by striking subsection (a) and inserting the following:
						
 (a)GoalsThe goals of this section are— (1)to expand knowledge concerning genomes and phenomes of crops and animals of importance to the agriculture sector of the United States;
 (2)to understand how variable weather, environments, and production systems impact the growth and productivity of specific varieties of crops and species of animals in order to provide greater accuracy in predicting crop and animal performance under variable conditions;
 (3)to support research that leverages plant and animal genomic information with phenotypic and environmental data through an interdisciplinary framework, leading to a novel understanding of plant and animal processes that affect growth, productivity, and the ability to predict performance, which will result in the deployment of superior varieties and species to producers and improved crop and animal management recommendations for farmers and ranchers;
 (4)to catalyze and coordinate research that links genomics and predictive phenomics at different sites across the United States to achieve advances in crops and animals that generate societal benefits;
 (5)to combine fields such as genetics, genomics, plant physiology, agronomy, climatology, and crop modeling with computation and informatics, statistics, and engineering;
 (6)to combine fields such as genetics, genomics, animal physiology, meat science, animal nutrition, and veterinary science with computation and informatics, statistics, and engineering;
 (7)to focus on crops and animals that will yield scientifically important results that will enhance the usefulness of many other crops and animals;
 (8)to build on genomic research, such as the Plant Genome Research Project and the National Animal Genome Research Program, to understand gene function in production environments that is expected to have considerable returns for crops and animals of importance to the agriculture of the United States;
 (9)to develop improved data analytics to enhance understanding of the biological function of genes; (10)to allow resources developed under this section, including data, software, germplasm, and other biological materials, to be openly accessible to all persons, subject to any confidentiality requirements imposed by law; and
 (11)to encourage international partnerships with each partner country responsible for financing its own research.;
 (3)by striking subsection (b) and inserting the following:  (b)Duties of SecretaryThe Secretary of Agriculture (referred to in this section as the Secretary) shall conduct a research initiative, to be known as the Agricultural Genome to Phenome Initiative, for the purpose of—
 (1)studying agriculturally significant crops and animals in production environments to achieve sustainable and secure agricultural production;
 (2)ensuring that current gaps in existing knowledge of agricultural crop and animal genetics and phenomics are filled;
 (3)identifying and developing a functional understanding of relevant genes from animals and agronomically relevant genes from crops that are of importance to the agriculture sector of the United States;
 (4)ensuring future genetic improvement of crops and animals of importance to the agriculture sector of the United States;
 (5)studying the relevance of diverse germplasm as a source of unique genes that may be of importance in the future;
 (6)enhancing genetics to reduce the economic impact of pathogens on crops and animals of importance to the agriculture sector of the United States;
 (7)disseminating findings to relevant audiences; and (8)otherwise carrying out this section.; 
 (4)in subsection (c)(1), by inserting , acting through the National Institute of Food and Agriculture, after The Secretary; (5)in subsection (e), by inserting to Phenome after Genome; and
 (6)by adding at the end the following:  (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2019 through 2023..
					7209.High-priority research and extension initiatives
 (a)High-priority research and extension areasSection 1672(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)) is amended by adding at the end the following:
						
 (11)National turfgrass research initiativeResearch and extension grants may be made under this section for the purposes of— (A)carrying out or enhancing research related to turfgrass and sod issues;
 (B)enhancing production and uses of turfgrass for the general public; (C)identifying new turfgrass varieties with superior drought, heat, cold, and pest tolerance to reduce water, fertilizer, and pesticide use;
 (D)selecting genetically superior turfgrasses and development of improved technologies for managing commercial, residential, and recreational turf areas;
 (E)producing grasses that aid in mitigating soil erosion, protect against pollutant runoff into waterways, and provide other environmental benefits;
 (F)investigating, preserving, and protecting native plant species, including grasses not currently used in turf systems;
 (G)creating systems for more economical and viable turfgrass seed and sod production throughout the United States; and
 (H)investigating the turfgrass phytobiome and developing biologic products to enhance soil, enrich plants, and mitigate pests.
 (12)Nutrient managementResearch and extension grants may be made under this section for the purposes of examining nutrient management based on the source, rate, timing, and placement of crop nutrients..
						
 (13)Macadamia tree health initiativeResearch and extension grants may be made under this section for the purposes of— (A)developing and disseminating science-based tools and treatments to combat the macadamia felted coccid (Eriococcus ironsidei); and
 (B)establishing an areawide integrated pest management program in areas affected by, or areas at risk of being affected by, the macadamia felted coccid (Eriococcus ironsidei).
 (14)Chronic wasting diseaseResearch and extension grants may be made under this section for the purposes of supporting research projects at land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) with established deer research programs for the purposes of treating, mitigating, or eliminating chronic wasting disease in free-ranging white-tailed deer populations..
 (b)Pulse crop health initiativeSection 1672(e)(5) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(e)(5)) is amended by striking 2018 and inserting 2023.
 (c)Training coordination for food and agriculture protectionSection 1672(f)(5) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(f)(5)) is amended by striking 2018 and inserting 2023.
 (d)Pollinator protectionSection 1672(g) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(g)) is amended—
 (1)in paragraphs (1)(B), (2)(B), and (3), by striking 2018 each place it appears and inserting 2023; (2)by redesignating paragraphs (4) and (5) as paragraphs (5) and (7), respectively;
 (3)by inserting after paragraph (3) the following:  (4)Pollinator Health Task Force (A)In generalNot later than 180 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary, in consultation with the Administrator of the Environmental Protection Agency (referred to in this paragraph as the Administrator), shall reconstitute the Pollinator Health Task Force (referred to in this paragraph as the Task Force) to carry out the purposes described in subparagraph (B).
 (B)PurposesThe Task Force shall— (i)address issues relating to pollinator health and disease, pollinator population decline, and Federal pollinator protection activities; and
 (ii)ensure effective implementation of the 2015 National Pollinator Health Strategy, as modified under subparagraph (D)(i).
										(C)Composition
 (i)Co-chairsThe Secretary and the Administrator shall serve as co-chairs of the Task Force. (ii)Members (I)In generalThe Task Force shall be composed of not less than 15 members, each of whom shall be appointed by the Secretary, in consultation with the Administrator.
 (II)MembersThe members of the Task Force— (aa)shall include a qualified representative from each of—
 (AA)the Department of State; (BB)the Department of Defense;
 (CC)the Department of the Interior; (DD)the Department of Housing and Urban Development;
 (EE)the Department of Transportation; (FF)the Department of Energy;
 (GG)the Department of Education; (HH)the Council on Environmental Quality;
 (II)the Domestic Policy Council; (JJ)the General Services Administration;
 (KK)the National Science Foundation; (LL)the National Security Council;
 (MM)the Office of Management and Budget; (NN)the Food and Drug Administration; and
 (OO)the Office of Science and Technology Policy; and (bb)may include—
 (AA)1 or more qualified representatives from any other Federal department, agency, or office, as determined by the Secretary and the Administrator; and
 (BB)1 or more nongovernmental individuals that possess adequate scientific credentials to make meaningful contributions to the activities of the Task Force, as determined by the Secretary and the Administrator.
 (D)DutiesThe Task Force shall— (i)review and modify the 2015 National Pollinator Health Strategy to reflect the evolving science on which it is based;
 (ii)implement the 2015 National Pollinator Health Strategy as modified under clause (i); (iii)ensure that Federal resources are used effectively to improve pollinator habitat and health;
 (iv)engage in regular collaboration with the Department of Agriculture, other governmental and institutional entities, and private persons to leverage Federal funding to create public-private partnerships that will achieve the long-term improvement of pollinator habitat and health, consistent with the 2016 Pollinator Partnership Action Plan; and
 (v)not later than 180 days after the date of enactment of the Agriculture Improvement Act of 2018, host a joint summit of the Department of Agriculture and the Environmental Protection Agency on crop protection tools that examines—
 (I)the science relating to the impact of crop protection tools on pollinators; (II)the techniques used to mitigate the impact of crop protection tools; and
 (III)the gaps in research relating to crop protection tools. (E)Annual reportNot later than December 31 of each year, the Task Force shall submit a report—
 (i)to— (I)the Secretary;
 (II)the Administrator; (III)the Committee on Agriculture of the House of Representatives; and
 (IV)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and (ii)that describes—
 (I)the work carried out by the Task Force under subparagraph (D); and (II)the recommendations of the Task Force for the next steps that should be taken to carry out the purposes described in subparagraph (B).;
 (4)by inserting after paragraph (5) (as so redesignated) the following:  (6)Enhanced coordination of honeybee and pollinator research (A)In generalThe Chief Scientist shall coordinate research, education, and economic activities in the Department of Agriculture relating to native and managed pollinator health.
 (B)DutiesTo carry out subparagraph (A), the Chief Scientist shall— (i)assign an individual to serve in the Office of the Chief Scientist as a Honeybee and Pollinator Research Coordinator, who—
 (I)may be— (aa)an employee of the Department of Agriculture at the time of appointment; and
 (bb)a detailee from the research, economics, and education mission area; and (II)shall be responsible for leading the efforts of the Chief Scientist in carrying out subparagraph (A);
 (ii)implement the pollinator health research efforts described in the 2015 report of the Pollinator Health Task Force entitled Pollinator Research Action Plan;
 (iii)establish annual strategic priorities and goals for the Department of Agriculture for native and managed pollinator research;
 (iv)communicate those priorities and goals to each agency in the Department of Agriculture, the managed pollinator industry, and relevant grant recipients under programs administered by the Secretary; and
 (v)coordinate and identify all research needed and conducted by the Department of Agriculture and relevant grant recipients under programs administered by the Secretary on native and managed pollinator health to ensure consistency and reduce unintended duplication of effort.
										(C)Pollinator research
 (i)In generalIn coordinating research under subparagraph (A), the Chief Scientist shall ensure that research is conducted—
 (I)to evaluate the impact of horticultural and agricultural pest management practices on native and managed pollinator colonies in diverse agro-ecosystems;
 (II)to document pesticide residues— (aa)that are found in native and managed pollinator colonies; and
 (bb)that are associated with typical commercial crop pest management practices; (III)with respect to native and managed pollinator colonies visiting crops for crop pollination or honey production purposes, to document—
 (aa)the strength and health of those colonies; (bb)survival, growth, reproduction, and production of those colonies;
 (cc)pests, pathogens, and viruses that affect those colonies; (dd)environmental conditions of those colonies; and
 (ee)any other relevant information, as determined by the Chief Scientist; (IV)to document best management practices and other practices in place for managed pollinators and crop managers with respect to healthy populations of managed pollinators;
 (V)to evaluate the effectiveness of— (aa)conservation practices that target the specific needs of native and managed pollinator habitats; and
 (bb)incentives that allow for the expansion of native and managed pollinator forage acreage; (VI)in the case of commercially managed pollinator colonies, to continue gathering data on—
 (aa)annual colony losses; (bb)rising input costs associated with managing colonies; and
 (cc)the overall economic value of commercially managed pollinators to the food economy; and (VII)relating to any other aspect of native and managed pollinators, as determined by the Chief Scientist, in consultation with scientific experts.
 (ii)Public availabilityThe Chief Scientist shall— (I)make publicly available the results of the research described in clause (i); and
 (II)in the case of the research described in clause (i)(VI), immediately publish any data or reports that were previously produced by the Department of Agriculture but not made publicly available.; and
 (5)in paragraph (7) (as so redesignated)— (A)in the paragraph heading, by inserting and native and managed pollinators after disorder; and
 (B)in subparagraph (C)— (i)by striking regarding how and inserting the following:
									
 regarding—(i)how; (ii)in clause (i) (as so designated), by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (ii)the establishment of a sufficiently funded large-scale multiyear field research project to evaluate the impact of horticultural and agricultural pest management practices on native and managed pollinator colonies in diverse agro-ecosystems; and
 (iii)the development of crop-specific best management practices that balance the needs of crop managers with the health of native and managed pollinator colonies..
 (e)Authorization of appropriationsSection 1672(h) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(h)) is amended by striking 2018 and inserting 2023.
 7210.Organic agriculture research and extension initiativeSection 1672B of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is amended—
 (1)in subsection (a)(7), by striking conservation and inserting conservation, soil health,; and (2)in subsection (e)—
 (A)in paragraph (1)— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following:
								
 (D)$40,000,000 for each of fiscal years 2019 and 2020; (E)$45,000,000 for fiscal year 2021; and
 (F)$50,000,000 for fiscal year 2022 and each fiscal year thereafter.; and (B)in paragraph (2)—
 (i)in the paragraph heading, by striking for fiscal years 2014 through 2018; and (ii)by striking 2018 and inserting 2023.
 7211.Farm business managementSection 1672D(d)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925f(d)(2)) is amended by striking 2018 and inserting 2023.
				7212.Urban, indoor, and other emerging agricultural production research, education, and extension
			 initiative
 (a)In generalThe Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after section 1672D (7 U.S.C. 5925f) the following:
						
							1672E.Urban, indoor, and other emerging agricultural production research, education, and extension
			 initiative
 (a)Competitive research and extension grants authorizedIn consultation with the Urban Agriculture and Innovative Production Advisory Committee established under section 222(b) of the Department of Agriculture Reorganization Act of 1994, the Secretary may make competitive grants to support research, education, and extension activities for the purposes of enhancing urban, indoor, and other emerging agricultural production by—
 (1)facilitating the development of urban, indoor, and other emerging agricultural production, harvesting, transportation, aggregation, packaging, distribution, and markets;
 (2)assessing and developing strategies to remediate contaminated sites; (3)determining and developing the best production management and integrated pest management practices;
 (4)assessing the impacts of shipping and transportation on nutritional value; (5)identifying and promoting the horticultural, social, and economic factors that contribute to successful urban, indoor, and other emerging agricultural production;
 (6)analyzing the means by which new agricultural sites are determined, including an evaluation of soil quality, condition of a building, or local community needs;
 (7)exploring new and innovative technologies that minimize energy, lighting systems, water, and other inputs for increased food production;
 (8)examining building material efficiencies and structural upgrades for the purpose of optimizing growth of agricultural products;
 (9)studying and developing new crop varieties and innovative agricultural products to connect to new markets; or
 (10)examining the impacts of crop exposure to urban elements on environmental quality and food safety. (b)Grant types and processSubparagraphs (A) through (E) of paragraph (4), paragraph (7), and paragraph (11)(B) of subsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) shall apply with respect to the making of grants under this section.
 (c)PriorityThe Secretary may give priority to grant proposals that involve— (1)the cooperation of multiple entities; or
 (2)States or regions with a high concentration of or significant interest in urban farms, rooftop farms, and indoor production facilities.
									(d)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $4,000,000 for each of fiscal years 2019 through 2023, to remain available until expended.
 (2)Authorization of appropriationsIn addition to amounts made available under paragraph (1), there is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023..
					(b)Data collection on urban, indoor, and emerging agricultural production
 (1)In generalNot later than 360 days after the date of enactment of this Act, the Secretary shall conduct as a follow-on study to the census of agriculture conducted in the calendar year 2017 under section 2 of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g) a census of urban, indoor, and other emerging agricultural production, including information about—
 (A)community gardens and farms located in urban areas, suburbs, and urban clusters; (B)rooftop farms, outdoor vertical production, and green walls;
 (C)indoor farms, greenhouses, and high-tech vertical technology farms; (D)hydroponic, aeroponic, and aquaponic farm facilities; and
 (E)other innovations in agricultural production, as determined by the Secretary. (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $14,000,000 for the period of fiscal years 2019 through 2021.
 7213.Centers of excellence at 1890 InstitutionsSection 1673 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5926) is amended by adding at the end the following:
					
						(d)Centers of excellence at 1890s Institutions
 (1)EstablishmentThe Secretary shall establish not less than 3 centers of excellence, each led by an 1890 Institution (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)), to focus on 1 or more of the areas described in paragraph (2).
							(2)Areas of focus
 (A)Student success and workforce developmentA center of excellence established under paragraph (1) may engage in activities to ensure that students have the skills and education needed to work in agriculture and food industries, agriculture science, technology, engineering, mathematics, and related fields of study.
 (B)Nutrition, health, wellness, and quality of lifeA center of excellence established under paragraph (1) may carry out research, education, and extension programs that increase access to healthy food, improve nutrition, mitigate preventive disease, and develop strategies to assist limited resource individuals in accessing health and nutrition resources.
 (C)Farming systems, rural prosperity, and economic sustainabilityA center of excellence established under paragraph (1) may share best practices with farmers to improve agricultural production, processing, and marketing, reduce urban food deserts, examine new uses for traditional and nontraditional crops, animals, and natural resources, and continue activities carried out by the Center of Innovative and Sustainable Small Farms, Ranches, and Forest Lands.
 (D)Global food security and defenseA center of excellence established under paragraph (1) may engage in international partnerships that strengthen agricultural development in developing countries, partner with international researchers regarding new and emerging animal and plant pests and diseases, engage in agricultural disaster recovery, and continue activities carried out by the Center for International Engagement.
 (E)Natural resources, energy, and environmentA center of excellence established under paragraph (1) may focus on protecting and managing domestic natural resources for current and future production of food and agricultural products.
 (F)Emerging technologiesA center of excellence established under paragraph (1) may focus on the development of emerging technologies to increase agricultural productivity, enhance small farm economic viability, and improve rural communities by developing genetic and sensor technologies for food and agriculture and providing technology training to farmers.
 (3)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, and every year thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing—
 (A)the resources invested in the centers of excellence established under paragraph (1); and (B)the work being done by those centers of excellence.
 (4)Authorization of AppropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2019 through 2023..
 7214.Assistive technology program for farmers with disabilitiesSection 1680(c)(1)(B) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5933(c)(1)(B)) is amended by striking 2018 and inserting 2023.
 7215.National Rural Information Center ClearinghouseSection 2381(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 3125b(e)) is amended by striking 2018 and inserting 2023.
				CAgricultural Research, Extension, and Education Reform Act of 1998
 7301.National food safety training, education, extension, outreach, and technical assistance programSection 405(j) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(j)) is amended by striking there are authorized and all that follows through the period at the end and inserting there is authorized to be appropriated $10,000,000 for each of fiscal years 2019 through 2023..
 7302.Integrated research, education, and extension competitive grants programSection 406(e) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(e)) is amended by striking 2018 and inserting 2023.
				7303.Support for research regarding diseases of wheat, triticale, and barley caused by Fusarium
 graminearum or by Tilletia indicaSection 408(e) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7628(e)) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)$15,000,000 for each of fiscal years 2019 through 2023..
 7304.Grants for youth organizationsSection 410(d)(2) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7630(d)(2)) is amended by striking 2018 and inserting 2023.
				7305.Specialty crop research initiative
 (a)Industry needsSection 412(b) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(b)) is amended—
 (1)in paragraph (1)— (A)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F); and
 (B)by inserting after subparagraph (A) the following:  (B)size-controlling rootstock systems for perennial crops;;
 (2)in paragraph (2), by striking including threats to specialty crop pollinators; and inserting the following: “such as—  (A)threats to specialty crop pollinators;
 (B)emerging and invasive species; and (C)a more effective understanding and utilization of existing natural enemy complexes;;
 (3)in paragraph (3)— (A)by striking efforts to improve and inserting the following: “efforts—
								
 (A)to improve; (B)in subparagraph (A) (as so designated), by adding and at the end; and
 (C)by adding at the end the following:  (B)to achieve a better understanding of—
 (i)the soil rhizosphere microbiome; (ii)pesticide application systems and certified drift-reduction technologies; and
 (iii)systems to improve and extend the storage life of specialty crops;; and (4)in paragraph (4), by striking including improved mechanization and technologies that delay or inhibit ripening; and and inserting the following: “such as—
							
 (A)mechanization and automation of labor-intensive tasks in production and processing; (B)technologies that delay or inhibit ripening;
 (C)decision support systems driven by phenology and environmental factors; (D)improved monitoring systems for agricultural pests; and
 (E)effective systems for preharvest and postharvest management of quarantine pests; and. (b)FundingSection 412(k) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(k)) is amended—
 (1)in paragraph (2)— (A)in the paragraph heading, by striking for fiscal years 2014 through 2018;
 (B)by striking In addition and inserting the following:  (A)In generalIn addition; and
 (C)in subparagraph (A) (as so designated), by striking 2018 and inserting 2023; (2)by redesignating paragraph (3) as subparagraph (B) of paragraph (2) and indenting appropriately; and
 (3)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 7306.Food Animal Residue Avoidance Database programSection 604(e) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7642(e)) is amended by striking 2018 and inserting 2023.
 7307.Office of Pest Management PolicySection 614(f)(2) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7653(f)(2)) is amended by striking 2018 and inserting 2023.
 7308.Forestry products advanced utilization researchSection 617(f)(1) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7655b(f)(1)) is amended by striking 2018 and inserting 2023.
				DOther Laws
				7401.Critical Agricultural Materials Act
 (a)Hemp researchSection 5(b)(9) of the Critical Agricultural Materials Act (7 U.S.C. 178c(b)(9)) is amended by inserting , and including hemp (as defined in section 297A of the Agricultural Marketing Act of 1946) after hydrocarbon-containing plants.
 (b)Authorization of appropriationsSection 16(a)(2) of the Critical Agricultural Materials Act (7 U.S.C. 178n(a)(2)) is amended by striking 2018 and inserting 2023.
					7402.Equity in Educational Land-Grant Status Act of 1994
					(a)Definition of 1994 Institution
 (1)In generalSection 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended—
 (A)by striking paragraph (11); (B)by redesignating paragraphs (12) through (23) and (25) through (35) as paragraphs (11) through (22) and (26) through (36), respectively;
 (C)in paragraph (20) (as so redesignated), by striking College and inserting University; (D)by inserting after paragraph (22) (as so redesignated) the following:
								
 (23)Nueta Hidatsa Sahnish College.; and (E)by inserting after paragraph (24) the following:
								
 (25)Red Lake Nation College.. (2)Effective dateThe amendments made by paragraph (1) take effect on October 1, 2018.
 (b)Endowment for 1994 InstitutionsSection 533(b) of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended in the first sentence by striking 2018 and inserting 2023.
 (c)Institutional capacity building grantsSection 535 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended by striking 2018 each place it appears in subsections (b)(1) and (c) and inserting 2023.
 (d)Research grantsSection 536(c) of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended in the first sentence by striking 2018 and inserting 2023.
 7403.Research Facilities ActSection 6(a) of the Research Facilities Act (7 U.S.C. 390d(a)) is amended by striking 2018 and inserting 2023. 7404.Agricultural and food research initiativeSubsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (D)—
 (i)in clause (vi), by striking and at the end; (ii)in clause (vii), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (viii)soil health.; and
 (B)in subparagraph (E)— (i)in clause (iii), by striking and at the end;
 (ii)in clause (iv), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (v)automation or mechanization in the production and distribution of specialty crops, with a focus on labor-intensive tasks.;
 (2)in paragraph (6)— (A)in subparagraph (D), by striking and at the end;
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (F)to an institution to carry out collaboration in biomedical and agricultural research using existing research models.; and
 (3)in paragraph (11)(A), in the matter preceding clause (i), by striking 2018 and inserting 2023. 7405.Extension design and demonstration initiative (a)In generalThe Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) is amended by inserting after subsection (c) the following:
						
							(d)Extension design and demonstration initiative
 (1)PurposeThe purpose of this subsection is to encourage the design of adaptive prototype systems for extension and education that seek to advance the application, translation, and demonstration of scientific discoveries and other agricultural research for the adoption and understanding of food, agricultural, and natural resources practices, techniques, methods, and technologies using digital or other novel platforms.
 (2)GrantsThe Secretary shall award grants on a competitive basis— (A)for the design of 1 or more extension and education prototype systems—
 (i)that leverage digital platforms or other novel means of translating, delivering, or demonstrating agricultural research; and
 (ii)to adapt, apply, translate, or demonstrate scientific findings, data, technology, and other research outcomes to producers, the agricultural industry, and other interested persons or organizations; and
 (B)to demonstrate, by incorporating analytics and specific metrics, the value, impact, and return on the Federal investment of a prototype system designed under subparagraph (A) as a model for use by other eligible entities described in paragraph (3) for improving, modernizing, and adapting applied research, demonstration, and extension services.
 (3)Eligible entitiesAn entity that is eligible to receive a grant under paragraph (2) is— (A)a State agricultural experiment station; and
 (B)a land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).
 (4)RequirementThe Secretary shall award grants under paragraph (2) to not fewer than 2 and not more than 5 eligible entities described in paragraph (3) that represent a diversity of regions, commodities, and agricultural or food production issues.
 (5)TermThe term of a grant awarded under paragraph (2) shall be not longer than 5 years. (6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2019 through 2023, to remain available until expended..
 (b)Technical and conforming amendmentsThe Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) is amended— (1)in subsection (c)(2), by striking subsection— in the matter preceding subparagraph (A) and all that follows through for the planning in subparagraph (B) and inserting subsection for the planning; and
 (2)in subsection (h), by inserting , (d), after subsections (b). 7406.Renewable Resources Extension Act of 1978 (a)Authorization of appropriationsSection 6 of the Renewable Resources Extension Act of 1978 (16 U.S.C. 1675) is amended in the first sentence by striking 2018 and inserting 2023.
 (b)Termination dateSection 8 of the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671 note; Public Law 95–306) is amended by striking 2018 and inserting 2023.
 7407.National Aquaculture Act of 1980Section 10 of the National Aquaculture Act of 1980 (16 U.S.C. 2809) is amended by striking 2018 each place it appears and inserting 2023. 7408.Repeal of review of agricultural research serviceSection 7404 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3101 note; Public Law 107–171) is repealed.
 7409.Biomass research and developmentSection 9008 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A), by striking or at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (C)carbon dioxide that—
 (i)is intended for permanent sequestration or utilization; and (ii)is a byproduct of the production of the products described in subparagraphs (A) and (B).;
 (2)in subsection (d)(2)(A)— (A)in clause (xii), by striking and at the end;
 (B)by redesignating clause (xiii) as clause (xiv); and (C)by inserting after clause (xii) the following:
							
 (xiii)an individual with expertise in carbon dioxide capture, utilization, and sequestration; and;  (3)in subsection (e)—
 (A)in paragraph (2)(B)— (i)in clause (ii), by striking and at the end; and
 (ii)by adding at the end the following:  (iv)to permanently sequester or utilize carbon dioxide that is produced as a byproduct of the production of biobased products; and; and
 (B)in paragraph (3)(B)— (i)in clause (i), by striking and at the end;
 (ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (iii)the development of technologies to permanently sequester or utilize carbon dioxide that is produced as a byproduct of the production of biobased products.; and
 (4)in subsection (h)— (A)in paragraph (1)—
 (i)in subparagraph (D), by striking and at the end; (ii)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (F)$3,000,000 for each of fiscal years 2019 through 2023.; and
 (B)in paragraph (2), by striking 2018 and inserting 2023. 7410.Reinstatement of matching requirement for Federal funds used in extension work at the University of the District of Columbia (a)In generalSection 208(c) of the District of Columbia Public Postsecondary Education Reorganization Act (88 Stat. 1428; sec. 38–1202.09(c), D.C. Official Code) is amended by inserting after the first sentence the following: Such sums may be used to pay not more than 1/2 of the total cost of providing such extension work..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2018. 7411.Enhanced use lease authority pilot programSection 308 of the Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 3125a note; Public Law 103–354) is amended—
 (1)in subsection (b)(6)(A), by striking 10 years and inserting 15 years; and (2)in subsection (d)(2), in the matter preceding subparagraph (A), by striking 6, 8, and 10 years and inserting 13 years.
					7412.Transfer of administrative jurisdiction over portion of Henry A. Wallace Beltsville Agricultural
			 Research Center, Beltsville, Maryland
 (a)Transfer authorizedSubject to subsection (e), the Secretary may transfer to the Secretary of the Treasury administrative jurisdiction over a parcel of real property at the Henry A. Wallace Beltsville Agricultural Research Center consisting of approximately 100 acres, which was originally acquired by the United States through land acquisitions in 1910 and 1925, and is generally located off of Poultry Road lying between Powder Mill Road and Odell Road in Beltsville, Maryland, for the purpose of facilitating the establishment of Bureau of Engraving and Printing facilities on the parcel.
					(b)Legal description and map
 (1)PreparationThe Secretary shall prepare a legal description and map of the parcel of real property to be transferred under subsection (a).
 (2)Force of lawThe legal description and map prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the legal description and map.
 (c)Terms and conditionsThe transfer of administrative jurisdiction under subsection (a) shall be subject to easements, valid existing rights, and such other reservations, terms, and conditions as the Secretary considers to be necessary.
 (d)WaiverThe parcel of real property under subsection (a) is exempt from Federal screening for other possible use due to an identified Federal need for the parcel as the site of Bureau of Engraving and Printing facilities.
 (e)Conditions for transferAs a condition of the transfer of administrative jurisdiction under subsection (a), the Secretary of the Treasury shall agree to pay the Secretary the costs incurred to carry out the transfer of administrative jurisdiction under subsection (a), including the costs for—
 (1)any environmental or administrative analysis required by law with respect to the parcel to be transferred under subsection (a);
 (2)a survey, if needed; and (3)any hazardous substances assessment of the parcel to be transferred under subsection (a).
						(f)Hazardous materials
 (1)In generalFor the parcel to be transferred under subsection (a), the Secretary shall meet the applicable disclosure requirements relating to hazardous substances.
 (2)RemediationThe Secretary shall not be required to remediate or abate any hazardous substances disclosed under paragraph (1) or any other hazardous pollutants, contaminants, or waste that may be present at or on the parcel on the date of the transfer of administrative jurisdiction under subsection (a).
 7413.Foundation for food and agriculture researchSection 7601 of the Agricultural Act of 2014 (7 U.S.C. 5939) is amended— (1)in subsection (d)(1)(D), by inserting and agriculture stakeholders after community;
 (2)in subsection (e)— (A)in paragraph (2)(C)(ii)(I), by inserting agriculture or before agricultural research; and
 (B)in paragraph (4)(A)— (i)in clause (iii), by striking and at the end;
 (ii)by redesignating clause (iv) as clause (v); and (iii)by inserting after clause (iii) the following:
								
 (iv)actively solicit and accept any funds, gifts, grants, devises, or bequests of real or personal property made to the Foundation, including from private entities; and;
 (3)in subsection (f)(3)(B)— (A)in clause (i)(I)—
 (i)in the matter preceding item (aa), by inserting and post online before a report; (ii)in item (aa), by striking accomplishments; and and inserting accomplishments and how those activities align to the challenges identified in the strategic plan under clause (iv);;
 (iii)in item (bb), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following:
								
 (cc)a description of available agricultural research programs and priorities for the upcoming fiscal year.; and
 (B)by adding at the end the following:  (iii)Stakeholder NoticeThe Foundation shall publish an annual notice with a description of agricultural research priorities under this section for the upcoming fiscal year, including—
 (I)a schedule for funding competitions; (II)a discussion of how applications for funding will be evaluated; and
 (III)how the Foundation will communicate information about funded awards to the public to ensure that grantees and partners understand the objectives of the Foundation.
 (iv)Strategic PlanNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Foundation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a strategic plan describing a path for the Foundation to become self-sustaining, including—
 (I)a forecast of major agricultural challenge opportunities identified by the scientific advisory councils of the Foundation and approved by the Board, including short- and long-term objectives;
 (II)an overview of the efforts that the Foundation will take to be transparent in each of the processes of the Foundation, including—
 (aa)processes relating to grant awards, including the selection, review, and notification processes; (bb)communication of past, current, and future research priorities; and
 (cc)plans to solicit and respond to public input on the opportunities identified in the strategic plan; (III)a description of financial goals and benchmarks for the next 10 years, including a detailed plan for raising funds in amounts greater than the amounts required under this section; and
 (IV)other related issues, as determined by the Board.; and (4)in subsection (g)(1)—
 (A)in the paragraph heading, by striking Mandatory funding and inserting Funding; (B)in subparagraph (A)—
 (i)by striking On the date and inserting the following:  (i)Establishment fundingOn the date; and
 (ii)by adding at the end the following:  (ii)Enhanced fundingOn the date of enactment of the Agriculture Improvement Act of 2018, of the funds of the Commodity Credit Corporation, the Secretary shall transfer to the Foundation to carry out this section $200,000,000, to remain available until expended.; and
 (C)in subparagraph (B)— (i)by striking The Foundation and inserting the following:
								
 (i)In generalThe Foundation; (ii)in clause (i) (as so designated)—
 (I)by striking purposes and inserting purposes, duties, and powers; and (II)by striking non-Federal matching funds for each expenditure and inserting matching funds from a non-Federal source, including a generic agricultural commodity promotion, research, and information program; and
 (iii)by adding at the end the following:  (ii)EffectNothing in this section requires the Foundation to require a matching contribution from an individual grantee as a condition of receiving a grant under this section..
 7414.Assistance for forestry research under the McIntire-Stennis Cooperative Forestry ActSection 2 of Public Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act) (16 U.S.C. 582a-1) is amended in the second sentence— (1)by striking and before 1890 Institutions; and
 (2)by inserting and 1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)) that offer an associate’s degree or a baccalaureate degree in forestry, before and (b).
					7415.Legitimacy of industrial hemp research
 (a)In generalSection 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940) is amended— (1)by redesignating subsections (a) and (b) as subsections (b) and (a), respectively, and moving the subsections so as to appear in alphabetical order;
 (2)in subsection (b) (as so redesignated), in the subsection heading, by striking In general and inserting Industrial hemp research; and (3)by adding at the end the following:
							
								(c)Study and report
 (1)In generalThe Secretary shall conduct a study of agricultural pilot programs— (A)to determine the economic viability of the domestic production and sale of industrial hemp; and
 (B)that shall include a review of— (i)each agricultural pilot program; and
 (ii)any other agricultural or academic research relating to industrial hemp. (2)ReportNot later than 120 days after the date of enactment of this subsection, the Secretary shall submit to Congress a report describing the results of the study conducted under paragraph (1)..
 (b)RepealEffective on the date that is 1 year after the date on which the Secretary establishes a plan under section 297C of the Agricultural Marketing Act of 1946, section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940) is repealed.
 7416.Collection of data relating to barley area planted and harvestedFor all acreage reports published after the date of enactment of this Act, the Secretary, acting through the Administrator of the National Agricultural Statistics Service, shall include the State of New York in the States surveyed to produce the table entitled Barley Area Planted and Harvested in those reports.
				7417.Collection of data relating to the size and location of dairy farms
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary, acting through the Administrator of the Economic Research Service, shall update the report entitled Changes in the Size and Location of US Dairy Farms contained in the report of the Economic Research Service entitled Profits, Costs, and the Changing Structure of Dairy Farming and published in September 2007.
 (b)RequirementIn updating the report described in subsection (a), the Secretary shall include an expanded Table 2 of that report containing the full range of herd sizes that are detailed in Table 1 of that report.
 7418.Agriculture innovation center demonstration programSection 6402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b) is amended— (1)in subsection (e)(1), by striking subsection (i) and inserting subsection (h);
 (2)by striking subsection (g); (3)by redesignating subsections (h) and (i) as subsections (g) and (h), respectively; and
 (4)in subsection (h) (as so redesignated), by striking is authorized and all that follows through 2018 and inserting are authorized to be appropriated such sums as are necessary to carry out this section. 7419.Smith-Lever community extension program (a)In generalSection 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)) is amended—
 (1)by striking The Secretary and inserting the following:  (d)Administration, technical, and extension services (1)In generalThe Secretary;
 (2)in paragraph (1) (as designated by paragraph (1)), by striking the second sentence; and (3)by adding at the end the following:
							
 (2)Competitive fundingThe Secretary of Agriculture may provide funding, on a competitive basis, to— (A)a college or university eligible to receive funds under the Act of August 30, 1890 (7 U.S.C. 321–326a and 328), including Tuskegee University; or
 (B)a 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)) for—
 (i)the Children, Youth, and Families at Risk funding program under subsection (b)(3); and (ii)the Federally Recognized Tribes Extension Program..
						(b)Conforming amendments
 (1)Section 3(f) of the Smith Lever Act (7 U.S.C. 343(f)) is amended— (A)by striking There shall and inserting the following:
								
 (1)In GeneralThere shall; and (B)by adding at the end the following:
								
 (2)Exception not applicableParagraph (1) shall not apply to a 1994 Institution receiving funding under subsection (d)(2)(B) for the Children, Youth, and Families at Risk funding program under subsection (b)(3) or for the Federally Recognized Tribes Extension Program..
 (2)Section 533(a)(2)(A) of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended by striking clause (ii) and inserting the following:
							
 (ii)the Smith-Lever Act (7 U.S.C. 341 et seq.), except as provided under— (I)section 3(b)(3) of that Act (7 U.S.C. 343(b)(3)); or
 (II)paragraph (2) of section 3(d) of that Act (7 U.S.C. 343(d)); or. EFood, Conservation, and Energy Act of 2008 IAgricultural Security 7501.Agricultural biosecurity communication centerSection 14112(c)(2) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8912(c)(2)) is amended by striking 2018 and inserting 2023.
 7502.Assistance to build local capacity in agricultural biosecurity planning, preparation, and responseSection 14113 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8913) is amended— (1)in subsection (a)(2)(B), by striking 2018 and inserting 2023; and
 (2)in subsection (b)(2)(B), by striking 2018 and inserting 2023. 7503.Research and development of agricultural countermeasuresSection 14121(b)(2) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8921(b)(2)) is amended by striking 2018 and inserting 2023.
 7504.Agricultural biosecurity grant programSection 14122(e)(2) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8922(e)(2)) is amended by striking 2018 and inserting 2023.
					IIMiscellaneous Provisions
 7511.Farm and Ranch Stress Assistance NetworkSection 7522 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936) is amended— (1)in subsection (a), by striking to support cooperative programs between State cooperative extension services and nonprofit organizations and inserting to eligible entities described in subsection (c);
 (2)in subsection (b)— (A)by striking paragraph (5);
 (B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting the subparagraphs appropriately;
 (C)by striking subparagraph (B) (as so redesignated) and inserting the following:  (B)training, including training programs and workshops, for—
 (i)advocates for individuals who are engaged in farming, ranching, and other occupations relating to agriculture; and
 (ii)other individuals and entities that may assist individuals who— (I)are engaged in farming, ranching, and other occupations relating to agriculture; and
 (II)are in crisis;; (D)in subparagraph (C) (as so redesignated), by adding and after the semicolon at the end;
 (E)in subparagraph (D) (as so redesignated), by striking activities; and and inserting activities, including the dissemination of information and materials; or; (F)in the matter preceding subparagraph (A) (as so redesignated), by striking be used to initiate and inserting the following: “be used—
								
 (1)to initiate; and (G)by adding at the end the following:
								
 (2)to enter into contracts, on a multiyear basis, with community-based, direct-service organizations to initiate, expand, or sustain programs described in paragraph (1) and subsection (a).; and
 (3)by striking subsections (c) and (d) and inserting the following:  (c)Eligible recipientsThe Secretary may award a grant under this section to—
 (1)a State department of agriculture; (2)a State cooperative extension service;
 (3)a qualified nonprofit organization, as determined by the Secretary; (4)an entity providing appropriate services, as determined by the Secretary, in 1 or more States; or
 (5)a partnership carried out by 2 or more entities described in paragraphs (1) through (4). (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000 for each of fiscal years 2019 through 2023.
								(e)Report to congress
 (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary, in coordination with the Secretary of Health and Human Services, shall submit to Congress and any other relevant Federal department or agency, and make publicly available, a report describing the state of behavioral and mental health of individuals who are engaged in farming, ranching, and other occupations relating to agriculture.
 (2)ContentsThe report under paragraph (1) shall include— (A)an inventory and assessment of efforts to support the behavioral and mental health of individuals who are engaged in farming, ranching, and other occupations relating to agriculture by—
 (i)the Federal Government, States, and units of local government; (ii)communities comprised of those individuals;
 (iii)healthcare providers; (iv)State cooperative extension services; and
 (v)other appropriate entities, as determined by the Secretary; (B)a description of the challenges faced by individuals who are engaged in farming, ranching, and other occupations relating to agriculture that may impact the behavioral and mental health of farmers and ranchers;
 (C)a description of how the Department of Agriculture can improve coordination and cooperation with Federal health departments and agencies, including the Department of Health and Human Services, the Substance Abuse and Mental Health Services Administration, the Health Resources and Services Administration, the Centers for Disease Control and Prevention, and the National Institutes of Health, to best address the behavioral and mental health of individuals who are engaged in farming, ranching, and other occupations relating to agriculture;
 (D)a long-term strategy for responding to the challenges described under subparagraph (B) and recommendations based on best practices for further action to be carried out by appropriate Federal departments or agencies to improve Federal Government response and seek to prevent suicide among individuals who are engaged in farming, ranching, and other occupations relating to agriculture; and
 (E)an evaluation of the impact of suicide among individuals who are engaged in farming, ranching, and other occupations relating to agriculture on—
 (i)the agricultural workforce; (ii)agricultural production;
 (iii)rural families and communities; and (iv)succession planning..
 7512.Natural products research programSection 7525(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5937(e)) is amended by striking 2018 and inserting 2023.
 7513.Sun grant programSection 7526(g) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8114(g)) is amended by striking 2018 and inserting 2023.
					7514.Mechanization and automation for specialty crops
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a review of the programs of the Department of Agriculture that affect the production or processing of specialty crops.
 (b)RequirementsThe review under subsection (a) shall identify— (1)programs that currently are, or previously have been, effectively used to accelerate the development and use of automation or mechanization in the production or processing of specialty crops; and
 (2)programs that may be more effectively used to accelerate the development and use of automation or mechanization in the production or processing of specialty crops.
 (c)StrategyWith respect to programs identified under subsection (b), the Secretary shall develop and implement a strategy to accelerate the development and use of automation and mechanization in the production or processing of specialty crops.
						FMatching Funds Requirement
				7601.Matching funds requirement
 (a)RepealSubtitle P of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3371) is repealed.
					(b)Conforming amendments
						(1)National Agricultural Research, Extension, and Teaching Policy Act of 1977
 (A)National Agricultural Research, Extension, Education, and Economics Advisory BoardSection 1408(c)(1) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123(c)(1)) is amended by striking subparagraph (B) and inserting the following:
								
 (B)the annual establishment of national priorities, as determined by the Board;. (B)Grants to enhance research capacity in schools of veterinary medicineSection 1415(a) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151(a)) is amended—
 (i)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (ii)by adding at the end the following:  (2)Matching requirementA State receiving a grant under paragraph (1) shall provide State matching funds equal to not less than the amount of the grant..
 (C)Aquaculture assistance grant programSection 1475(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3322(b)) is amended by striking The Secretary and all that follows through the period at the end and inserting the following:
								
 (1)In generalSubject to paragraph (3), the Secretary may make competitive grants to entities eligible for grants under paragraph (2) for research and extension to facilitate or expand promising advances in the production and marketing of aquacultural food species and products and to enhance the safety and wholesomeness of those species and products, including the development of reliable supplies of seed stock and therapeutic compounds.
 (2)Eligible entitiesThe Secretary may make a competitive grant under paragraph (1) to— (A)a land-grant or seagrant college or university;
 (B)a State agricultural experiment station; (C)a college, university, or Federal laboratory having a demonstrable capacity to conduct aquacultural research, as determined by the Secretary; or
 (D)a nonprofit private research institution. (3)Matching State grants (A)In generalExcept as provided in subparagraph (B), the Secretary shall not make a grant under paragraph (1) unless the State in which the grant recipient is located makes a grant to that recipient in an amount equal to not less than the amount of the grant under paragraph (1) (of which State amount an in-kind contribution shall not exceed 50 percent).
 (B)Federal laboratoriesSubparagraph (A) shall not apply to a grant to a Federal laboratory.. (2)Food, Agriculture, Conservation, and Trade Act of 1990 (A)Federal-State matching grant programSection 1623(d)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5813(d)(2)) is amended by striking the second sentence.
 (B)Agricultural genome initiativeSection 1671 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5924) (as amended by section 7208) is amended—
 (i)by redesignating subsection (f) as subsection (g); and (ii)by inserting after subsection (e) the following:
									
										(f)Matching funds requirement
 (1)In generalSubject to paragraph (3), with respect to a grant or cooperative agreement under this section that provides a particular benefit to a specific agricultural commodity, the recipient of funds under the grant or cooperative agreement shall provide non-Federal matching funds (including funds from a generic agricultural commodity promotion, research, and information program) equal to not less than the amount provided under the grant or cooperative agreement.
 (2)In-kind supportNon-Federal matching funds described in paragraph (1) may include in-kind support. (3)WaiverThe Secretary may waive the matching funds requirement under paragraph (1) with respect to a research project if the Secretary determines that—
 (A)the results of the project are of a particular benefit to a specific agricultural commodity, but those results are likely to be applicable to agricultural commodities generally; or
												(B)
 (i)the project— (I)involves a minor commodity; and
 (II)deals with scientifically important research; and (ii)the recipient is unable to satisfy the matching funds requirement..
 (C)High-priority research and extension initiativesSection 1672(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(a)) is amended—
 (i)by striking The Secretary of Agriculture and inserting the following:  (1)In generalThe Secretary of Agriculture;
 (ii)in paragraph (1) (as so designated), in the second sentence, by striking The Secretary shall and inserting the following:  (3)ConsultationThe Secretary shall; and
 (iii)by inserting after paragraph (1) the following:  (2)Matching funds requirement (A)In generalSubject to subparagraph (C), an entity receiving a grant under paragraph (1) shall provide non-Federal matching funds (including funds from a generic agricultural commodity promotion, research, and information program) equal to not less than the amount of the grant.
 (B)In-kind supportNon-Federal matching funds described in subparagraph (A) may include in-kind support. (C)WaiverThe Secretary may waive the matching funds requirement under subparagraph (A) with respect to a research project if the Secretary determines that—
 (i)the results of the project are of a particular benefit to a specific agricultural commodity, but those results are likely to be applicable to agricultural commodities generally; or
												(ii)
 (I)the project— (aa)involves a minor commodity; and
 (bb)deals with scientifically important research; and (II)the recipient is unable to satisfy the matching funds requirement..
 (D)Organic agriculture research and extension initiativeSection 1672B of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) (as amended by section 7210) is amended—
 (i)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and (ii)by inserting after subsection (b) the following:
									
										(c)Matching requirement
 (1)In generalSubject to paragraph (3), an entity receiving a grant under subsection (a) shall provide non-Federal matching funds (including funds from a generic agricultural commodity promotion, research, and information program) equal to not less than the amount of the grant.
 (2)In-kind supportNon-Federal matching funds described in paragraph (1) may include in-kind support. (3)WaiverThe Secretary may waive the matching funds requirement under paragraph (1) with respect to a research project if the Secretary determines that—
 (A)the results of the project are of a particular benefit to a specific agricultural commodity, but those results are likely to be applicable to agricultural commodities generally; or
												(B)
 (i)the project— (I)involves a minor commodity; and
 (II)deals with scientifically important research; and (ii)the recipient is unable to satisfy the matching funds requirement..
								(3)Agricultural Research, Extension, and Education Reform Act of 1998
 (A)Integrated research, education, and extension competitive grants programSection 406 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626) is amended—
 (i)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (ii)by inserting after subsection (c) the following:
									
										(d)Matching funds requirement
 (1)In generalSubject to paragraph (3), with respect to a grant under this section that provides a particular benefit to a specific agricultural commodity, the recipient of the grant shall provide non-Federal matching funds (including funds from a generic agricultural commodity promotion, research, and information program) equal to not less than the amount of the grant.
 (2)In-kind supportNon-Federal matching funds described in paragraph (1) may include in-kind support. (3)WaiverThe Secretary may waive the matching funds requirement under paragraph (1) with respect to a research project if the Secretary determines that—
 (A)the results of the project are of a particular benefit to a specific agricultural commodity, but those results are likely to be applicable to agricultural commodities generally; or
												(B)
 (i)the project— (I)involves a minor commodity; and
 (II)deals with scientifically important research; and (ii)the recipient is unable to satisfy the matching funds requirement..
 (B)Specialty crop research initiativeSection 412(g) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(g)) is amended—
 (i)by redesignating paragraph (3) as paragraph (4); and (ii)by inserting after paragraph (2) the following:
									
										(3)Matching requirement
 (A)In generalAn entity receiving a grant under this section shall provide non-Federal matching funds (including funds from a generic agricultural commodity promotion, research, and information program) equal to not less than the amount of the grant.
 (B)In-kind supportNon-Federal matching funds described in subparagraph (A) may include in-kind support.. (4)Other laws (A)Sun grant programSection 7526(c)(1)(C)(iv) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8114(c)(1)(C)(iv)) is amended by striking subclause (IV).
 (B)Agriculture and Food Research InitiativeSubsection (b)(9) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)(9)) is amended—
 (i)in subparagraph (A), by striking clause (iii); (ii)in subparagraph (B)—
 (I)in clause (i), by striking clauses (ii) and (iii), and inserting clause (ii),; and (II)by striking clause (iii); and
 (iii)by adding at the end the following:  (C)Applied researchAn entity receiving a grant under paragraph (5)(B) for applied research that is commodity-specific and not of national scope shall provide non-Federal matching funds equal to not less than the amount of the grant..
								(c)Application of amendments
 (1)Grants awarded after October 1, 2018The amendments made by subsections (a) and (b) shall apply with respect to grants described in subsection (b) that are awarded after October 1, 2018.
 (2)Grants awarded on or before October 1, 2018Notwithstanding the amendments made by subsections (a) and (b), a matching funds requirement in effect on the day before the date of enactment of this Act under a provision of law amended by subsection (a) or (b) shall continue to apply to a grant described in subsection (b) that is awarded on or before October 1, 2018.
						VIIIForestry
			ACooperative Forestry Assistance Act of 1978
				8101.State and private forest landscape-scale restoration program
 (a)In generalSection 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a) is amended to read as follows:
						
							13A.State and private forest landscape-scale restoration program
 (a)PurposeThe purpose of this section is to encourage collaborative, science-based restoration of priority forest landscapes.
 (b)DefinitionsIn this section: (1)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (2)Nonindustrial private forest landThe term nonindustrial private forest land means land that— (A)is rural, as determined by the Secretary;
 (B)has existing tree cover or is suitable for growing trees; and (C)is owned by any private individual, group, association, corporation, Indian tribe, or other private legal entity.
 (3)State forest landThe term State forest land means land that— (A)is rural, as determined by the Secretary; and
 (B)is under State or local governmental ownership and considered to be non-Federal forest land. (c)EstablishmentThe Secretary, in consultation with State foresters or appropriate State agencies, shall establish a competitive grant program to provide financial and technical assistance to encourage collaborative, science-based restoration of priority forest landscapes.
 (d)EligibilityTo be eligible to receive a grant under this section, an applicant shall submit to the Secretary, through the State forester or appropriate State agency, a State and private forest landscape-scale restoration proposal based on a restoration strategy that—
 (1)is complete or substantially complete; (2)is for a multiyear period;
 (3)covers nonindustrial private forest land or State forest land; (4)is accessible by wood-processing infrastructure; and
 (5)is based on the best available science. (e)Plan criteriaA State and private forest landscape-scale restoration proposal submitted under this section shall include plans—
 (1)to reduce the risk of uncharacteristic wildfires; (2)to improve fish and wildlife habitats, including the habitats of threatened and endangered species;
 (3)to maintain or improve water quality and watershed function; (4)to mitigate invasive species, insect infestation, and disease;
 (5)to improve important forest ecosystems; (6)to measure ecological and economic benefits, including air quality and soil quality and productivity; and
 (7)to take other relevant actions, as determined by the Secretary. (f)PrioritiesIn making grants under this section, the Secretary shall give priority to plans that—
 (1)further a statewide forest assessment and resource strategy; (2)promote cross boundary landscape collaboration; and
 (3)leverage public and private resources. (g)Collaboration and consultationThe Chief of the Forest Service, the Chief of the Natural Resources Conservation Service, and relevant stakeholders shall collaborate and consult on an ongoing basis regarding—
 (1)administration of the program established under this section; and (2)identification of other applicable resources for landscape-scale restoration.
 (h)Matching funds requiredAs a condition of receiving a grant under this section, the Secretary shall require the recipient of the grant to provide funds or in-kind support from non-Federal sources in an amount that is at least equal to the amount of Federal funds.
 (i)Coordination and proximity encouragedIn making grants under this section, the Secretary may consider coordination with and proximity to other landscape-scale projects on other land under the jurisdiction of the Secretary, the Secretary of the Interior, or a Governor of a State, including under—
 (1)the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303);
 (2)landscape areas designated for insect and disease treatments under section 602 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a);
 (3)good neighbor authority under section 19; (4)stewardship end result contracting projects authorized under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c);
 (5)appropriate State-level programs; and (6)other relevant programs, as determined by the Secretary.
 (j)RegulationsThe Secretary shall promulgate such regulations as the Secretary determines necessary to carry out this section.
 (k)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on—
 (1)the status of development, execution, and administration of selected projects; (2)the accounting of program funding expenditures; and
 (3)specific accomplishments that have resulted from landscape-scale projects. (l)Fund (1)In generalThere is established in the Treasury a fund, to be known as the State and Private Forest Landscape-Scale Restoration Fund (referred to in this subsection as the Fund), to be used by the Secretary to make grants under this section.
 (2)ContentsThe Fund shall consist of such amounts as are appropriated to the Fund under paragraph (3). (3)Authorization of appropriationsThere is authorized to be appropriated to the Fund $20,000,000 for each fiscal year beginning with the first full fiscal year after the date of enactment of this subsection through fiscal year 2023, to remain available until expended..
					(b)Conforming amendments
 (1)Section 13B of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109b) is repealed. (2)Section 19(a)(4)(C) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2113(a)(4)(C)) is amended by striking sections 13A and 13B and inserting section 13A.
						BForest and Rangeland Renewable Resources Research Act of 1978 
 8201.Repeal of recycling researchSection 9 of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1648) is repealed.
 8202.Repeal of forestry student grant programSection 10 of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1649) is repealed.
				CGlobal Climate Change Prevention Act of 1990
				8301.Repeals
 (a)Biomass energy demonstration projectsSection 2410 of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6708) is repealed. (b)Interagency cooperation to maximize biomass growthSection 2411 of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6709) is amended in the matter preceding paragraph (1) by striking to— and all that follows through such forests and lands in paragraph (2) and inserting to develop a program to manage forests and land on Department of Defense military installations.
					DHealthy Forests Restoration Act of 2003
 8401.Promoting cross-boundary wildfire mitigationSection 103 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6513) is amended by adding at the end the following:
					
						(e)Cross-boundary hazardous fuel reduction projects
 (1)DefinitionsIn this subsection: (A)Hazardous fuel reduction projectThe term hazardous fuel reduction project means a hazardous fuel reduction project described in paragraph (2).
 (B)Non-Federal landThe term non-Federal land includes— (i)State land;
 (ii)county land; (iii)Tribal land;
 (iv)private land; and (v)other non-Federal land.
 (2)GrantsThe Secretary may make grants to State foresters to support hazardous fuel reduction projects that incorporate treatments in landscapes across ownership boundaries on Federal and non-Federal land, particularly in areas identified as priorities in applicable State-wide forest resource assessments or strategies under section 2A(a) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a(a)), as mutually agreed to by the State forester and the Regional Forester.
 (3)Land treatmentsTo conduct and fund treatments for hazardous fuel reduction projects carried out by State foresters using grants under paragraph (2), the Secretary may use the authorities of the Secretary relating to cooperation and technical and financial assistance, including the good neighbor authority under—
 (A)section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a); and (B)section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (16 U.S.C. 1011 note; Public Law 106–291).
 (4)CooperationIn carrying out a hazardous fuel reduction project using a grant under paragraph (2) on non-Federal land, the State forester, in consultation with the Secretary—
 (A)shall consult with any applicable owners of the non-Federal land; and (B)shall not implement the hazardous fuel reduction project on non-Federal land without the consent of the owner of the non-Federal land.
 (5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for each of fiscal years 2019 through 2023..
 8402.Authorization of appropriations for hazardous fuel reduction on Federal landSection 108 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6518) is amended by striking $760,000,000 for each fiscal year and inserting $660,000,000 for each of fiscal years 2019 through 2023. 8403.Repeal of biomass commercial utilization grant program (a)In generalSection 203 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6531) is repealed.
 (b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by striking the item relating to section 203.
					8404.Water Source Protection Program
 (a)In generalTitle III of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6541 et seq.) is amended by adding at the end the following:
						
							303.Water Source Protection Program
 (a)DefinitionsIn this section: (1)End water userThe term end water user means a non-Federal entity, including—
 (A)a State; (B)a political subdivision of a State;
 (C)an Indian tribe; (D)a utility;
 (E)a municipal water system; (F)an irrigation district;
 (G)a nonprofit organization; and (H)a corporation.
 (2)Forest management activityThe term forest management activity means a project carried out by the Secretary on National Forest System land. (3)Forest planThe term forest plan means a land management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (4)Non-federal partnerThe term non-Federal partner means an end water user with whom the Secretary has entered into a partnership agreement under subsection (c)(1).
 (5)ProgramThe term Program means the Water Source Protection Program established under subsection (b). (6)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (7)Water source management planThe term water source management plan means the water source management plan developed under subsection (d)(1). (b)EstablishmentThe Secretary shall establish and maintain a program, to be known as the Water Source Protection Program, to carry out watershed protection and restoration projects on National Forest System land.
								(c)Water source investment partnerships
 (1)In generalIn carrying out the Program, the Secretary may enter into water source investment partnership agreements with end water users to protect and restore the condition of National Forest watersheds that provide water to the end water users.
 (2)FormA partnership agreement described in paragraph (1) may take the form of— (A)a memorandum of understanding;
 (B)a cost-share or collection agreement; (C)a long-term funding matching commitment; or
 (D)another appropriate instrument, as determined by the Secretary. (d)Water source management plan (1)In generalIn carrying out the Program, the Secretary, in cooperation with the non-Federal partners and applicable State, local, and Tribal governments, may develop a water source management plan that describes the proposed implementation of watershed protection and restoration projects under the Program.
 (2)RequirementA water source management plan shall be conducted in a manner consistent with the forest plan applicable to the National Forest System land on which the watershed protection and restoration project is carried out.
 (3)Environmental analysisThe Secretary may conduct a single environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)—
 (A)for each watershed protection and restoration project included in the water source management plan; or
 (B)as part of the development of, or after the finalization of, the water source management plan. (e)Forest management activities (1)In generalTo the extent that forest management activities are necessary to protect, maintain, or enhance water quality, and in accordance with paragraph (2), the Secretary shall carry out forest management activities as part of watershed protection and restoration projects carried out on National Forest System land, with the primary purpose of—
 (A)protecting a municipal water supply system; (B)restoring forest health from insect infestations and disease; or
 (C)any combination of the purposes described in subparagraphs (A) and (B). (2)ComplianceThe Secretary shall carry out forest management activities under paragraph (1) in accordance with—
 (A)this Act; (B)the applicable water source management plan;
 (C)the applicable forest plan; and (D)other applicable laws.
 (f)Endangered Species Act of 1973In carrying out the Program, the Secretary may use the Manual on Adaptive Management of the Department of the Interior, including any associated guidance, to comply with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
								(g)Funds and services
 (1)In generalIn carrying out the Program, the Secretary may accept and use funding, services, and other forms of investment and assistance from non-Federal partners to implement the water source management plan.
 (2)Matching funds requiredThe Secretary shall require the contribution of funds or in-kind support from non-Federal partners to be in an amount that is at least equal to the amount of Federal funds.
 (3)Manner of useThe Secretary may accept and use investments described in paragraph (1) directly or indirectly through the National Forest Foundation.
									(4)Water source protection fund
 (A)In generalSubject to the availability of appropriations, the Secretary may establish a Water Source Protection Fund to match funds or in-kind support contributed by non-Federal partners under paragraph (1).
 (B)Use of appropriated fundsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023.
 (C)Partnership agreementsThe Secretary may make multiyear commitments, if necessary, to implement 1 or more partnership agreements under subsection (c)..
 (b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by striking the item relating to section 303 and inserting the following:
						
							
								Sec. 303. Water Source Protection Program..
					8405.Watershed Condition Framework
 (a)In generalTitle III of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6541 et seq.) (as amended by section 8404(a)) is amended by adding at the end the following:
						
							304.Watershed Condition Framework
 (a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall establish and maintain a Watershed Condition Framework for National Forest System land—
 (1)to evaluate and classify the condition of watersheds, taking into consideration— (A)water quality and quantity;
 (B)aquatic habitat and biota; (C)riparian and wetland vegetation;
 (D)the presence of roads and trails; (E)soil type and condition;
 (F)groundwater-dependent ecosystems; (G)relevant terrestrial indicators, such as fire regime, risk of catastrophic fire, forest and rangeland vegetation, invasive species, and insects and disease; and
 (H)other significant factors, as determined by the Secretary; (2)to identify for protection and restoration up to 5 priority watersheds in each National Forest, and up to 2 priority watersheds in each national grassland, taking into consideration the impact of the condition of the watershed condition on—
 (A)wildfire behavior; (B)flood risk;
 (C)fish and wildlife; (D)drinking water supplies;
 (E)irrigation water supplies; (F)forest-dependent communities; and
 (G)other significant impacts, as determined by the Secretary; (3)to develop a watershed protection and restoration action plan for each priority watershed that—
 (A)takes into account existing restoration activities being implemented in the watershed; and (B)includes, at a minimum—
 (i)the major stressors responsible for the impaired condition of the watershed; (ii)a set of essential projects that, once completed, will address the identified stressors and improve watershed conditions;
 (iii)a proposed implementation schedule; (iv)potential partners and funding sources; and
 (v)a monitoring and evaluation program; (4)to prioritize protection and restoration activities for each watershed restoration action plan;
 (5)to implement each watershed protection and restoration action plan; and (6)to monitor the effectiveness of protection and restoration actions and indicators of watershed health.
 (b)CoordinationIn carrying out subsection (a), the Secretary shall— (1)coordinate with interested non-Federal landowners and State, Tribal, and local governments within the relevant watershed; and
 (2)provide for an active and ongoing public engagement process. (c)Emergency designationNotwithstanding paragraph (2) of subsection (a), the Secretary may identify a watershed as a priority for rehabilitation in the Watershed Condition Framework without using the process described in that subsection if a Forest Supervisor determines that—
 (1)a wildfire has significantly diminished the condition of the watershed; and (2)the emergency stabilization activities of the Burned Area Emergency Response Team are insufficient to return the watershed to proper function..
 (b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) (as amended by section 8404(b)) is amended by inserting after the item relating to section 303 the following:
						
							
								Sec. 304. Watershed Condition Framework..
					8406.Authorization of appropriations to combat insect infestations and related diseases
 (a)In generalSection 406 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6556) is amended to read as follows:
						
 406.Termination of effectivenessThe authority provided by this title terminates effective October 1, 2023.. (b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by striking the item relating to section 406 and inserting the following:
						
							
								Sec. 406. Termination of effectiveness..
 8407.Healthy Forests Reserve Program reauthorizationSection 508(b) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6578(b)) is amended— (1)in the subsection heading, by striking 2018 and inserting 2023; and
 (2)by striking 2018. and inserting 2023.. 8408.Authorization of appropriations for designation of treatment areasSection 602 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a) is amended by striking subsection (f).
 8409.Administrative review of collaborative restoration projectsSection 603(c) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(c)) is amended by adding at the end the following:
					
 (4)Extraordinary circumstancesThe Secretary shall apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or successor regulations), when using the categorical exclusion under this section..
				ERepeal or Reauthorization of Miscellaneous Forestry Programs
 8501.Repeal of revision of strategic plan for forest inventory and analysisSection 8301 of the Agricultural Act of 2014 (16 U.S.C. 1642 note; Public Law 113–79) is repealed. 8502.Semiarid agroforestry research centerSection 1243(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (16 U.S.C. 1642 note; Public Law 101–624) is amended by striking annually and inserting for each of fiscal years 2019 through 2023.
				8503.National Forest Foundation Act
 (a)Matching fundsSection 405(b) of the National Forest Foundation Act (16 U.S.C. 583j–3(b)) is amended by striking 2018 and inserting 2023. (b)Authorization of appropriationsSection 410(b) of the National Forest Foundation Act (16 U.S.C. 583j–8(b)) is amended by striking 2018 and inserting 2023.
 8504.Conveyance of Forest Service administrative sitesSection 503(f) of the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C. 580d note; Public Law 109–54) is amended by striking 2016 and inserting 2023.
				FForest Management
 8601.DefinitionsIn this subtitle: (1)National forest systemThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (2)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). IExpedited environmental analysis and availability of categorical exclusions to expedite forest management activities 8611.Categorical exclusion for greater sage-grouse and mule deer habitat (a)In generalTitle VI of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended by adding at the end the following:
							
								606.Categorical exclusion for greater sage-grouse and mule deer habitat
 (a)DefinitionsIn this section: (1)Covered vegetation management activity (A)In generalThe term covered vegetation management activity means any activity described in subparagraph (B) that—
												(i)
 (I)is carried out on National Forest System land administered by the Forest Service; or (II)is carried out on public land administered by the Bureau of Land Management;
 (ii)with respect to public land, meets the objectives of the order of the Secretary of the Interior numbered 3336 and dated January 5, 2015;
 (iii)conforms to an applicable forest plan or land use plan; (iv)protects, restores, or improves greater sage-grouse or mule deer habitat in a sagebrush steppe ecosystem as described in—
 (I)Circular 1416 of the United States Geological Survey entitled Restoration Handbook for Sagebrush Steppe Ecosystems with Emphasis on Greater Sage-Grouse Habitat—Part 1. Concepts for Understanding and Applying Restoration (2015); or
 (II)the habitat guidelines for mule deer published by the Mule Deer Working Group of the Western Association of Fish and Wildlife Agencies;
 (v)will not permanently impair— (I)the natural state of the treated area;
 (II)outstanding opportunities for solitude; (III)outstanding opportunities for primitive, unconfined recreation;
 (IV)economic opportunities consistent with multiple-use management; or (V)the identified values of a unit of the National Landscape Conservation System;
													(vi)
 (I)restores native vegetation following a natural disturbance; (II)prevents the expansion into greater sage-grouse or mule deer habitat of—
 (aa)juniper, pinyon pine, or other associated conifers; or (bb)nonnative or invasive vegetation;
 (III)reduces the risk of loss of greater sage-grouse or mule deer habitat from wildfire or any other natural disturbance; or
 (IV)provides emergency stabilization of soil resources after a natural disturbance; and (vii)provides for the conduct of restoration treatments that—
 (I)maximize the retention of old-growth and large trees, as appropriate for the forest type; (II)consider the best available scientific information to maintain or restore the ecological integrity, including maintaining or restoring structure, function, composition, and connectivity;
 (III)are developed and implemented through a collaborative process that— (aa)includes multiple interested persons representing diverse interests; and
														(bb)
 (AA)is transparent and nonexclusive; or (BB)meets the requirements for a resource advisory committee under subsections (c) through (f) of section 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125); and
 (IV)may include the implementation of a proposal that complies with the eligibility requirements of the Collaborative Forest Landscape Restoration Program under section 4003(b) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(b)).
 (B)Description of activitiesAn activity referred to in subparagraph (A) is— (i)manual cutting and removal of juniper trees, pinyon pine trees, other associated conifers, or other nonnative or invasive vegetation;
 (ii)mechanical mastication, cutting, or mowing, mechanical piling and burning, chaining, broadcast burning, or yarding;
 (iii)removal of cheat grass, medusa head rye, or other nonnative, invasive vegetation; (iv)collection and seeding or planting of native vegetation using a manual, mechanical, or aerial method;
 (v)seeding of nonnative, noninvasive, ruderal vegetation only for the purpose of emergency stabilization;
 (vi)targeted use of an herbicide, subject to the condition that the use shall be in accordance with applicable legal requirements, Federal agency procedures, and land use plans;
 (vii)targeted livestock grazing to mitigate hazardous fuels and control noxious and invasive weeds; (viii)temporary removal of wild horses or burros in the area in which the activity is being carried out to ensure treatment objectives are met;
 (ix)in coordination with the affected permit holder, modification or adjustment of permissible usage under an annual plan of use of a grazing permit issued by the Secretary concerned to achieve restoration treatment objectives;
 (x)installation of new, or modification of existing, fencing or water sources intended to control use or improve wildlife habitat; or
 (xi)necessary maintenance of, repairs to, rehabilitation of, or reconstruction of an existing permanent road or construction of temporary roads to accomplish the activities described in this subparagraph.
 (C)ExclusionsThe term covered vegetation management activity does not include— (i)any activity conducted in a wilderness area or wilderness study area;
 (ii)any activity for the construction of a permanent road or permanent trail; (iii)any activity conducted on Federal land on which, by Act of Congress or Presidential proclamation, the removal of vegetation is restricted or prohibited;
 (iv)any activity conducted in an area in which activities under subparagraph (B) would be inconsistent with the applicable land and resource management plan; or
 (v)any activity conducted in an inventoried roadless area. (2)Secretary concernedThe term Secretary concerned means—
 (A)the Secretary of Agriculture, with respect to National Forest System land; and (B)the Secretary of the Interior, with respect to public land.
 (3)Temporary roadThe term temporary road means a road that is— (A)authorized—
 (i)by a contract, permit, lease, other written authorization; or (ii)pursuant to an emergency operation;
 (B)not intended to be part of the permanent transportation system of a Federal department or agency; (C)not necessary for long-term resource management;
 (D)designed in accordance with standards appropriate for the intended use of the road, taking into consideration—
 (i)safety; (ii)the cost of transportation; and
 (iii)impacts to land and resources; and (E)managed to minimize—
 (i)erosion; and (ii)the introduction or spread of invasive species.
												(b)Categorical exclusion
 (1)In generalNot later than 1 year after the date of enactment of this section, the Secretary concerned shall develop a categorical exclusion (as defined in section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation)) for covered vegetation management activities carried out to protect, restore, or improve habitat for greater sage-grouse or mule deer.
 (2)AdministrationIn developing and administering the categorical exclusion under paragraph (1), the Secretary concerned shall—
 (A)comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)with respect to National Forest System land, apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or successor regulations), in determining whether to use the categorical exclusion;
 (C)with respect to public land, apply the extraordinary circumstances procedures under section 46.215 of title 43, Code of Federal Regulations (or successor regulations), in determining whether to use the categorical exclusion; and
 (D)consider— (i)the relative efficacy of landscape-scale habitat projects;
 (ii)the likelihood of continued declines in the populations of greater sage-grouse and mule deer in the absence of landscape-scale vegetation management; and
 (iii)the need for habitat restoration activities after wildfire or other natural disturbances. (c)Implementation of covered vegetative management activities within the range of greater sage-grouse and mule deerIf the categorical exclusion developed under subsection (b) is used to implement a covered vegetative management activity in an area within the range of both greater sage-grouse and mule deer, the covered vegetative management activity shall protect, restore, or improve habitat concurrently for both greater sage-grouse and mule deer.
 (d)Long-term monitoring and maintenanceBefore commencing any covered vegetation management activity that is covered by the categorical exclusion under subsection (b), the Secretary concerned shall develop a long-term monitoring and maintenance plan, covering at least the 20-year period beginning on the date of commencement, to ensure that management of the treated area does not degrade the habitat gains secured by the covered vegetation management activity.
 (e)Disposal of vegetative materialSubject to applicable local restrictions, any vegetative material resulting from a covered vegetation management activity that is covered by the categorical exclusion under subsection (b) may be—
 (1)used for— (A)fuel wood; or
 (B)other products; or (2)piled or burned, or both.
										(f)Treatment for temporary roads
 (1)In generalNotwithstanding subsection (a)(1)(B)(xi), any temporary road constructed in carrying out a covered vegetation management activity that is covered by the categorical exclusion under subsection (b)—
 (A)shall be used by the Secretary concerned for the covered vegetation management activity for not more than 2 years; and
 (B)shall be decommissioned by the Secretary concerned not later than 3 years after the earlier of the date on which—
 (i)the temporary road is no longer needed; and (ii)the project is completed.
 (2)RequirementA treatment under paragraph (1) shall include reestablishing native vegetative cover— (A)as soon as practicable; but
 (B)not later than 10 years after the date of completion of the applicable covered vegetation management activity.
											(g)Limitations
 (1)Project sizeA covered vegetation management activity that is covered by the categorical exclusion under subsection (b) may not exceed 3,000 acres.
 (2)LocationA covered vegetation management activity carried out on National Forest System land that is covered by the categorical exclusion under subsection (b) shall be limited to areas designated under section 602(b), as of the date of enactment of this section..
 (b)Conforming amendmentsThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by adding at the end of the items relating to title VI the following:
							
								
									Sec. 602. Designation of treatment areas.
									Sec. 603. Administrative review.
									Sec. 604. Stewardship end result contracting projects.
									Sec. 605. Wildfire resilience projects.
									Sec. 606. Categorical exclusion for greater sage-grouse and mule deer habitat..
						IIMiscellaneous forest management activities
					8621.Additional authority for sale or exchange of small parcels of National Forest System land
 (a)Increase in maximum value of small parcelsSection 3 of Public Law 97–465 (commonly known as the “Small Tract Act of 1983”) (16 U.S.C. 521e) is amended in the matter preceding paragraph (1) by striking $150,000 and inserting $500,000.
 (b)Additional conveyance purposesSection 3 of Public Law 97–465 (16 U.S.C. 521e) (as amended by subsection (a)) is amended— (1)in paragraph (2), by striking ; or and inserting a semicolon;
 (2)in paragraph (3), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
								
 (4)parcels of 40 acres or less that are determined by the Secretary— (A)to be physically isolated from other Federal land;
 (B)to be inaccessible; or (C)to have lost National Forest character;
 (5)parcels of 10 acres or less that are not eligible for conveyance under paragraph (2) but are encroached on by a permanent habitable improvement for which there is no evidence that the encroachment was intentional or negligent; or
 (6)parcels used as a cemetery (including a parcel of not more than 1 acre adjacent to the parcel used as a cemetery), a landfill, or a sewage treatment plant under a special use authorization issued or otherwise authorized by the Secretary..
 (c)Disposition of proceedsSection 2 of Public Law 97–465 (16 U.S.C. 521d) is amended— (1)in the matter preceding paragraph (1), by striking The Secretary is authorized and inserting the following:
								
 (a)Conveyance authority; considerationThe Secretary is authorized; (2)in paragraph (2), in the second sentence, by striking The Secretary shall insert and inserting the following:
								
									(b)Inclusion of terms, covenants, conditions, and reservations
 (1)In generalThe Secretary shall insert;  (3)in subsection (b) (as so designated)—
 (A)by striking convenants and inserting covenants; and (B)in the second sentence by striking The preceding sentence shall not and inserting the following:
									
 (2)LimitationParagraph (1) shall not; and (4)by adding at the end the following:
								
									(c)Disposition of proceeds
 (1)Deposit in Sisk fundThe net proceeds derived from any sale or exchange conducted under paragraph (4), (5), or (6) of section 3 shall be deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
 (2)UseAmounts deposited under paragraph (1) shall be available to the Secretary until expended for— (A)the acquisition of land or interests in land for administrative sites for the National Forest System in the State from which the amounts were derived;
 (B)the acquisition of land or interests in land for inclusion in the National Forest System in that State, including land or interests in land that enhance opportunities for recreational access; or
 (C)the reimbursement of the Secretary for costs incurred in preparing a sale conducted under the authority of section 3 if the sale is a competitive sale..
 8622.Forest Service participation in ACES programSection 8302 of the Agricultural Act of 2014 (16 U.S.C. 3851a) is amended— (1)by striking The Secretary and inserting the following:
							
 (a)In generalThe Secretary; and (2)by adding at the end the following:
							
 (b)Termination of effectivenessThe authority provided to the Secretary to carry out this section terminates effective October 1, 2023..
						8623.Authorization for lease of Forest Service sites
 (a)DefinitionsIn this section: (1)Administrative site (A)In generalThe term administrative site means—
 (i)any facility or improvement, including curtilage, that was acquired or is used specifically for purposes of administration of the National Forest System;
 (ii)any Federal land that— (I)is associated with a facility or improvement described in clause (i) that was acquired or is used specifically for purposes of administration of Forest Service activities; and
 (II)underlies or abuts the facility or improvement; and (iii)for each fiscal year, not more than 10 isolated, undeveloped parcels of not more than 40 acres each.
 (B)ExclusionsThe term administrative site does not include— (i)any land within a unit of the National Forest System that is exclusively designated for natural area or recreational purposes;
 (ii)any land within— (I)a component of the National Wilderness Preservation System;
 (II)a component of the National Wild and Scenic Rivers System; or (III)a National Monument; or
 (iii)any Federal land that the Secretary determines— (I)is needed for resource management purposes or to provide access to other land or water; or
 (II)would be in the public interest not to lease. (2)Facility or improvementThe term facility or improvement includes—
 (A)a forest headquarters; (B)a ranger station;
 (C)a research station or laboratory; (D)a dwelling;
 (E)a warehouse; (F)a scaling station;
 (G)a fire-retardant mixing station; (H)a fire-lookout station;
 (I)a guard station; (J)a storage facility;
 (K)a telecommunication facility; and (L)any other administrative installation for conducting Forest Service activities.
 (3)Market analysisThe term market analysis means the identification and study of the market for a particular economic good or service. (b)AuthorizationThe Secretary may lease an administrative site that is under the jurisdiction of the Secretary in accordance with this section.
 (c)Identification of eligible sitesA regional forester, in consultation with forest supervisors in the region, may submit to the Secretary a recommendation for administrative sites in the region that the regional forester considers eligible for leasing under this section.
 (d)Consultation with local government and public noticeBefore making an administrative site available for lease under this section, the Secretary shall— (1)consult with government officials of the community and of the State in which the administrative site is located; and
 (2)provide public notice of the proposed lease. (e)Lease requirements (1)SizeAn administrative site or compound of administrative sites under a single lease under this section may not exceed 40 acres.
							(2)Configuration of administrative sites
 (A)In generalTo facilitate the lease of an administrative site under this section, the Secretary may configure the administrative site—
 (i)to maximize the marketability of the administrative site; and (ii)to achieve management objectives.
 (B)Separate treatment of facility or improvementA facility or improvement on an administrative site to be leased under this section may be severed from the land and leased under a separate lease under this section.
								(3)Consideration
 (A)In generalA person to which a lease of an administrative site is made under this section shall provide to the Secretary consideration described in subparagraph (B) in an amount that is not less than the market value of the administrative site, as determined in accordance with subparagraph (C).
 (B)Form of considerationThe consideration referred to in subparagraph (A) may be— (i)cash;
 (ii)in-kind, including— (I)the construction of new facilities or improvements, the title to which shall be transferred by the lessee to the Secretary;
 (II)the maintenance, repair, improvement, or restoration of existing facilities or improvements; and (III)other services relating to activities that occur on the administrative site, as determined by the Secretary; or
 (iii)any combination of the consideration described in clauses (i) and (ii). (C)Determination of Market Value (i)In generalThe Secretary shall determine the market value of an administrative site to be leased under this section—
 (I)by conducting an appraisal in accordance with— (aa)the Uniform Appraisal Standards for Federal Land Acquisitions established in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.); and
 (bb)the Uniform Standards of Professional Appraisal Practice; or (II)by competitive lease.
 (ii)In-kind considerationThe Secretary shall determine the market value of any in-kind consideration under subparagraph (B)(ii).
 (4)ConditionsThe lease of an administrative site under this section shall be subject to such conditions, including bonding, as the Secretary determines to be appropriate.
 (5)Right of first refusalSubject to terms and conditions that the Secretary determines to be necessary, the Secretary shall offer to lease an administrative site to the municipality or county in which the administrative site is located before seeking to lease the administrative site to any other person.
							(f)Relation to other laws
 (1)Federal property disposalChapter 5 of title 40, United States Code, shall not apply to the lease of an administrative site under this section.
							(2)Lead-based paint and asbestos abatement
 (A)In generalNotwithstanding any provision of law relating to the mitigation or abatement of lead-based paint or asbestos-containing building materials, the Secretary shall not be required to mitigate or abate lead-based paint or asbestos-containing building materials with respect to an administrative site to be leased under this section.
 (B)ProceduresWith respect to an administrative site to be leased under this section that has lead-based paint or asbestos-containing building materials, the Secretary shall—
 (i)provide notice to the person to which the administrative site will be leased of the presence of the lead-based paint or asbestos-containing building material; and
 (ii)obtain written assurance from that person that the person will comply with applicable Federal, State, and local laws relating to the management of lead-based paint and asbestos-containing building materials.
 (3)Environmental reviewThe National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall apply to the lease of an administrative site under this section, except that, in any environmental review or analysis required under that Act for the lease of an administrative site under this section, the Secretary shall be required only—
 (A)to analyze the most reasonably foreseeable use of the administrative site, as determined through a market analysis;
 (B)to determine whether to include any conditions under subsection (e)(4); and (C)to evaluate the alternative of not leasing the administrative site in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (4)Compliance with local lawsA person that leases an administrative site under this section shall comply with all applicable State and local zoning laws, building codes, and permit requirements for any construction activities that occur on the administrative site.
 (g)Use of considerationCash consideration for a lease of an administrative site under this section shall be available to the Secretary, until expended and without further appropriation, to pay—
 (1)any necessary and incidental costs incurred by the Secretary in connection with— (A)the acquisition, improvement, maintenance, reconstruction, or construction of a facility or improvement for the National Forest System; and
 (B)the lease of an administrative site under this section; and (2)reasonable commissions or fees for brokerage services obtained in connection with the lease, subject to the conditions that the Secretary—
 (A)determines that the services are in the public interest; and (B)shall provide public notice of any brokerage services contract entered into in connection with a lease under this section.
								(h)Congressional notifications
 (1)Anticipated use of authorityAs part of the annual budget justification documents provided to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate, the Secretary shall include—
 (A)a list of the anticipated leases to be made, including the anticipated revenue that may be obtained, under this section;
 (B)a description of the intended use of any revenue obtained under a lease under this section, including a list of any projects that cost more than $500,000; and
 (C)a description of accomplishments during previous years using the authority of the Secretary under this section.
 (2)Changes to lease listIf the Secretary desires to lease an administrative site under this section that is not included on a list provided under paragraph (1)(A), the Secretary shall submit to the congressional committees described in paragraph (3) a notice of the proposed lease, including the anticipated revenue that may be obtained from the lease.
 (3)Use of authorityNot less frequently than once each year, the Secretary shall submit to the Committee on Agriculture, the Committee on Appropriations, and the Committee on Natural Resources of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate a report describing each lease made by the Secretary under this section during the period covered by the report.
							(i)Expiration of authority
 (1)In generalThe authority of the Secretary to make a lease of an administrative site under this section expires on October 1, 2023.
 (2)Effect on lease agreementParagraph (1) shall not affect the authority of the Secretary to carry out this section in the case of any lease agreement that was entered into by the Secretary before October 1, 2023.
							8624.Good neighbor authority
 (a)Inclusion of Indian tribesSection 8206(a) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)) is amended— (1)in paragraph (1)(A), by striking land and non-Federal land and inserting land, non-Federal land, and land owned by an Indian tribe;
 (2)in paragraph (5), by inserting or Indian tribe after affected State; (3)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
 (4)by inserting after paragraph (5) (as so redesignated) the following:  (6)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)..
 (b)Inclusion of countiesSection 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) is amended— (1)in subsection (a)—
 (A)in paragraph (1)(B), by inserting or county, as applicable, after Governor; (B)by redesignating paragraphs (2) through (9) (as amended by subsection (a)) as paragraphs (3) through (10), respectively;
 (C)by inserting after paragraph (1) the following:  (2)CountyThe term county means—
 (A)the appropriate executive official of an affected county; or (B)in any case in which multiple counties are affected, the appropriate executive official of a compact of the affected counties.; and
 (D)in paragraph (5) (as so redesignated), by inserting or county, as applicable, after Governor; and (2)in subsection (b)—
 (A)in paragraph (1)(A), by inserting or county after Governor; (B)in paragraph (2)(A), by striking cooperative agreement or contract entered into under subsection (a) and inserting good neighbor agreement;
 (C)in paragraph (3), by inserting or county after Governor; and (D)by adding at the end the following:
									
 (4)ReceiptsNotwithstanding any other provision of law, any payment made by a county to the Secretary under a project conducted under a good neighbor agreement shall not be considered to be monies received from National Forest System land or Bureau of Land Management land, as applicable..
 8625.Wildland-urban interfaceTo the maximum extent practicable, the Secretary shall prioritize the expenditure of hazardous fuels funding for projects within the wildland-urban interface (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)).
					8626.Chattahoochee-Oconee National Forest land adjustment
 (a)FindingsCongress finds that— (1)certain National Forest System land in the State of Georgia consists of isolated tracts that are inefficient to manage or have lost their principal value for National Forest purposes;
 (2)the disposal of that National Forest System land would be in the public interest; and (3)proceeds from the sale of National Forest System land under subsection (b)(1) would be used best by the Forest Service to purchase land for National Forest purposes in the State of Georgia.
							(b)Land conveyance authority
 (1)In generalUnder such terms and conditions as the Secretary may prescribe, the Secretary may sell or exchange any or all rights, title, and interest of the United States in and to the National Forest System land described in paragraph (2)(A).
							(2)Land authorized for disposal
 (A)In generalThe National Forest System land referred to in paragraph (1) is the 30 tracts of land totaling approximately 3,841 acres that are generally depicted on the 2 maps entitled Priority Land Adjustments, State of Georgia, U.S. Forest Service–Southern Region, Oconee and Chattahoochee National Forests, U.S. Congressional Districts–8, 9, 10 & 14 and dated September 24, 2013.
 (B)MapsThe maps described in subparagraph (A) shall be on file and available for public inspection in the Office of the Forest Supervisor, Chattahoochee-Oconee National Forest, until such time as the land is sold or exchanged.
 (C)Modification of boundariesThe Secretary may modify the boundaries of the National Forest System land described in subparagraph (A) based on land management considerations.
								(3)Form of conveyance
 (A)Quitclaim deedThe Secretary shall convey National Forest System land sold or exchanged under paragraph (1) by quitclaim deed.
 (B)ReservationsThe Secretary may reserve any rights-of-way or other rights or interests in National Forest System land sold or exchanged under paragraph (1) that the Secretary considers necessary for management purposes or to protect the public interest.
								(4)Valuation
 (A)Market valueThe Secretary may not sell or exchange National Forest System land under paragraph (1) for less than market value, as determined by appraisal or through competitive bid.
 (B)Appraisal requirementsAny appraisal under subparagraph (A) shall be— (i)consistent with the Uniform Appraisal Standards for Federal Land Acquisitions or the Uniform Standards of Professional Appraisal Practice; and
 (ii)subject to the approval of the Secretary. (5)Consideration (A)CashConsideration for a sale of National Forest System land or equalization of an exchange under paragraph (1) shall be paid in cash.
 (B)ExchangeNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a cash equalization payment in excess of 25 percent of the value of any National Forest System land exchanged under paragraph (1).
								(6)Method of sale
 (A)OptionsThe Secretary may sell National Forest System land under paragraph (1) at public or private sale, including competitive sale by auction, bid, or otherwise, in accordance with such terms, conditions, and procedures as the Secretary determines are in the best interest of the United States.
 (B)SolicitationsThe Secretary may— (i)make public or private solicitations for the sale or exchange of National Forest System land under paragraph (1); and
 (ii)reject any offer that the Secretary determines is not adequate or not in the public interest. (7)BrokersThe Secretary may—
 (A)use brokers or other third parties in the sale or exchange of National Forest System land under paragraph (1); and
 (B)from the proceeds of a sale, pay reasonable commissions or fees. (c)Treatment of proceeds (1)DepositSubject to subsection (b)(7)(B), the Secretary shall deposit the proceeds of a sale or a cash equalization payment received from the sale or exchange of National Forest System land under subsection (b)(1) in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
 (2)AvailabilitySubject to paragraph (3), amounts deposited under paragraph (1) shall be available to the Secretary until expended, without further appropriation, for the acquisition of land for National Forest purposes in the State of Georgia.
 (3)Private property protectionNothing in this section authorizes the use of funds deposited under paragraph (1) to be used to acquire land without the written consent of the owner of the land.
							8627.Tennessee wilderness
 (a)DefinitionsIn this section: (1)MapThe term Map means the map entitled Proposed Wilderness Areas and Additions-Cherokee National Forest and dated January 20, 2010.
 (2)StateThe term State means the State of Tennessee. (b)Additions to Cherokee National Forest (1)Designation of wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the Cherokee National Forest in the State are designated as wilderness and as additions to the National Wilderness Preservation System:
 (A)Certain land comprising approximately 9,038 acres, as generally depicted as the Upper Bald River Wilderness on the Map and which shall be known as the Upper Bald River Wilderness. (B)Certain land comprising approximately 348 acres, as generally depicted as the Big Frog Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Frog Wilderness.
 (C)Certain land comprising approximately 630 acres, as generally depicted as the Little Frog Mountain Addition NW on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness.
 (D)Certain land comprising approximately 336 acres, as generally depicted as the Little Frog Mountain Addition NE on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness.
 (E)Certain land comprising approximately 2,922 acres, as generally depicted as the Sampson Mountain Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Sampson Mountain Wilderness.
 (F)Certain land comprising approximately 4,446 acres, as generally depicted as the Big Laurel Branch Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Laurel Branch Wilderness.
 (G)Certain land comprising approximately 1,836 acres, as generally depicted as the Joyce Kilmer-Slickrock Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Joyce Kilmer-Slickrock Wilderness.
								(2)Maps and legal descriptions
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas designated by paragraph (1) with the appropriate committees of Congress.
 (B)Public availabilityThe maps and legal descriptions filed under subparagraph (A) shall be on file and available for public inspection in the office of the Chief of the Forest Service and the office of the Supervisor of the Cherokee National Forest.
 (C)Force of lawThe maps and legal descriptions filed under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the maps and descriptions.
								(3)Administration
 (A)In generalSubject to valid existing rights, the Federal land designated as wilderness by paragraph (1) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be deemed to be a reference to the date of enactment of this Act.
 (B)Fish and wildlife managementIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas designated by paragraph (1).
								8628.Additions to Rough Mountain and Rich Hole Wildernesses
 (a)Rough Mountain AdditionSection 1 of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) is amended by adding at the end the following:
							
 (21)Rough Mountain AdditionCertain land in the George Washington National Forest comprising approximately 1,000 acres, as generally depicted as the Rough Mountain Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, which is incorporated in the Rough Mountain Wilderness Area designated by paragraph (1)..
						(b)Rich Hole Addition
 (1)Potential wilderness designationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the George Washington National Forest comprising approximately 4,600 acres, as generally depicted as the Rich Hole Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, is designated as a potential wilderness area for incorporation in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002).
 (2)Wilderness designationThe potential wilderness area designated by paragraph (1) shall be designated as wilderness and incorporated in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) on the earlier of—
 (A)the date on which the Secretary publishes in the Federal Register notice that the activities permitted under paragraph (4) have been completed; or
 (B)the date that is 5 years after the date of enactment of this Act. (3)ManagementExcept as provided in paragraph (4), the Secretary shall manage the potential wilderness area designated by paragraph (1) in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
							(4)Water quality improvement activities
 (A)In generalTo enhance natural ecosystems within the potential wilderness area designated by paragraph (1) by implementing certain activities to improve water quality and aquatic passage, as set forth in the Forest Service document entitled Decision Notice for the Lower Cowpasture Restoration and Management Project and dated December 2015, the Secretary may use motorized equipment and mechanized transport in the potential wilderness area until the date on which the potential wilderness area is incorporated into the Rich Hole Wilderness Area under paragraph (2).
 (B)RequirementIn carrying out subparagraph (A), the Secretary, to the maximum extent practicable, shall use the minimum tool or administrative practice necessary to carry out that subparagraph with the least amount of adverse impact on wilderness character and resources.
								8629.Kisatchie National Forest land conveyance
 (a)FindingCongress finds that it is in the public interest to authorize the conveyance of certain Federal land in the Kisatchie National Forest in the State of Louisiana for market value consideration.
 (b)DefinitionsIn this section: (1)Collins camp propertiesThe term Collins Camp Properties means Collins Camp Properties, Inc., a corporation incorporated under the laws of the State.
 (2)StateThe term State means the State of Louisiana. (c)Authorization of conveyances, Kisatchie National Forest, Louisiana (1)Authorization (A)In generalSubject to valid existing rights and paragraph (2), the Secretary may convey the Federal land described in subparagraph (B) by quitclaim deed at public or private sale, including competitive sale by auction, bid, or other methods.
 (B)Description of landThe Federal land referred to in subparagraph (A) consists of— (i)all Federal land within sec. 9, T. 10 N., R. 5 W., Winn Parish, Louisiana; and
 (ii)a 2.16-acre parcel of Federal land located in the SW¼ of sec. 4, T. 10 N., R. 5 W., Winn Parish, Louisiana, as depicted on a certificate of survey dated March 7, 2007, by Glen L. Cannon, P.L.S. 4436.
 (2)First right of purchaseSubject to valid existing rights and subsection (e), during the 1-year period beginning on the date of enactment of this Act, on the provision of consideration by the Collins Camp Properties to the Secretary, the Secretary shall convey, by quitclaim deed, to Collins Camp Properties all right, title, and interest of the United States in and to—
 (A)the not more than 47.92 acres of Federal land comprising the Collins Campsites within sec. 9, T. 10 N., R. 5 W., in Winn Parish, Louisiana, as generally depicted on a certificate of survey dated February 28, 2007, by Glen L. Cannon, P.L.S. 4436; and
 (B)the parcel of Federal land described in paragraph (1)(B)(ii). (3)Terms and conditionsThe Secretary may—
 (A)configure the Federal land to be conveyed under this section— (i)to maximize the marketability of the conveyance; or
 (ii)to achieve management objectives; and (B)establish any terms and conditions for the conveyances under this section that the Secretary determines to be in the public interest.
 (4)ConsiderationConsideration for a conveyance of Federal land under this section shall be— (A)in the form of cash; and
 (B)in an amount equal to the market value of the Federal land being conveyed, as determined under paragraph (5).
 (5)Market valueThe market value of the Federal land conveyed under this section shall be determined— (A)in the case of Federal land conveyed under paragraph (2), by an appraisal that is—
 (i)conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)approved by the Secretary; or
 (B)if conveyed by a method other than the methods described in paragraph (2), by competitive sale. (6)Hazardous substances (A)In generalIn any conveyance of Federal land under this section, the Secretary shall meet disclosure requirements for hazardous substances, but shall otherwise not be required to remediate or abate the substances.
 (B)EffectExcept as provided in subparagraph (A), nothing in this subsection affects the application of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) to the conveyances of Federal land.
 (d)Proceeds from the sale of landThe Secretary shall deposit the proceeds of a conveyance of Federal land under subsection (c) in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
						(e)Administration
 (1)CostsAs a condition of a conveyance of Federal land to Collins Camp Properties under subsection (c), the Secretary shall require Collins Camp Properties to pay at closing—
 (A)reasonable appraisal costs; and (B)the cost of any administrative and environmental analyses required by law (including regulations).
								(2)Permits
 (A)In generalAn offer by Collins Camp Properties for the acquisition of the Federal land under subsection (c) shall be accompanied by a written statement from each holder of a Forest Service special use authorization with respect to the Federal land that specifies that the holder agrees to relinquish the special use authorization on the conveyance of the Federal land to Collins Camp Properties.
 (B)Special use authorizationsIf any holder of a special use authorization described in subparagraph (A) fails to provide a written authorization in accordance with that subparagraph, the Secretary shall require, as a condition of the conveyance, that Collins Camp Properties administer the special use authorization according to the terms of the special use authorization until the date on which the special use authorization expires.
								8630.Purchase of Natural Resources Conservation Service property, Riverside County, California
 (a)FindingsCongress finds as follows: (1)Since 1935, the United States has owned a parcel of land in Riverside, California, consisting of approximately 8.75 acres, more specifically described in subsection (b)(1) (in this section referred to as the property).
 (2)The property is under the jurisdiction of the Department of Agriculture and has been variously used for research and plant materials purposes.
 (3)Since 1998, the property has been administered by the Natural Resources Conservation Service of the Department of Agriculture.
 (4)Since 2002, the property has been co-managed under a cooperative agreement between the Natural Resources Conservation Service and the Riverside Corona Resource Conservation District, which is a legal subdivision of the State of California under section 9003 of the California Public Resources Code.
 (5)The Conservation District wishes to purchase the property and use it for conservation, environmental, and related educational purposes.
 (6)As provided in subsection (b), the purchase of the property by the Conservation District would promote the conservation education and related activities of the Conservation District and result in savings to the Federal Government.
							(b)Land purchase, Natural Resources Conservation Service property, Riverside County, California
 (1)Purchase authorizedThe Secretary shall sell and quitclaim to the Riverside Corona Resource Conservation District (in this section referred to as the Conservation District) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, that is located at 4500 Glenwood Drive in Riverside, California, consists of approximately 8.75 acres, and is administered by the Natural Resources Conservation Service of the Department of Agriculture. As necessary or desirable to facilitate the purchase of the property under this subsection, the Secretary or the Conservation District may survey all or portions of the property.
 (2)ConsiderationAs consideration for the purchase of the property under this subsection, the Conservation District shall pay to the Secretary an amount equal to the appraised value of the property.
 (3)Prohibition on reservation of interestThe Secretary shall not reserve any future interest in the property to be conveyed under this subsection, except such interest as may be acceptable to the Conservation District.
 (4)Hazardous substancesNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), in the case of the property purchased by the Conservation District under this subsection, the Secretary shall be only required to meet the disclosure requirements for hazardous substances, pollutants, or contaminants, but shall otherwise not be required to remediate or abate any such releases of hazardous substances, pollutants, or contaminants, including petroleum and petroleum derivatives.
							(5)Cooperative authority
 (A)Leases, contracts, and cooperative agreements authorizedIn conjunction with, or in addition to, the purchase of the property by the Conservation District under this subsection, the Secretary may enter into leases, contracts and cooperative agreements with the Conservation District.
 (B)Sole sourceNotwithstanding sections 3105, 3301, and 3303 to 3305 of title 41, United States Code, or any other provision of law, the Secretary may lease real property from the Conservation District on a noncompetitive basis.
 (C)Non-exclusive authorityThe authority provided by this subsection is in addition to any other authority of the Secretary. 8631.Collaborative Forest Landscape Restoration Program (a)ReauthorizationSection 4003(f)(6) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(6)) is amended by striking $40,000,000 for each of fiscal years 2009 through 2019 and inserting $80,000,000 for each of fiscal years 2019 through 2023.
 (b)Reporting requirementsSection 4003(h) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(h)) is amended— (1)in paragraph (3), by striking and after the semicolon;
 (2)in paragraph (4), by striking the period at the end and inserting ; and; (3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
 (4)by inserting after paragraph (2) the following:  (3)the Committee on Agriculture, Nutrition, and Forestry of the Senate;; and
 (5)by adding at the end the following:  (6)the Committee on Agriculture of the House of Representatives..
							8632.Utility infrastructure rights-of-way vegetation management pilot program
 (a)DefinitionsIn this section: (1)National Forest System land (A)In generalThe term National Forest System land means land within the National Forest System, as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (B)ExclusionsThe term National Forest System land does not include— (i)a National Grassland; or
 (ii)a land utilization project on land designated as a National Grassland and administered pursuant to sections 31, 32, and 33 of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010, 1011, 1012).
 (2)Passing wildfireThe term passing wildfire means a wildfire that originates outside of a right-of-way. (3)Pilot programThe term pilot program means the pilot program established by the Secretary under subsection (b).
 (4)Right-of-wayThe term right-of-way means a special use authorization issued by the Forest Service allowing the placement of utility infrastructure.
 (5)Utility infrastructureThe term utility infrastructure means electric transmission lines, natural gas infrastructure, or related structures. (b)EstablishmentTo encourage owners or operators of rights-of-way on National Forest System land to partner with the Forest Service to voluntarily conduct vegetation management projects on a proactive basis to better protect utility infrastructure from potential passing wildfires, the Secretary may establish a limited, voluntary pilot program, in the manner described in this section, to conduct vegetation management projects on National Forest System land adjacent to or near those rights-of-way.
						(c)Eligible participants
 (1)In generalA participant in the pilot program shall be the owner or operator of a right-of-way on National Forest System land.
 (2)Selection priorityIn selecting participants for the pilot program, the Secretary shall give priority to an owner or operator of a right-of-way that has worked with Forest Service fire scientists and used technologies, such as light detection and ranging surveys, to improve utility infrastructure protection prescriptions.
							(d)Vegetation management projects
 (1)In generalA vegetation management project conducted under the pilot program shall involve only limited and selective vegetation management activities that—
 (A)shall create the least disturbance reasonably necessary to protect utility infrastructure from passing wildfires based on applicable models, including Forest Service fuel models;
 (B)may include thinning, fuel reduction, creation and treatment of shaded fuel breaks, and other appropriate measures;
 (C)shall only be conducted on National Forest System land— (i)adjacent to the right-of-way of a participant; or
 (ii)within 75 feet of the right-of-way of a participant; and (D)shall not be conducted on—
 (i)a component of the National Wilderness Preservation System; (ii)a designated wilderness study area; or
 (iii)an inventoried roadless area. (2)ApprovalEach vegetation management project described in paragraph (1) (including each vegetation management activity described in subparagraphs (A) through (D) of that paragraph) shall be subject to approval by the Forest Service in accordance with this section.
							(e)Project costs
 (1)In generalExcept as provided in paragraph (2), a participant in the pilot program shall be responsible for all costs, as determined by the Secretary, incurred in participating in the pilot program.
 (2)Federal fundingThe Secretary may contribute funds for a vegetation management project conducted under the pilot program if the Secretary determines that the contribution is in the public interest.
							(f)Liability
 (1)In generalParticipation in the pilot program shall not affect any legal obligations or liability standards that—
 (A)arise under the right-of-way for activities in the right-of-way; or (B)apply to fires resulting from causes other than activities conducted pursuant to an approved vegetation management project conducted under the pilot program.
 (2)Project workA participant in the pilot program shall not be liable to the United States for damage proximately caused by an activity conducted pursuant to an approved vegetation management project conducted under the pilot program, unless—
 (A)the activity was carried out in a manner that was grossly negligent or that violated criminal law; or
 (B)the damage was caused by the failure of the participant to comply with specific safety requirements expressly imposed by the Forest Service as a condition of participation in the pilot program.
								(g)Implementation
 (1)In generalExcept as provided in paragraph (2), the Secretary shall use the authority of the Secretary under other laws (including regulations) to carry out the pilot program.
 (2)Modification of regulationsIn order to implement the pilot program in an efficient and expeditious manner, the Secretary may waive or modify specific provisions of the Federal Acquisition Regulation, including waivers or modifications to allow for the formation of contracts or agreements on a noncompetitive basis.
 (h)Treatment of proceedsNotwithstanding any other provision of law, the Secretary may— (1)retain any funds provided to the Forest Service by a participant in the pilot program; and
 (2)use funds retained under paragraph (1), in such amounts as may be appropriated, to carry out the pilot program.
 (i)Report to CongressNot later than December 31, 2020, and 2 years thereafter, the Secretary shall submit a report describing the status of the pilot program and vegetation management projects conducted under the pilot program to—
 (1)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and (2)the Committee on Agriculture of the House of Representatives.
 (j)DurationThe authority to carry out the pilot program, including any vegetation management project conducted under the pilot program, expires on October 1, 2023.
						8633.Okhissa Lake rural economic development land conveyance
 (a)Definition of AllianceIn this section, the term Alliance means the Scenic Rivers Development Alliance. (b)RequestSubject to the requirements of this section, if the Alliance submits a written request for conveyance by not later than 180 days after the date of enactment of this Act and the Secretary determines that it is in the public interest to convey the National Forest System Land described in subsection (c), the Secretary shall convey to the Alliance all right, title, and interest of the United States in and to the National Forest System land described in subsection (c) by quitclaim deed through a public or private sale, including a competitive sale by auction or bid.
						(c)Description of National Forest System land
 (1)In generalSubject to paragraph (2), the National Forest System land referred to in subsection (b) is the approximately 150 acres of real property located in sec. 6, T. 5 N. R. 4 E., Franklin County, Mississippi, and further described as—
 (A)the portion of the NW1/4 NW1/4 lying south of the south boundary of Berrytown Road; (B)the portion of the W1/2 NE1/4 NW1/4 lying south of the south boundary of Berrytown Road;
 (C)the portion of the SW1/4 NW1/4 lying east of the east boundary of U.S. Highway 98; (D)the W1/2 SE1/4 NW1/4;
 (E)the portion of the NW1/4 SW1/4 lying east of the east boundary of U.S. Highway 98; (F)the portion of the NE1/4 SW1/4 commencing at the southwest corner of the NE1/4 SW1/4, said point being the point of beginning, thence running east 330 feet along the south boundary of the NE1/4 SW1/4 to a point in Lake Okhissa, thence running northeasterly to a point in Lake Okhissa on the east boundary of the NE1/4 SW1/4 330 feet south of the northeast corner thereof, thence running north 330 feet along the east boundary of the NE1/4 SW1/4 to the northeast corner thereof, thence running west along the north boundary of the NE1/4 SW1/4 to the NW corner thereof; thence running south along the west boundary of the NE1/4 SW1/4 to the point of beginning; and
 (G)the portion of the SE1/4 SE1/4 NW1/4 commencing at the southeast corner of the SE1/4 NW1/4, said point being the point of beginning, and running northwesterly to the northwest corner of the SE1/4 SE1/4 NW1/4, thence running south along the west boundary of the SE1/4 SE1/4 NW1/4 to the southwest corner thereof, thence running east along the south boundary of the SE1/4 SE1/4 NW1/4 to the point of beginning.
 (2)SurveyThe exact acreage and legal description of the National Forest System land to be conveyed under this section shall be determined by a survey satisfactory to the Secretary.
							(d)Consideration
 (1)In generalThe consideration for the conveyance of any National Forest System land under this section shall be—
 (A)provided in the form of cash; and (B)in an amount equal to the fair market value of the National Forest System land being conveyed, as determined under paragraph (2).
 (2)Fair market value determinationThe fair market value of the National Forest System land conveyed under this section shall be determined—
 (A)in the case of a method of conveyance described in subsection (b), by an appraisal that is— (i)conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (ii)approved by the Secretary; or (B)in the case of a conveyance by a method other than a method described in subsection (b), by competitive sale.
 (e)Terms and conditionsThe conveyance under this section shall be subject to— (1)valid existing rights; and
 (2)such other terms and conditions as the Secretary considers to be appropriate to protect the interests of the United States.
 (f)Proceeds from saleThe Secretary shall deposit the proceeds of the conveyance of any National Forest System land under this section in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
 (g)CostsAs a condition for the conveyance under this section, the Secretary shall require the Alliance to pay at closing—
 (1)any reasonable appraisal costs; and (2)the costs of any administrative or environmental analysis required by applicable law (including regulations).
							8634.Prairie dogs
 (a)In generalWith respect to the grasslands plan guidance of the Forest Service relating to prairie dogs, the Chief of the Forest Service shall base policies of the Forest Service on sound ecological and livestock management principles.
						(b)Grazing allotments
 (1)In generalSubject to paragraph (3), not later than 180 days after the date of enactment of this Act, the Chief of the Forest Service shall complete a report on the percentage of prairie dogs occupying each total grazing allotment acreage.
 (2)Action requiredNot later than 1 year after the date on which the report under paragraph (1) is completed and subject to paragraph (3), the Chief of the Forest Service shall take appropriate action based on the results of that report.
 (3)RequirementThis section, including any actions taken under paragraph (2), shall apply only to grazing allotments where prairie dogs are present as of the date of enactment of this Act.
							IIITimber innovation
 8641.DefinitionsIn this part: (1)Innovative wood productThe term innovative wood product means a type of building component or system that uses large panelized wood construction, including mass timber.
 (2)Mass timberThe term mass timber includes— (A)cross-laminated timber;
 (B)nail laminated timber; (C)glue laminated timber;
 (D)laminated strand lumber; and (E)laminated veneer lumber.
 (3)SecretaryThe term Secretary means the Secretary, acting through the Research and Development deputy area and the State and Private Forestry deputy area of the Forest Service.
 (4)Tall wood buildingThe term tall wood building means a building designed to be— (A)constructed with mass timber; and
 (B)more than 85 feet in height. 8642.Clarification of research and development program for wood building construction (a)In generalThe Secretary shall conduct performance-driven research and development, education, and technical assistance for the purpose of facilitating the use of innovative wood products in wood building construction in the United States.
 (b)ActivitiesIn carrying out subsection (a), the Secretary shall— (1)after receipt of input and guidance from, and collaboration with, the wood products industry, conservation organizations, and institutions of higher education, conduct research and development, education, and technical assistance at the Forest Products Laboratory or through the State and Private Forestry deputy area that meets measurable performance goals for the achievement of the priorities described in subsection (c); and
 (2)after coordination and collaboration with the wood products industry and conservation organizations, make competitive grants to institutions of higher education to conduct research and development, education, and technical assistance that meets measurable performance goals for the achievement of the priorities described in subsection (c).
 (c)PrioritiesThe research and development, education, and technical assistance conducted under subsection (a) shall give priority to—
 (1)ways to improve the commercialization of innovative wood products; (2)analyzing the safety of tall wood building materials;
 (3)calculations by the Forest Products Laboratory of the lifecycle environmental footprint, from extraction of raw materials through the manufacturing process, of tall wood building construction;
 (4)analyzing methods to reduce the lifecycle environmental footprint of tall wood building construction;
 (5)analyzing the potential implications of the use of innovative wood products in building construction on wildlife; and
 (6)1 or more other research areas identified by the Secretary, in consultation with conservation organizations, institutions of higher education, and the wood products industry.
 (d)TimeframeTo the maximum extent practicable, the measurable performance goals for the research and development, education, and technical assistance conducted under subsection (a) shall be achievable within a 5-year timeframe.
						8643.Wood innovation grant program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)an individual; (B)a public or private entity (including a center of excellence that consists of 1 or more partnerships between forestry, engineering, architecture, or business schools at 1 or more institutions of higher education); or
 (C)a State, local, or Tribal government. (2)SecretaryThe term Secretary means the Secretary, acting through the Chief of the Forest Service.
							(b)Grant program
 (1)In generalThe Secretary, in carrying out the wood innovation grant program of the Secretary described in the notice of the Secretary entitled Request for Proposals: 2016 Wood Innovations Funding Opportunity (80 Fed. Reg. 63498 (October 20, 2015)), may make a wood innovation grant to 1 or more eligible entities each year for the purpose of advancing the use of innovative wood products.
 (2)ProposalsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary a proposal at such time, in such manner, and containing such information as the Secretary may require.
 (c)Incentivizing use of existing milling capacityIn selecting among proposals of eligible entities under subsection (b)(2), the Secretary shall give priority to proposals that include the use or retrofitting (or both) of existing sawmill facilities located in counties in which the average annual unemployment rate exceeded the national average unemployment rate by more than 1 percent in the previous calendar year.
 (d)Matching requirementAs a condition of receiving a grant under subsection (b), an eligible entity shall provide funds equal to the amount received by the eligible entity under the grant, to be derived from non-Federal sources.
						IXEnergy
 9101.DefinitionsSection 9001 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101) is amended— (1)in paragraph (4)(A), by striking agricultural materials and inserting agricultural materials, renewable chemicals,;
 (2)in paragraph (7)(A), by striking into biofuels and biobased products and inserting the following: “or an intermediate ingredient or feedstock of renewable biomass into any 1 or more, or a combination, of—
					
 (i)biofuels; (ii)renewable chemicals; or
 (iii)biobased products; and (3)in paragraph (16)—
 (A)in subparagraph (A)— (i)in the matter preceding clause (i), by striking (B) and inserting (C); and
 (ii)by striking that— in the matter preceding clause (i) and all that follows through the period at the end of clause (ii) and inserting that produces usable energy from a renewable energy source.;
 (B)by redesignating subparagraph (B) as subparagraph (C); and (C)by inserting after subparagraph (A) the following:
						
 (B)InclusionsThe term renewable energy system includes— (i)distribution components necessary to move energy produced by a system described in subparagraph (A) to the initial point of sale; and
 (ii)other components and ancillary infrastructure of a system described in subparagraph (A), such as a storage system..
 9102.Biobased markets programSection 9002 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is amended— (1)in subsection (a)(2)(A)(i)(III), by inserting , acting through the rural development mission area (referred to in this section as the Secretary) before the period at the end;
 (2)in subsection (b)(2)(A), by adding at the end the following:  (iii)Renewable chemicalsNot later than 90 days after the date of enactment of this clause, the Secretary shall update the criteria issued under clause (i) to provide criteria for determining which renewable chemicals may qualify to receive the label under paragraph (1).; 
 (3)in subsection (f), by striking the subsection designation and all that follows through The Secretary and inserting the following:  (f)Manufacturers of Renewable Chemicals and Biobased Products (1)NAICS codesThe Secretary and the Secretary of Commerce shall jointly develop North American Industry Classification System codes for—
 (A)renewable chemicals manufacturers; and (B)biobased products manufacturers.
 (2)National testing center registryThe Secretary; (4)by redesignating subsections (h) through (j) as subsections (k) through (m), respectively;
 (5)by inserting after subsection (g) the following:  (h)Education and outreachThe Secretary, in consultation with the Administrator, shall provide to appropriate stakeholders education and outreach relating to—
 (1)the Federal procurement of biobased products under subsection (a); and (2)the voluntary labeling program under subsection (b).
							(i)Streamlining
 (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall establish guidelines for an integrated process under which biobased products may be, in 1 expedited approval process—
 (A)determined to be eligible for a Federal procurement preference under subsection (a); and (B)approved to use the USDA Certified Biobased Product label under subsection (b).
 (2)InitiationThe Secretary shall ensure that a review of a biobased product under the integrated qualification process established pursuant to paragraph (1) may be initiated on receipt of a recommendation or petition from a manufacturer, vendor, or other interested party.
 (3)Product designationsThe Secretary may issue a product designation pursuant to subsection (a)(3)(B), or approve the use of the USDA Certified Biobased Product label under subsection (b), through streamlined procedures, which shall not be subject to chapter 7 of title 5, United States Code.
 (j)Requirement of procuring agenciesA procuring agency (as defined in subsection (a)(1)) shall not establish regulations, guidance, or criteria regarding the procurement of biobased products, pursuant to this section or any other law, that impose limitations on that procurement that are more restrictive than the limitations established by the Secretary under the regulations to implement this section.; and
 (6)in subsection (l) (as so redesignated)— (A)in paragraph (1), by striking 2018 and inserting 2023; and
 (B)in paragraph (2), by striking $2,000,000 for each of fiscal years 2014 through 2018 and inserting $3,000,000 for each of fiscal years 2019 through 2023. 9103.Biorefinery assistanceSection 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is amended—
 (1)in subsection (b)(3)— (A)in subparagraph (A), by striking produces an advanced biofuel and inserting the following: “produces any 1 or more, or a combination, of—
						
 (i)an advanced biofuel; (ii)a renewable chemical; or
 (iii)a biobased product;  (B)in subparagraph (B), by striking produces an advanced biofuel. and inserting the following: “produces any 1 or more, or a combination, of—
						
 (i)an advanced biofuel; (ii)a renewable chemical; or
 (iii)a biobased product.; and (C)by adding at the end the following:
						
 (C)a technology for the capture, compression, or utilization of carbon dioxide that is produced at a biorefinery producing an advanced biofuel, a renewable chemical, or a biobased product.; and
 (2)in subsection (g)— (A)in paragraph (1)(A)—
 (i)in clause (i), by striking and at the end; (ii)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (iii)$100,000,000 for fiscal year 2019; and
 (iv)$50,000,000 for fiscal year 2020.; and (B)in paragraph (2), by striking 2018 and inserting 2023.
 9104.Repowering assistance programSection 9004 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104) is repealed. 9105.Bioenergy program for advanced biofuelSection 9005(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105(g)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (D), by striking and at the end;
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (F)$15,000,000 for each of fiscal years 2019 through 2023.; and (2)in paragraph (2), by striking $20,000,000 for each of fiscal years 2014 through 2018 and inserting $15,000,000 for each of fiscal years 2019 through 2023.
 9106.Biodiesel fuel education programSection 9006(d)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106(d)(2)) is amended by striking 2018 and inserting 2023.
 9107.Rural Energy for America ProgramSection 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended— (1)in subsection (e), by striking (g) each place it appears and inserting (f);
 (2)by striking subsection (f); (3)by redesignating subsection (g) as subsection (f); and
 (4)in subsection (f) (as so redesignated), in paragraph (3), by striking $20,000,000 for each of fiscal years 2014 through 2018 and inserting $50,000,000 for each of fiscal years 2019 through 2023. 9108.Rural energy self-sufficiency initiativeSection 9009 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8109) is repealed.
 9109.Feedstock flexibility program for bioenergy producersSection 9010(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110(b)) is amended, in paragraphs (1)(A) and (2)(A), by striking 2018 each place it appears and inserting 2023.
 9110.Biomass Crop Assistance ProgramSection 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) is amended— (1)in subsection (a)(6)—
 (A)in subparagraph (B)— (i)in clause (ii)(II), by striking and at the end;
 (ii)in clause (iii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (iv)algae.; and (B)in subparagraph (C)—
 (i)by striking clause (iv); and (ii)by redesignating clauses (v) through (vii) as clauses (iv) through (vi), respectively;
 (2)in subsection (b)(2), by inserting (including eligible material harvested for the purpose of hazardous woody fuel reduction) after material; and (3)in subsection (f)—
 (A)in paragraph (1)— (i)by striking Of the funds and inserting the following:
							
 (A)Mandatory fundingOf the funds;  (ii)in subparagraph (A) (as so designated), by striking 2018 and inserting 2023; and
 (iii)by adding at the end the following:  (B)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2019 through 2023.; and
 (B)in paragraph (3)— (i)by striking the paragraph designation and heading and all that follows through Effective in subparagraph (A) and inserting the following:
							
 (3)Technical assistanceEffective; and (ii)by striking subparagraph (B).
 9111.Biogas research and adoption of biogas systemsTitle IX of the Farm Security and Rural Investment Act of 2002 is amended by inserting after section 9011 (7 U.S.C. 8111) the following:
				
					9012.Biogas research and adoption of biogas systems
 (a)DefinitionsIn this section: (1)Anaerobic digestionThe term anaerobic digestion means a biological process or series of biological processes—
 (A)through which microorganisms break down biodegradable material in the absence of oxygen; and (B)the end products of which are biogas and digested materials.
 (2)BiogasThe term biogas means a mixture of primarily methane and carbon dioxide produced by the bacterial decomposition of organic materials in the absence of oxygen.
 (3)Biogas processingThe term biogas processing means the process by which water, carbon dioxide, and other trace compounds are removed from biogas, as determined by the end user.
 (4)Biogas systemThe term biogas system means a system— (A)with the potential to capture and use biogas, including biogas from organic waste, including animal manure, food waste, waste from landfills, and wastewater; and
 (B)that includes— (i)the infrastructure necessary to manage the organic waste referred to in subparagraph (A);
 (ii)the equipment necessary to generate— (I)electricity, heat, or fuel; and
 (II)biogas system co-products; and (iii)the equipment necessary for biogas processing.
 (5)Biogas system co-productThe term biogas system co-product means a nonenergy biogas system product produced from digested material, including soil amendments, fertilizers, compost, animal bedding, and feedstock for plastics and chemicals.
 (6)Digested materialThe term digested material means solid or liquid digested material— (A)produced by digesters; and
 (B)that contains nutrients and organic carbon. (b)Interagency Biogas Opportunities Task Force (1)EstablishmentNot later than 180 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary, acting jointly with the Secretary of Energy and the Administrator, shall establish an Interagency Biogas Opportunities Task Force (referred to in this subsection as the Task Force) that shall coordinate policies, programs, and research to accelerate—
 (A)biogas research; and (B)investment in cost-effective biogas systems.
 (2)MembershipThe Task Force shall be composed of— (A)the head of each Federal office responsible for biogas research or biogas system financing (or a designee), including a representative from the Department of Agriculture, the Department of Energy, and the Environmental Protection Agency;
 (B)1 or more representatives of State or local governments, as determined by the Secretary, the Secretary of Energy, and the Administrator;
 (C)1 or more nongovernmental or industry stakeholders, including 1 or more stakeholders from relevant industries, as determined by the Secretary, the Secretary of Energy, and the Administrator; and
 (D)1 or more community stakeholders. (3)Duties of the Task ForceIn carrying out paragraph (1), the Task Force shall—
 (A)evaluate and improve the coordination of loan and grant programs of the Federal agencies represented on the Task Force—
 (i)to broaden the financing options available for biogas systems; and (ii)to enhance opportunities for private financing of biogas systems;
 (B)review Federal procurement guidelines to ensure that products of biogas systems are eligible for and promoted by applicable procurement programs of the Federal Government;
 (C)in coordination with the Secretary of Commerce, evaluate the development of North American Industry Classification System and North American Product Classification System codes for biogas and biogas system products;
 (D)review opportunities and develop strategies to overcome barriers to integrating biogas into electricity and renewable natural gas markets;
 (E)develop tools to broaden the market for nonenergy biogas system products, including by developing best management practices for—
 (i)the use and land application of digestate to maximize recovery of waste resources and minimize environmental and public health risks; and
 (ii)the use of carbon dioxide from biogas processing; (F)provide information on the ability of biogas system products to participate in markets that provide environmental benefits;
 (G)identify and investigate research gaps in biogas and anaerobic digestion technology, including research gaps in environmental benefits, market assessment, and performance standards;
 (H)assess the most cost-effective voluntary investments in biogas to reduce waste and methane emissions; and
 (I)identify and advance additional priorities, as determined by the Task Force. (4)ReportNot later than 18 months after the date of the establishment of the Task Force, the Task Force shall submit to Congress a report that—
 (A)describes the steps taken by the Task Force to carry out the duties of the Task Force under paragraph (3); and
 (B)identifies and prioritizes policies and technology opportunities— (i)to expand the biogas industry;
 (ii)to eliminate barriers to investment in biogas systems in the landfill, livestock, wastewater, and other relevant sectors; and
 (iii)to enhance opportunities for private and public sector partnerships to finance biogas systems. (c)Advancement of biogas research (1)Study on biogas (A)In generalThe Secretary, in coordination with the Secretary of Energy and the Administrator, shall enter into an agreement with the National Renewable Energy Laboratory to conduct a study relating to biogas.
 (B)StudyUnder the agreement described in subparagraph (A), the study conducted by the National Renewable Energy Laboratory shall include an analysis of—
 (i)barriers to injecting biogas into existing natural gas pipelines; (ii)methods for optimizing biogas systems, including methods to obtain the highest energy output from biogas, including through the use of co-digestion;
 (iii)opportunities for, and barriers to, the productive use of biogas system co-products, carbon dioxide from biogas processing, and recovered nutrients;
 (iv)the optimal configuration of local, State, or regional infrastructure for the production of electricity, heat, or fuel from biogas, including infrastructure for the aggregation, cleaning, and pipeline injection of biogas; and
 (v)any other subject relating to biogas, as determined by the Interagency Biogas Opportunities Task Force established under subsection (b)(1).
 (C)ReportNot later than 2 years after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall submit to Congress a report on the study conducted under this paragraph. (2)Collection of data for biogas marketsThe Secretary, in coordination with the Secretary of Energy and the Administrator, shall identify, collect, and analyze environmental, technical, and economic performance data relating to biogas systems, including the production of energy of biogas systems, co-products, greenhouse gas and other emissions, water quality benefits, and other data necessary to develop markets for biogas and biogas system co-products..
 9112.Community Wood Energy ProgramSection 9013(e) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(e)) is amended by striking 2018 and inserting 2023.
 9113.Carbon utilization education programTitle IX of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by adding at the end the following:
				9014.Carbon utilization education program
 (a)DefinitionsIn this section: (1)Carbon dioxideThe term carbon dioxide means carbon dioxide that is produced as a byproduct of the production of a biobased product.
 (2)Eligible entityThe term eligible entity means an entity that— (A)is—
 (i)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code; or
 (ii)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); (B)has demonstrated knowledge about—
 (i)sequestration and utilization of carbon dioxide; or (ii)aggregation of organic waste from multiple sources into a single biogas system; and
 (C)has a demonstrated ability to conduct educational and technical support programs. (b)EstablishmentThe Secretary, in consultation with the Secretary of Energy, shall make competitive grants to eligible entities—
 (1)to provide education to the public about the economic and emissions benefits of permanent sequestration or utilization of carbon dioxide; or
 (2)to provide education to biogas producers about opportunities for aggregation of organic waste from multiple sources into a single biogas system.
							(c)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use for each of fiscal years 2019 through 2023—
 (A)$1,000,000 to carry out subsection (b)(1); and (B)$1,000,000 to carry out subsection (b)(2).
 (2)Discretionary fundingThere are authorized to be appropriated for each of fiscal years 2019 through 2023— (A)$1,000,000 to carry out subsection (b)(1); and
 (B)$1,000,000 to carry out subsection (b)(2). . XHorticulture 10101.Specialty crops market news allocationSection 10107(b) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1622b(b)) is amended by striking 2018 and inserting 2023.
			10102.Local Agriculture Market Program
 (a)PurposeThe purpose of this section is to combine the purposes and coordinate the functions, as in effect on the day before the date of enactment of this Act, of—
 (1)the Farmers' Market and Local Food Promotion Program established under section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005); and
 (2)the value-added agricultural product market development grants under section 231(b) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)).
 (b)Local Agriculture Market ProgramSubtitle A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following:
					
						210A.Local Agriculture Market Program
 (a)DefinitionsIn this section: (1)Beginning farmer or rancherThe term beginning farmer or rancher has the meaning given the term in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)).
 (2)Direct producer-to-consumer marketingThe term direct producer-to-consumer marketing has the meaning given the term direct marketing from farmers to consumers in section 3 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3002). (3)Eligible activityThe term eligible activity means an activity described in subsection (d)(2) that is carried out using a grant provided under subsection (d)(1).
 (4)Eligible entityThe term eligible entity means— (A)a producer;
 (B)a producer network or association; (C)a farmer or rancher cooperative;
 (D)an agricultural business entity or majority-controlled producer-based business venture; (E)a food council;
 (F)a local or Tribal government; (G)a nonprofit corporation;
 (H)an economic development corporation; (I)a public benefit corporation;
 (J)a community supported agriculture network or association; and (K)a regional farmers' market authority.
 (5)Eligible partnerThe term eligible partner means— (A)a State agency or regional authority;
 (B)a philanthropic organization; (C)a private corporation;
 (D)an institution of higher education; (E)a commercial, Federal, or Farm Credit System lending institution; and
 (F)another entity, as determined by the Secretary. (6)Family farmThe term family farm has the meaning given the term in section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)).
 (7)Food councilThe term food council means a food policy council or food and farm system network, as determined by the Secretary, that— (A)represents—
 (i)multiple organizations involved in the production, processing, and consumption of food; and (ii)local, Tribal, and State governments; and
 (B)addresses food and farm-related issues and needs within city, county, State, Tribal region, multicounty region, or other region designated by the food council or food system network.
									(8)Majority-controlled producer-based business venture
 (A)In generalThe term majority-controlled producer-based business venture means a venture greater than 50 percent of the ownership and control of which is held by— (i)1 or more producers; or
 (ii)1 or more entities, 100 percent of the ownership and control of which is held by 1 or more producers.
 (B)Entity describedFor purposes of subparagraph (A), the term entity means— (i)a partnership;
 (ii)a limited liability corporation; (iii)a limited liability partnership; and
 (iv)a corporation. (9)Mid-tier value chainThe term mid-tier value chain means a local or regional supply network that links independent producers with businesses and cooperatives that market value-added agricultural products in a manner that—
 (A)targets and strengthens the profitability and competitiveness of small and medium-sized farms and ranches that are structured as a family farm; and
 (B)obtains agreement from an eligible agricultural producer group, farmer or rancher cooperative, or majority-controlled producer-based business venture that is engaged in the value chain on a marketing strategy.
 (10)PartnershipThe term partnership means a partnership entered into under an agreement between— (A)1 or more eligible partners; and
 (B)1 or more eligible entities. (11)ProgramThe term Program means the Local Agriculture Market Program established under subsection (b).
 (12)Regional food chain coordinationThe term regional food chain coordination means coordination and collaboration along the supply chain to increase connections between producers and markets.
 (13)SecretaryThe term Secretary means the Secretary of Agriculture. (14)Socially disadvantaged farmer or rancherThe term socially disadvantaged farmer or rancher has the meaning given the term in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)).
 (15)Value-added agricultural productThe term value-added agricultural product means any agricultural commodity or product that— (A) (i)has undergone a change in physical state;
 (ii)was produced in a manner that enhances the value of the agricultural commodity or product, as demonstrated through a business plan that shows the enhanced value, as determined by the Secretary;
 (iii)is physically segregated in a manner that results in the enhancement of the value of the agricultural commodity or product;
 (iv)is a source of farm- or ranch-based renewable energy, including E–85 fuel; or (v)is aggregated and marketed as a locally produced agricultural food product; and
 (B)as a result of the change in physical state or the manner in which the agricultural commodity or product was produced, marketed, or segregated—
 (i)the customer base for the agricultural commodity or product is expanded; and (ii)a greater portion of the revenue derived from the marketing, processing, or physical segregation of the agricultural commodity or product is available to the producer of the commodity or product.
 (16)Veteran farmer or rancherThe term veteran farmer or rancher has the meaning given the term in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)).
 (b)Establishment and purposeThe Secretary shall establish a program, to be known as the Local Agriculture Market Program, that— (1)supports the development, coordination, and expansion of—
 (A)direct producer-to-consumer marketing; (B)local and regional food markets and enterprises; and
 (C)value-added agricultural products; (2)connects and cultivates regional food economies through public-private partnerships;
 (3)supports the development of business plans, feasibility studies, and strategies for local and regional marketing opportunities;
 (4)strengthens capacity and regional food system development through community collaboration and expansion of mid-tier value chains;
 (5)improves income and economic opportunities for producers and food businesses through job creation and improved regional food system infrastructure; and
 (6)simplifies the application processes and the reporting processes for the Program. (c)Regional partnerships (1)Grants to support partnerships (A)In generalThe Secretary, acting through the Administrator of the Agricultural Marketing Service, in accordance with the purposes of the Program described in subsection (b), shall provide grants to support partnerships to plan and develop a local or regional food system.
 (B)Geographical diversityTo the maximum extent practicable, the Secretary shall ensure geographical diversity in selecting partnerships to receive grants under subparagraph (A).
 (2)Authorities of partnershipsA partnership receiving a grant under paragraph (1) may— (A)determine the scope of the regional food system to be developed, including goals, outreach objectives, and eligible activities to be carried out;
 (B)determine the local, regional, State, multi-State, or other geographic area covered; (C)create and conduct a feasibility study, implementation plan, and assessment of eligible activities under the partnership agreement;
 (D)conduct outreach and education to other eligible entities and eligible partners for potential participation in the partnership agreement and eligible activities;
 (E)describe measures to be taken through the partnership agreement to obtain funding for the eligible activities to be carried out under the partnership agreement;
 (F)at the request of a producer or eligible entity desiring to participate in eligible activities under the partnership agreement, act on behalf of the producer or eligible entity in applying for a grant under subsection (d);
 (G)monitor, evaluate, and periodically report to the Secretary on progress made toward achieving the objectives of eligible activities under the partnership agreement; or
 (H)at the conclusion of the partnership agreement, submit to the Secretary a report describing— (i)the results and effects of the partnership agreement; and
 (ii)funds provided under paragraph (3). (3)ContributionA partnership receiving a grant under paragraph (1) shall provide funding in an amount equal to not less than 25 percent of the total amount of the Federal portion of the grant.
								(4)Applications
 (A)In generalTo be eligible to receive a grant under paragraph (1), a partnership shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary considers necessary to evaluate and select applications.
 (B)Competitive processThe Secretary— (i)shall conduct a competitive process to select applications submitted under subparagraph (A);
 (ii)may assess and rank applications with similar purposes as a group; and (iii)shall make public the criteria to be used in evaluating applications prior to accepting applications.
 (C)Priority to certain applicationsThe Secretary may give priority to applications submitted under subparagraph (A) that— (i) (I)leverage significant non-Federal financial and technical resources; and
 (II)coordinate with other local, State, Tribal, or national efforts; and (ii)cover an area that includes distressed low-income rural or urban communities, including areas with persistent poverty.
										(D)Producer or food business benefits
 (i)In generalExcept as provided in clause (ii), an application submitted under subparagraph (A) shall include a description of the direct or indirect producer or food business benefits intended by the eligible entity to result from the proposed project within a reasonable period of time after the receipt of a grant.
 (ii)ExceptionClause (i) shall not apply to a planning or feasibility project. (5)Technical assistanceOn request of an eligible entity, an eligible partner, or a partnership, the Secretary may provide technical assistance in carrying out a partnership agreement.
								(d)Development grants
 (1)In generalUnder the Program, the Secretary may provide grants to eligible entities to carry out, in accordance with purposes of the Program described in subsection (b), activities described in paragraph (2).
 (2)Eligible activitiesAn eligible entity may use a grant provided under paragraph (1)— (A)to support and promote—
 (i)domestic direct producer-to-consumer marketing; (ii)farmers’ markets;
 (iii)roadside stands; (iv)agritourism activities,
 (v)community-supported agriculture programs; or (vi)online sales;
 (B)to support local and regional food business enterprises that engage as intermediaries in indirect producer-to-consumer marketing;
 (C)to support the processing, aggregation, distribution, and storage of local and regional food products that are marketed locally or regionally;
 (D)to encourage the development of new food products and value-added agricultural products; (E)to assist with business development and feasibility studies;
 (F)to develop marketing strategies for producers of local food products and value-added agricultural products in new and existing markets;
 (G)to facilitate regional food chain coordination and mid-tier value chain development; (H)to promote new business opportunities and marketing strategies to reduce on-farm food waste;
 (I)to respond to changing technology needs in direct producer-to-consumer marketing; or (J)to cover expenses relating to costs incurred in—
 (i)obtaining food safety certification; and (ii)making changes and upgrades to practices and equipment to improve food safety.
										(3)Criteria and guidelines
 (A)In generalThe Secretary shall establish criteria and guidelines for the submission, evaluation, and funding of proposed projects under paragraph (1) as the Secretary determines are appropriate.
									(B)Producer or food business benefits
 (i)In generalExcept as provided in clause (ii), an application submitted for a grant under paragraph (1) shall include a description of the direct or indirect producer or food business benefits intended by the eligible entity to result from the proposed project within a reasonable period of time after the receipt of the grant.
 (ii)ExceptionClause (i) shall not apply to a planning or feasibility project. (4)AmountUnless otherwise determined by the Secretary, the amount of a grant under this subsection shall be not more than $500,000.
 (5)Development grants available to producersIn the case of a grant provided under paragraph (1) to an eligible entity described in any of subparagraphs (A) through (D) of subsection (a)(4), the following shall apply:
 (A)AdministrationThe Secretary shall carry out this subsection through the Administrator of the Rural Business-Cooperative Service, in coordination with the Administrator of the Agricultural Marketing Service.
 (B)PrioritiesThe Secretary shall give priority to applications— (i)in the case of an application submitted by a producer, that are submitted by, or serve—
 (I)beginning farmers or ranchers; (II)socially disadvantaged farmers or ranchers;
 (III)operators of small or medium sized farms or ranches that are structured as family farms; or (IV)veteran farmers or ranchers; and
 (ii)in the case of an application submitted by an eligible entity described in any of subparagraphs (B) through (D) of subsection (a)(4), that provide the greatest contribution to creating or increasing marketing opportunities for producers described in subclauses (I) through (IV) of clause (i).
										(C)Limitation on use of funds
 (i)In generalExcept as provided in clause (ii), an eligible entity may not use a grant for the purchase or construction of a building, general purpose equipment, or structure.
 (ii)ExceptionAn eligible entity may use not more than $6,500 of the amount of a grant for an eligible activity described in paragraph (2)(J) to purchase or upgrade equipment to improve food safety.
 (D)Matching fundsAn eligible entity receiving a grant shall provide matching funds in the form of cash or an in-kind contribution in an amount that is equal to 50 percent of the total amount of the grant.
 (6)Development grants for other eligible entitiesIn the case of a grant provided under paragraph (1) to an eligible entity described in any of subparagraphs (E) through (K) of subsection (a)(4), the following shall apply:
 (A)AdministrationThe Secretary shall carry out this subsection through the Administrator of the Agricultural Marketing Service, in coordination with the Administrator of the Rural Business-Cooperative Service.
 (B)PrioritiesThe Secretary shall give priority to applications that— (i)benefit underserved communities, including communities that are located in areas of concentrated poverty with limited access to fresh locally or regionally grown food; or
 (ii)are used to carry out eligible activities under a partnership agreement under subsection (c). (C)Limitation on use of funds (i)In generalExcept as provided in clause (ii), an eligible entity may not use a grant for the purchase or construction of a building, general purpose equipment, or structure.
 (ii)ExceptionAn eligible entity may use not more than $6,500 of the amount of a grant for an eligible activity described in paragraph (2)(J) to purchase or upgrade equipment to improve food safety.
 (D)Matching fundsAn eligible entity receiving a grant shall provide matching funds in the form of cash or an in-kind contribution in an amount that is equal to 25 percent of the total amount of the Federal portion of the grant.
									(e)Simplification of application and reporting processes
 (1)ApplicationsThe Secretary shall establish a simplified application form for eligible entities that— (A)request less than $50,000 under subsection (d); or
 (B)apply for grants under subsection (d) through partnership agreements under subsection (c). (2)ReportingThe Secretary shall—
 (A)streamline and simplify the reporting process for eligible entities; and (B)obtain from eligible entities and maintain such information as the Secretary determines is necessary to administer and evaluate the Program.
 (f)Cooperative extension serviceIn carrying out the Program, the Secretary, acting through the Administrator of the Agricultural Marketing Service or the Administrator of the Rural Business Cooperative Service, may coordinate with a cooperative extension service to provide Program technical assistance and outreach to eligible entities and eligible partners.
 (g)Interdepartmental coordinationIn carrying out the Program, to the maximum extent practicable, the Secretary shall ensure coordination among Federal agencies.
							(h)Evaluation
 (1)In generalUsing amounts made available under subsection (i)(3)(E), the Secretary shall conduct an evaluation of the Program that—
 (A)measures the economic impact of the Program on new and existing market outcomes; (B)measures the effectiveness of the Program in improving and expanding—
 (i)the regional food economy through public and private partnerships; (ii)the production of value-added agricultural products;
 (iii)producer-to-consumer marketing, including direct producer-to-consumer marketing; (iv)local and regional food systems, including regional food chain coordination and business development;
 (v)new business opportunities and marketing strategies to reduce on-farm food waste; (vi)the use of new technologies in producer-to-consumer marketing, including direct producer-to-consumer marketing; and
 (vii)the workforce and capacity of regional food systems; and (C)provides a description of—
 (i)each partnership agreement; and (ii)each grant provided under subsection (d).
 (2)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the evaluation conducted under paragraph (1), including a thorough analysis of the outcomes of the evaluation.
								(i)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $60,000,000 for fiscal year 2019 and each fiscal year thereafter, to remain available until expended.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2019 and each fiscal year thereafter, to remain available until expended.
								(3)Allocation of funds
 (A)Regional partnershipsOf the funds made available to carry out this section for a fiscal year, 10 percent shall be used to provide grants to support partnerships under subsection (c).
									(B)Development grants for producers
 (i)In generalSubject to clause (ii), of the funds made available to carry out this section for a fiscal year, 35 percent shall be used for grants under subsection (d)(5).
										(ii)Reservation of funds
 (I)Majority-controlled producer-based business venturesThe total amount of grants under subsection (d)(5) provided to majority-controlled producer-based business ventures for a fiscal year shall not exceed 10 percent of the amount allocated under clause (i).
 (II)Beginning, veteran, and socially disadvantaged farmers and ranchersOf the funds made available for grants under subsection (d)(5), 10 percent shall be reserved for grants provided to beginning, veteran, and socially disadvantaged farmers or ranchers.
 (III)Mid-tier value chainsOf the funds made available for grants under subsection (d)(5), 10 percent shall be reserved for grants to develop mid-tier value chains.
 (IV)Food safety assistanceOf the funds made available for grants under subsection (d)(5), not more than 25 percent shall be reserved for grants for eligible activities described in subsection (d)(2)(J).
 (C)Development grants for other eligible entitiesOf the funds made available to carry out this section for a fiscal year, 47 percent shall be used for grants under subsection (d)(6).
 (D)Unobligated fundsAny funds under subparagraph (A), (B), or (C) that are not obligated for the uses described in that subparagraph, as applicable, by September 30 of the fiscal year for which the funds were made available—
 (i)shall be available to the agency carrying out the Program with the unobligated funds to carry out any function of the Program, as determined by the Secretary; and
 (ii)may carry over to the next fiscal year. (E)Administrative expensesNot greater than 8 percent of amounts made available to provide grants under subsections (c) and (d)(6) for a fiscal year may be used for administrative expenses..
				(c)Conforming amendments
 (1)Agricultural Marketing Resource Center pilot projectSection 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a) is amended— (A)by striking the section heading and inserting Agricultural Marketing Resource Center pilot project.;
 (B)by striking subsections (a), (b), (d), and (e); (C)in subsection (c)—
 (i)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively, and indenting appropriately; and
 (ii)by striking the subsection designation and heading; (D)in subsection (a) (as so redesignated)—
 (i)in the matter preceding subparagraph (A), by striking Notwithstanding and all that follows through paragraph (2) and inserting the following: The Secretary shall not use more than 2.5 percent of the funds made available to carry out the Local Agriculture Market Program established under section 210A of the Agricultural Marketing Act of 1946 to establish a pilot project (to be known as the Agricultural Marketing Resource Center) at an eligible institution described in subsection (b); and
 (ii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately; and
 (E)in subsection (b) (as so redesignated)— (i)by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively, and indenting appropriately; and
 (ii)in paragraph (1) (as so redesignated), by striking paragraph (1)(A) and inserting subsection (a)(1). (2)Agriculture Innovation Center Demonstration ProgramSection 6402(f) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b(f)) is amended in the matter preceding paragraph (1) by striking section 231(d) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224)) and inserting section 210A(d)(2) of the Agricultural Marketing Act of 1946.
 (3)Local food production and program evaluationSection 10016(b)(3)(B) of the Agricultural Act of 2014 (7 U.S.C. 2204h(b)(2)(B)) is amended by striking Farmers’ Market and Local Food Promotion Program established under section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) and inserting Local Agriculture Market Program established under section 210A of the Agricultural Marketing Act of 1946.
 (4)Program metricsSection 6209(a) of the Agricultural Act of 2014 (7 U.S.C. 2207b(a)) is amended by striking paragraph (1) and inserting the following:
						
 (1)section 210A of the Agricultural Marketing Act of 1946;. (5)Farmer-to-Consumer Direct Marketing Act of 1976 (A)Section 4 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3003) is amended—
 (i)by striking The Secretary and inserting the following:  (a)In generalThe Secretary; and
 (ii)by adding at the end the following:  (b)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section..
 (B)Sections 6, 7, and 8 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005, 3006; 90 Stat. 1983) are repealed.
 10103.Organic production and market data initiativesSection 7407(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5925c(d)) is amended—
 (1)in paragraph (1)— (A)in the paragraph heading, by striking through fiscal year 2012; and
 (B)by striking $5,000,000, to remain available until expended. and inserting the following: “, to remain available until expended—  (A)$5,000,000 for each of the periods of fiscal years 2008 through 2012 and 2014 through 2018; and
 (B)$5,000,000 for the period of fiscal years 2019 through 2023.; (2)by striking paragraph (2);
 (3)by redesignating paragraph (3) as paragraph (2); and (4)in paragraph (2) (as so redesignated)—
 (A)by striking paragraphs (1) and (2) and inserting paragraph (1); and (B)by striking 2018 and inserting 2023.
					10104.Organic certification
 (a)Exclusions from certificationNot later than 1 year after the date of enactment of this Act, the Secretary shall issue regulations to limit the type of organic operations that are excluded from certification under section 205.101 of title 7, Code of Federal Regulations, and from certification under any other related sections under part 205 of title 7, Code of Federal Regulations.
 (b)DefinitionsSection 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502) is amended— (1)in paragraph (3)—
 (A)by striking The term and inserting the following:  (A)In generalThe term; and
 (B)by adding at the end the following:  (B)Foreign operationsWhen used in the context of a certifying agent operating in a foreign country, the term certifying agent includes a certifying agent—
 (i)accredited in accordance with section 2106(b)(1); or (ii)accredited by a foreign government that acted under an equivalency arrangement negotiated between the United States and the foreign government.;
 (2)by redesignating paragraphs (13) through (21) as paragraphs (14) through (22), respectively; and (3)by inserting after paragraph (12) the following:
						
 (13)National organic program import certificateThe term national organic program import certificate means a form developed for purposes of the program under this title— (A)to provide documentation sufficient to verify that an agricultural product imported for sale in the United States satisfies the requirement under section 2106(b)(1); and
 (B)which shall include, at a minimum, information sufficient to indicate, with respect to the agricultural product—
 (i)the origin; (ii)the destination;
 (iii)the certifying agent issuing the national organic program import certificate; (iv)the harmonized tariff code, if a harmonized tariff code exists for the agricultural product;
 (v)the total weight; and (vi)the organic standard to which the agricultural product is certified..
 (c)Documentation and traceability enhancement; data collectionSection 2106(b) of the Organic Foods Production Act of 1990 (7 U.S.C. 6505(b)) is amended— (1)by striking Imported and inserting the following:
						
 (1)Accreditation of foreign organic certification programImported; and (2)by adding at the end the following:
						
							(2)Import certification
 (A)Import certificatesFor an agricultural product being imported into the United States to be represented as organically produced, the Secretary shall require the agricultural product to be accompanied by a complete and valid national organic program import certificate, which shall be available as an electronic record.
								(B)Tracking system
 (i)In generalThe Secretary shall establish a system to track national organic program import certificates. (ii)IntegrationIn establishing the system under clause (i), the Secretary may integrate the system into any existing information tracking systems for imports of agricultural products.
									(3)Modernization of trade tracking and data collection systems
 (A)In generalThe Secretary shall modernize international trade tracking and data collection systems of the national organic program established under this title.
 (B)ActivitiesIn carrying out subparagraph (A), the Secretary shall modernize trade and transaction certificates to ensure full traceability to the port of entry without unduly hindering trade, such as through an electronic trade document exchange system.
								(4)Reports
 (A)In generalOn an annual basis, the Secretary shall submit to Congress and make publically available on the website of the Department of Agriculture a report providing detailed quantitative data on imports of organically produced agricultural products accepted into the United States during the year covered by the report.
 (B)RequirementsThe data described in subparagraph (A) shall be broken down by agricultural product type, quantity, value, and month.
 (C)ExceptionAny data that is specific enough to be protected as confidential business information shall not be provided in the report under subparagraph (A)..
 (d)Accreditation programSection 2115 of the Organic Foods Production Act of 1990 (7 U.S.C. 6514) is amended— (1)by redesignating subsection (c) as subsection (d);
 (2)by inserting after subsection (b) the following:  (c)Oversight of satellite offices and foreign operationsAs part of the accreditation of certifying agents under this section, the Secretary shall oversee any certifying agent operating in a foreign country.; and
 (3)in subsection (d) (as so redesignated)— (A)by striking section shall and inserting the following: “section—
							
 (1)subject to paragraph (2), shall; and (B)in paragraph (1) (as so designated)—
 (i)by striking of; and (ii)by striking Secretary, and may and inserting the following: “Secretary;
								
 (2)in the case of a certifying agent operating in a foreign country, shall be for a period of time that is consistent with the certification of a domestic certifying agent, as determined appropriate by the Secretary; and
 (3)may. (e)National Organic Standards BoardSection 2119(i) of the Organic Foods Production Act of 1990 (7 U.S.C. 6518(i)) is amended—
 (1)by striking Two-thirds and inserting the following:  (1)In general2/3; and
 (2)by adding at the end the following:  (2)National listAny vote on a motion proposing to amend the national list shall be considered to be a decisive vote that requires 2/3 of the votes cast at a meeting of the Board at which a quorum is present to prevail..
 (f)InvestigationsSection 2120(b) of the Organic Foods Production Act (7 U.S.C. 6519(b)) is amended by adding at the end the following:
					
 (3)Information sharing during active investigationIn carrying out this title, all parties conducting an active investigation under this subsection (including certifying agents, State organic certification programs, and the national organic program) shall share confidential business information with Federal and State government officers and employees and certifying agents involved in the investigation as necessary to fully investigate and enforce potential violations of this title.
						(4)Expedited procedures for foreign operations
 (A)EstablishmentThe Secretary shall establish expedited investigative procedures under this subsection to review the accreditation of a certifying agent operating in a foreign country under any of the circumstances described in subparagraph (B).
 (B)Expedited proceduresThe Secretary shall promptly carry out expedited investigative procedures established under subparagraph (A) to review the accreditation of a certifying agent operating in a foreign country if—
 (i)the accreditation of the certifying agent is revoked by a foreign government— (I)operating an organic certification program described in section 2106(b)(1); or
 (II)that acted under an equivalency arrangement negotiated between the United States and the foreign government; or
 (ii)the Secretary determines that there is a sudden and substantial increase in the rate and quantity of imports of an individual organically produced agricultural product from the foreign country, in which case the expedited investigative procedures shall be carried out with respect to each certifying agent of that agricultural product in that foreign country..
 (g)Data organization and accessSection 2122 of the Organic Foods Production Act of 1990 (7 U.S.C. 6521) is amended by adding at the end the following:
					
						(c)Data relating to imports of organically produced agricultural products
 (1)Access to data documentation systemsThe head of each Federal agency that administers a cross-border documentation system shall provide to the head of each other Federal agency that administers such a system access to available data from the system, including—
 (A)the Automated Commercial Environment system of U.S. Customs and Border Protection; and (B)the Phytosanitary Certificate Issuance and Tracking System of the Animal and Plant Health Inspection Service.
								(2)Data collection and organization system
 (A)In generalThe Secretary shall establish a new system or modify an existing data collection and organization system to collect and organize in a single system quantitative data on imports of each organically produced agricultural product accepted into the United States.
 (B)AccessThe single system under subparagraph (A) shall be accessible by any agency with the authority to engage in—
 (i)inspection of imports of agricultural products; (ii)trade data collection and organization; or
 (iii)enforcement of trade requirements for organically produced agricultural products.. (h)Organic agricultural product imports interagency working groupThe Organic Foods Production Act of 1990 is amended by inserting after section 2122 (7 U.S.C. 6521) the following:
					
						2122A.Organic agricultural product imports interagency working group
							(a)Establishment
 (1)In generalThe Secretary and the Secretary of Homeland Security shall jointly establish a working group to facilitate coordination and information sharing between the Department of Agriculture and U.S. Customs and Border Protection relating to imports of organically produced agricultural products (referred to in this section as the working group).
 (2)MembersThe working group— (A)shall include—
 (i)the Secretary (or a designee); and (ii)the Secretary of Homeland Security (or a designee); and
 (B)shall not include any non-Federal officer or employee. (3)DutiesThe working group shall facilitate coordination and information sharing between the Department of Agriculture and U.S. Customs and Border Protection for the purposes of—
 (A)identifying imports of organically produced agricultural products; (B)verifying the authenticity of organically produced agricultural product import documentation, such as national organic program import certificates;
 (C)ensuring imported agricultural products represented as organically produced meet the requirements under this title;
 (D)collecting and organizing quantitative data on imports of organically produced agricultural products; and
 (E)reporting to Congress on— (i)enforcement activity carried out by the Department of Agriculture or U.S. Customs and Border Protection in the United States or abroad; and
 (ii)barriers to preventing agricultural products fraudulently represented as organically produced from entry into the United States.
 (4)Designated employees and officialsAn employee or official designated to carry out the duties of the Secretary or the Secretary of Homeland Security on the working group under subparagraph (A) or (B) of paragraph (2) shall be an employee or official compensated at a rate of pay not less than the minimum annual rate of basic pay for GS–12 under section 5332 of title 5, United States Code.
 (b)ReportsOn an annual basis, the working group shall submit to Congress and make publically available on the websites of the Department of Agriculture and U.S. Customs and Border Protection the following reports:
 (1)Organic trade enforcement interagency coordination reportA report— (A)identifying existing barriers to cooperation between the agencies involved in agricultural product import inspection, trade data collection and organization, and organically produced agricultural product trade enforcement, including—
 (i)U.S. Customs and Border Protection; (ii)the Agricultural Marketing Service; and
 (iii)the Animal and Plant Health Inspection Service; (B)assessing progress toward integrating organic trade enforcement into import inspection procedures of U.S. Customs and Border Protection and the Animal and Plant Health Inspection Service, including an assessment of—
 (i)the status of the development of systems for— (I)tracking the fumigation of imports of organically produced agricultural products into the United States; and
 (II)electronically verifying national organic program import certificate authenticity; and (ii)training of U.S. Customs and Border Protection personnel on—
 (I)the use of the systems described in clause (i); and (II)requirements and protocols under this title;
 (C)establishing outcome-based goals for ensuring imports of agricultural products represented as organically produced meet the requirements under this title;
 (D)recommending steps to improve the documentation and traceability of imported organically produced agricultural products;
 (E)recommending and describing steps toward the goals of— (i)achieving complete compliance with the requirements of this title for all agricultural products imported into the United States and represented as organically produced; and
 (ii)ensuring accurate labeling and marketing of imported agricultural products represented as organically produced by the exporter;
 (F)providing a timeline for implementing the steps described in subparagraph (E); (G)identifying additional resources needed to achieve any unmet goals; and
 (H)describing staffing needs at U.S. Customs and Border Protection and the Department of Agriculture to achieve the goals for ensuring organic integrity described in the report.
 (2)Report on enforcement actions taken on organic importsA report— (A)providing detailed quantitative data (broken down by commodity type, quantity, value, month, and origin) on imports of agricultural products represented as organically produced found to be fraudulent or lacking any documentation required under this title at the port of entry during the report year;
 (B)providing data on domestic enforcement actions taken on imported agricultural products represented as organically produced, including—
 (i)the number and type of actions taken by United States officials at ports of entry in response to violations of this title; and
 (ii)the total quantity and value of the agricultural products that were the subject of the actions, broken down by product variety and country of origin;
 (C)providing data on fumigation of agricultural products represented as organically produced at ports of entry and notifications of fumigation actions to shipment owners, broken down by product variety and country of origin; and
 (D)providing information on enforcement activities under this title involving overseas investigations and compliance actions taken within that year, including—
 (i)the number of investigations by country; and (ii)a descriptive summary of compliance actions taken by certifying agents in each country..
 (i)Authorization of appropriationsSection 2123 of the Organic Foods Production Act of 1990 (7 U.S.C. 6522) is amended— (1)by striking the section heading and inserting Funding;
 (2)in subsection (b), by striking paragraphs (1) through (7) and inserting the following:  (1)$15,000,000 for fiscal year 2018;
 (2)$16,500,000 for fiscal year 2019; (3)$18,000,000 for fiscal year 2020;
 (4)$20,000,000 for fiscal year 2021; (5)$22,000,000 for fiscal year 2022; and
 (6)$24,000,000 for fiscal year 2023.; and (3)by adding at the end the following:
						
							(d)Modernization of trade tracking and data collection systems
 (1)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out section 2106(b)(3) $5,000,000 for fiscal year 2019, to remain available until expended.
 (2)Additional amountThe amount made available under paragraph (1) shall be in addition to any other amounts made available to carry out section 2106(b)(3)..
 (j)Trade savings provisionThe amendments made by subsections (c), (d), and (f) shall be carried out in a manner consistent with United States obligations under international agreements.
				10105.National organic certification cost-share program
 (a)Elimination of directed delegationSection 10606(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523(a)) is amended by striking (acting through the Agricultural Marketing Service).
 (b)FundingSection 10606 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is amended by striking subsection (d) and inserting the following:
					
 (d)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $11,500,000 for each of fiscal years 2019 through 2023, to remain available until expended..
 10106.Food safety education initiativesSection 10105(c) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7655a(c)) is amended by striking 2018 and inserting 2023.
 10107.Specialty crop block grantsSection 101 of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465) is amended—
 (1)in subsection (a), by striking 2018 and inserting 2023; (2)in subsection (e)—
 (A)by striking shall identify and inserting the following: “shall—  (1)identify;
 (B)in paragraph (1) (as so designated), by striking plan and indicate and inserting the following: “plan;  (2)indicate;
 (C)in paragraph (2) (as so designated), by striking crops. and inserting crops at the national, regional, and local levels;; and (D)by adding at the end the following:
						
 (3)include performance measures developed by the State department of agriculture, in consultation with specialty crop stakeholders, to be used as the primary means for performing an evaluation; and
 (4)provide best practices for methods used to enhance the competitiveness of specialty crops across multiple commodities, types of production, and geographic locations.;
 (3)in subsection (f)— (A)in the second sentence, by striking The Secretary and inserting the following:
						
 (2)Acceptance or rejectionThe Secretary; (B)in the matter preceding paragraph (2) (as so designated), by striking In reviewing and inserting the following:
						
 (1)In generalIn reviewing; and (C)in paragraph (1) (as so designated)—
 (i)by striking would carry and inserting the following: “would—  (A)carry; and
 (ii)in subparagraph (A) (as so designated), by striking (a). and inserting the following: “(a); and  (B)meet the requirements described in subsection (e).;
 (4)in subsection (h)— (A)in the paragraph heading, by inserting and evaluation after audit;
 (B)in the second sentence, by striking Not later than 30 days after the completion of the audit, and inserting the following:  (2)Submission of auditNot later than 30 days after the completion of the audit under paragraph (1)(A),;
 (C)in the matter preceding paragraph (2) (as so designated), by striking For each and inserting the following:  (1)In generalFor each; and
 (D)in paragraph (1) (as so designated)— (i)by striking conduct an audit and inserting the following: “conduct—
							
 (A)an audit; and (ii)in subparagraph (A) (as so designated), by striking State. and inserting the following: “State; and
							
 (B)an evaluation of performance measures developed under subsection (e)(3).; (5)in subsection (k)—
 (A)in paragraph (1), by striking 3 and inserting 4; (B)in paragraph (2), by striking 8 and inserting 9; and
 (C)by adding at the end the following:  (3)Guidance (A)In generalEach year, prior to the submission of State plans under subsection (d), the Secretary shall provide guidance to States regarding best practices and national and regional priorities.
 (B)National and regional prioritiesNational and regional priorities described in subparagraph (A) shall be— (i)based on formal stakeholder input; and
 (ii)considered by the Secretary as States develop State plans under subsection (d). (4)Multistate projectsNotwithstanding subsection (a) and paragraph (1), the Administrator of the Agricultural Marketing Service shall administer the funds of approved multistate projects under subsection (j).; and
 (6)in subsection (l)(2)(E), by inserting and each fiscal year thereafter before the period at the end. 10108.Plant variety protectionSection 42(a) of the Plant Variety Protection Act (7 U.S.C. 2402(a)) is amended in the matter preceding paragraph (1) by striking or tuber propagated and inserting tuber propagated or asexually propagated.
			10109.Multiple crop and pesticide use survey
 (a)In generalThe Secretary, acting through the Director of the Office of Pest Management Policy, shall conduct a multiple crop and pesticide use survey of farmers to collect data for risk assessment modeling and mitigation for an active ingredient.
 (b)SubmissionThe Secretary shall submit to the Administrator of the Environmental Protection Agency and make publically available the survey described in subsection (a).
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,500,000, to remain available until expended.
 (d)Confidentiality of informationSection 1770 of the Food Security Act of 1985 (7 U.S.C. 2276) is amended— (1)in subsection (a)—
 (A)by striking (a) In the case and inserting the following:  (a)In generalIn the case; and
 (B)in paragraph (3), by striking subsection (d)(12) and inserting paragraph (12) or (13) of subsection (d); and (2)in subsection (d)—
 (A)by striking (d) For purposes and inserting the following:  (d)Provisions of law referencesFor purposes;
 (B)in paragraph (11), by striking or at the end; (C)in paragraph (12), by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following:  (13)section 10109 of the Agriculture Improvement Act of 2018..
 10110.Clarification of use of funds for technical assistanceSection 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) is amended in the last sentence by inserting after activities the following: but excluding any amounts used to provide technical assistance under title X of the Agriculture Improvement Act of 2018 or an amendment made by that title..
 10111.Hemp productionThe Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following:
				
					GHemp Production
 297A.DefinitionsIn this subtitle: (1)HempThe term hemp means the plant Cannabis sativa L. and any part of that plant, including the seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis.
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)SecretaryThe term Secretary means the Secretary of Agriculture.
 (4)StateThe term State means— (A)a State;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico; and
 (D)any other territory or possession of the United States. (5)State department of agricultureThe term State department of agriculture means the agency, commission, or department of a State government responsible for agriculture in the State.
 (6)Tribal governmentThe term Tribal government means the governing body of an Indian tribe. 297B.State and Tribal plans (a)Submission (1)In generalA State or Indian tribe desiring to have primary regulatory authority over the production of hemp in the State or territory of the Indian tribe shall submit to the Secretary, through the State department of agriculture (in consultation with the Governor and chief law enforcement officer of the State) or the Tribal government, as applicable, a plan under which the State or Indian tribe monitors and regulates that production as described in paragraph (2).
 (2)ContentsA State or Tribal plan referred to in paragraph (1)— (A)shall only be required to include—
 (i)a practice to maintain relevant information regarding land on which hemp is produced in the State or territory of the Indian tribe, including a legal description of the land, for a period of not less than 3 calendar years;
 (ii)a procedure for testing, using post-decarboxylation or other similarly reliable methods, delta-9 tetrahydrocannabinol concentration levels of hemp produced in the State or territory of the Indian tribe;
 (iii)a procedure for the effective disposal of products that are produced in violation of this subtitle; (iv)a procedure to comply with the enforcement procedures under subsection (d);
 (v)a procedure for conducting annual inspections of a random sample of hemp producers— (I)to verify that hemp is not produced in violation of this subtitle; and
 (II)in a manner that ensures that a hemp producer is subject to not more than 1 inspection each year; and
 (vi)a certification that the State or Indian tribe has the resources and personnel to carry out the practices and procedures described in clauses (i) through (v); and
 (B)may include any other practice or procedure established by a State or Indian tribe, as applicable, to the extent that the practice or procedure is consistent with this subtitle.
									(3)Relation to State and Tribal law
 (A)No preemptionNothing in this subsection preempts or limits any law of a State or Indian tribe regulating the production of hemp, to the extent that law is consistent with this subtitle.
 (B)References in plansA State or Tribal plan referred to in paragraph (1) may include a reference to a law of the State or Indian tribe regulating the production of hemp, to the extent that law is consistent with this subtitle.
									(b)Approval
 (1)In generalNot later than 60 days after receipt of a State or Tribal plan under subsection (a), the Secretary shall—
 (A)approve the State or Tribal plan if the State or Tribal plan complies with subsection (a); or (B)disapprove the State or Tribal plan only if the State or Tribal plan does not comply with subsection (a).
 (2)Amended plansIf the Secretary disapproves a State or Tribal plan under paragraph (1)(B), the State, through the State department of agriculture (in consultation with the Governor and chief law enforcement officer of the State) or the Tribal government, as applicable, may submit to the Secretary an amended State or Tribal plan that complies with subsection (a).
 (3)ConsultationThe Secretary may consult with the Attorney General in carrying out this subsection. (c)Technical assistanceThe Secretary may provide technical assistance to a State or Indian tribe in the development of a State or Tribal plan under subsection (a).
							(d)Violations
 (1)In generalA violation of a State or Tribal plan approved under subsection (b) shall be subject to enforcement solely in accordance with this subsection.
								(2)Negligent violations
 (A)In generalA hemp producer in a State or the territory of an Indian tribe for which a State or Tribal plan is approved under subsection (b) shall be subject to subparagraph (B) of this paragraph if the State department of agriculture or Tribal government, as applicable, determines that the hemp producer has negligently violated the State or Tribal plan, including by negligently—
 (i)failing to provide a legal description of land on which the producer produces hemp; (ii)failing to obtain a license or other required authorization from the State department of agriculture or Tribal government, as applicable; or
 (iii)producing Cannabis sativa L. with a delta-9 tetrahydrocannabinol concentration of more than 0.3 percent on a dry weight basis.
 (B)Corrective action planA hemp producer described in subparagraph (A) shall comply with a plan established by the State department of agriculture or Tribal government, as applicable, to correct the negligent violation, including—
 (i)a reasonable date by which the hemp producer shall correct the negligent violation; and (ii)a requirement that the hemp producer shall periodically report to the State department of agriculture or Tribal government, as applicable, on the compliance of the hemp producer with the State or Tribal plan for a period of not less than the next 2 calendar years.
 (C)Result of negligent violationExcept as provided in subparagraph (D), a hemp producer that negligently violates a State or Tribal plan under subparagraph (A) shall not as a result of that violation be subject to any criminal or civil enforcement action by the Federal Government or any State government, Tribal government, or local government other than the enforcement action authorized under subparagraph (B).
 (D)Repeat violationsA hemp producer that negligently violates a State or Tribal plan under subparagraph (A) 3 times in a 5-year period shall be ineligible to produce hemp for a period of 5 years beginning on the date of the third violation.
									(3)Other violations
 (A)In generalIf the State department of agriculture or Tribal government in a State or the territory of an Indian tribe for which a State or Tribal plan is approved under subsection (b), as applicable, determines that a hemp producer in the State or territory has violated the State or Tribal plan with a culpable mental state greater than negligence—
 (i)the State department of agriculture or Tribal government, as applicable, shall immediately report the hemp producer to—
 (I)the Attorney General; and (II)in the case of a State department of agriculture, the chief law enforcement officer of the State; and
 (ii)paragraph (1) of this subsection shall not apply to the violation. (B)FelonyAny person convicted of a felony relating to a controlled substance under State or Federal law shall be ineligible—
 (i)to participate in the program established under this section; and (ii)to produce hemp under any regulations or guidelines issued under section 297D(a).
 (C)False statementAny person who materially falsifies any information contained in an application to participate in the program established under this section shall be ineligible to participate in that program.
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. (f)EffectNothing in this section prohibits the production of hemp in a State or the territory of an Indian tribe for which a State or Tribal plan is not approved under this section in accordance with section 297C or other Federal laws (including regulations).
							297C.Department of Agriculture
							(a)Department of Agriculture plan
 (1)In generalIn the case of a State or Indian tribe for which a State or Tribal plan is not approved under section 297B, the production of hemp in that State or the territory of that Indian tribe shall be subject to a plan established by the Secretary to monitor and regulate that production in accordance with paragraph (2).
 (2)ContentA plan established by the Secretary under paragraph (1) shall include— (A)a practice to maintain relevant information regarding land on which hemp is produced in the State or territory of the Indian tribe, including a legal description of the land, for a period of not less than 3 calendar years;
 (B)a procedure for testing, using post-decarboxylation or other similarly reliable methods, delta-9 tetrahydrocannabinol concentration levels of hemp produced in the State or territory of the Indian tribe;
 (C)a procedure for the effective disposal of products that are produced in violation of this subtitle; (D)a procedure to comply with the enforcement procedures under subsection (c)(2);
 (E)a procedure for conducting annual inspections of a random sample of hemp producers— (i)to verify that hemp is not produced in violation of this subtitle; and
 (ii)in a manner that ensures that a hemp producer is subject to not more than 1 inspection each year; and
 (F)such other practices or procedures as the Secretary considers to be appropriate, to the extent that the practice or procedure is consistent with this subtitle.
 (b)LicensingThe Secretary shall establish a procedure to issue licenses to hemp producers in accordance with a plan established under subsection (a).
							(c)Violations
 (1)In generalIn the case of a State or Indian tribe for which a State or Tribal plan is not approved under section 297B, it shall be unlawful to produce hemp in that State or the territory of that Indian tribe without a license issued by the Secretary under subsection (b).
 (2)Negligent and other violationsA violation of a plan established under subsection (a) shall be subject to enforcement in accordance with paragraphs (2) and (3) of section 297B(d), except that the Secretary shall carry out that enforcement instead of a State department of agriculture or Tribal government.
 (3)Reporting to Attorney GeneralIn the case of a State or Indian tribe covered by paragraph (1), the Secretary shall report the production of hemp without a license issued by the Secretary under subsection (b) to the Attorney General.
								297D.Authority to issue regulations and guidelines; effect on other law
							(a)Authority
 (1)In generalThe Secretary shall have sole authority to issue Federal regulations and guidelines that relate to the production of hemp, including Federal regulations and guidelines that relate to the implementation of sections 297B and 279C.
 (2)Consultation with Attorney GeneralThe Secretary may consult with the Attorney General before issuing regulations and guidelines under paragraph (1).
 (b)Effect on other lawNothing in this subtitle shall affect or modify— (1)the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); or
 (2)the authority of the Commissioner of Food and Drugs and the Secretary of Health and Human Services under that Act..
 10112.Rule of constructionNothing in this title authorizes interference with the interstate commerce of hemp (as defined in section 297A of the Agricultural Marketing Act of 1946, as added by section 10111).
			XICrop Insurance
 11101.DefinitionsSection 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) is amended— (1)by redesignating paragraphs (6), (7), (8), (9), (10), and (11) as paragraphs (7), (8), (10), (11), (12), and (13) respectively;
 (2)by inserting after paragraph (5) the following:  (6)Cover crop terminationThe term cover crop termination means a practice that historically and under reasonable circumstances results in the termination of the growth of a cover crop.; and
 (3)by inserting after paragraph (8) (as so redesignated) the following:  (9)HempThe term hemp has the meaning given the term in section 297A of the Agricultural Marketing Act of 1946..
 11102.Data collectionSection 506(h)(2) of the Federal Crop Insurance Act (7 U.S.C. 1506(h)(2)) is amended— (1)by striking The Corporation and inserting the following:
					
 (A)In generalThe Corporation; and (2)by adding at the end the following:
					
 (B)National Agricultural Statistics ServiceData collected by the National Agricultural Statistics Service, whether published or unpublished, shall be—
 (i)provided in an aggregate form to the Corporation for the purpose of providing insurance under this subtitle; and
 (ii)kept confidential by the Corporation in the same manner and to the same extent as is required under—
 (I)section 1770 of the Food Security Act of 1985 (7 U.S.C. 2276); and (II)the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347).
 (C)Noninsured Crop Disaster Assistance ProgramIn collecting data under this subsection, the Secretary shall ensure that— (i)appropriate data are collected through the noninsured crop disaster assistance program established by section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); and
 (ii)not less frequently than annually, the Farm Service Agency shares, and the Corporation considers, the data described in clause (i)..
 11103.Sharing of recordsSection 506(h)(3) of the Federal Crop Insurance Act (7 U.S.C. 1506(h)(3)) is amended by inserting applicants who have received payment under section 522(b)(2)(E), after divisions,. 11104.Use of resourcesSection 507(f) of the Federal Crop Insurance Act (7 U.S.C. 1507(f)) is amended—
 (1)by striking paragraphs (3) and (4) and inserting the following:  (3)the Farm Service Agency, in assisting the Board in—
 (A)the determination of individual producer yields; (B)sharing information on beginning farmers and ranchers and veteran farmers and ranchers;
 (C)investigating potential waste, fraud, or abuse; (D)sharing information to support the transition of crops and counties from the noninsured crop disaster assistance program established by section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) to insurance under this subtitle; and
 (E)serving as a local point of contact for the dissemination of information on risk management options available to farmers and ranchers; and
 (4)other Federal agencies, in assisting the Board in any way the Board determines is necessary in carrying out this subtitle.;
 (2)in paragraph (2), by striking (2) the and inserting the following:  (2)the; and
 (3)by striking (f) The Board in the matter preceding paragraph (1) and all that follows through the semicolon at the end of paragraph (1) and inserting the following:
					
 (f)Use of resources, data, boards, and committees of Federal agenciesThe Board shall use, to the maximum extent practicable, the resources, data, boards, and the committees of—
 (1)the Natural Resources Conservation Service, in assisting the board in— (A)the classification of land as to risk and production capability;
 (B)the assessment of— (i)long-term trends in, and impacts from, weather variability; and
 (ii)opportunities to ameliorate the impacts described in clause (i); and (C)the consideration of acceptable conservation practices, including good farming practices with respect to conservation (such as cover crop termination);.
				11105.Specialty crops
 (a)Specialty crops coordinatorSection 507(g) of the Federal Crop Insurance Act (7 U.S.C. 1507(g)) is amended by adding at the end the following:
					
 (4)Specialty crop liaisonsThe Specialty Crops Coordinator shall— (A)designate a Specialty Crops Liaison in each regional field office; and
 (B)share the contact information of the Specialty Crops Liaisons with specialty crop producers. (5)Website (A)In generalThe Specialty Crops Coordinator shall establish a website focused on the efforts of the Corporation to provide and expand crop insurance for specialty crop producers.
 (B)InclusionsThe website established under subparagraph (A) shall include— (i)an online mechanism to provide comments or feedback relating to specialty crops;
 (ii)a calendar of opportunities to provide comments or feedback at specialty crop events or in other public forums; and
 (iii)a plan, with projected completion dates, for examining— (I)potential new crops to be added to existing policies or plans of insurance for specialty crops;
 (II)opportunities to expand existing policies or plans of insurance for specialty crops to new areas; and
 (III)the potential for providing additional policies or plans of insurance for specialty crops, such as adding a revenue option or endorsement..
 (b)Addition of specialty crops and other value-added cropsSection 508(a)(6) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(6)) is amended— (1)in the paragraph heading, by adding at the end the following: (including value-added crops);
 (2)by striking subparagraph (A) and inserting the following:  (A)Annual reviewNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, and annually thereafter, the manager of the Corporation shall prepare, to the maximum extent practicable, based on data shared from the noninsured crop disaster assistance program established by section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333), written agreements, or other data, and present to the Board not less than 2 of each of the following:
 (i)Research and development for a policy or plan of insurance for a new crop. (ii)Expansion of an existing policy or plan of insurance to additional counties or States, including malting barley endorsements or contract options.
 (iii)Research and development for a new policy or plan of insurance, or endorsement, for crops with existing policies or plans of insurance, such as dollar plans.;
 (3)in subparagraph (B), in the subparagraph heading, by striking Addition of new crops and inserting Report; and (4)by striking subparagraphs (C) and (D).
 11106.Insurance periodSection 508(a)(2) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(2)) is amended by striking and sweet potatoes and inserting sweet potatoes, and hemp. 11107.Cover cropsSection 508(a) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)) is amended—
 (1)in paragraph (3)— (A)in subparagraph (A)(iii), by striking practices the first place it appears and all that follows through the period at the end and inserting practices.;
 (B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; (C)by inserting after subparagraph (A) the following:
						
							(B)Voluntary good farming practices
 (i)In generalSubject to clause (ii), the following voluntary practices shall be considered good farming practices under subparagraph (A)(iii):
 (I)A scientifically sound, sustainable, and organic farming practice, as determined by the Secretary. (II)A conservation activity or enhancement (including cover crops) that is approved by the Natural Resources Conservation Service or an agricultural expert, as determined by the Secretary.
 (ii)Expected growthA practice described in subclause (I) or (II) of clause (i) shall be considered a good farming practice only if under that practice the insured crop may be expected to make normal progress toward maturity under typical growing conditions, as determined by the Secretary.; and
 (D)in subparagraph (C) (as so redesignated), in the subparagraph heading, by inserting determination review after practices; and (2)by adding at the end the following:
					
						(11)Cover crop termination
 (A)In generalCover crop termination shall not affect the insurability of a subsequently planted insurable crop if the cover crop termination is carried out according to guidelines—
 (i)established by the Secretary; or (ii)approved by—
 (I)the Natural Resources Conservation Service; or (II)an agricultural expert, as determined by the Corporation.
 (B)Summer fallowIn a county in which summer fallow is an insurable practice, a cover crop in that county that is terminated according to guidelines established by the Secretary shall be considered as summer fallow for the purpose of insurability..
 11108.Underserved producersSection 508(a)(7) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(7)) is amended— (1)in the paragraph heading, by inserting and underserved producers after states;
 (2)in subparagraph (A)— (A)by striking the designation and heading and all that follows through the term and inserting the following:
						
 (A)DefinitionsIn this paragraph: (i)Adequately servedThe term;
 (B)in clause (i) (as so designated), by striking participation rate and inserting participation rate, by crop,; and (C)by adding at the end the following:
						
 (ii)Underserved producerThe term underserved producer means a beginning farmer or rancher, a veteran farmer or rancher, or a socially disadvantaged farmer or rancher.;
 (3)in subparagraph (B)— (A)by striking The Board and inserting the following:
						
 (i)In generalThe Board; (B)in clause (i) (as so designated), by striking subtitle and inserting subtitle, including policies and plans of insurance for underserved producers,; and
 (C)by adding at the end the following:  (ii)Types of productionIn conducting the review under clause (i), the Board shall examine the types of production common among underserved producers, such as diversified production for local markets.; and
 (4)by striking subparagraph (C) and inserting the following:  (C)Report (i)In generalNot later than 30 days after completion of the review under subparagraph (B)(i), and not less frequently than once every 3 years thereafter, the Board shall make publically available and submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the results of the review.
 (ii)RecommendationsThe report under clause (i) shall include recommendations to increase participation in States and among underserved producers that are not adequately served by the policies and plans of insurance, including any plans for administrative action or recommendations for Congressional action..
 11109.Expansion of performance-based discountSection 508(d)(3) of the Federal Crop Insurance Act (7 U.S.C. 1508(d)(3)) is amended— (1)by striking The Corporation and inserting the following:
					
 (A)In generalThe Corporation; and (2)by adding at the end the following:
					
						(A)Risk-reducing practice discount
 (i)In generalBeginning with the 2020 reinsurance year, the Corporation may offer discounts under subparagraph (A) for practices that can be demonstrated to reduce risk relative to other practices.
 (ii)ReviewIn determining practices for which to offer discounts under clause (i), the Corporation shall— (I)for the 2020 reinsurance year, consider precision irrigation or fertilization, crop rotations, cover crops, and any other practices determined appropriate by the Corporation; and
 (II)on an annual basis, seek expert opinion and consider additional practices based on new evidence.. 11110.Enterprise unitsSection 508(e)(5) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(5)) is amended by adding at the end the following:
				
 (E)Enterprise units across county linesThe Corporation may allow a producer to establish a single enterprise unit by combining an enterprise unit with—
 (i)1 or more other enterprise units in 1 or more other counties; or (ii)all basic units and all optional units in 1 or more other counties..
 11111.Pasture, rangeland, and forage policy for members of Indian tribesSection 508(e)(7) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(7)) is amended by adding at the end the following:
				
 (D)Pasture, rangeland, and forage policy for members of Indian tribesWith respect to a policy or plan of insurance established under this subtitle for producers of livestock commodities the source of feedstock of which is pasture, rangeland, and forage, the premium subsidy for a member of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), as certified to the Secretary by the Chairperson of that Indian tribe (or a designee), shall be 90 percent for the first purchase of that policy or plan of insurance by that member of an Indian tribe..
 11112.Submission of policies and materials to boardSection 508(h) of the Federal Crop Insurance Act (7 U.S.C. 1508(h)) is amended— (1)in paragraph (1)(B)—
 (A)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;
 (B)in the matter preceding subclause (I) (as so redesignated), by striking The Corporation shall and inserting the following:  (i)In generalThe Corporation shall;
 (C)in clause (i)(I) (as so redesignated), by inserting subject to clause (ii), before will likely; and (D)by adding at the end the following:
						
 (ii)Waiver for hempThe Corporation may waive the viability and marketability requirement under clause (i)(I) in the case of a policy or pilot program relating to the production of hemp.; and
 (2)in paragraph (3)(C)— (A)in clause (ii), by striking and at the end;
 (B)in clause (iii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (iv)in the case of reviewing policies and other materials relating to the production of hemp, may waive the viability and marketability requirement under subparagraph (A)(ii)(I)..
 11113.Whole farm revenue agent incentivesSection 508(k)(4) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)) is amended by adding at the end the following:
				
					(G)Whole farm revenue agent incentives
 (i)In generalBeginning with the 2019 reinsurance year, in the case of an agent that sells a Whole Farm Revenue Policy, or a successor policy, the Corporation shall provide to the approved insurance provider, to pay to the agent, an additional reimbursement, determined in accordance with the following:
 (I)If the compensation of the agent authorized under the Standard Reinsurance Agreement for the policy is less than $1,000, the reimbursement shall be an amount equal to the difference between—
 (aa)$1,000; and (bb)the amount authorized under the Standard Reinsurance Agreement for the policy.
 (II)If the producer, or any entity in which the producer had an insurable interest, has never previously obtained coverage under a Whole Farm Revenue Policy, or a successor policy, in addition to any amount authorized under subclause (I), the reimbursement shall be $300 for each Whole Farm Revenue Policy, or successor policy.
 (ii)Limitation on useAny additional reimbursement authorized under clause (i) shall not be included for the purpose of establishing the limitation on the compensation for agents under the Standard Reinsurance Agreement..
 11114.Crop production on native sodSection 508(o) of the Federal Crop Insurance Act (7 U.S.C. 1508(o)) is amended— (1)in paragraph (2), by striking subparagraph (A) and inserting the following:
					
						(A)In general
 (i)Agricultural Act of 2014Native sod acreage that has been tilled for the production of an insurable crop during the period beginning on February 8, 2014, and ending on the date of enactment of the Agriculture Improvement Act of 2018 shall be subject to 4 cumulative years of a reduction in benefits under this subtitle as described in this paragraph.
							(ii)Subsequent years
 (I)Non-hay and non-forage cropsAs determined by the Secretary, native sod acreage that has been tilled for the production of an insurable crop other than a hay or forage crop after the date of enactment of the Agriculture Improvement Act of 2018 shall be subject to 4 cumulative years of a reduction in benefits under this subtitle as described in this paragraph.
 (II)Hay and forage cropsDuring each crop year of planting, as determined by the Secretary, native sod acreage that has been tilled for the production of an insurable hay or forage crop after the date of enactment of the Agriculture Improvement Act of 2018 shall be subject to 4 cumulative years of a reduction in benefits under this subtitle as described in this paragraph.; 
 (2)by redesignating paragraph (3) as paragraph (4); (3)by inserting after paragraph (2) the following:
					
						(3)Native sod conversion certification
 (A)CertificationAs a condition on the receipt of benefits under this subtitle, a producer that has tilled native sod acreage for the production of an insurable crop as described in paragraph (2)(A) shall certify to the Secretary that acreage using—
 (i)an acreage report form of the Farm Service Agency (FSA–578 or any successor form); and (ii)1 or more maps.
 (B)CorrectionsBeginning on the date on which a producer submits a certification under subparagraph (A), as soon as practicable after the producer discovers a change in tilled native sod acreage described in that subparagraph, the producer shall submit to the Secretary any appropriate corrections to a form or map described in clause (i) or (ii) of that subparagraph.
 (C)Annual reportsNot later than January 1, 2019, and each January 1 thereafter through January 1, 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the tilled native sod acreage that has been certified under subparagraph (A) in each county and State as of the date of submission of the report.; and
 (4)in paragraph (4) (as so redesignated)— (A)by striking This subsection and inserting the following:
						
 (A)In generalSubject to subparagraph (B), this subsection; and (B)by adding at the end the following:
						
 (B)ElectionA governor of a State other than a State described in subparagraph (A) may elect to have this paragraph apply to the State..
 11115.Use of national agricultural statistics service data to combat waste, fraud, and abuseSection 515 of the Federal Crop Insurance Act (7 U.S.C. 1515) is amended— (1)in subsection (d)(1)—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (D)using published aggregate data from the National Agricultural Statistics Service or any other data source to—
 (i)detect yield disparities or other data anomalies that indicate potential fraud; and (ii)target the relevant counties, crops, regions, companies, or agents associated with that potential fraud for audits and other enforcement actions.; and
 (2)in subsection (f)(2)(A), by striking pursuant to each place it appears and inserting under. 11116.Submission of information to corporationSection 515(g) of the Federal Crop Insurance Act (7 U.S.C. 1515(g)) is amended—
 (1)in paragraph (1), by adding at the end the following:  (D)The actual production history to be used to establish insurable yields.; and
 (2)in paragraph (2)— (A)by striking The information required by paragraph (1) and inserting the following:
						
 (A)In generalThe information required to be submitted under subparagraphs (A) through (C) of paragraph (1); and (B)by adding at the end the following:
						
 (B)Actual production historyThe information required to be submitted under paragraph (1)(D) with respect to an applicable policy or plan of insurance shall be submitted so as to ensure receipt by the Corporation not later than the Saturday of the week containing the calendar day that is 30 days after the applicable production reporting date for the crop to be insured..
 11117.Acreage report streamlining initiativeSection 515(j)(1)(B)(ii) of the Federal Crop Insurance Act (7 U.S.C. 1515(j)(1)(B)(ii)) is amended— (1)by striking As soon and inserting the following:
					
 (I)In generalAs soon; (2)in subclause (I) (as so designated), by striking information and inserting information, electronically (including in the form of geospatial data) or conventionally, and
 (3)by adding at the end the following:  (II)Method for determining common information requirementsNot later than September 30, 2020, the Administrator of the Risk Management Agency and the Administrator of the Farm Service Agency shall implement a consistent method for determining crop acreage, acreage yields, farm acreage, property descriptions, and other common informational requirements, including measures of common land units.
 (III)Acceptance of dataThe Corporation shall require each approved insurance provider to accept from a producer or an authorized agent of a producer reports of crop acreage, acreage yields, and other information electronically (including in the form of geospatial data) or conventionally, at the option of the producer or the agent of the producer, as applicable..
 11118.Continuing education for loss adjusters and agentsSection 515 of the Federal Crop Insurance Act (7 U.S.C. 1515) is amended— (1)by redesignating subsection (k) as subsection (l); and
 (2)by inserting after subsection (j) the following:  (k)Continuing education for loss adjusters and agents (1)In generalThe Corporation shall establish requirements for continuing education for loss adjusters and agents of approved insurance providers.
 (2)RequirementsThe requirements for continuing education described in paragraph (1) shall ensure that loss adjusters and agents of approved insurance providers are familiar with appropriate conservation activities and agronomic practices that—
 (A)are common and appropriate to the area in which the insured crop being inspected is produced; and (B)include organic and sustainable practices..
 11119.Funding for information technologySection 515 of the Federal Crop Insurance Act (7 U.S.C. 1515) is amended in subsection (l)(1)(A) (as redesignated by section 11118(1))—
 (1)by striking clause (ii); (2)in clause (i)—
 (A)by striking (i)(I) for and inserting the following:  (i)for;
 (B)by striking and at the end; and (C)by redesignating subclause (II) as clause (ii);
 (3)in clause (ii) (as so redesignated), by striking or at the end and inserting and; and (4)by inserting after clause (ii) (as so redesignated) the following:
					
 (iii)for each of fiscal years 2019 and 2020, $1,000,000.. 11120.Agricultural commoditySection 518 of the Federal Crop Insurance Act (7 U.S.C. 1518) is amended by inserting hemp, before aquacultural species.
 11121.Reimbursement of research, development, and maintenance costsSection 522(b) of the Federal Crop Insurance Act (7 U.S.C. 1522(b)) is amended— (1)in paragraph (2), by adding at the end the following:
					
 (K)Waiver for hempThe Board may waive the viability and marketability requirements under this paragraph in the case of research and development relating to a policy to insure the production of hemp.; and
 (2)in paragraph (3)— (A)by striking The Corporation and inserting the following:
						
 (A)In generalSubject to subparagraph (B), the Corporation; and (B)by adding at the end the following:
						
 (B)Waiver for hempThe Corporation may waive the marketability requirement under subparagraph (A) in the case of research and development relating to a policy to insure the production of hemp..
 11122.Research and development authoritySection 522(c) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)) is amended— (1)by striking paragraphs (7) through (18) and (20) through (23);
 (2)by redesignating paragraphs (19) and (24) as paragraphs (7) and (8), respectively; (3)in paragraph (7) (as so redesignated) (entitled Whole farm diversified risk management insurance plan), by adding at the end the following:
					
						(E)Review of modifications to improve effectiveness
 (i)In generalNot later than 2 years after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall— (I)hold stakeholder meetings to solicit producer and agent feedback;
 (II)review procedures and paperwork requirements on agents and producers; and (III)modify procedures and requirements, as appropriate, to decrease burdens and increase flexibility and effectiveness.
 (ii)FactorsIn carrying out subclauses (II) and (III) of clause (i), the Corporation shall consider— (I)removing caps on nursery and livestock production;
 (II)allowing a waiver to expand operations, especially for small and beginning farmers; (III)minimizing paperwork for producers and agents;
 (IV)implementing an option for producers with less than $1,000,000 in gross revenue that requires significantly less paperwork and recordkeeping;
 (V)developing and using alternative records such as time-stamped photographs or technology applications to document planting and production history;
 (VI)treating the different growth stages of aquaculture species as separate crops to recognize the difference in perils at different phases of growth;
 (VII)moderating the impacts of disaster years on historic revenue, such as— (aa)using an average of the historic and projected revenue;
 (bb)counting indemnities as historic revenue for loss years; or (cc)using an assigned yield floor similar to a T-yield, as determined by the Secretary; and
 (VIII)improving agent training and outreach to underserved regions and sectors such as small dairy farms.; and (4)by inserting after paragraph (8) (as so redesignated) the following:
					
						(9)Irrigated grain sorghum crop insurance policy
 (A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development—
 (i)regarding improvements to 1 or more policies to insure irrigated grain sorghum; and (ii)regarding alternative methods for producers with not more than 4 years of production history to insure irrigated grain sorghum.
 (B)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (i)the results of the research and development conducted under subparagraph (A); and (ii)any recommendations with respect to those results.
								(10)Limited irrigation practices
 (A)AuthorityThe Corporation shall— (i)expand the availability of the limited irrigation insurance program to not fewer than 2 neighboring and similarly situated States (such as the States of Colorado and Nebraska), as determined by the Secretary;
 (ii)carry out research, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research, on the marketability of the existing limited irrigation insurance program; and
 (iii)make recommendations on how to improve participation in that program. (B)ResearchIn carrying out research under subparagraph (A), a qualified person shall—
 (i)collaborate with researchers on the subjects of— (I)reduced irrigation practices or limited irrigation practices; and
 (II)expected yield reductions following the application of reduced irrigation; (ii)collaborate with State and Federal officials responsible for the collection of water and the regulation of water use for the purpose of irrigation;
 (iii)provide recommendations to encourage producers to carry out limited irrigation practices or reduced irrigation and water conservation practices; and
 (iv)develop web-based applications that will streamline access to coverage for producers electing to conserve water use on irrigated crops.
 (C)ReportNot later than 18 months after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (i)the results of the research carried out under subparagraphs (A) and (B); (ii)any recommendations to encourage producers to carry out limited irrigation practices or reduced irrigation and water conservation practices; and
 (iii)the actions taken by the Corporation to carry out the recommendations described in clause (ii). (11)Quality loss (A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding the establishment of each of the following alternative methods of adjusting for quality losses:
 (i)A method that does not impact the average production history of a producer. (ii)A method that is optional for a producer to elect to use.
 (iii)A method that provides that, in circumstances in which a producer has suffered a quality loss to the insured crop of the producer that is insufficient to trigger an indemnity payment, the producer may elect to exclude that quality loss from the actual production history of the producer.
 (iv)1 or more methods that combine 2 or more of the methods described in clauses (i) through (iii). (B)RequirementsNotwithstanding subsections (g) and (m) of section 508, any method developed under subparagraph (A) that is used by the Corporation shall be—
 (i)optional for a producer to use; and (ii)offered at an actuarially sound premium rate.
 (C)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the results of the research and development carried out under subparagraph (A).
							(12)Citrus
 (A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding the insurance of citrus fruit commodities and commodity types, including research and development of—
 (i)improvements to 1 or more existing policies, including the whole-farm revenue protection pilot policy;
 (ii)alternative methods of insuring revenue for citrus fruit commodities and commodity types; and (iii)the development of new, or expansion of existing, revenue policies for citrus fruit commodities and commodity types.
 (B)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (i)the results of the research and development carried out under subparagraph (A); and (ii)any recommendations with respect to those results.
								(13)Greenhouse policy
							(A)In general
 (i)Research and developmentThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure in a controlled environment such as a greenhouse—
 (I)the production of floriculture, nursery, and bedding plants; (II)the establishment of cuttings or tissue culture in a growing medium; or
 (III)other similar production, as determined by the Secretary. (ii)Availability of policy or plan of insuranceNotwithstanding the last sentence of section 508(a)(1), and section 508(a)(2), the Corporation shall make a policy or plan of insurance described in clause (i) available if the requirements of section 508(h) are met.
 (B)Research and development describedResearch and development described in subparagraph (A)(i) shall evaluate the effectiveness of policies and plans of insurance for the production of plants in a controlled environment, including policies and plans of insurance that—
 (i)are based on the risk of— (I)plant diseases introduced from the environment;
 (II)contaminated cuttings, seedlings, or tissue culture; or (III)Federal or State quarantine or destruction orders associated with the contaminated items described in subclause (II);
 (ii)consider other causes of loss applicable to a controlled environment, such as a loss of electricity due to weather;
 (iii)consider appropriate best practices to minimize the risk of loss; (iv)consider whether to provide coverage for various types of plants under 1 policy or plan of insurance or to provide coverage for 1 species or type of plant per policy or plan of insurance;
 (v)have streamlined reporting and paperwork requirements that take into account short propagation schedules, variable crop years, and the variety of plants that may be produced in a single facility; and
 (vi)provide protection for revenue losses. (C)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that—
 (i)describes the results of the research and development conducted under subparagraphs (A)(i) and (B); and
 (ii)any recommendations with respect to those results. (14)Hops (A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure the production of hops or revenue derived from the production of hops.
 (B)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (i)the results of the research and development conducted under subparagraph (A); and (ii)any recommendations with respect to those results.
								(15)Local foods
							(A)In general
 (i)Research and developmentThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure production—
 (I)of floriculture, fruits, vegetables, poultry, livestock, or the products of floriculture, fruits, vegetables, poultry, or livestock; and
 (II)that is targeted toward local consumers and markets. (ii)Availability of policy or plan of insuranceNotwithstanding the last sentence of section 508(a)(1), and section 508(a)(2), the Corporation shall make a policy or plan of insurance described in clause (i) available if the requirements of section 508(h) are met.
 (B)Research and development describedResearch and development described in subparagraph (A)(i) shall evaluate the effectiveness of policies and plans of insurance for production targeted toward local consumers and markets, including policies and plans of insurance that—
 (i)consider small-scale production in various areas, including urban, suburban, and rural areas; (ii)consider a variety of marketing strategies, including—
 (I)direct-to-consumer marketing; (II)farmers markets;
 (III)farm-to-institution marketing; and (IV)marketing through community-supported agriculture;
 (iii)allow for production in soil and in alternative systems such as vertical systems, greenhouses, rooftops, or hydroponic systems;
 (iv)consider the price premium when accounting for production or revenue losses; (v)consider whether to provide coverage—
 (I)for various types of production under 1 policy or plan of insurance; and (II)for 1 species or type of plant per policy or plan of insurance; and
 (vi)have streamlined reporting and paperwork requirements. (C)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that—
 (i)examines whether a version of existing policies such as the whole-farm revenue protection insurance plan may be tailored to provide improved coverage for producers of local foods;
 (ii)describes the results of the research and development conducted under subparagraphs (A) and (B); and
 (iii)includes any recommendations with respect to those results. (16)Insurable irrigation practices for rice (A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, to include new and innovative irrigation practices under the current rice policy or the development of a distinct plan of insurance or policy endorsement rated for rice produced using—
 (i)alternate wetting and drying practices (also referred to as intermittent flooding); and (ii)furrow irrigation practices.
 (B)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (i)the results of the research and development carried out under paragraph (1); and (ii)any recommendations with respect to those results.
								(17)High-risk, highly productive batture land policy
							(A)In general
 (i)Research and developmentThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure producers of corn, cotton, and soybeans—
 (I)with operations on highly productive batture land within the Lower Mississippi River Valley below Mississippi River mile 368.44;
 (II)that have a history of production of not less than 5 years; and (III)that have been impacted by more frequent flooding over the past 10 years due to sedimentation and federally constructed engineering improvements.
 (ii)Availability of policy or plan of insuranceNotwithstanding the last sentence of section 508(a)(1), and section 508(a)(2), the Corporation shall make a policy or plan of insurance described in clause (i) available if the requirements of section 508(h) are met.
 (B)Research and development describedResearch and development described in subparagraph (A)(i) shall evaluate the feasibility of less cost-prohibitive policies and plans of insurance for batture-land producers in high risk areas, including policies and plans of insurance that—
 (i)consider premium rate adjustments; (ii)consider automatic yield exclusion for consecutive-year losses; and
 (iii)allow for flexibility of final plant dates and prevent plant regulations. (C)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that—
 (i)examines whether a version of existing policies may be tailored to provide improved coverage for batture-land producers;
 (ii)describes the results of the research and development conducted under subparagraphs (A) and (B); and
 (iii)includes any recommendations with respect to those results.. 11123.Education assistanceSection 524(a)(3)(A) of the Federal Crop Insurance Act (7 U.S.C. 1524(a)(3)(A)) is amended by inserting conservation activities, after benchmarking,.
 11124.Cropland report annual updatesSection 11014(c)(2) of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 963) is amended in the matter preceding subparagraph (A) by striking 2018 and inserting 2023.
			XIIMiscellaneous
			ALivestock
 12101.Sheep production and marketing grant programSection 209 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627a) is amended by striking subsection (c) and inserting the following:
					
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $1,500,000 for each of fiscal years 2019 through 2023..
 12102.National animal health laboratory networkSection 10409A(d) of the Animal Health Protection Act (7 U.S.C. 8308a(d)) is amended by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $30,000,000 for each of fiscal years 2019 through 2023. 12103.National Animal Disease Preparedness, Response, and Recovery Program; National Animal Vaccine and Veterinary Countermeasures BankThe Animal Health Protection Act is amended by inserting after section 10409A (7 U.S.C. 8308a) the following:
					
						10409B.National Animal Disease Preparedness, Response, and Recovery Program; National Animal Vaccine and
			 Veterinary Countermeasures Bank
							(a)National Animal Disease Preparedness, Response, and Recovery Program
 (1)In generalTo prevent the introduction into or the dissemination within the United States of any pest or disease of animals affecting the economic interests of the livestock and related industries of the United States (including the maintenance and expansion of export market potential), the Secretary shall establish a program to be known as the National Animal Disease Preparedness, Response, and Recovery Program (referred to in this subsection as the Program).
 (2)Eligible activitiesUnder the Program, the Secretary shall support activities to prevent, detect, and rapidly respond to animal pests and diseases, including—
 (A)enhancing animal pest and disease analysis and surveillance; (B)expanding education and outreach;
 (C)targeting domestic inspection activities at vulnerable points in the safeguarding continuum; (D)enhancing and strengthening threat identification and technology;
 (E)improving biosecurity; (F)enhancing emergency preparedness and response capabilities, including training additional emergency response personnel;
 (G)conducting technology development to enhance electronic sharing of animal health data for risk analysis between State and Federal animal health officials;
 (H)enhancing the development and effectiveness of animal health technologies to treat and prevent disease, including veterinary biologics, veterinary diagnostics, animal drugs for minor use and minor species, animal medical devices, and emerging veterinary countermeasures; and
 (I)such other activities as determined appropriate by the Secretary, in consultation with entities described in paragraph (3)(B).
									(3)Cooperative agreements
 (A)In generalIn carrying out the Program, the Secretary shall offer to enter into cooperative agreements or other legal instruments with entities described in subparagraph (B) to carry out activities described in paragraph (2).
 (B)Eligible entitiesThe Secretary may enter into a cooperative agreement or other legal instrument under subparagraph (A) with 1 or more of the following entities:
 (i)A State department of agriculture. (ii)The State veterinarian or chief animal health official of a State.
 (iii)A land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).
 (iv)A NLGCA Institution (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).
 (v)A college of veterinary medicine. (vi)A State or national livestock producer organization with a direct and significant economic interest in livestock production.
 (vii)A State, national, allied, or regional veterinary organization or specialty board recognized by the American Veterinary Medical Association.
 (viii)An Indian tribe. (ix)A State emergency management agency.
 (x)A Federal agency. (C)Special funding considerationsIn entering into cooperative agreements or other legal instruments under subparagraph (A), the Secretary shall give priority to—
 (i)a State department of agriculture; (ii)the State veterinarian or chief animal health official of a State; and
 (iii)an eligible entity that shall carry out Program activities in a State or region in which— (I)an animal disease or pest is a Federal concern, as determined by the Secretary; or
 (II)there is potential for the spread of an animal disease or pest, as determined by the Secretary, taking into consideration—
 (aa)the agricultural industries in that State or region; (bb)factors contributing to animal disease or pests in that State or region, such as climate, natural resources, geography, native or exotic wildlife species, and other disease vectors; and
 (cc)the movement of animals in that State or region. (D)Applications (i)In generalAn entity described in subparagraph (B) desiring to enter into a cooperative agreement or other legal instrument under subparagraph (A) shall submit to the Secretary an application at such time and containing such information as the Secretary may require.
 (ii)NotificationThe Secretary shall notify an entity that submits an application under clause (i) of— (I)the requirements to be imposed on the entity for auditing of, and reporting on, the use of any funds provided by the Secretary under the cooperative agreement or other legal instrument; and
 (II)the criteria to be used to ensure activities supported under the cooperative agreement or other legal instrument are based on sound scientific data or thorough risk assessments.
											(E)Use of funds
 (i)SubagreementsNothing in this section prevents an entity from using funds received under a cooperative agreement or other legal instrument under subparagraph (A) to enter into a subagreement with another organization or a political subdivision of a State that has legal responsibilities relating to animal disease prevention, surveillance, or rapid response.
 (ii)Non-Federal shareIn determining whether to enter into a cooperative agreement or other legal instrument with an entity under subparagraph (A), the Secretary—
 (I)may consider the ability of the entity to provide non-Federal funds to carry out the cooperative agreement or other legal instrument; but
 (II)shall not require the provision of non-Federal funds by an entity as a condition to enter into a cooperative agreement or other legal instrument.
 (iii)AdministrationOf amounts made available to carry out the Program, not more than 10 percent may be retained by an entity that receives funds under a cooperative agreement or other legal instrument under subparagraph (A), including a subagreement under clause (i), to pay administrative costs incurred by the entity in carrying out the cooperative agreement or other legal instrument.
 (4)ConsultationThe Secretary shall consult with entities described in paragraph (3)(B) in establishing priorities under the Program.
 (5)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any consultation by the Secretary with an entity described in paragraph (3)(B) under the Program.
 (6)ReportsNot later than 90 days after the date on which an entity completes an activity prescribed and funded by a cooperative agreement or other legal instrument under paragraph (3)(A), the entity shall submit to the Secretary a report that describes the purposes and results of the activity.
								(b)National Animal Vaccine and Veterinary Countermeasures Bank
 (1)In generalThe Secretary shall establish a National Animal Vaccine and Veterinary Countermeasures Bank to benefit the domestic interests of the United States.
 (2)RequirementsUnder the National Animal Vaccine and Veterinary Countermeasures Bank, the Secretary shall— (A)leverage, as appropriate, the mechanisms and infrastructure that have been developed for the management, storage, and distribution of the National Veterinary Stockpile; and
 (B)maintain a sufficient quantity of animal vaccine, antiviral, therapeutic products, diagnostic products, and veterinary countermeasures—
 (i)to appropriately respond to the most damaging animal diseases affecting human health or the economy; and
 (ii)that will be capable of rapid deployment in the event of an outbreak of an animal disease described in clause (i).
										(3)Foot-and-mouth disease priority
 (A)In generalIn carrying out paragraph (2), the Secretary shall give priority to the maintenance of a sufficient quantity of foot-and-mouth disease vaccine, as determined by the Secretary, and accompanying diagnostic products, covering, to the maximum extent practicable, an appropriate representation of foot-and-mouth disease serotypes and strains for which appropriate vaccine products are available.
 (B)ContractsThe Secretary may offer to enter into 1 or more contracts with 1 or more entities that produce foot-and-mouth disease vaccine—
 (i)to maintain a bank of viral antigen concentrate or vaccine products for, to the maximum extent practicable, an appropriate representation of foot-and-mouth disease serotypes (as determined by the Secretary) for which antigen concentrate is available; and
 (ii)to maintain surge production capacity to produce, as quickly as practicable, foot-and-mouth disease vaccine to address a foot-and-mouth disease outbreak.
										(c)Use of funds
 (1)Federal administrationOf amounts made available to carry out this section, not greater than 4 percent may be retained by the Secretary to pay administrative costs incurred by the Secretary in carrying out this section.
 (2)Buildings and facilitiesNone of the amounts made available to carry out this section shall be used for— (A)the construction of a new building or facility;
 (B)the acquisition or expansion of an existing building or facility; (C)site grading and improvement; or
 (D)architect fees. (3)ProceedsThe proceeds from the sale of any vaccine or antigen by the National Animal Vaccine and Veterinary Countermeasures Bank shall—
 (A)be deposited in the Treasury; (B)be credited to an account for the operation of the National Animal Vaccine and Veterinary Countermeasures Bank;
 (C)be available for expenditure without further appropriation; and (D)remain available until expended.
 (d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section, to remain available until expended..
				12104.Study on livestock dealer statutory trust
 (a)In generalThe Secretary shall conduct a study to determine the feasibility of establishing a livestock dealer statutory trust.
 (b)ContentsThe study conducted under subsection (a) shall— (1)analyze how the establishment of a livestock dealer statutory trust would affect buyer and seller behavior in markets for livestock (as defined in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182));
 (2)consider what potential effects a livestock dealer statutory trust would have on credit availability, including impacts on lenders and lending behavior and other industry participants;
 (3)examine unique circumstances common to livestock dealers and how those circumstances could impact the functionality of a livestock dealer statutory trust;
 (4)study the feasibility of the industry-wide adoption of electronic funds transfer or another expeditious method of payment to provide sellers of livestock protection from nonsufficient funds payments;
 (5)assess the effectiveness of statutory trusts in other segments of agriculture and whether similar effects could be experienced under a livestock dealer statutory trust; and
 (6)consider the effects of exempting dealers with average annual purchases under a de minimis threshold from being subject to the livestock dealer statutory trust.
 (c)ReportNot later than 540 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the findings of the study conducted under subsection (a).
 12105.Definition of livestockSection 602(2) of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471(2)) is amended in the matter preceding subparagraph (A) by striking fish and all that follows through that— and inserting llamas, alpacas, live fish, crawfish, and other animals that—.
				BAgriculture and Food Defense
 12201.Repeal of Office of Homeland SecuritySection 14111 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8911) is repealed. 12202.Office of Homeland SecuritySubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6911 et seq.) is amended by adding at the end the following:
					
						221.Office of Homeland Security
 (a)Definition of agriculture and food defenseIn this section, the term agriculture and food defense means any action to prevent, protect against, mitigate the effects of, respond to, or recover from a naturally occurring, unintentional, or intentional threat to the agriculture and food system.
 (b)AuthorizationThe Secretary shall establish in the Department the Office of Homeland Security. (c)Executive DirectorThe Office of Homeland Security shall be headed by an Executive Director, who shall be known as the Executive Director of Homeland Security.
 (d)DutiesThe Executive Director of Homeland Security shall— (1)serve as the principal advisor to the Secretary on homeland security, including emergency management and agriculture and food defense;
 (2)coordinate activities of the Department, including policies, processes, budget needs, and oversight relating to homeland security, including emergency management and agriculture and food defense;
 (3)act as the primary liaison on behalf of the Department with other Federal departments and agencies in activities relating to homeland security, including emergency management and agriculture and food defense, and provide for interagency coordination and data sharing;
								(4)
 (A)coordinate in the Department the gathering of information relevant to early warning and awareness of threats and risks to the food and agriculture critical infrastructure sector; and
 (B)share that information with, and provide assistance with interpretation and risk characterization of that information to, the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C 3003)), law enforcement agencies, the Secretary of Defense, the Secretary of Homeland Security, and State fusion centers (as defined in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j));
 (5)liaison with the Director of National Intelligence to assist in the development of periodic assessments and intelligence estimates, or other intelligence products, that support the defense of the food and agriculture critical infrastructure sector;
 (6)coordinate the conduct, evaluation, and improvement of exercises to identify and eliminate gaps in preparedness and response;
 (7)produce a Department-wide centralized strategic coordination plan to provide a high-level perspective of the operations of the Department relating to homeland security, including emergency management and agriculture and food defense; and
 (8)carry out other appropriate duties, as determined by the Secretary. (e)Agriculture and food threat awareness partnership program (1)Interagency exchange programThe Secretary, in partnership with the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) and fusion centers (as defined in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)) that have analysis and intelligence capabilities relating to the defense of the food and agriculture critical infrastructure sector, shall establish and carry out an interagency exchange program of personnel and information to improve communication and analysis for the defense of the food and agriculture critical infrastructure sector.
 (2)Collaboration with Federal, State, and local authoritiesTo carry out the program established under paragraph (1), the Secretary may— (A)enter into 1 or more cooperative agreements or contracts with Federal, State, or local authorities that have analysis and intelligence capabilities and expertise relating to the defense of the food and agriculture critical infrastructure sector; and
 (B)carry out any other activity under any other authority of the Secretary that is appropriate to engage the authorities described in subparagraph (A) for the defense of the food and agriculture critical infrastructure sector, as determined by the Secretary..
				12203.Agriculture and food defense
 (a)DefinitionsIn this section: (1)AnimalThe term animal has the meaning given the term in section 10403 of the Animal Health Protection Act (7 U.S.C. 8302).
 (2)Disease or pest of concernThe term disease or pest of concern means a plant or animal disease or pest that— (A)is—
 (i)a transboundary disease; or (ii)an established disease; and
 (B)is likely to pose a significant risk to the food and agriculture critical infrastructure sector that warrants efforts at prevention, protection, mitigation, response, and recovery planning.
 (3)Established diseaseThe term established disease means a plant or animal disease or pest that— (A) (i)if it becomes established, poses an imminent threat to agriculture in the United States; or
 (ii)has become established, as defined by the Secretary, within the United States; and (B)requires management.
 (4)High-consequence plant transboundary diseaseThe term high-consequence plant transboundary disease means a transboundary disease that is— (A) (i)a plant disease; or
 (ii)a plant pest; and (B)of high consequence, as determined by the Secretary.
 (5)PestThe term pest— (A)with respect to a plant, has the meaning given the term plant pest in section 403 of the Plant Protection Act (7 U.S.C. 7702); and
 (B)with respect to an animal, has the meaning given the term in section 10403 of the Animal Health Protection Act (7 U.S.C. 8302).
 (6)PlantThe term plant has the meaning given the term in section 403 of the Plant Protection Act (7 U.S.C. 7702). (7)Plant health management strategyThe term plant health management strategy means a strategy to timely control and eradicate a plant disease or plant pest outbreak, including through mitigation (such as chemical control), surveillance, the use of diagnostic products and procedures, and the use of existing resistant seed stock.
						(8)Transboundary disease
 (A)In generalThe term transboundary disease means a plant or animal disease or pest that is within 1 or more countries outside of the United States.
 (B)InclusionThe term transboundary disease includes a plant or animal disease or pest described in subparagraph (A) that— (i)has emerged within the United States; or
 (ii)has been introduced within the United States. (9)Veterinary countermeasureThe term veterinary countermeasure means the use of any animal vaccine, antiviral, therapeutic product, or diagnostic product to respond to the most damaging animal diseases to animal and human health and the economy.
						(b)Disease and pest of concern response planning
 (1)In generalThe Secretary shall— (A)establish a list of diseases and pests of concern by—
 (i)developing a process to solicit and receive expert opinion and evidence relating to the diseases and pests of concern entered on the list; and
 (ii)reviewing all available evidence relating to the diseases and pests of concern entered on the list, including classified information;
 (B)periodically update the list established under subparagraph (A); and (C)develop a comprehensive strategic response plan for the diseases and pests of concern that are entered on that list.
 (2)Response plansThe Secretary shall provide information to a State or regional authority to assist in developing a comprehensive strategic response plan for that State or region that shall—
 (A)include— (i)a concept of operations for each disease or pest of concern; or
 (ii)a platform concept of operations for responses to similar diseases or pests, as determined by the Secretary;
 (B)describe the appropriate interactions among, and roles of— (i)Federal, State, Tribal, and units of local government; and
 (ii)plant or animal industry partners; (C)include a decision matrix that may include—
 (i)information and timing requirements necessary for the use of veterinary countermeasures; (ii)plant health management strategies;
 (iii)deployment of other key materials and resources; and (iv)parameters for transitioning from outbreak response to disease management;
 (D)identify key response performance metrics to establish— (i)benchmarking;
 (ii)progressive exercise evaluation; and (iii)continuing improvement of a response plan, including by providing for—
 (I)ongoing exercise evaluations to improve a response plan over time; and (II)strategic information to guide investment in any appropriate research to mitigate the risk of a disease or pest of concern; and
 (E)be updated periodically, as determined to be appropriate by the Secretary, including in response to—
 (i)an exercise evaluation; or (ii)new risk information becoming available regarding a disease or pest of concern.
								(c)National plant diagnostic network
 (1)In generalThe Secretary shall establish in the Department of Agriculture a National Plant Diagnostic Network to monitor and surveil through diagnostics threats to plant health from diseases or pests of concern in the United States.
 (2)RequirementsThe National Plant Diagnostic Network established under paragraph (1) shall— (A)provide for increased awareness, early identification, rapid communication, warning, and diagnosis of a threat to plant health from a disease or pest of concern to protect natural and agricultural plant resources;
 (B)coordinate and collaborate with agencies of the Department of Agriculture and State agencies and authorities involved in plant health;
 (C)establish diagnostic laboratory standards; (D)establish regional hubs throughout the United States that provide expertise, leadership, and support to diagnostic labs relating to the agricultural crops and plants in the covered regions of those hubs; and
 (E)establish a national repository for records of endemic or emergent diseases and pests of concern. (3)Head of network (A)In generalThe Director of the National Institute of Food and Agriculture shall serve as the head of the National Plant Diagnostic Network.
 (B)DutiesThe head of the National Plant Diagnostic Network shall— (i)coordinate and collaborate with land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) in carrying out the requirements under paragraph (2), including through cooperative agreements described in paragraph (4); and
 (ii)partner with the Administrator of the Animal and Plant Health Inspection Service for assistance with plant health regulation and inspection.
 (4)Collaboration with land-grant colleges and universitiesThe Secretary shall seek to establish cooperative agreements with land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) that have the appropriate level of skill, experience, and competence with plant diseases or pests of concern.
 (5)Authorization of appropriationsIn addition to the amount authorized to carry out this subtitle under section 12205, there is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2019 through 2023.
						(d)National plant disease recovery system
 (1)Recovery systemThe Secretary shall establish in the Department of Agriculture a National Plant Disease Recovery System to engage in strategic long-range planning to recover from high-consequence plant transboundary diseases.
 (2)RequirementsThe National Plant Disease Recovery System established under paragraph (1) shall— (A)coordinate with disease or pest of concern concept of operations response plans;
 (B)make long-range plans for the initiation of future research projects relating to high-consequence plant transboundary diseases;
 (C)establish research plans for long-term recovery; (D)plan for the identification and use of specific genotypes, cultivars, breeding lines, and other disease-resistant materials necessary for crop stabilization or improvement; and
 (E)establish a watch list of high-consequence plant transboundary diseases for the purpose of making long-range plans under subparagraph (B).
 12204.Biological agents and toxins listSection 212(a)(1)(B)(i) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(a)(1)(B)(i)) is amended—
 (1)in subclause (III), by striking and at the end; (2)by redesignating subclause (IV) as subclause (V); and
 (3)by inserting after subclause (III) the following:  (IV) (aa)whether placing an agent or toxin on the list under subparagraph (A) would have a substantial negative impact on the research and development of solutions for the animal or plant disease caused by the agent or toxin; and
 (bb)whether that negative impact would substantially outweigh the risk posed by the agent or toxin to animal or plant health if it is not placed on the list; and.
 12205.Authorization of appropriationsIn addition to other amounts made available under this subtitle, there is authorized to be appropriated to carry out this subtitle $5,000,000 for each of fiscal years 2019 through 2023.
				CHistorically Underserved Producers
				12301.Farming opportunities training and outreach
					(a)Repeal
 (1)In generalSection 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f) is repealed. (2)Conforming amendments (A)Section 226B(e)(2)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934(e)(2)(B)) is amended by striking the beginning farmer and rancher development program established under section 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f). and inserting the beginning farmer and rancher development grant program established under subsection (d) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279)..
 (B)Section 251(f)(1)(D) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)(D)) is amended by striking clause (iv) and inserting the following:
								
 (iv)The beginning farmer and rancher development grant program established under subsection (d) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279)..
 (C)Section 7506(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7614c(e)) is amended— (i)in paragraph (2)(C)—
 (I)by striking clause (v); (II)by redesignating clauses (i) through (iv) as clauses (ii) through (v), respectively;
 (III)by inserting before clause (ii) (as so redesignated) the following:  (i)each grant awarded under subsection (d) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279);;
 (IV)in clause (ii) (as so redesignated), by striking 450i(b)(2)); and inserting 3157(b)(2));; and (V)in clause (iv) (as so redesignated), by adding and at the end;
 (ii)in paragraph (4)— (I)by striking subparagraph (E);
 (II)by redesignating subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively; (III)by inserting before subparagraph (B) (as so redesignated) the following:
										
 (A)subsection (d) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279);;
 (IV)in subparagraph (B) (as so redesignated), by striking 450i(b)); and inserting 3157(b));; (V)in subparagraph (D) (as so redesignated), by adding or at the end; and
 (VI)in subparagraph (E) (as so redesignated), by striking ; or and inserting a period. (b)Outreach and education for socially disadvantaged farmers and ranchers, veteran farmers and ranchers, and beginning farmers and ranchersSection 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279) is amended—
 (1)by striking the section heading and inserting Farming opportunities training and outreach; (2)by redesignating subsections (a), (b), (c), (d), (e), (g), (h), and (i) as subsections (c), (j), (o), (k), (a), (l), (m), and (n), respectively, and moving the subsections so as to appear in alphabetical order;
 (3)by moving paragraph (5) of subsection (a) (as so redesignated) so as to appear at the end of subsection (c) (as so redesignated);
 (4)in subsection (a) (as so redesignated)— (A)by striking the subsection designation and heading and inserting the following:
								
 (a)DefinitionsIn this section:; (B)by redesignating paragraphs (1), (2), (3), (4), and (6) as paragraphs (6), (5), (1), (3), and (4), respectively, and moving the paragraphs so as to appear in numerical order;
 (C)in paragraphs (1), (5), and (6) (as so redesignated), by striking As used in this section, the each place it appears and inserting The; and (D)by inserting after paragraph (1) (as so redesignated) the following:
								
 (2)Beginning farmer or rancherThe term beginning farmer or rancher means a person that— (A) (i)has not operated a farm or ranch; or
 (ii)has operated a farm or ranch for not more than 10 years; and (B)meets such other criteria as the Secretary may establish.;
 (5)by inserting after subsection (a) (as so redesignated) the following:  (b)Farming opportunities training and outreachThe Secretary shall carry out this section to encourage and assist socially disadvantaged farmers and ranchers, veteran farmers and ranchers, and beginning farmers and ranchers in the ownership and operation of farms and ranches through—
 (1)education and training; and (2)equitable participation in all agricultural programs of the Department.;
 (6)in subsection (c) (as so redesignated and as amended by paragraph (3))— (A)by striking paragraph (4);
 (B)by redesignating paragraphs (1), (2), (3), and (5) as paragraphs (2), (3), (4), and (1), respectively, and moving the paragraphs so as to appear in numerical order;
 (C)in paragraph (1) (as so redesignated)— (i)in the matter preceding subparagraph (A), by striking The term and inserting In this subsection, the term;
 (ii)in subparagraph (A)(ii), by striking subsection (a) and inserting this subsection; and (iii)in subparagraph (F), by striking 450b)) and inserting 5304));
 (D)in subparagraph (B) of paragraph (2) (as so redesignated), by striking agricultural and inserting agricultural, forestry, and related; (E)in paragraph (3) (as so redesignated), by striking (1) in the matter preceding subparagraph (A) and inserting (2); and
 (F)in paragraph (4) (as so redesignated)— (i)in subparagraph (A)—
 (I)by striking the subparagraph heading and inserting Outreach and technical assistance.—; (II)by striking (2) and inserting (3); and
 (III)by inserting to socially disadvantaged farmers and ranchers and veteran farmers and ranchers after assistance; (ii)in subparagraph (C), by striking (1) and inserting (2);
 (iii)in subparagraph (D), by adding at the end the following:  (v)The number of farms or ranches started, maintained, or improved as a result of funds made available under the program.
 (vi)Actions taken by the Secretary in partnership with eligible entities to enhance participation in agricultural programs by veteran farmers or ranchers and socially disadvantaged farmers or ranchers.
 (vii)The effectiveness of the actions described in clause (vi).; and (iv)by adding at the end the following:
									
 (E)Maximum term and amount of grant, contract, or agreementA grant, contract, or agreement entered into under subparagraph (A) shall be— (i)for a term of not longer than 3 years; and
 (ii)in an amount that is not more than $250,000 for each year of the grant, contract, or agreement. (F)PriorityIn making grants and entering into contracts and other agreements under subparagraph (A), the Secretary shall give priority to nongovernmental and community-based organizations with an expertise in working with socially disadvantaged farmers and ranchers or veteran farmers and ranchers.
 (G)Regional BalanceTo the maximum extent practicable, the Secretary shall ensure the geographical diversity of eligible entities to which grants are made and contracts and other agreements are entered into under subparagraph (A).
 (H)ProhibitionA grant, contract, or other agreement under subparagraph (A) may not be used for the planning, repair, rehabilitation, acquisition, or construction of a building or facility.
 (I)Peer reviewThe Secretary shall establish a fair and efficient external peer review process that— (i)the Secretary shall use in making grants and entering into contracts and other agreements under subparagraph (A); and
 (ii)shall include a broad representation of peers of the eligible entity. (J)Input from eligible entitiesThe Secretary shall seek input from eligible entities providing technical assistance under this subsection not less than once each year to ensure that the program is responsive to the eligible entities providing that technical assistance.;
 (7)by inserting after subsection (c) (as so redesignated) the following:  (d)Beginning farmer and rancher development grant program (1)In generalThe Secretary, acting through the Director of the National Institute of Food and Agriculture, shall make competitive grants to support new and established local and regional training, education, outreach, and technical assistance initiatives for beginning farmers and ranchers.
 (2)Included programs and servicesInitiatives described in paragraph (1) may include programs or services, as appropriate, relating to—
 (A)basic livestock, forest management, and crop farming practices; (B)innovative farm, ranch, and private, nonindustrial forest land transfer and succession strategies;
 (C)entrepreneurship and business training; (D)financial and risk management training, including the acquisition and management of agricultural credit;
 (E)natural resource management and planning; (F)diversification and marketing strategies;
 (G)curriculum development; (H)mentoring, apprenticeships, and internships;
 (I)resources and referral; (J)farm financial benchmarking;
 (K)assisting beginning farmers and ranchers in acquiring land from retiring farmers and ranchers; (L)agricultural rehabilitation and vocational training for veteran farmers and ranchers;
 (M)farm safety and awareness; (N)food safety and recordkeeping; and
 (O)other similar subject areas of use to beginning farmers and ranchers. (3)Eligibility (A)In generalTo be eligible to receive a grant under this subsection, the recipient of the grant shall be a collaborative State, Tribal, local, or regionally-based network or partnership of public or private entities.
 (B)InclusionsA recipient of a grant described in subparagraph (A) may include— (i)a State cooperative extension service;
 (ii)a Federal, State, municipal, or Tribal agency; (iii)a community-based or nongovernmental organization;
 (iv)a college or university (including an institution awarding an associate’s degree) or foundation maintained by a college or university; or
 (v)any other appropriate partner, as determined by the Secretary. (4)Terms of grantsA grant under this subsection shall—
 (A)be for a term of not longer than 3 years; and (B)provide not more than $250,000 for each year.
 (5)Evaluation criteriaIn making grants under this subsection, the Secretary shall evaluate, with respect to applications for the grants—
 (A)relevancy; (B)technical merit;
 (C)achievability; (D)the expertise and track record of 1 or more applicants;
 (E)the consultation of beginning farmers and ranchers in design, implementation, and decisionmaking relating to an initiative described in paragraph (1);
 (F)the adequacy of plans for— (i)a participatory evaluation process;
 (ii)outcome-based reporting; and (iii)the communication of findings and results beyond the immediate target audience; and
 (G)other appropriate factors, as determined by the Secretary. (6)Regional balanceTo the maximum extent practicable, the Secretary shall ensure the geographical diversity of recipients of grants under this subsection.
 (7)PriorityIn making grants under this subsection, the Secretary shall give priority to partnerships and collaborations that are led by or include nongovernmental, community-based organizations and school-based educational organizations with expertise in new agricultural producer training and outreach.
 (8)ProhibitionA grant made under this subsection may not be used for the planning, repair, rehabilitation, acquisition, or construction of a building or facility.
 (9)Coordination permittedA recipient of a grant under this subsection may coordinate with a recipient of a grant under section 1680 in addressing the needs of veteran farmers and ranchers with disabilities.
 (10)Consecutive awardsA grant under this subsection may be made to a recipient for consecutive years. (11)Peer review (A)In generalThe Secretary shall establish a fair and efficient external peer review process, which the Secretary shall use in making grants under this subsection.
 (B)RequirementThe peer review process under subparagraph (A) shall include a review panel composed of a broad representation of peers of the applicant for the grant that are not applying for a grant under this subsection.
 (12)Participation by other farmers and ranchersNothing in this subsection prohibits the Secretary from allowing a farmer or rancher who is not a beginning farmer or rancher (including an owner or operator that has ended, or expects to end within 5 years, active labor in a farming or ranching operation as a producer) from participating in a program or service under this subsection, to the extent that the Secretary determines that such participation—
 (A)is appropriate; and (B)will not detract from the primary purpose of increasing opportunities for beginning farmers and ranchers.
 (e)Application requirementsIn making grants and entering into contracts and other agreements, as applicable, under subsections (c) and (d), the Secretary shall make available a simplified application process for an application for a grant that requests less than $50,000.;
 (8)by inserting after subsection (f) the following:  (g)Education teams (1)In generalThe Secretary shall establish beginning farmer and rancher education teams to develop curricula and conduct educational programs and workshops for beginning farmers and ranchers in diverse geographical areas of the United States.
 (2)CurriculumIn promoting the development of curricula under paragraph (1), the Secretary shall, to the maximum extent practicable, include modules tailored to specific audiences of beginning farmers and ranchers, based on crop diversity or regional diversity.
 (3)CompositionIn establishing an education team under paragraph (1) for a specific program or workshop, the Secretary shall, to the maximum extent practicable—
 (A)obtain the short-term services of specialists with knowledge and expertise in programs serving beginning farmers and ranchers; and
 (B)use officers and employees of the Department with direct experience in programs of the Department that may be taught as part of the curriculum for the program or workshop.
										(4)Cooperation
 (A)In generalIn carrying out this subsection, the Secretary shall cooperate, to the maximum extent practicable, with—
 (i)State cooperative extension services; (ii)Federal, State, and Tribal agencies;
 (iii)community-based and nongovernmental organizations; (iv)colleges and universities (including an institution awarding an associate’s degree) or foundations maintained by a college or university; and
 (v)other appropriate partners, as determined by the Secretary. (B)Cooperative agreementsNotwithstanding chapter 63 of title 31, United States Code, the Secretary may enter into a cooperative agreement to reflect the terms of any cooperation under subparagraph (A).
 (h)Curriculum and training clearinghouseThe Secretary shall establish an online clearinghouse that makes available to beginning farmers and ranchers education curricula and training materials and programs, which may include online courses for direct use by beginning farmers and ranchers.
 (i)Stakeholder inputIn carrying out this section, the Secretary shall seek stakeholder input from— (1)beginning farmers and ranchers;
 (2)socially disadvantaged farmers and ranchers; (3)veteran farmers and ranchers;
 (4)national, State, Tribal, and local organizations and other persons with expertise in operating programs for—
 (A)beginning farmers and ranchers; (B)socially disadvantaged farmers and ranchers; or
 (C)veteran farmers and ranchers; (5)the Advisory Committee on Beginning Farmers and Ranchers established under section 5(b) of the Agricultural Credit Improvement Act of 1992 (7 U.S.C. 1929 note; Public Law 102–554);
 (6)the Advisory Committee on Minority Farmers established under section 14008 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2279 note; Public Law 110–246); and
 (7)the Tribal Advisory Committee established under subsection (b) of section 309 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6921).;
 (9)in paragraph (3) of subsection (k) (as so redesignated), by inserting and not later than March 1, 2020, after 1991,; and (10)by adding at the end the following:
							
								(p)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $50,000,000 for fiscal year 2018 and each fiscal year thereafter.
 (2)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each fiscal years 2018 through 2023.
 (3)Reservation of fundsOf the amounts made available to carry out this section— (A)50 percent shall be used to carry out subsection (c); and
 (B)50 percent shall be used to carry out subsection (d). (4)Allocation of funds (A)In generalNot less than 5 percent of the amounts made available to carry out subsections (d) and (n) for a fiscal year shall be used to support programs and services that address the needs of—
 (i)limited resource beginning farmers and ranchers, as defined by the Secretary; (ii)socially disadvantaged farmers and ranchers that are beginning farmers and ranchers; and
 (iii)farmworkers desiring to become farmers or ranchers. (B)Veteran farmers and ranchersNot less than 5 percent of the amounts made available to carry out subsections (d), (g), and (h) for a fiscal year shall be used to support programs and services that address the needs of veteran farmers and ranchers.
 (5)Interagency fundingAny agency of the Department may participate in any grant, contract, or agreement entered into under this section by contributing funds, if the contributing agency determines that the objectives of the grant, contract, or agreement will further the authorized programs of the contributing agency.
 (6)Administrative expensesNot more than 5 percent of the amounts made available to carry out this section for a fiscal year may be used for expenses relating to the administration of this section.
 (7)Limitation on indirect costsA recipient of a grant or a party to a contract or other agreement under subsection (c) or (d) may not use more than 10 percent of the funds received for the indirect costs of carrying out a grant..
						12302.Urban agriculture
 (a)Definition of DirectorIn this section, the term Director means the Director of the Office of Urban Agriculture and Innovative Production established under section 222(a)(1) of the Department of Agriculture Reorganization Act of 1994 (as added by subsection (b)).
 (b)Office of Urban Agriculture and Innovative ProductionSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6911 et seq.) (as amended by section 12202) is amended by adding at the end the following:
						
							222.Office of Urban Agriculture and Innovative Production
								(a)Office
 (1)In generalThe Secretary shall establish in the Department an Office of Urban Agriculture and Innovative Production.
 (2)DirectorThe Secretary shall appoint a senior official to serve as the Director of the Office of Urban Agriculture and Innovative Production (referred to in this section as the Director).
 (3)MissionThe mission of the Office of Urban Agriculture and Innovative Production shall be to encourage and promote urban, indoor, and other emerging agricultural practices, including—
 (A)community gardens and farms located in urban areas, suburbs, and urban clusters; (B)rooftop farms, outdoor vertical production, and green walls;
 (C)indoor farms, greenhouses, and high-tech vertical technology farms; (D)hydroponic, aeroponic, and aquaponic farm facilities; and
 (E)other innovations in agricultural production, as determined by the Secretary. (4)ResponsibilitiesThe Director shall be responsible for engaging in activities to carry out the mission described in paragraph (3), including by—
 (A)managing and facilitating programs, including for community gardens, urban farms, rooftop agriculture, and indoor vertical production;
 (B)coordinating with the agencies and officials of the Department; (C)advising the Secretary on issues relating to the mission of the Office of Urban Agriculture and Innovative Production;
 (D)ensuring that the programs of the Department are updated to address urban, indoor, and other emerging agricultural production practices, in coordination with the officials in the Department responsible for those programs;
 (E)engaging in external relations with stakeholders and coordinating external partnerships to share best practices, provide mentorship, and offer technical assistance;
 (F)facilitating interagency program coordination and developing interagency tools for the promotion of existing programs and resources;
 (G)creating resources that identify common State and municipal best practices for navigating local policies;
 (H)reviewing and improving farm enterprise development programs that provide information about financial literacy, business planning, and food safety record keeping;
 (I)coordinating networks of community gardens and facilitating connections to local food banks, in partnership with the Food and Nutrition Service; and
 (J)collaborating with other Federal agencies that use agricultural practices on-site for food production or infrastructure.
										(b)Urban Agriculture and Innovative Production Advisory Committee
 (1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish an Urban Agriculture and Innovative Production Advisory Committee (referred to in this subsection as the Committee) to advise the Secretary on—
 (A)the development of policies relating to urban, indoor, and other emerging agricultural production practices; and
 (B)any other aspects of the implementation of this section. (2)Membership (A)In generalThe Committee shall be composed of 15 members, of whom—
 (i)5 shall be individuals who are agricultural producers, of whom— (I)not fewer than 2 individuals shall be agricultural producers located in an urban area or urban cluster; and
 (II)not fewer than 2 individuals shall be farmers that use innovative technology, including indoor farming and rooftop agriculture;
 (ii)2 shall be representatives from an institution of higher education or extension program; (iii)1 shall be an individual who represents a nonprofit organization, which may include a public health, environmental, or community organization;
 (iv)1 shall be an individual who represents business and economic development, which may include a business development entity, a chamber of commerce, a city government, or a planning organization;
 (v)1 shall be an individual with supply chain experience, which may include a food aggregator, wholesale food distributor, food hub, or an individual who has direct-to-consumer market experience;
 (vi)1 shall be an individual from a financing entity; and (vii)4 shall be individuals with related experience or expertise in urban, indoor, and other emerging agriculture production practices, as determined by the Secretary.
 (B)Initial appointmentsThe Secretary shall appoint the members of the Committee not later than 180 days after the date of enactment of this section.
										(3)Period of appointment; vacancies
 (A)In generalExcept as provided in subparagraph (B), a member of the Committee shall be appointed for a term of 3 years.
 (B)Initial appointmentsOf the members first appointed to the Committee— (i)5 of the members, as determined by the Secretary, shall be appointed for a term of 3 years;
 (ii)5 of the members, as determined by the Secretary, shall be appointed for a term of 2 years; and (iii)5 of the members, as determined by the Secretary, shall be appointed for a term of 1 year.
 (C)VacanciesAny vacancy in the Committee— (i)shall not affect the powers of the Committee; and
 (ii)shall be filled as soon as practicable in the same manner as the original appointment. (D)Consecutive termsAn initial appointee of the committee may serve an additional consecutive term if the member is reappointed by the Secretary.
										(4)Meetings
 (A)FrequencyThe Committee shall meet not fewer than 3 times per year. (B)Initial meetingNot later than 60 days after the date on which the members are appointed under paragraph (2)(B), the Committee shall hold the first meeting of the Committee.
										(5)Duties
 (A)In generalThe Committee shall— (i)develop recommendations—
 (I)to further the mission of the Office of Urban Agriculture and Innovative Production described in subsection (a)(3);
 (II)regarding the establishment of urban agriculture policy priorities and goals within the Department; (ii)advise the Director on policies and initiatives administered by the Office of Urban Agriculture and Innovative Production;
 (iii)evaluate and review ongoing research and extension activities relating to urban, indoor, and other innovative agricultural practices;
 (iv)identify new and existing barriers to successful urban, indoor, and other emerging agricultural production practices; and
 (v)provide additional assistance and advice to the Director as appropriate. (B)ReportsNot later than 1 year after the date of enactment of this section, and each year thereafter, the Committee shall submit to the Secretary, the Committee on Agriculture of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the recommendations developed under subparagraph (A)(i).
										(6)Personnel matters
 (A)CompensationA member of the Committee shall serve without compensation. (B)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5, United States Code.
										(7)Termination
 (A)In generalSubject to subparagraph (B), the Committee shall terminate on the date that is 5 years after the date on which the members are appointed under paragraph (2)(B).
 (B)ExtensionsBefore the date on which the Committee terminates, the Secretary may renew the Committee for 1 or more 2-year periods..
 (c)Farm numbersThe Secretary shall provide for the assignment of a farm number (as defined in section 718.2 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act)) for rooftop farms, indoor farms, and other urban farms, as determined by the Secretary.
					(d)Grant authority
 (1)Definition of eligible entityIn this subsection, the term eligible entity means— (A)a community organization;
 (B)a nonprofit organization; (C)a unit of local government;
 (D)a Tribal government; (E)any school that serves any of grades kindergarten through grade 12; and
 (F)an institution of higher education. (2)GrantsThe Director may award competitive grants to eligible entities to support the development of urban agriculture and innovative production.
 (3)Funding priorityIn awarding grants under this subsection, priority shall be given to an eligible entity that uses and provides an evaluation of a grant received under this subsection—
 (A)to plan and construct gardens or nonprofit farms; (B)to operate community gardens or nonprofit farms that—
 (i)produce food for donation; (ii)have a demonstrated environmental benefit and educational component; and
 (iii)are part of community efforts to address local food security needs; (C)to educate a community on—
 (i)issues relating to food systems, including connections between rural farmers and urban communities; (ii)nutrition;
 (iii)environmental impacts, including pollinator health, soil fertility, composing, heat islands, and storm water runoff; and
 (iv)agricultural production, including pest and disease management; and (D)to provide multiple small dollar equity investments to help offset start-up costs relating to new production, land access, and equipment for new and beginning farmers who—
 (i)develop a 3-year business plan; (ii)live in the community in which they plan to farm; and
 (iii)provide a match to the start-up investment in the form of cash or an in-kind contribution. (e)Pilot projects (1)Urban and suburban county committees (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program for not fewer than 5 years that establishes 10 county committees in accordance with section 8(b)(5)(B)(ii)(II) of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)(5)(B)) to operate in counties located in urban or suburban areas with a high concentration of urban or suburban farms.
 (B)EffectNothing in this paragraph requires or precludes the establishment of a Farm Service Agency office in a county in which a county committee is established under subparagraph (A).
 (C)ReportFor fiscal year 2019 and each fiscal year thereafter through fiscal year 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing a summary of—
 (i)the status of the pilot program under subparagraph (A); (ii)meetings and other activities of the committees established under that subparagraph; and
 (iii)the types and volume of assistance and services provided to farmers in counties in which county committees are established under that subparagraph.
								(2)Increasing community compost and reducing food waste
 (A)In generalThe Secretary, acting through the Director (referred to in this paragraph as the Secretary), shall carry out pilot projects under which the Secretary shall offer to enter into cooperative agreements with local or municipal governments in not fewer than 10 States to develop and test strategies for planning and implementing municipal compost plans and food waste reduction plans.
 (B)Eligible entities and purposes of pilot projectsUnder a cooperative agreement entered into under this paragraph, the Secretary shall provide assistance to municipalities, counties, local governments, or city planners, as appropriate, to carry out planning and implementing activities that will—
 (i)generate compost; (ii)increase access to compost for agricultural producers;
 (iii)reduce reliance on, and limit the use of, fertilizer; (iv)improve soil quality;
 (v)encourage waste management and permaculture business development; (vi)increase rainwater absorption;
 (vii)reduce municipal food waste; and (viii)divert food waste from landfills.
								(C)Evaluation and ranking of applications
 (i)CriteriaNot later than 180 days after the date of enactment of this Act, the Secretary shall establish criteria for the selection of pilot projects under this paragraph.
 (ii)PriorityIn selecting a pilot project under this paragraph, the Secretary shall give priority to an application for a pilot project that—
 (I)anticipates or demonstrates economic benefits; (II)incorporates plans to make compost easily accessible to agricultural producers, including community gardeners;
 (III)integrates other food waste strategies, including food recovery efforts; and (IV)provides for collaboration with multiple partners.
 (D)Matching requirementThe recipient of assistance for a pilot project under this paragraph shall provide funds, in-kind contributions, or a combination of both from sources other than funds provided through the grant in an amount equal to not less than 25 percent of the amount of the grant.
 (E)EvaluationThe Secretary shall conduct an evaluation of the pilot projects funded under this paragraph to assess different solutions for increasing access to compost and reducing municipal food waste, including an evaluation of—
 (i)the amount of Federal funds used for each project; and (ii)a measurement of the outcomes of each project.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and the amendments made by this section $25,000,000 for fiscal year 2019 and each fiscal year thereafter.
 12303.Office of Advocacy and OutreachSection 226B(f)(3)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934(f)(3)(B)) is amended by striking 2018 and inserting 2023.
 12304.Tribal Advisory CommitteeSection 309 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6921) is amended— (1)by striking The Secretary and inserting the following:
						
 (a)In generalThe Secretary; and (2)by adding at the end the following:
						
							(b)Tribal Advisory Committee
 (1)DefinitionsIn this subsection: (A)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (B)Relevant Committees of CongressThe term relevant Committees of Congress means— (i)the Committee on Agriculture of the House of Representatives;
 (ii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and (iii)the Committee on Indian Affairs of the Senate.
 (C)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
									(2)Establishment of Committee
 (A)In generalThe Secretary shall establish an advisory committee, to be known as the Tribal Advisory Committee (referred to in this subsection as the Committee) to provide advice and guidance to the Secretary on matters relating to Tribal and Indian affairs. (B)FacilitationThe Committee shall facilitate, but not supplant, government-to-government consultation between the Department of Agriculture (referred to in this subsection as the Department) and Indian tribes.
									(3)Membership
 (A)CompositionThe Council shall be composed of 9 members, of whom— (i)7 shall be appointed by the Secretary;
 (ii)1 shall be appointed by the chairperson of the Committee on Indian Affairs of the Senate; and (iii)1 shall be appointed by the ranking Member of the Committee on Indian Affairs of the Senate.
 (B)NominationsThe Secretary shall accept nominations for members of the Council from— (i)an Indian tribe;
 (ii)a tribal organization; and (iii)a national or regional organization with expertise in issues relating to the duties of the Committee described in paragraph (4).
 (C)DiversityTo the maximum extent feasible, the Secretary shall ensure that the members of the Committee represent a diverse set of expertise on issues relating to geographic regions, Indian tribes, and the agricultural industry.
 (D)LimitationNo member of the Committee shall be an officer or employee of the Federal government. (E)Period of appointment; vacancies (i)In generalEach member of the Committee—
 (I)subject to clause (ii), shall be appointed to a 3-year term; and (II)may be reappointed to not more than 3 consecutive terms.
 (ii)Initial staggeringThe first 7 appointments made by the Secretary under paragraph (3)(A)(i) shall be for a 2-year term.
 (iii)VacanciesAny vacancy in the Council shall be filled in the same manner as the original appointment not more than 90 days after the date on which the position becomes vacant.
										(F)Meetings
 (i)In generalThe Council shall meet in person not less than twice each year. (ii)Office of Tribal Relations representativeNot fewer than 1 representative from the Office of Tribal Relations of the Department shall be present at each meeting of the Committee.
 (iii)Department of Interior representativeThe Assistant Secretary for Indian Affairs of the Department of the Interior (or a designee) shall be present at each meeting of the Committee.
 (iv)Nonvoting representativesThe individuals described in clauses (ii) and (iii) shall be nonvoting representatives. (4)Duties of CommitteeThe Committee shall—
 (A)identify evolving issues of relevance to Indian tribes relating to programs of the Department; (B)communicate to the Secretary the issues identified under subparagraph (A);
 (C)submit to the Secretary recommendations for and solutions to— (i)the issues identified under subparagraph (A);
 (ii)issues raised at the Tribal, regional, or national level; and (iii)issues relating to any Tribal consultation carried out by the Department;
 (D)discuss issues and proposals for changes to the regulations, policies, and procedures of the Department that impact Indian tribes;
 (E)identify priorities and provide advice on appropriate strategies for Tribal consultation on issues at the Tribal, regional, or national level regarding the Department;
 (F)ensure that pertinent issues of the Department are brought to the attention of an Indian tribe in a timely manner so that timely feedback from an Indian tribe can be obtained; and
 (G)identify and propose solutions to any interdepartmental barrier between the Department and other Federal agencies.
									(5)Reports
 (A)In generalNot less frequently than once each year, the Committee shall submit to the Secretary and the relevant Committees of Congress a report that describes—
 (i)the activities of the Committee during the previous year; and (ii)recommendations for legislative or administrative action for the following year.
 (B)Response from SecretaryNot more than 45 days after the date on which the Secretary receives a report under subparagraph (A), the Secretary shall submit a written response to that report to—
 (i)the Committee; and (ii)the relevant Committees of Congress.
 (6)Compensation of membersMembers of the Committee shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee.
 (7)Federal Advisory Committee Act exemptionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.. 12305.Experienced services program (a)In generalSection 1252 of the Food Security Act of 1985 (16 U.S.C. 3851) is amended—
 (1)in the section heading, by striking agriculture conservation; (2)in subsection (a)—
 (A)in the first sentence— (i)by striking a conservation and inserting an;
 (ii)by striking (in this section referred to as the ACES Program) and inserting (referred to in this section as the program); and (iii)by striking provide technical and inserting the following: “provide—
									
 (1)technical; and (B)in paragraph (1) (as so designated)—
 (i)by striking Secretary. Such technical services may include and inserting Secretary, including; (ii)by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (2)technical, professional, and administrative services to support the research, education, and economics mission area of the Department of Agriculture (including the Agricultural Research Service, the Economic Research Service, the National Agricultural Library, the National Agricultural Statistics Service, the Office of the Chief Scientist, and the National Institute of Food and Agriculture), including—
 (A)supporting agricultural research and information; (B)advancing scientific knowledge relating to agriculture;
 (C)enhancing access to agricultural information; (D)providing statistical information and research results to farmers, ranchers, agribusiness, and public officials; and
 (E)assisting research, education, and extension programs in land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).;
 (3)by striking ACES each place it appears; (4)by striking technical services each place it appears (other than in subsection (a)) and inserting technical, professional, or administrative services, as applicable,; and
 (5)in subsection (c)(1)— (A)by striking the paragraph heading and inserting Conservation technical services.—; and
 (B)by inserting with respect to subsection (a)(1), before the Secretary. (b)Technical amendmentTitle XII of the Food Security Act of 1985 is amended by moving section 1252 (16 U.S.C. 3851) (as amended by subsection (a)) and section 1253 (as added by section 2409) to appear after section 1251 (as added by section 2429).
 12306.Youth outreach and beginning farmer coordinationSubtitle D of title VII of the Farm Security and Rural Investment Act of 2002 (as amended by section 12301(a)(1)) is amended by inserting after section 7404 (7 U.S.C. 3101 note; Public Law 107–171) the following:
					
						7405.Youth outreach and beginning farmer coordination
 (a)DefinitionsIn this section: (1)Beginning farmer or rancherThe term beginning farmer or rancher means a person that—
									(A)
 (i)has not operated a farm or ranch; or (ii)has operated a farm or ranch for not more than 10 years; and
 (B)meets such other criteria as the Secretary may establish. (2)National CoordinatorThe term National Coordinator means the National Beginning Farmer and Rancher Coordinator established under subsection (b)(1).
 (3)State coordinatorThe term State coordinator means a State beginning farmer and rancher coordinator designated under subsection (c)(1)(A). (4)State officeThe term State office means—
 (A)a State office of— (i)the Farm Service Agency;
 (ii)the Natural Resources Conservation Service; (iii)the Rural Business-Cooperative Service; or
 (iv)the Rural Utilities Service; or (B)a regional office of the Risk Management Agency.
									(b)National beginning farmer and rancher coordinator
 (1)EstablishmentThe Secretary shall establish in the Department the position of National Beginning Farmer and Rancher Coordinator.
								(2)Duties
 (A)In generalThe National Coordinator shall— (i)advise the Secretary and coordinate activities of the Department on programs, policies, and issues relating to beginning farmers and ranchers; and
 (ii)in consultation with the applicable State food and agriculture council, determine whether to approve a plan submitted by a State coordinator under subsection (c)(3)(B).
 (B)Discretionary dutiesAdditional duties of the National Coordinator may include— (i)developing and implementing new strategies—
 (I)for outreach to beginning farmers and ranchers; and (II)to assist beginning farmers and ranchers with connecting to owners or operators that have ended, or expect to end within 5 years, actively owning or operating a farm or ranch; and
 (ii)facilitating interagency and interdepartmental collaboration on issues relating to beginning farmers and ranchers.
 (3)ReportsNot less frequently than once each year, the National Coordinator shall distribute within the Department and make publicly available a report describing the status of steps taken to carry out the duties described in subparagraphs (A) and (B) of paragraph (2).
 (4)Contracts and cooperative agreementsIn carrying out the duties under paragraph (2), the National Coordinator may enter into a contract or cooperative agreement with an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), cooperative extension services (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103), or a nonprofit organization—
 (A)to conduct research on the profitability of new farms in operation for not less than 5 years in a region;
 (B)to develop educational materials; (C)to conduct workshops, courses, training, or certified vocational training; or
 (D)to conduct mentoring activities. (c)State beginning farmer and rancher coordinators (1)In general (A)DesignationThe National Coordinator, in consultation with State food and agriculture councils and directors of State offices, shall designate in each State a State beginning farmer and rancher coordinator from among employees of State offices.
 (B)RequirementsTo be designated as a State coordinator, an employee shall— (i)be familiar with issues relating to beginning farmers and ranchers; and
 (ii)have the ability to interface with other Federal departments and agencies. (2)TrainingThe Secretary shall develop a training plan to provide to each State coordinator knowledge of programs and services available from the Department for beginning farmers and ranchers, taking into consideration the needs of all production types and sizes of agricultural operations.
 (3)DutiesA State coordinator shall— (A)coordinate technical assistance at the State level to assist beginning farmers and ranchers in accessing programs of the Department;
 (B)develop and submit to the National Coordinator for approval under subsection (b)(2)(A)(ii) a State plan to improve the coordination, delivery, and efficacy of programs of the Department to beginning farmers and ranchers, taking into consideration the needs of all types of production methods and sizes of agricultural operation, at each county and area office in the State;
 (C)oversee implementation of an approved State plan described in subparagraph (B); (D)work with outreach coordinators in the State offices to ensure appropriate information about technical assistance is available at outreach events and activities; and
 (E)coordinate partnerships and joint outreach efforts with other organizations and government agencies serving beginning farmers and ranchers.
									(d)Agricultural Youth Coordinator
 (1)EstablishmentThe Secretary shall establish in the Department the position of Agricultural Youth Coordinator. (2)DutiesThe Agricultural Youth Coordinator shall—
 (A)promote the role of school-based agricultural education and youth-serving agricultural organizations in motivating and preparing young people to pursue careers in the agriculture, food, and natural resources systems;
 (B)coordinate outreach to programs and agencies within the Department— (i)to work with schools and youth-serving organizations to develop joint programs and initiatives, such as internships; and
 (ii)to provide resources and input to schools and youth-serving organizations regarding motivating and preparing young people to pursue careers in the agriculture, food, and natural resources systems;
 (C)raise awareness among youth about the importance of agriculture in a diversity of fields and disciplines;
 (D)provide information to persons involved in youth, food, and agriculture organizations about the availability of, and eligibility requirements for, agricultural programs, with particular emphasis on—
 (i)beginning farmer and rancher programs; (ii)agriculture education;
 (iii)nutrition education; (iv)science, technology, engineering, and mathematics education; and
 (v)other food and agriculture programs for youth; (E)serve as a resource for youth involved in food and agriculture applying for participation in agricultural programs;
 (F)conduct outreach to youth agriculture organizations; and (G)advocate on behalf of youth involved in food and agriculture and youth organizations in interactions with employees of the Department.
 (3)Contracts and cooperative agreementsFor purposes of carrying out the duties described in paragraph (2), the Agricultural Youth Coordinator—
 (A)shall consult with land-grant colleges and universities and cooperative extension services (as those terms are defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); and
 (B)may enter into contracts or cooperative agreements with the research centers of the Agricultural Research Service, institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), or nonprofit organizations for—
 (i)the development of educational materials; (ii)the conduct of workshops, courses, and certified vocational training;
 (iii)the conduct of mentoring activities; or (iv)the provision of internship opportunities..
				12307.Availability of Department of Agriculture programs for veteran farmers and ranchers
 (a)Definition of veteran farmer or rancherParagraph (7) of subsection (a) (as redesignated by section 12301(b)(3)) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279) is amended—
 (1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (C)is a veteran (as defined in section 101 of that title) who has first obtained status as a veteran (as so defined) during the most recent 10-year period..
						(b)Federal crop insurance
 (1)Definition of veteran farmer or rancherSection 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) (as amended by section 11101) is amended by adding at the end the following:
							
 (14)Veteran farmer or rancherThe term veteran farmer or rancher means a farmer or rancher who— (A)has served in the Armed Forces (as defined in section 101 of title 38, United States Code); and
									(B)
 (i)has not operated a farm or ranch; (ii)has operated a farm or ranch for not more than 5 years; or
 (iii)is a veteran (as defined in section 101 of that title) who has first obtained status as a veteran (as so defined) during the most recent 5-year period..
 (2)Crop insuranceSection 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) is amended— (A)in subsection (b)(5)(E)—
 (i)by striking The Corporation and inserting the following:  (i)In generalThe Corporation; and
 (ii)in clause (i) (as so designated), by striking the period at the end and inserting the following: “, and veteran farmers or ranchers.
									
 (ii)CoordinationThe Corporation shall coordinate with other agencies of the Department that provide programs or services to farmers and ranchers described in clause (i) to make available coverage under the waiver under that clause and to share eligibility information to reduce paperwork and avoid duplication.;
 (B)in subsection (e)(8)— (i)in the paragraph heading, by inserting and veteran after beginning; and
 (ii)by inserting or veteran farmer or rancher after beginning farmer or rancher each place it appears; and (C)in subsection (g)—
 (i)in paragraph (2)(B)(iii), in the matter preceding subclause (I), by inserting or veteran farmer or rancher after beginning farmer or rancher each place it appears; and (ii)in paragraph (4)(B)(ii)(II), by inserting and veteran farmers or ranchers after beginning farmers or ranchers.
 (3)Education and risk management assistanceSection 524(a)(4) of the Federal Crop Insurance Act (7 U.S.C. 1524(a)(4)) is amended— (A)in subparagraph (D)(ii), by striking and at the end;
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (F)veteran farmers or ranchers.. (c)Down payment loan programSection 310E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1935) is amended—
 (1)in subsection (a)(1), by striking qualified beginning farmers or ranchers and socially disadvantaged farmers or ranchers and inserting eligible farmers or ranchers; (2)in subsection (d)—
 (A)in paragraph (2)(A), by striking recipients of the loans and inserting farmers or ranchers; (B)by striking paragraph (3) and inserting the following:
								
 (3)encourage retiring farmers and ranchers to assist in the sale of their farms and ranches to eligible farmers or ranchers by providing seller financing;; and
 (C)in paragraph (4), by striking for beginning farmers or ranchers or socially disadvantaged farmers or ranchers and inserting the following: “for—  (A)beginning farmers or ranchers;
 (B)socially disadvantaged farmers or ranchers, as defined in section 355(e); or (C)veteran farmers or ranchers, as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)); and
 (D)in paragraph (5), by striking a qualified beginning farmer or rancher or socially disadvantaged farmer or rancher and inserting an eligible farmer or rancher; and (3)by striking subsection (e) and inserting the following:
							
 (e)Definition of eligible farmer or rancherIn this section, the term eligible farmer or rancher means— (1)a qualified beginning farmer or rancher;
 (2)a socially disadvantaged farmer or rancher, as defined in section 355(e); and (3)a veteran farmer or rancher, as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))..
 (d)Interest rate reduction programSection 351(e)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1999(e)(2)(B)) is amended—
 (1)in the subparagraph heading, by inserting and veteran after Beginning; (2)in clause (i), by inserting or veteran farmers and ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))) before the period at the end; and
 (3)in clause (ii), by striking beginning. (e)National food safety training, education, extension, outreach, and technical assistance programSection 405(c) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(c)) is amended by inserting veteran farmers or ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))), after socially disadvantaged farmers,.
 (f)Administration and operation of noninsured crop assistance programSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended—
 (1)in subsection (k)(2), by inserting , or a veteran farmer or rancher (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))) before the period at the end; and
 (2)in subsection (l), in paragraph (3) (as redesignated by section 1601(7)(C))— (A)in the paragraph heading, by inserting veteran, before and socially; and
 (B)by inserting and veteran farmers or ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))) before in exchange.
 (g)Funding for transition option for certain farmers or ranchersSection 1241(a)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(1)(B)) is amended by striking beginning farmers or ranchers and socially disadvantaged farmers or ranchers and inserting covered farmers or ranchers, as defined in section 1235(f)(1).
					(h)Supplemental agricultural disaster assistance
 (1)Definition of covered producerSection 1501(a) of the Agricultural Act of 2014 (7 U.S.C. 9081(a)) is amended— (A)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and
 (B)by inserting before paragraph (2) (as so redesignated) the following:  (1)Covered producerThe term covered producer means an eligible producer on a farm that is—
 (A)as determined by the Secretary— (i)a beginning farmer or rancher;
 (ii)a socially disadvantaged farmer or rancher; or (iii)a limited resource farmer or rancher; or
 (B)a veteran farmer or rancher, as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))..
 (2)Emergency assistance for livestock, honey bees, and farm-raised fishSection 1501(d) of the Agricultural Act of 2014 (7 U.S.C. 9081(d)) is amended by adding at the end the following:
							
 (4)Payment rate for covered producersIn the case of a covered producer that is eligible to receive assistance under this subsection, the Secretary shall provide reimbursement of 90 percent of the cost of losses described in paragraph (1) or (2)..
						DDepartment of Agriculture Reorganization Act of 1994 amendments
				12401.Office of Congressional Relations and Intergovernmental Affairs
 (a)Assistant secretaries of agricultureSection 218(a)(1) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6918(a)(1)) is amended by striking Relations and inserting Relations and Intergovernmental Affairs.
 (b)SuccessionAny official who is serving as the Assistant Secretary of Agriculture for Congressional Relations on the date of enactment of this Act and who was appointed by the President, by and with the advice and consent of the Senate, shall not be required to be reappointed as a result of the change made to the name of that position under the amendment made by subsection (a).
 12402.Military Veterans Agricultural LiaisonSection 219 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6919) is amended— (1)in subsection (b)—
 (A)in paragraph (3), by striking and at the end; (B)in paragraph (4), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (5)establish and periodically update the website described in subsection (d); and
 (6)in carrying out the duties described in paragraphs (1) through (5), consult with and provide technical assistance to any Federal agency, including the Department of Defense, the Department of Veterans Affairs, the Small Business Administration, and the Department of Labor.; and
 (2)by adding at the end the following:  (d)Website required (1)In generalThe website required under subsection (b)(5) shall include the following:
 (A)Positions identified within the Department of Agriculture that are available to veterans for apprenticeships.
 (B)Apprenticeships, programs of training on the job, and programs of education that are approved for purposes of chapter 36 of title 38, United States Code.
 (C)Employment skills training programs for members of the Armed Forces carried out pursuant to section 1143(e) of title 10, United States Code.
 (D)Information designed to assist businesses, nonprofit entities, educational institutions, and farmers interested in developing apprenticeships, on-the-job training, educational, or entrepreneurial programs for veterans in navigating the process of having a program approved by a State approving agency for purposes of chapter 36 of title 38, United States Code, including—
 (i)contact information for relevant offices in the Department of Defense, Department of Veterans Affairs, Department of Labor, and Small Business Administration;
 (ii)basic requirements for approval by each State approving agency; (iii)recommendations with respect to training and coursework to be used during apprenticeships or on-the-job training that will enable a veteran to be eligible for agricultural programs; and
 (iv)examples of successful programs and curriculums that have been approved for purposes of chapter 36 of title 38, United States Code (with consent of the organization and without any personally identifiable information).
										(2)Review of website
 (A)In generalNot later than 5 years after the date of enactment of this paragraph, and once every 5 years thereafter, the Secretary shall conduct a study to determine if the website required under subsection (b)(5) is effective in providing veterans the information required under paragraph (1).
 (B)Ineffective websiteIf the Secretary determines that the website is not effective under subparagraph (A), the Secretary shall—
 (i)notify the agriculture and veterans committees described in subparagraph (C) of that determination; and
 (ii)not earlier than 180 days after the date on which the Secretary provides notice under clause (i), terminate the website.
 (C)Agriculture and veterans committeesThe agriculture and veterans committees referred to in subparagraph (B)(i) are— (i)the Committee on Agriculture of the House of Representatives;
 (ii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (iii)the Committee on Veterans’ Affairs of the House of Representatives; and
 (iv)the Committee on Veterans’ Affairs of the Senate. (e)Consultation requiredIn carrying out this section, the Secretary shall consult with organizations that serve veterans.
							(f)Report
 (1)In generalNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Military Veterans Agricultural Liaison shall submit a report on beginning farmer training for veterans and agricultural vocational and rehabilitation programs for veterans to—
 (A)the Committee on Agriculture of the House of Representatives; (B)the Committee on Veterans’ Affairs of the House of Representatives;
 (C)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and (D)the Committee on Veterans’ Affairs of the Senate.
 (2)Contents of reportThe report submitted under paragraph (1) shall include— (A)a summary of the measures taken to carry out subsections (b) and (c);
 (B)a description of the information provided to veterans under paragraphs (1) and (2) of subsection (b);
 (C)recommendations for best informing veterans of the programs described in paragraphs (1) and (2) of subsection (b);
 (D)a summary of the contracts or cooperative agreements entered into under subsection (c); (E)a description of the programs implemented under subsection (c);
 (F)a summary of the employment outreach activities directed to veterans; (G)recommendations for how opportunities for veterans in agriculture should be developed or expanded;
 (H)a summary of veteran farm lending data and a summary of shortfalls, if any, identified by the Military Veterans Agricultural Liaison in collecting data with respect to veterans engaged in agriculture; and
 (I)recommendations, if any, on how to improve activities under subsection (b). (g)Public dissemination of information (1)In generalNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Military Veterans Agricultural Liaison shall make publicly available and share broadly, including by posting on the website of the Department—
 (A)the report of the Military Veterans Agricultural Liaison on beginning farmer training for veterans and agricultural vocational and rehabilitation programs; and
 (B)the information disseminated under paragraphs (1) and (2) of subsection (b). (2)Further disseminationNot later than the day before the date on which the Military Veterans Agricultural Liaison makes publicly available the information under paragraph (1), the Military Veterans Agricultural Liaison shall provide that information to the Department of Defense, the Department of Veterans Affairs, the Small Business Administration, and the Department of Labor..
					12403.Civil rights analyses
 (a)In generalSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6911 et seq.) (as amended by section 12302(b)) is amended by adding at the end the following:
						
							223.Civil rights analyses
 (a)Definition of civil rights analysisIn this section, the term civil rights analysis means a review to analyze and identify actions, policies, and decisions under documents described in subsection (b) that may have an adverse or disproportionate impact on employees, contractors, or beneficiaries (including participants) of any program or activity of the Department based on the membership of the employees, contractors, or beneficiaries in a group that is protected under Federal law from discrimination in employment, contracting, or provision of a program or activity, as applicable.
 (b)Actions, policies, and decisionsBefore implementing any of the following action, policy, or decision documents, the Secretary shall conduct a civil rights analysis of the action, policy, or decision that is the subject of the document:
 (1)New, revised, or interim rules and notices to be published in the Federal Register or the Code of Federal Regulations.
 (2)Charters for advisory committees, councils, or boards managed by any agency of the Department on behalf of the Secretary.
 (3)Any regulations of the Department or new or revised agency-specific instructions, procedures, or other guidance published in an agency directives system.
 (4)Reductions-in-force or transfer of function proposals, including reorganization of the Department. (5)At the discretion of the Secretary, any other policy, program, or activity documents that have potentially adverse civil rights impacts.
 (c)Expedited reviewThe Assistant Secretary for Civil Rights may grant, on a case-by-case basis, an expedited civil rights analysis if the head of an agency within the Department provides a written justification for the expedited civil rights analysis.
 (d)WaiverOn petition by the head of any agency within the Department, the Assistant Secretary for Civil Rights may grant, on a case-by-case basis, a waiver of the civil rights analysis if the Assistant Secretary for Civil Rights determines that there is no foreseeable adverse or disproportionate impact described in subsection (a) of the proposed action, policy, or decision document described in subsection (b)..
					(b)Study; report
 (1)StudyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States (referred to in this section as the Comptroller General) shall conduct a study describing—
 (A)the effectiveness of the Department of Agriculture in processing and resolving civil rights complaints;
 (B)minority participation rates in farm programs, including a comparison of overall farmer and rancher participation with minority farmer and rancher participation by considering particular aspects of the programs of the Department of Agriculture for producers, such as ownership status, program participation, usage of permits, and waivers;
 (C)the realignment the civil rights functions of the Department of Agriculture, as outlined in Secretarial Memorandum 1076–023 (March 9, 2018), including an analysis of whether that realignment has any negative implications on the civil rights functions of the Department;
 (D)efforts of the Department of Agriculture to identify actions, programs, or activities of the Department of Agriculture that may adversely affect employees, contractors, or beneficiaries (including participants) of the action, program, or activity based on the membership of the employees, contractors, or beneficiaries in a group that is protected under Federal law from discrimination in employment, contracting, or provision of an action, program, or activity, as applicable; and
 (E)efforts of the Department of Agriculture to strategically plan actions to decrease discrimination and civil rights complaints within the Department of Agriculture or in the carrying out of the programs and authorities of the Department of Agriculture.
 (2)ReportNot later than 60 days after the date of completion of the study under paragraph (1), the Comptroller General shall submit a report describing the results of the study to—
 (A)the Committee on Agriculture of the House of Representatives; and (B)the Committee on Agriculture, Nutrition, and Forestry of the Senate.
							12404.Farm Service Agency
 (a)In generalSection 226 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6932) is amended— (1)in the section heading, by striking Consolidated Farm and inserting Farm;
 (2)in subsection (b), in the subsection heading, by striking of Consolidated Farm Service Agency; and (3)by striking Consolidated Farm each place it appears and inserting Farm.
						(b)Conforming amendments
 (1)Section 246 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6962) is amended— (A)in subsection (c), by striking Consolidated Farm each place it appears and inserting Farm; and
 (B)in subsection (e)(2), by striking Consolidated Farm each place it appears and inserting Farm. (2)Section 271(2)(A) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6991(2)(A)) is amended by striking Consolidated Farm each place it appears and inserting Farm.
 (3)Section 275(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6995(b)) is amended by striking Consolidated Farm each place it appears and inserting Farm.
						12405.Under Secretary of Agriculture for Farm Production and Conservation
 (a)Office of Risk ManagementSection 226A(d)(1) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6933(d)(1)) is amended by striking Under Secretary of Agriculture for Farm and Foreign Agricultural Services and inserting Under Secretary of Agriculture for Farm Production and Conservation.
 (b)Multiagency task forceSection 242(b)(3) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6952(b)(3)) is amended by striking Under Secretary for Farm and Foreign Agricultural Services and inserting Under Secretary of Agriculture for Farm Production and Conservation.
 (c)Food Aid Consultative GroupSection 205(b)(2) of the Food for Peace Act (7 U.S.C. 1725(b)(2)) is amended by striking Under Secretary of Agriculture for Farm and Foreign Agricultural Services and inserting Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs. (d)Interagency Committee on Minority Careers in International AffairsSection 625(c)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1131c(c)(1)(A)) is amended by striking Under Secretary and all that follows through designee and inserting Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs, or the designee of that Under Secretary.
 12406.Under Secretary of Agriculture for Rural DevelopmentSection 231 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6941) is amended— (1)in subsection (a), by striking is authorized to and inserting shall;
 (2)in subsection (b), by striking If the Secretary and all that follows through the Under Secretary and inserting The Under Secretary of Agriculture for Rural Development; and (3)by adding at the end the following:
						
 (g)Termination of authoritySection 296(b)(9) shall not apply to this section.. 12407.Administrator of the Rural Utilities Service (a)In general (1)Technical correction (A)In generalSection 232(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6942(b)) (as in effect on the day before the effective date of the amendments made by section 2(a)(2) of the Presidential Appointment Efficiency and Streamlining Act of 2011 (Public Law 112–166; 126 Stat. 1283, 1295)) is amended—
 (i)by striking paragraph (2) (relating to succession); and (ii)by redesignating paragraph (3) (relating to the Executive Schedule) as paragraph (2).
 (B)Effective dateThe amendments made by subparagraph (A) take effect on the effective date described in section 6(a) of the Presidential Appointment Efficiency and Streamlining Act of 2011 (Public Law 112–166; 126 Stat. 1295).
 (2)CompensationSection 232(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6942(b)) (as amended by paragraph (1)) is amended by adding at the end the following:
							
 (3)CompensationThe Administrator of the Rural Utilities Service shall receive basic pay at a rate not to exceed the maximum amount of compensation payable to a member of the Senior Executive Service under subsection (b) of section 5382 of title 5, United States Code, except that the certification requirement under that subsection shall not apply to the compensation of the Director..
						(b)Conforming amendments
 (1)Section 5315 of title 5, United States Code, is amended by striking Administrator, Rural Utilities Service, Department of Agriculture.. (2)Section 748 of Public Law 107–76 (7 U.S.C. 918b) is amended by striking the Administrator of the Rural Utilities Service and inserting the Secretary of Agriculture.
 (3)Section 379B(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008p(a)) is amended by striking Secretary and all that follows through may and inserting Secretary may.
 (4)Section 6407(b)(4) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a(b)(4)) is amended by striking Agriculture and all that follows through Service and inserting Agriculture.
 (5)Section 1004 of the Launching our Communities’ Access to Local Television Act of 2000 (47 U.S.C. 1103) is amended—
 (A)in subsection (b)(1), by striking The Administrator (as defined in section 1005) and inserting The Secretary of Agriculture; and (B)in subsection (h)(2)(D), by striking Administrator each place it appears and inserting Secretary of Agriculture.
 (6)Section 1005 of the Launching our Communities’ Access to Local Television Act of 2000 (47 U.S.C. 1104) is amended—
 (A)in subsection (a), by striking The Administrator and all that follows through shall and inserting The Secretary of Agriculture (referred to in this section as the Secretary) shall; and (B)by striking Administrator each place it appears and inserting Secretary.
 12408.Rural Health LiaisonSubtitle C of title II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6941 et seq.) is amended by adding at the end the following:
					
						236.Rural Health Liaison
 (a)AuthorizationThe Secretary shall establish in the Department the position of Rural Health Liaison. (b)DutiesThe Rural Health Liaison shall—
 (1)in consultation with the Secretary of Health and Human Services, coordinate the role of the Department with respect to rural health;
 (2)integrate across the Department the strategic planning and activities relating to rural health; (3)improve communication relating to rural health within the Department and between Federal agencies;
 (4)advocate on behalf of the health care and relevant infrastructure needs in rural areas; (5)provide to stakeholders, potential grant applicants, Federal agencies, State agencies, Indian Tribes, private organizations, and academic institutions relevant data and information, including the eligibility requirements for, and availability and outcomes of, Department programs applicable to the advancement of rural health;
 (6)maintain communication with public health, medical, occupational safety, and telecommunication associations, research entities, and other stakeholders to ensure that the Department is aware of current and upcoming issues relating to rural health;
 (7)consult on programs, pilot projects, research, training, and other affairs relating to rural health at the Department and other Federal agencies;
 (8)provide expertise on rural health to support the activities of the Secretary as Chair of the Interagency Task Force on Agriculture and Rural Prosperity; and
 (9)provide technical assistance and guidance with respect to activities relating to rural health to the outreach, extension, and county offices of the Department..
 12409.Healthy Food Financing InitiativeSection 243 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953) is amended— (1)in subsection (a), by inserting and enterprises after retailers;
 (2)in subsection (b)(3)(B)(iii), by inserting and enterprises after retailers; and (3)in subsection (c)(2)(B)(ii), by inserting as applicable, before to accept.
					12410.Natural Resources Conservation Service
 (a)Field officesSection 246 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6962) (as amended by section 12404(b)(1)) is amended by adding at the end the following:
						
							(g)Field offices
 (1)In generalThe Secretary shall not close any field office of the Natural Resources Conservation Service unless, not later than 60 days before the date of the closure, the Secretary submits to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a notification of the closure.
 (2)EmployeesThe Secretary shall not permanently relocate any field-based employees of the Natural Resources Conservation Service or the rural development mission area if doing so would result in a field office of the Natural Resources Conservation Service or the rural development mission area with 2 or fewer employees, unless, not later than 60 days before the date of the permanent relocation, the Secretary submits to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a notification of the permanent relocation..
 (b)Technical correctionsSection 246 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6962) (as amended by subsection (a)) is amended—
 (1)in subsection (b)— (A)by striking paragraph (2);
 (B)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively; (C)in paragraph (4) (as so redesignated), by inserting ; Public Law 101–624 after note; and
 (D)in paragraph (5) (as so redesignated), by striking 3831–3836 and inserting 3831 et seq.; and (2)in subsection (c), in the matter preceding paragraph (1), by striking paragraphs (1), (2), and (4) of subsection (b) and the program under subchapter C of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837–3837f) and inserting paragraphs (1) and (3) of subsection (b).
						(c)Relocation in Act
 (1)In generalSection 246 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6962) (as amended by subsection (b)) is—
 (A)redesignated as section 228; and (B)moved so as to appear at the end of subtitle B of title II (7 U.S.C. 6931 et seq.).
							(2)Conforming amendments
 (A)Section 226 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6932) (as amended by section 12404(a)) is amended—
 (i)in subsection (b)(5), by striking section 246(b) and inserting section 228(b); and (ii)in subsection (g)(2), by striking section 246(b) and inserting section 228(b).
 (B)Section 271(2)(F) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6991(2)(F)) is amended by striking section 246(b) and inserting section 228(b).
							12411.Office of the Chief Scientist
 (a)In generalSection 251(e) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(e)) is amended—
 (1)in the subsection heading, by striking Research, Education, and Extension Office and inserting Office of the Chief Scientist; (2)in paragraph (1), by striking Research, Education, and Extension Office and inserting Office of the Chief Scientist;
 (3)in paragraph (2), in the matter preceding subparagraph (A), by striking Research, Education, and Extension Office and inserting Office of the Chief Scientist; (4)in paragraph (3)(C), by striking subparagraph (A) shall not exceed 4 years and inserting clauses (i) and (iii) of subparagraph (A) shall be for not less than 3 years;
 (5)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; (6)by inserting after paragraph (3) the following:
							
 (4)Additional leadership dutiesIn addition to selecting the Division Chiefs under paragraph (3), using available personnel authority under title 5, United States Code, the Under Secretary shall select personnel—
 (A)to oversee implementation, training, and compliance with the scientific integrity policy of the Department;
									(B)
 (i)to integrate strategic program planning and evaluation functions across the programs of the Department; and
 (ii)to help prepare the annual report to Congress on the relevance and adequacy of programs under the jurisdiction of the Under Secretary;
 (C)to assist the Chief Scientist in coordinating the international engagements of the Department with the Department of State and other international agencies and offices of the Federal Government; and
 (D)to oversee other duties as may be required by law or Department policy.; (7)in paragraph (5) (as so redesignated)—
 (A)in subparagraph (A), by striking Notwithstanding and inserting the following:  (i)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to fund the costs of Division personnel.
 (ii)Additional fundingIn addition to amounts made available under clause (i), notwithstanding; and (B)in subparagraph (C)—
 (i)in clause (i), by striking and at the end; (ii)in clause (ii), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (iii)provides strong staff continuity to the Office of the Chief Scientist.; and
 (8)in paragraph (6) (as so redesignated), by striking Research, Education and Extension Office and inserting Office of the Chief Scientist. (b)Conforming amendments (1)Section 251(f)(5)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(f)(5)(B)) is amended by striking Research, Education and Extension Office and inserting Office of the Chief Scientist.
 (2)Section 296(b)(6)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)(6)(B)) is amended by striking Research, Education, and Extension Office and inserting Office of the Chief Scientist.
 12412.Trade and foreign agricultural affairsThe Department of Agriculture Reorganization Act of 1994 is amended— (1)by redesignating subtitle J (7 U.S.C. 7011 et seq.) as subtitle K; and
 (2)by inserting after subtitle I (7 U.S.C. 7005 et seq.) the following:  JTrade and foreign agricultural affairs 287.Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs (a)EstablishmentThere is established in the Department the position of Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs.
 (b)AppointmentThe Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs shall be appointed by the President, by and with the advice and consent of the Senate.
									(c)Functions
 (1)Principal functionsThe Secretary shall delegate to the Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs those functions and duties under the jurisdiction of the Department that are related to trade and foreign agricultural affairs.
 (2)Additional functionsThe Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs shall perform such other functions and duties as may be—
 (A)required by law; or (B)prescribed by the Secretary..
					12413.Repeals
 (a)Department of Agriculture Reorganization Act of 1994The following provisions of the Department of Agriculture Reorganization Act of 1994 are repealed: (1)Section 211 (7 U.S.C. 6911).
 (2)Section 213 (7 U.S.C. 6913). (3)Section 214 (7 U.S.C. 6914).
 (4)Section 217 (7 U.S.C. 6917). (5)Section 247 (7 U.S.C. 6963).
 (6)Section 252 (7 U.S.C. 6972). (7)Section 295 (7 U.S.C. 7013).
 (b)Other provisionSection 3208 of the Agricultural Act of 2014 (7 U.S.C. 6935) is repealed. 12414.Technical corrections (a)Office of Risk ManagementSection 226A(a) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6933(a)) is amended by striking Subject to subsection (e), the Secretary and inserting The Secretary.
					(b)Correction of error
 (1)Assistant Secretaries of AgricultureSection 218 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6918) (as in effect on the day before the effective date of the amendments made by section 2(a)(1) of the Presidential Appointment Efficiency and Streamlining Act of 2011 (Public Law 112–166; 126 Stat. 1283, 1295)) is amended by striking Senate. in subsection (b) and all that follows through responsibility for— in the matter preceding paragraph (1) of subsection (d) and inserting the following:
							
 Senate.(c)Duties of Assistant Secretary of Agriculture for Civil RightsThe Secretary may delegate to the Assistant Secretary for Civil Rights responsibility for—. (2)Effective dateThe amendments made by paragraph (1) take effect on the effective date described in section 6(a) of the Presidential Appointment Efficiency and Streamlining Act of 2011 (Public Law 112–166; 126 Stat. 1295).
						12415.Effect of subtitle
 (a)Effective dateExcept as provided in sections 12407(a)(1)(B) and 12414(b)(2), this subtitle and the amendments made by this subtitle take effect on the date of enactment of this Act.
 (b)Savings clauseNothing in this subtitle or an amendment made by this subtitle affects— (1)the authority of the Secretary to continue to carry out a function vested in, and performed by, the Secretary as of the date of enactment of this Act; or
 (2)the authority of an agency, office, officer, or employee of the Department of Agriculture to continue to perform all functions delegated or assigned to the agency, office, officer, or employee as of the date of enactment of this Act.
 12416.Termination of authoritySection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:
					
 (9)The authority of the Secretary to carry out the amendments made to this title by the Agriculture Improvement Act of 2018.. EOther Miscellaneous Provisions 12501.Acer access and development programSection 12306(f) of the Agricultural Act of 2014 (7 U.S.C. 1632c(f)) is amended by striking 2018 and inserting 2023.
 12502.South Carolina inclusion in Virginia/Carolina peanut producing regionSection 1308(c)(2)(B)(iii) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7958(c)(2)(B)(iii)) is amended by striking Virginia and North Carolina and inserting Virginia, North Carolina, and South Carolina.
				12503.Pet and Women Safety
					(a)Pet involvement in crimes related to domestic violence and stalking
 (1)Interstate stalkingSection 2261A of title 18, United States Code, is amended— (A)in paragraph (1)(A)—
 (i)in clause (ii), by striking or at the end; and (ii)by inserting after clause (iii) the following:
									
 (iv)the pet of that person; or; and (B)in paragraph (2)(A)—
 (i)by inserting after to a person the following: or a pet; and (ii)by striking or (iii) and inserting (iii), or (iv).
 (2)Interstate violation of protection orderSection 2262 of title 18, United States Code, is amended— (A)in subsection (a)—
 (i)in paragraph (1), by inserting after another person the following: or the pet of that person; and (ii)in paragraph (2), by inserting after proximity to, another person the following or the pet of that person; and
 (B)in subsection (b)(5), by inserting after in any other case, the following: including any case in which the offense is committed against a pet,. (3)Restitution To include veterinary servicesSection 2264 of title 18, United States Code, is amended in subsection (b)(3)—
 (A)by redesignating subparagraph (F) as subparagraph (G); (B)in subparagraph (E), by striking and at the end; and
 (C)by inserting after subparagraph (E) the following:  (F)veterinary services relating to physical care for the victim’s pet; and.
 (4)Pet definedSection 2266 of title 18, United States Code, is amended by inserting after paragraph (10) the following:
							
 (11)PetThe term pet means a domesticated animal, such as a dog, cat, bird, rodent, fish, turtle, horse, or other animal that is kept for pleasure rather than for commercial purposes..
						(b)Emergency and transitional pet shelter and housing assistance grant program
 (1)In generalThe Secretary, acting in consultation with the Office of the Violence Against Women of the Department of Justice, the Secretary of Housing and Urban Development, and the Secretary of Health and Human Services, shall award grants under this subsection to eligible entities to carry out programs to provide the assistance described in paragraph (3) with respect to victims of domestic violence, dating violence, sexual assault, or stalking and the pets of such victims.
						(2)Application
 (A)In generalAn eligible entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—
 (i)a description of the activities for which a grant under this subsection is sought; (ii)such assurances as the Secretary determines to be necessary to ensure compliance by the entity with the requirements of this subsection; and
 (iii)a certification that the entity, before engaging with any individual domestic violence victim, will disclose to the victim any mandatory duty of the entity to report instances of abuse and neglect (including instances of abuse and neglect of pets).
 (B)Additional requirementsIn addition to the requirements of subparagraph (A), each application submitted by an eligible entity under that subparagraph shall—
 (i)not include proposals for any activities that may compromise the safety of a domestic violence victim, including—
 (I)background checks of domestic violence victims; or (II)clinical evaluations to determine the eligibility of such a victim for support services;
 (ii)not include proposals that would require mandatory services for victims or that a victim obtain a protective order in order to receive proposed services; and
 (iii)reflect the eligible entity’s understanding of the dynamics of domestic violence, dating violence, sexual assault, or stalking.
 (C)Rules of constructionNothing in this paragraph shall be construed to require— (i)domestic violence victims to participate in the criminal justice system in order to receive services; or
 (ii)eligible entities receiving a grant under this subsection to breach client confidentiality. (3)Use of fundsGrants awarded under this subsection may only be used for programs that provide—
 (A)emergency and transitional shelter and housing assistance for domestic violence victims with pets, including assistance with respect to any construction or operating expenses of newly developed or existing emergency and transitional pet shelter and housing (regardless of whether such shelter and housing is co-located at a victim service provider or within the community);
 (B)short-term shelter and housing assistance for domestic violence victims with pets, including assistance with respect to expenses incurred for the temporary shelter, housing, boarding, or fostering of the pets of domestic violence victims and other expenses that are incidental to securing the safety of such a pet during the sheltering, housing, or relocation of such victims;
 (C)support services designed to enable a domestic violence victim who is fleeing a situation of domestic violence, dating violence, sexual assault, or stalking to—
 (i)locate and secure— (I)safe housing with the victim’s pet; or
 (II)safe accommodations for the victim’s pet; or (ii)provide the victim with pet-related services, such as pet transportation, pet care services, and other assistance; or
 (D)for the training of relevant stakeholders on— (i)the link between domestic violence, dating violence, sexual assault, or stalking and the abuse and neglect of pets;
 (ii)the needs of domestic violence victims; (iii)best practices for providing support services to such victims;
 (iv)best practices for providing such victims with referrals to victims’ services; and (v)the importance of confidentiality.
 (4)Grant conditionsAn eligible entity that receives a grant under this subsection shall, as a condition of such receipt, agree—
 (A)to be bound by the nondisclosure of confidential information requirements of section 40002(b)(2) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(2)); and
 (B)that the entity shall not condition the receipt of support, housing, or other benefits provided pursuant to this subsection on the participation of domestic violence victims in any or all of the support services offered to such victims through a program carried out by the entity using grant funds.
							(5)Duration of assistance provided to victims
 (A)In generalSubject to subparagraph (B), assistance provided with respect to a pet of a domestic violence victim using grant funds awarded under this subsection shall be provided for a period of not more than 24 months.
 (B)ExtensionAn eligible entity that receives a grant under this subsection may extend the 24-month period referred to in subparagraph (A) for a period of not more than 6 months in the case of a domestic violence victim who—
 (i)has made a good faith effort to acquire permanent housing for the victim’s pet during that 24-month period; and
 (ii)has been unable to acquire such permanent housing within that period. (6)Report to the SecretaryNot later than 1 year after the date on which an eligible entity receives a grant under this subsection and each year thereafter, the entity shall submit to the Secretary a report that contains, with respect to assistance provided by the entity to domestic violence victims with pets using grant funds received under this subsection, information on—
 (A)the number of domestic violence victims with pets provided such assistance; and (B)the purpose, amount, type of, and duration of such assistance.
							(7)Report to Congress
 (A)Reporting requirementNot later than November 1 of each even-numbered fiscal year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that contains a compilation of the information contained in the reports submitted under paragraph (6).
 (B)Availability of reportThe Secretary shall transmit a copy of the report submitted under subparagraph (A) to— (i)the Office on Violence Against Women of the Department of Justice;
 (ii)the Office of Community Planning and Development of the Department of Housing and Urban Development; and
 (iii)the Administration for Children and Families of the Department of Health and Human Services. (8)Authorization of appropriations (A)In generalThere are authorized to be appropriated to carry out this subsection $3,000,000 for each of fiscal years 2019 through 2023.
 (B)LimitationOf the amount made available under subparagraph (A) in any fiscal year, not more than 5 percent may be used for evaluation, monitoring, salaries, and administrative expenses.
 (9)DefinitionsIn this subsection: (A)Domestic violence victim definedThe term domestic violence victim means a victim of domestic violence, dating violence, sexual assault, or stalking.
 (B)Eligible entityThe term eligible entity means— (i)a State;
 (ii)a unit of local government; (iii)an Indian tribe; or
 (iv)any other organization that has a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking (as determined by the Secretary), including—
 (I)a domestic violence and sexual assault victim service provider; (II)a domestic violence and sexual assault coalition;
 (III)a community-based and culturally specific organization; (IV)any other nonprofit, nongovernmental organization; and
 (V)any organization that works directly with pets and collaborates with any organization referred to in clauses (i) through (iv), including—
 (aa)an animal shelter; and (bb)an animal welfare organization.
 (C)PetThe term pet means a domesticated animal, such as a dog, cat, bird, rodent, fish, turtle, horse, or other animal that is kept for pleasure rather than for commercial purposes.
 (D)Other termsExcept as otherwise provided in this subsection, terms used in this section shall have the meaning given such terms in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)).
 (c)Sense of CongressIt is the sense of Congress that States should encourage the inclusion of protections against violent or threatening acts against the pet of a person in domestic violence protection orders.
 12504.Data on conservation practicesSubtitle E of title XII of the Food Security Act of 1985 (16 U.S.C. 3841 et seq.) is amended by adding at the end the following:
					
						1247.Data on conservation practices
 (a)PurposeThe purpose of this section is to increase the knowledge of how covered conservation practices or suites of covered conservation practices impact farm and ranch profitability (such as crop yields, soil health, and other risk-reducing factors) by using an appropriate collection, review, and analysis of data.
 (b)DefinitionsIn this section: (1)Covered conservation practiceThe term covered conservation practice means a conservation practice—
 (A)that is approved and supported by the Department; and (B)for which the Department has developed 1 or more practice standards.
 (2)DepartmentThe term Department means the Department of Agriculture. (3)Privacy and confidentiality requirements (A)In generalThe term privacy and confidentiality requirements means all laws applicable to the Department and the agencies of the Department that protect data provided to, or collected by, the agencies of the Department from being disclosed to the public in any manner except as authorized by those laws.
 (B)InclusionsThe term privacy and confidentiality requirements includes— (i)sections 552 and 552a of title 5, United States Code;
 (ii)section 502(c) of the Federal Crop Insurance Act (7 U.S.C. 1502(c)); (iii)section 1770 of the Food Security Act of 1985 (7 U.S.C. 2276);
 (iv)section 1619 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8791); and (v)the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347).
										(c)Data collection, review, analysis, and technical assistance
 (1)In generalSubject to applicable privacy and confidentiality requirements, the Secretary shall— (A)not less frequently than annually, review and publish a summary of existing research of the Department, institutions of higher education, and other organizations relating to the impacts of covered conservation practices that relate to crop yields, soil health, risk, and farm and ranch profitability;
 (B)identify current data pertaining to the impacts of covered conservation practices that relate to crop yields, soil health, risk, and farm and ranch profitability collected by the Department, including—
 (i)the Farm Service Agency; (ii)the Risk Management Agency;
 (iii)the Natural Resources Conservation Service; (iv)the National Agricultural Statistics Service;
 (v)the Economic Research Service; and (vi)any other relevant agency, as determined by the Secretary;
 (C)collect additional data specifically pertaining to the impacts of covered conservation practices that relate to crop yields, soil health, risk, and farm and ranch profitability necessary to achieve the purpose described in subsection (a), on the condition that a producer shall not be compelled or required to provide that data;
 (D)ensure that data identified or collected under subparagraph (B) or (C), respectively, are collected in a compatible format at the field- and farm-level;
 (E)improve the interoperability of the data collected by the Department for the purposes of this section;
 (F)in carrying out subparagraph (C), use existing authorities and procedures of the National Agricultural Statistics Service to allow producers to voluntarily provide supplemental data that may be useful in analyzing the impacts of covered conservation practices relating to crop yields, soil health, risk, and farm and ranch profitability using the least burdensome means to collect that data, such as through voluntary producer surveys;
 (G)integrate and analyze the data identified or collected under this subsection to consider the impacts of covered conservation practices relating to crop yields, soil health, risk, and farm and ranch profitability;
 (H)acting through the Administrator of the Risk Management Agency, in coordination with the Administrator of the Farm Service Agency and the Chief of the Natural Resources Conservation Service—
 (i)research and analyze how yield variability and risk are affected by different soil types for major crops;
 (ii)research and analyze how yield variability and risk for different soil types are affected by individual, or combinations of, agricultural management practices, including cover crops, no-till farming, adaptive nitrogen management, skip-row planting, and crop rotation for major crops; and
 (iii)not later than 2 years after the date of enactment of this section, publish the findings of the research under clauses (i) and (ii);
 (I)to the extent practicable, integrate, collate, and link data identified under this subsection with other external data sources that include crop yields, soil health, and conservation practices, ensuring that all privacy and confidentiality requirements are implemented to protect all data subject to the privacy and confidentiality requirements;
 (J)not later than 2 years after the date of enactment of this section— (i)establish a conservation and farm productivity data warehouse that contains the data identified or collected under subparagraph (B) or (C), respectively, in a form authorized under the privacy and confidentiality requirements applicable to each agency of the Department that contributes data to the data warehouse; and
 (ii)allow access to the data warehouse established under clause (i) by an academic institution or researcher, if the academic institution or researcher has complied with all requirements of the National Agricultural Statistics Service under section 1770 of the Food Security Act of 1985 (7 U.S.C. 2276) relating to the sharing of data of the Natural Agricultural Statistics Service; and
 (K)not less frequently than annually, and, if practicable, more frequently than annually, disseminate the results of the research and analysis obtained through carrying out this section that demonstrate the impacts of covered conservation practices on crop yields, soil health, risk, and farm and ranch profitability in an aggregate manner that protects individual producer data and makes the results of the research and analysis easily used and implemented by producers and other stakeholders.
									(2)Procedures to protect integrity and confidentiality
 (A)In generalBefore providing access to any data under paragraph (1), the Secretary shall establish procedures to protect the integrity and confidentiality of any data identified, collected, or warehoused under this section.
 (B)RequirementsProcedures under subparagraph (A) shall— (i)ensure that any research or analysis published or disseminated by any person with access to the data identified, collected, or warehoused under this section complies with all applicable privacy and confidentiality requirements relating to that data; and
 (ii)limit access to data to only individuals specifically authorized to access the data by the Secretary.
 (3)AdministrationThe Secretary shall carry out paragraph (1) using— (A)authorities available to the Secretary under other applicable laws; and
 (B)funds otherwise made available to the Secretary. (4)Effect (A)Combination of dataThe combination of data protected from disclosure under the privacy and confidentiality requirements with data covered by lesser protections or no protections in the data warehouse established under paragraph (1)(J)(i) shall not modify or otherwise affect the privacy and confidentiality requirements that protect the data.
 (B)Protections from releaseData provided by an agency of the Department under this section shall continue to be covered by the same protections from release as if that data were in the possession of the agency.
									(d)Producer tools
 (1)In generalNot later than 3 years after the date of enactment of this section, the Secretary shall provide technical assistance, including through internet-based tools, based on the analysis conducted in carrying out this section and other sources of relevant data, to assist producers in improving sustainable production practices that increase yields and enhance environmental outcomes.
 (2)Internet-based toolsInternet-based tools described in paragraph (1) shall provide to producers, to the maximum extent practicable—
 (A)confidential data specific to each farm or ranch of the producer; and (B)general data relating to the impacts of covered conservation practices on crop yields, soil health, risk, and farm and ranch profitability.
 (e)LimitationNothing in this section mandates the submission of information by a producer that is not already required for another purpose under a program of the Department.
 (f)ReportingNot later than 1 year after the date of enactment of this section, and each year thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes—
 (1)a summary of the analysis conducted under this section; (2)the number and regions of producers that voluntarily submitted information under subparagraphs (C) and (F) of subsection (c)(1);
 (3)a description of any additional or new activities planned to be conducted under this section in the next fiscal year, including—
 (A)research relating to any additional conservation practices; (B)any new types of data to be collected;
 (C)any improved or streamlined data collection efforts associated with this section; and (D)any new research projects; and
 (4)in the case of the first 2 reports submitted under this subsection, a description of the current status of the implementation of activities under subsection (c)..
 12505.Marketing ordersSection 8e(a) of the Agricultural Adjustment Act (7 U.S.C. 608e–1(a)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by inserting cherries, pecans, after walnuts,.
				12506.Study on food waste
 (a)Definition of food wasteIn this section, the term food waste means food waste that occurs— (1)on the farm and ranch production level; and
 (2)before and after the harvest period. (b)StudyThe Secretary shall conduct a study to evaluate and determine—
 (1)methods of measuring food waste; (2)standards for the volume of food waste;
 (3)factors that create food waste; (4)the cost and volume of food loss of—
 (A)domestic fresh food products; and (B)imported fresh food products that pass import inspection but do not make it to market in the United States, consistent with article III of the GATT 1994 (as defined in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501));
 (5)the reason for the waste described in subparagraphs (A) and (B) of paragraph (4); and (6)the potential economic value of the products described in subparagraphs (A) and (B) of paragraph (4) if the products were taken to market; and
 (7)whether programs contemplated, undertaken, or funded by the Department of Agriculture disrupt existing food waste recovery and disposal by commercial, marketing, or business relationships.
 (c)Initial ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit a report that describes the results of the study conducted under subsection (b) to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (d)Annual reportNot later than 1 year after the date of submission of the report under subsection (c), the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (1)an estimate of the quantity of food waste during the 1-year period ending on the date of submission of the report under subsection (c); and
 (2)the best practices or other recommendations that the Secretary, producers, or other stakeholders may consider to reduce food waste.
						12507.Report on business centers
 (a)In generalNot later than 365 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report evaluating each business center established in the Department of Agriculture.
 (b)InclusionsThe report under subsection (a) shall include— (1)an examination of the effectiveness of each business center in carrying out its mission, including any recommendations to improve the operation of and function of any of those business centers; and
 (2)an evaluation of— (A)the impact the business centers have on customer service of the Department of Agriculture;
 (B)the impact on the annual budget for agencies the budget offices of which have been relocated to the business center, and the effectiveness of funds used to support the business centers, including an accounting of all discretionary and mandatory funding provided to the business center for conservation and farm services from—
 (i)the Natural Resources Conservation Service; (ii)the Farm Service Agency; and
 (iii)the Risk Management Agency; (C)funding described in subparagraph (B) spent on information technology modernizations;
 (D)the impact that the business centers have had on the human resources of the Department of Agriculture, including hiring;
 (E)any concerns or problems with the business centers; and (F)any positive or negative impact that the business centers have had on the functionality of the Department of Agriculture.
							12508.Information technology modernization
 (a)In generalThe Comptroller General of the United States (referred to in this section as the Comptroller General) shall examine efforts of the Department of Agriculture — (1)relating to information technology for the business center established by the Secretary for the farm production and conservation activities of the Department of Agriculture; and
 (2)to modernize or otherwise improve information technology for— (A)the Centers of Excellence of the Department of Agriculture; and
 (B)other major information technology projects of the Department of Agriculture that have the potential to impact the ability of the Department of Agriculture to serve farmers, ranchers, and families.
							(b)Reports
 (1)Initial reportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate an initial report or a detailed briefing on the efforts examined under subsection (a), including—
 (A)a detailed description of each ongoing or planned information technology modernization project and investment in information technology at the Department of Agriculture described in paragraph (1) or (2) of subsection (a) (referred to in this subsection as a project or investment);
 (B)the justification of the Secretary for each project or investment; (C)a description of whether a cost-benefit analysis was completed for each project or investment identifying savings that will be achieved through the completion of the project or investment; and
 (D)a description of any concerns about the projects or investments or recommendations for improving the projects or investments.
 (2)UpdatesIn carrying out paragraph (1), the Comptroller General shall provide to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate regular briefings to give status updates.
 (3)Comprehensive reportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a comprehensive report that reviews each project or investment, including—
 (A)a review of any contract awards or contracting activities; (B)a description of any problems or inadequacies in the projects and investments; and
 (C)any recommendations for improving the projects and investments. 12509.Report on personnelFor the period of fiscal years 2019 through 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a biannual report describing the number of staff years and employees of each agency of the Department of Agriculture.
				12510.Report on absent landlords
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the effects of absent landlords on the long-term economic health of agricultural production, including the effect of absent landlords on—
 (1)land valuation; (2)soil health; and
 (3)the economic stability of rural communities. (b)ContentsThe report under subsection (a) shall include—
 (1)a description of the positive and negative effects of an absent landlord on the land owned by the landlord, including—
 (A)the effect of an absent landlord on the long-term value of the land; and (B)the environmental and economic impact of an absent landlord on the surrounding community; and
 (2)recommendations to policymakers concerning how to mitigate those effects when necessary. 12511.Restriction on use of certain poisons for predator control (a)PurposeThe purpose of this section is to restrict the use of sodium cyanide to kill predatory animals given the risks posed by sodium cyanide to—
 (1)public safety; (2)national security;
 (3)the environment; and (4)persons and other animals that come into accidental contact with sodium cyanide.
 (b)ProhibitionThe Secretary shall use sodium cyanide in a predator control device described in subsection (c) only in accordance with Wildlife Services Directive Number 2.415 of the Animal and Plant Health Inspection Service, dated February 27, 2018, and the implementation guidelines attached to that Directive.
 (c)Predator control device describedA predator control device referred to in subsection (b) is— (1)a dispenser designed to propel sodium cyanide when activated by an animal;
 (2)a gas cartridge or other pyrotechnic device designed to emit sodium cyanide fumes; and (3)any other means of dispensing sodium cyanide, including in the form of capsules, for wildlife management or other animal control purposes.
 12512.Century farms programThe Secretary shall establish a program under which the Secretary recognizes any farm that— (1)a State department of agriculture or similar statewide agricultural organization recognizes as a Century Farm; or
					(2)
 (A)is defined as a farm or ranch under section 4284.902 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act);
 (B)has been in continuous operation for at least 100 years; and (C)has been owned by the same family for at least 100 consecutive years, as verified through deeds, wills, abstracts, tax statements, or other similar legal documents considered appropriate by the Secretary.
						12513.Report on the importation of live dogs
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Commerce, the Secretary of Health and Human Services, and the Secretary of Homeland Security, shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the importation of live dogs into the United States.
 (b)ContentsThe Secretaries described in subsection (a) shall provide relevant data to complete the report submitted under subsection (a), which shall include, with respect to the importation of live dogs into the United States:
 (1)An estimate of the number of live dogs imported annually, excluding personal pets. (2)An estimate of the number of live dogs imported for resale annually.
 (3)An estimate of the number of dogs during the period covered by the report for which a request for the importation of live dogs for resale was denied because the proposed importation failed to meet the requirements of section 18 of the Animal Welfare Act (7 U.S.C. 2148).
 (4)Any recommendations of the Secretary for any modifications to Federal law relating to the importation of live dogs for resale that the Secretary determines to be necessary to meet the requirements of section 18 of the Animal Welfare Act (7 U.S.C. 2148).
						12514.Establishment of technical assistance program
 (a)DefinitionIn this section, the term tribally designated housing entity has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
 (b)In generalThe Secretary shall establish a technical assistance program to improve access by Tribal entities to rural development programs funded by the Department of Agriculture through available cooperative agreement authorities of the Secretary.
 (c)Technical assistance programThe technical assistance program established under subsection (b) shall address the unique challenge of Tribal governments, Tribal producers, Tribal businesses, Tribal business entities, and tribally designated housing entities in accessing Department of Agriculture-supported rural infrastructure, rural cooperative development, rural business and industry, rural housing, and other rural development activities.
					12515.Promise Zones
 (a)In generalIn this section, the term Tribal Promise Zone means an area that— (1)is nominated by 1 or more Indian tribes (as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13))) for designation as a Tribal Promise Zone (in this section referred to as a nominated zone);
 (2)has a continuous boundary; and (3)the Secretary designates as a Tribal Promise Zone, after consultation with the Secretary of Commerce, the Secretary of Education, the Attorney General, the Secretary of the Interior, the Secretary of Housing and Urban Development, the Secretary of Health and Human Services, the Secretary of Labor, the Secretary of the Treasury, the Secretary of Transportation, and other agencies as appropriate.
 (b)Authorization and number of designationsNot later than 1 year after the date of enactment of this Act, the Secretary shall nominate a minimum number of nominated zones, as determined by the Secretary in consultation with Indian tribes, to be designated as Tribal Promise Zones.
					(c)Period of designations
 (1)In generalThe Secretary shall designate nominated zones as Tribal Promise Zones before January 1, 2020. (2)Effective dates of designationsThe designation of any Tribal Promise Zone shall take effect—
 (A)for purposes of priority consideration in Federal grant programs and initiatives (other than this section), upon execution of the Tribal Promise Zone agreement with the Secretary; and
 (B)for purposes of this section, on January 1 of the first calendar year beginning after the date of the execution of the Tribal Promise Zone agreement.
 (3)Termination of designationsThe designation of any Tribal Promise Zone shall end on the earlier of— (A) (i)with respect to a Tribal Promise Zone not described in paragraph (4), the end of the 10-year period beginning on the date that such designation takes effect; or
 (ii)with respect to a Tribal Promise Zone described in paragraph (4), the end of the 10-year period beginning on the date the area was designated as a Tribal Promise Zone before the date of the enactment of this Act; or
 (B)the date of the revocation of such designation. (4)Application to certain zones already designatedIn the case of any area designated as a Tribal Promise Zone by the Secretary before the date of the enactment of this Act, such area shall be deemed a Tribal Promise Zone designated under this section (notwithstanding whether any such designation has been revoked before the date of the enactment of this Act) and shall reduce the number of Tribal Promise Zones remaining to be designated under paragraph (1).
 (d)Limitations on designationsNo area may be designated under this section unless— (1)the entities nominating the area have the authority to nominate the area of designation under this section;
 (2)such entities provide written assurances satisfactory to the Secretary that the competitiveness plan described in the application under subsection (e) for such area will be implemented and that such entities will provide the Secretary with such data regarding the economic conditions of the area (before, during, and after the area’s period of designation as a Tribal Promise Zone) as such Secretary may require; and
 (3)the Secretary determines that any information furnished is reasonably accurate. (e)ApplicationNo area may be designated under this section unless the application for such designation—
 (1)demonstrates that the nominated zone satisfies the eligibility criteria described in subsection (a); and
 (2)includes a competitiveness plan that— (A)addresses the need of the nominated zone to attract investment and jobs and improve educational opportunities;
 (B)leverages the nominated zone’s economic strengths and outlines targeted investments to develop competitive advantages;
 (C)demonstrates collaboration across a wide range of stakeholders; (D)outlines a strategy that connects the nominated zone to drivers of regional economic growth; and
 (E)proposes a strategy for focusing on increased access to high quality affordable housing and improved public safety.
							(f)Selection criteria
 (1)In generalFrom among the nominated zones eligible for designation under this section, the Secretary shall designate Tribal Promise Zones on the basis of—
 (A)the effectiveness of the competitiveness plan submitted under subsection (e) and the assurances made under subsection (d);
 (B)unemployment rates, poverty rates, vacancy rates, crime rates, and such other factors as the Secretary may identify, including household income, labor force participation, and educational attainment; and
 (C)other criteria as determined by the Secretary. (2)Minimal standardsThe Secretary may set minimal standards for the levels of unemployment and poverty that must be satisfied for designation as a Tribal Promise Zone.
 (g)Competitive enhancement in federal awards to tribal promise zonesNotwithstanding any other provision of law, each Federal grant program, technical assistance, and capacity-building competitive funding application opportunity, made available under any appropriations law in effect for a year in which the designation of a Tribal Promise Zones is in effect, shall provide preference points or priority special consideration to each application which advances the specific objectives of a Tribal Promise Zones competitiveness plan described in subsection (e) if the project or activity to be funded includes specific and definable services or benefits that will be delivered to residents of a Tribal Economic Opportunity Area.
					12516.Precision agriculture connectivity
 (a)FindingsCongress finds the following: (1)Precision agriculture technologies and practices allow farmers to significantly increase crop yields, eliminate overlap in operations, and reduce inputs such as seed, fertilizer, pesticides, water, and fuel.
 (2)These technologies allow farmers to collect data in real time about their fields, automate field management, and maximize resources.
 (3)Studies estimate that precision agriculture technologies can reduce agricultural operation costs by up to 25 dollars per acre and increase farm yields by up to 70 percent by 2050.
 (4)The critical cost savings and productivity benefits of precision agriculture cannot be realized without the availability of reliable broadband Internet access service delivered to the agricultural land of the United States.
 (5)The deployment of broadband Internet access service to unserved agricultural land is critical to the United States economy and to the continued leadership of the United States in global food production.
 (6)Despite the growing demand for broadband Internet access service on agricultural land, broadband Internet access service is not consistently available where needed for agricultural operations.
 (7)The Federal Communications Commission has an important role to play in the deployment of broadband Internet access service on unserved agricultural land to promote precision agriculture.
						(b)Task force
 (1)DefinitionsIn this subsection— (A)the term broadband Internet access service has the meaning given the term in section 8.2 of title 47, Code of Federal Regulations, or any successor regulation;
 (B)the term Commission means the Federal Communications Commission; (C)the term Department means the Department of Agriculture; and
 (D)the term Task Force means the Task Force for Reviewing the Connectivity and Technology Needs of Precision Agriculture in the United States established under paragraph (2).
 (2)EstablishmentNot later than 1 year after the date of enactment of this Act, the Commission shall establish the Task Force for Reviewing the Connectivity and Technology Needs of Precision Agriculture in the United States.
						(3)Duties
 (A)In generalThe Task Force shall consult with the Secretary, or a designee of the Secretary, and collaborate with public and private stakeholders in the agriculture and technology fields to—
 (i)identify and measure current gaps in the availability of broadband Internet access service on agricultural land;
 (ii)develop policy recommendations to promote the rapid, expanded deployment of broadband Internet access service on unserved agricultural land, with a goal of achieving reliable capabilities on 95 percent of agricultural land in the United States by 2025;
 (iii)promote effective policy and regulatory solutions that encourage the adoption of broadband Internet access service on farms and ranches and promote precision agriculture;
 (iv)recommend specific new rules or amendments to existing rules of the Commission that the Commission should issue to achieve the goals and purposes of the policy recommendations described in clause (ii);
 (v)recommend specific steps that the Commission should take to obtain reliable and standardized data measurements of the availability of broadband Internet access service as may be necessary to target funding support, from future programs of the Commission dedicated to the deployment of broadband Internet access service, to unserved agricultural land in need of broadband Internet access service; and
 (vi)recommend specific steps that the Commission should consider to ensure that the expertise of the Secretary and available farm data are reflected in future programs of the Commission dedicated to the infrastructure deployment of broadband Internet access service and to direct available funding to unserved agricultural land where needed.
 (B)No duplicate data reportingIn performing the duties of the Commission under subparagraph (A), the Commission shall ensure that no provider of broadband Internet access service is required to report data to the Commission that is, on the day before the date of enactment of this Act, required to be reported by the provider of broadband Internet access service.
 (C)Hold harmlessThe Task Force and the Commission shall not interpret the phrase future programs of the Commission, as used in clauses (v) and (vi) of subparagraph (A), to include the universal service programs of the Commission established under section 254 of the Communications Act of 1934 (47 U.S.C. 254).
 (D)ConsultationThe Secretary, or a designee of the Secretary, shall explain and make available to the Task Force the expertise, data mapping information, and resources of the Department that the Department uses to identify cropland, ranchland, and other areas with agricultural operations that may be helpful in developing the recommendations required under subparagraph (A).
 (E)List of available Federal programs and resourcesNot later than 180 days after the date of enactment of this Act, the Secretary and the Commission shall jointly submit to the Task Force a list of all Federal programs or resources available for the expansion of broadband Internet access service on unserved agricultural land to assist the Task Force in carrying out the duties of the Task Force.
							(4)Membership
 (A)In generalThe Task Force shall be— (i)composed of not more than 15 voting members who shall—
 (I)be selected by the Chairman of the Commission; and (II)include—
 (aa)agricultural producers representing diverse geographic regions and farm sizes, including owners and operators of farms of less than 100 acres;
 (bb)an agricultural producer representing tribal agriculture; (cc)Internet service providers, including regional or rural fixed and mobile broadband Internet access service providers and telecommunications infrastructure providers;
 (dd)representatives from the electric cooperative industry; (ee)representatives from the satellite industry;
 (ff)representatives from precision agriculture equipment manufacturers, including drone manufacturers, manufacturers of autonomous agricultural machinery, and manufacturers of farming robotics technologies; and
 (gg)representatives from State and local governments; and (ii)fairly balanced in terms of technologies, points of view, and fields represented on the Task Force.
								(B)Period of appointment; vacancies
 (i)In generalA member of the Committee appointed under subparagraph (A)(i) shall serve for a single term of 2 years.
 (ii)VacanciesAny vacancy in the Task Force— (I)shall not affect the powers of the Task Force; and
 (II)shall be filled in the same manner as the original appointment. (C)Ex-officio memberThe Secretary, or a designee of the Secretary, shall serve as an ex-officio, nonvoting member of the Task Force.
 (5)ReportsNot later than 1 year after the date on which the Commission establishes the Task Force, and annually thereafter, the Task Force shall submit to the Chairman of the Commission a report, which shall be made public not later than 30 days after the date on which the Chairman receives the report, that details—
 (A)the status of fixed and mobile broadband Internet access service coverage of agricultural land; (B)the projected future connectivity needs of agricultural operations, farmers, and ranchers; and
 (C)the steps being taken to accurately measure the availability of broadband Internet access service on agricultural land and the limitations of current, as of the date of the report, measurement processes.
 (6)TerminationThe Commission shall renew the Task Force every 2 years until the Task Force terminates on January 1, 2025.
						12517.Improved soil moisture and precipitation monitoring
					(a)Improved soil moisture monitoring
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop and implement a strategy to improve the accuracy of the United States Drought Monitor through increased geographic resolution of rural in-situ soil moisture profile observation or other soil moisture profile measuring devices, as the Secretary considers appropriate.
						(2)Implementation
 (A)In generalIn implementing the strategy required by paragraph (1), the Secretary shall prioritize adding soil moisture profile stations in States described in subparagraph (B) so that the number of drought monitoring stations is increased to an average of 1 soil moisture profile station per 1,250 square miles in each State described in subparagraph (B) or by 50 stations in each State described in subparagraph (B), whichever is less.
 (B)States describedA State described in this paragraph is a State that has experienced D3 (extreme drought) or D4 (exceptional drought) (as defined by the United States Drought Monitor) within any 6 months during the period beginning on January 1, 2016, and ending on the date of the enactment of this Act.
 (3)CoordinationIn carrying out this subsection, the Secretary may coordinate with other Federal agencies, State and local governments, and non-Federal entities that collaborate with the United States Drought Monitor.
 (4)Cost-effectivenessIn carrying out this subsection, the Secretary shall consider cost-effective solutions to maximize the efficiency and accuracy of the United States Drought Monitor.
 (5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2019 through 2023 to carry out this subsection.
						(b)Standards for integrating citizen science into drought models
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall— (A)develop a set of standards for integration of data derived from citizen science (as defined in the Crowdsourcing and Citizen Science Act (15 U.S.C. 3724)) into the United States Drought Monitor models, including data relating to—
 (i)location and spacing of monitoring stations; (ii)data quality standards;
 (iii)incorporation of data from commercially available weather stations; (iv)standardized procedures for autonomous integration of data;
 (v)streamlining of data entry methods; and (vi)reasonable metadata fields; and
 (B)develop a set of consistent standards for soil moisture data collection based on equipment that is readily available, including standards relating to—
 (i)acceptable error ranges; (ii)sensor installation procedures;
 (iii)manufacturers of soil moisture probes; (iv)calibration methodology;
 (v)metadata fields; and (vi)soil descriptions.
 (2)Inclusion of data from Cooperative Observer ProgramFor purposes of paragraph (1)(A), data derived from citizen science includes data from the Cooperative Observer Program of the National Weather Service.
						(c)Requirement for elements of Department of Agriculture to use the same monitoring data
 (1)In generalTo be consistent with assistance provided under the livestock forage disaster program established under section 1501(c) of the Agricultural Act of 2014 (7 U.S.C. 9081(c)) and a policy or plan of insurance established under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for producers of livestock commodities the source of feedstock of which is pasture, rangeland, and forage, and the annual establishment of grazing rates, as applicable, on Forest Service grasslands and other applicable land, the Secretary shall use the United States Drought Monitor, in-situ soil moisture profile monitoring stations described in subsection (a), data from the Cooperative Observer Program described in subsection (b)(2), and any other applicable data to determine and establish grazing loss assistance and grazing rates, as applicable.
 (2)CoordinationIn carrying out this subsection, the Secretary may coordinate with— (A)other Federal agencies, State and local governments, and non-Federal entities that collaborate with the United States Drought Monitor; and
 (B)other Federal and non-Federal entities involved in collecting data on precipitation and soil monitoring.
 (3)Cost-effectivenessIn carrying out this subsection, the Secretary shall consider cost-effective solutions to maximize the efficiency and accuracy of the data utilized to determine eligibility for assistance under the programs specified in paragraph (1).
						12518.Study of marketplace fraud of unique traditional foods
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on—
 (1)the market impact of traditional foods, Tribally produced products, and products that use traditional foods;
 (2)fraudulent foods that mimic Tribal foods that are available in the commercial marketplace as of the date of enactment of this Act; and
 (3)the means by which authentic traditional foods and Tribally produced foods might be protected against the impact of fraudulent foods in the marketplace.
 (b)InclusionsThe study conducted under subsection (a) shall include— (1)a consideration of the circumstances under which fraudulent foods in the marketplace occur; and
 (2)an analysis of Federal laws administered by the Secretary, intellectual property laws, and trademark laws that might offer protections against fraudulent foods in a the context of Tribal foods.
 (c)ReportNot later than 60 days after the date of completion of the study, the Comptroller General of the United States shall submit a report describing the results of the study under this section to—
 (1)the Committee on Agriculture of the House of Representatives; (2)the Committee on the Judiciary of the House of Representatives;
 (3)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (4)the Committee on the Judiciary of the Senate; and
 (5)the Committee on Indian Affairs of the Senate. FGeneral Provisions 12601.Expedited exportation of certain species (a)In generalNot later than 180 days after the date of enactment of this Act, the Director of the United States Fish and Wildlife Service (referred to in this section as the Director) shall issue a proposed rule to amend section 14.92 of title 50, Code of Federal Regulations, to establish expedited procedures relating to the export permission requirements of section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)) for fish or wildlife described in subsection (c).
					(b)Exemptions
 (1)In generalAs part of the rulemaking under subsection (a), subject to paragraph (2), the Director may provide an exemption from the requirement to procure—
 (A)permission under section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)); or (B)an export license under subpart I of part 14 of title 50, Code of Federal Regulations.
 (2)LimitationsThe Director shall not provide an exemption under paragraph (1)— (A)unless the Director determines that the exemption will not have a negative impact on the conservation of the species that is the subject of the exemption; or
 (B)to an entity that has been convicted of a violation of a Federal law relating to the importation, transportation, or exportation of wildlife during a period of not less than 5 years ending on the date on which the entity applies for exemption under paragraph (1).
 (c)Covered fish or wildlifeThe fish or wildlife referred to in subsection (a) are the species commonly known as sea urchins and sea cucumbers (including any product of a sea urchin or sea cucumber) that—
 (1)do not require a permit under part 16, 17, or 23 of title 50, Code of Federal Regulations; (2)are harvested in waters under the jurisdiction of the United States; and
 (3)are exported for purposes of human or animal consumption. 12602.Baiting of migratory game birds (a)DefinitionsIn this section:
 (1)Normal agricultural operationThe term normal agricultural operation has the meaning given the term in section 20.11 of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (2)Post-disaster floodingThe term post-disaster flooding means the destruction of a crop through flooding in accordance with practices required by the Federal Crop Insurance Corporation for agricultural producers to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) on land on which a crop was not harvestable due to a natural disaster (including any hurricane, storm, tornado, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, drought, fire, snowstorm, or other catastrophe that is declared a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)) in the crop year—
 (A)in which the natural disaster occurred; or (B)immediately preceding the crop year in which the natural disaster occurred.
 (3)Rice ratooningThe term rice ratooning means the agricultural practice of harvesting rice by cutting the majority of the aboveground portion of the rice plant but leaving the roots and growing shoot apices intact to allow the plant to recover and produce a second crop yield.
 (b)Regulations to exclude rice ratooning and post-disaster floodingNot later than 30 days after the date of enactment of this Act, the Secretary of the Interior, in consultation with the Secretary of Agriculture, shall revise part 20 of title 50, Code of Federal Regulations, to clarify that rice ratooning and post-disaster flooding, when carried out as part of a normal agricultural operation, do not constitute baiting.
 (c)ReportsNot less frequently than once each year, the Secretary of Agriculture shall— (1)submit to the Secretary of the Interior a report that describes any changes to normal agricultural operations across the range of crops grown by agricultural producers in each region of the United States in which the official recommendations described in section 20.11(h) of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act), are provided to agricultural producers; and
 (2)in consultation with the Secretary of the Interior and after seeking input from the heads of State departments of fish and wildlife or the Regional Migratory Bird Flyway Councils of the United States Fish and Wildlife Service, publicly post a report on the impact that rice ratooning and post-disaster flooding have on the behavior of migratory game birds that are hunted in the area in which rice ratooning and post-disaster flooding, respectively, have occurred.
 12603.Pima agriculture cotton trust fundSection 12314 of the Agricultural Act of 2014 (7 U.S.C. 2101 note; Public Law 113–79) is amended— (1)by striking 2018 each place it appears and inserting 2023;
 (2)by striking calendar year 2013 each place it appears and inserting the prior calendar year; (3)in subsection (b)(2)—
 (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (B)in the matter preceding clause (i) (as so redesignated), by striking (2) Twenty-five and inserting the following:
							
								(2)
 (A)Except as provided in subparagraph (B), twenty-five; (C)in subparagraph (A)(ii) (as so designated), by striking subparagraph (A) and inserting clause (i); and
 (D)by adding at the end the following:  (B) (i)A yarn spinner shall not receive an amount under subparagraph (A) that exceeds the cost of pima cotton that—
 (I)was purchased during the prior calendar year; and (II)was used in spinning any cotton yarns.
 (ii)The Secretary shall reallocate any amounts reduced by reason of the limitation under clause (i) to spinners using the ratio described in subparagraph (A), disregarding production of any spinner subject to that limitation.;
 (4)in subsection (c)— (A)in the matter preceding paragraph (1), by striking (b)(2)(A) and inserting (b)(2)(A)(i);
 (B)in paragraph (2), by striking and at the end; (C)in paragraph (3), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (4)the dollar amount of pima cotton purchased during the prior calendar year—
 (A)that was used in spinning any cotton yarns; and (B)for which the producer maintains supporting documentation.;
 (5)in subsection (e)— (A)in the matter preceding paragraph (1), by striking by the Secretary— and inserting by the Secretary not later than March 15 of the applicable calendar year.; and
 (B)by striking paragraphs (1) and (2); and (6)in subsection (f), by striking subsection (b)— in the matter preceding paragraph (1) and all that follows through not later than in paragraph (2) and inserting subsection (b) not later than.
 12604.Agriculture wool apparel manufacturers trust fundSection 12315 of the Agricultural Act of 2014 (7 U.S.C. 7101 note; Public Law 113–79) is amended— (1)by striking 2019 each place it appears and inserting 2023;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking the payment— and inserting the payment, payments in amounts authorized under that paragraph.; and
 (II)by striking clauses (i) and (ii); and (ii)in subparagraph (B)—
 (I)in the matter preceding clause (i), by striking 4002(c)— and inserting 4002(c), payments in amounts authorized under that paragraph.; and (II)by striking clauses (i) and (ii); and
 (B)in paragraph (2), by striking submitted— in the matter preceding subparagraph (A) and all that follows through to the Secretary in subparagraph (B) and inserting submitted to the Secretary; and (3)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking subsection (b)— and inserting subsection (b) not later than April 15 of the year of the payment.; and (B)by striking paragraphs (1) and (2).
 12605.Wool research and promotionSection 12316(a) of the Agricultural Act of 2014 (7 U.S.C. 7101 note; Public Law 113–79) is amended by striking 2015 through 2019 and inserting 2019 through 2023.
				12606.Emergency Citrus Disease Research and Development Trust Fund
 (a)Definition of citrusIn this section, the term citrus means edible fruit of the family Rutaceae, including any hybrid of that fruit and any product of that hybrid that is produced for commercial purposes in the United States.
 (b)Establishment of trust fundThere is established in the Treasury of the United States a trust fund, to be known as the Emergency Citrus Disease Research and Development Trust Fund (referred to in this section as the Citrus Trust Fund), consisting of such amounts as shall be transferred to the Citrus Trust Fund pursuant to subsection (d).
					(c)Distribution of funds
 (1)In generalFrom amounts in the Citrus Trust Fund, the Secretary shall make payments annually beginning in fiscal year 2019 to—
 (A)entities engaged in scientific research and extension activities, technical assistance, or development activities to combat domestic or invasive citrus diseases and pests that pose imminent harm to the United States citrus production and threaten the future viability of the citrus industry, including huanglongbing and the Asian Citrus Psyllid; and
 (B)entities engaged in supporting the dissemination and commercialization of relevant information, techniques, or technologies discovered under research and extension activities funded through—
 (i)the Citrus Trust Fund; or (ii)other research and extension projects intended to solve problems caused by citrus production diseases and invasive pests.
 (2)PriorityIn making payments under paragraph (1), the Secretary shall give priority to entities that use the payments to address the research and extension priorities established pursuant to section 1408A(g)(4) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123a(g)(4)).
 (3)CoordinationIn determining how to distribute funds under paragraph (1), the Secretary shall— (A)seek input from Federal and State agencies and other entities involved in citrus disease response; and
 (B)take into account other public and private citrus-related research and extension projects and the funding for those projects.
 (4)NonduplicationThe Secretary shall ensure that funds provided under paragraph (1) shall be in addition to and not supplant funds made available to carry out other citrus disease activities carried out by the Department of Agriculture in consultation with State agencies.
 (d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall transfer to the Citrus Trust Fund $25,000,000 for each of fiscal years 2019 through 2023, to remain available until expended.
 12607.Extension of merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking February 24, 2027 and inserting May 26, 2027.
				12608.Conforming changes to Controlled Substances Act
 (a)In generalSection 102(16) of the Controlled Substances Act (21 U.S.C. 802(16)) is amended— (1)by striking (16) The and inserting (16)(A) Subject to subparagraph (B), the; and
 (2)by striking Such term does not include the and inserting the following:  (B)The term marihuana does not include—
 (i)hemp, as defined in section 297A of the Agricultural Marketing Act of 1946; or (ii)the.
 (b)TetrahydrocannabinolSchedule I, as set forth in section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)), is amended in subsection (c)(17) by inserting after Tetrahydrocannabinols the following: , except for tetrahydrocannabinols in hemp (as defined under section 297A of the Agricultural Marketing Act of 1946).
					
	June 18, 2018Reported with an amendment